--------------------------------------------------------------------------------

Exhibit 10.1


EXECUTION VERSION



--------------------------------------------------------------------------------


CREDIT AGREEMENT
 
dated as of April 29, 2014,
 
among
 
MERGE HEALTHCARE INCORPORATED,
as Borrower,
 
and
 
THE SUBSIDIARY GUARANTORS PARTY HERETO,
as Subsidiary Guarantors,
 
THE LENDERS PARTY HERETO
 
and
 
GUGGENHEIM CORPORATE FUNDING, LLC,
as Lead Arranger and Book Runner,
 
and
 
GUGGENHEIM CORPORATE FUNDING, LLC,
as Administrative Agent and Collateral Agent
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

TABLE OF CONTENTS
 
 
 
Page
ARTICLE I
DEFINITIONS
1
 
 
 
 
 
 
Section 1.01
Defined Terms
1
 
 
 
 
 
 
Section 1.02
Classification of Loans and Borrowings
39
 
 
 
 
 
 
Section 1.03
Terms Generally
39
 
 
 
 
 
 
Section 1.04
Accounting Terms; GAAP
39
 
 
 
 
 
 
Section 1.05
Resolution of Drafting Ambiguities
40
 
 
 
 
 
ARTICLE II
THE CREDITS
40
 
 
 
 
 
 
Section 2.01
Commitments
40
 
 
 
 
 
 
Section 2.02
Loans
40
 
 
 
 
 
 
Section 2.03
Borrowing Procedure
41
 
 
 
 
 
 
Section 2.04
Evidence of Debt; Repayment of Loans
42
 
 
 
 
 
 
Section 2.05
Fees
42
 
 
 
 
 
 
Section 2.06
Interest on Loans
43
 
 
 
 
 
 
Section 2.07
Termination and Reduction of Commitments
43
 
 
 
 
 
 
Section 2.08
Interest Elections
44
 
 
 
 
 
 
Section 2.09
Amortization of Term Borrowings
45
 
 
 
 
 
 
Section 2.10
Optional and Mandatory Prepayments of Loans
45
 
 
 
 
 
 
Section 2.11
Alternate Rate of Interest
49
 
 
 
 
 
 
Section 2.12
Increased Costs; Change in Legality
49
 
 
 
 
 
 
Section 2.13
Breakage Payments
51
 
 
 
 
 
 
Section 2.14
Payments Generally; Pro Rata Treatment; Sharing of Setoffs
51
 
 
 
 
 
 
Section 2.15
Taxes
52
 
 
 
 
 
 
Section 2.16
Mitigation Obligations; Replacement of Lenders
55
 
 
 
 
 
 
Section 2.17
Reserved
57
 
 
 
 
 
 
Section 2.18
Reserved
57
 
 
 
 
 
 
Section 2.19
Increases of the Commitments
57
 
 
 
 
 
 
Section 2.20
Extension Offers
59
 
 
 
 
 
ARTICLE III
REPRESENTATIONS AND WARRANTIES
60
 
 
 
 
 
 
Section 3.01
Organization; Powers
60
 
 
 
 
 
 
Section 3.02
Authorization; Enforceability
60
 
 
 
 
 
 
Section 3.03
No Conflicts
60
 
 
 
 
 
 
Section 3.04
Financial Statements; Projections
61

 
i

--------------------------------------------------------------------------------

 
Section 3.05
Properties
61
 
 
 
 
 
 
Section 3.06
Intellectual Property
62
 
 
 
 
 
 
Section 3.07
Equity Interests and Subsidiaries
63
 
 
 
 
 
 
Section 3.08
Litigation; Compliance with Legal Requirements
63
 
 
 
 
 
 
Section 3.09
[Reserved]
63
 
 
 
 
 
 
Section 3.10
Federal Reserve Regulations
63
 
 
 
 
 
 
Section 3.11
Investment Company Act
63
 
 
 
 
 
 
Section 3.12
Use of Proceeds
63
 
 
 
 
 
 
Section 3.13
Taxes
64
 
 
 
 
 
 
Section 3.14
No Material Misstatements
64
 
 
 
 
 
 
Section 3.15
Labor Matters
64
 
 
 
 
 
 
Section 3.16
Solvency
64
 
 
 
 
 
 
Section 3.17
Employee Benefit Plans
65
 
 
 
 
 
 
Section 3.18
Environmental Matters
65
 
 
 
 
 
 
Section 3.19
Insurance
66
 
 
 
 
 
 
Section 3.20
Security Documents
66
 
 
 
 
 
 
Section 3.21
Anti-Terrorism Law; Foreign Corrupt Practices Act
67
 
 
 
 
 
ARTICLE IV
CONDITIONS TO CREDIT EXTENSIONS
68
 
 
 
 
 
 
Section 4.01
Conditions to Initial Credit Extension
68
 
 
 
 
 
ARTICLE V
AFFIRMATIVE COVENANTS
71
 
 
 
 
 
 
Section 5.01
Financial Statements, Reports, etc
71
 
 
 
 
 
 
Section 5.02
Litigation and Other Notices
74
 
 
 
 
 
 
Section 5.03
Existence; Businesses and Properties
74
 
 
 
 
 
 
Section 5.04
Insurance
75
 
 
 
 
 
 
Section 5.05
Obligations and Taxes
76
 
 
 
 
 
 
Section 5.06
Employee Benefits
76
 
 
 
 
 
 
Section 5.07
Maintaining Records; Access to Properties and Inspections; Annual Meetings
76
 
 
 
 
 
 
Section 5.08
Use of Proceeds
77
 
 
 
 
 
 
Section 5.09
Compliance with Environmental Laws; Environmental Reports
77
 
 
 
 
 
 
Section 5.10
Interest Rate Protection
77
 
 
 
 
 
 
Section 5.11
Additional Collateral; Additional Guarantors
78
 
 
 
 
 
 
Section 5.12
Security Interests; Further Assurances
80
 
 
 
 
 
 
Section 5.13
Information Regarding Collateral
80
 
 
 
 
 
ARTICLE VI
NEGATIVE COVENANTS
81

 
ii

--------------------------------------------------------------------------------

 
Section 6.01
Indebtedness
81
 
 
 
 
 
 
Section 6.02
Liens
83
 
 
 
 
 
 
Section 6.03
Sale and Leaseback Transactions
85
 
 
 
 
 
 
Section 6.04
Investment, Loans and Advances
86
 
 
 
 
 
 
Section 6.05
Mergers and Consolidations
88
 
 
 
 
 
 
Section 6.06
Asset Sales
88
 
 
 
 
 
 
Section 6.07
Acquisitions
90
 
 
 
 
 
 
Section 6.08
Dividends
90
 
 
 
 
 
 
Section 6.09
Transactions with Affiliates
91
 
 
 
 
 
 
Section 6.10
Financial Covenants
92
 
 
 
 
 
 
Section 6.11
Reserved
93
 
 
 
 
 
 
Section 6.12
Prepayments of Other Indebtedness; Modifications of Organizational Documents and
Other Documents, etc
93
 
 
 
 
 
 
Section 6.13
Limitation on Certain Restrictions on Subsidiaries
94
 
 
 
 
 
 
Section 6.14
Limitation on Issuance of Capital Stock
95
 
 
 
 
 
 
Section 6.15
Business
95
 
 
 
 
 
 
Section 6.16
Limitation on Accounting Changes
95
 
 
 
 
 
 
Section 6.17
Fiscal Year
95
 
 
 
 
 
 
Section 6.18
No Further Negative Pledge
95
 
 
 
 
 
 
Section 6.19
Anti-Terrorism Law; Anti-Money Laundering
96
 
 
 
 
 
 
Section 6.20
Embargoed Person
96
 
 
 
 
 
ARTICLE VII
GUARANTEE
96
 
 
 
 
 
 
Section 7.01
The Guarantee
96
 
 
 
 
 
 
Section 7.02
Obligations Unconditional
97
 
 
 
 
 
 
Section 7.03
Reinstatement
98
 
 
 
 
 
 
Section 7.04
Subrogation; Subordination
98
 
 
 
 
 
 
Section 7.05
Remedies
98
 
 
 
 
 
 
Section 7.06
Instrument for the Payment of Money
98
 
 
 
 
 
 
Section 7.07
Continuing Guarantee
98
 
 
 
 
 
 
Section 7.08
General Limitation on Guarantee Obligations
98
 
 
 
 
 
 
Section 7.09
Release of Guarantors
99
 
 
 
 
 
 
Section 7.10
Right of Contribution
99
 
 
 
 
 
 
Section 7.11
Keepwell
99
 
 
 
 
 
ARTICLE VIII
EVENTS OF DEFAULT
100
 
 
 
 
 
 
Section 8.01
Events of Default
100

 
iii

--------------------------------------------------------------------------------

 
Section 8.02
Rescission
102
 
 
 
 
 
 
Section 8.03
Equity Cure
103
 
 
 
 
 
 
Section 8.04
Application of Proceeds
104
 
 
 
 
 
ARTICLE IX
THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT
105
 
 
 
 
 
 
Section 9.01
Appointment
105
 
 
 
 
 
 
Section 9.02
Agent in Its Individual Capacity
105
 
 
 
 
 
 
Section 9.03
Exculpatory Provisions
105
 
 
 
 
 
 
Section 9.04
Reliance by Agent
106
 
 
 
 
 
 
Section 9.05
Delegation of Duties
106
 
 
 
 
 
 
Section 9.06
Successor Agent
107
 
 
 
 
 
 
Section 9.07
Non-Reliance on Agent and Other Lenders
107
 
 
 
 
 
 
Section 9.08
Named Agents
107
 
 
 
 
 
 
Section 9.09
Indemnification
107
 
 
 
 
 
 
Section 9.10
Withholding Taxes
108
 
 
 
 
 
 
Section 9.11
Lender’s Representations, Warranties and Acknowledgements
108
 
 
 
 
 
 
Section 9.12
Collateral Documents and Guarantee
109
 
 
 
 
 
 
Section 9.13
Administrative Agent May File Bankruptcy Disclosure and Proofs of Claim
110
 
 
 
 
 
ARTICLE X
MISCELLANEOUS
111
 
 
 
 
 
 
Section 10.01
Notices
111
 
 
 
 
 
 
Section 10.02
Waivers; Amendment
113
 
 
 
 
 
 
Section 10.03
Expenses; Indemnity; Damage Waiver
115
 
 
 
 
 
 
Section 10.04
Successors and Assigns
117
 
 
 
 
 
 
Section 10.05
Survival of Agreement
121
 
 
 
 
 
 
Section 10.06
Counterparts; Integration; Effectiveness
122
 
 
 
 
 
 
Section 10.07
Severability
122
 
 
 
 
 
 
Section 10.08
Right of Setoff; Marshalling; Payments Set Aside
122
 
 
 
 
 
 
Section 10.09
Governing Law; Jurisdiction; Consent to Service of Process
122
 
 
 
 
 
 
Section 10.10
Waiver of Jury Trial
123
 
 
 
 
 
 
Section 10.11
Headings
123
 
 
 
 
 
 
Section 10.12
Confidentiality
124
 
 
 
 
 
 
Section 10.13
Interest Rate Limitation
124
 
 
 
 
 
 
Section 10.14
Assignment and Assumption
125
 
 
 
 
 
 
Section 10.15
Obligations Absolute
125
 
 
 
 
 
 
Section 10.16
Waiver of Defenses; Absence of Fiduciary Duties
125
 
 
 
 
 
 
Section 10.17
USA Patriot Act
126



iv

--------------------------------------------------------------------------------

ANNEXES
 
Annex I
Commitments
Annex II
Notice Information
 
 
SCHEDULES
 
 
 
Schedule 1.01(a)
Excluded Attributable Indebtedness
Schedule 1.01(b)
Closing Date Immaterial Subsidiaries
Schedule 1.01(c)
Subsidiary Guarantors
Schedule 3.19
Insurance
Schedule 6.01(b)
Existing Indebtedness
Schedule 6.02(c)
Existing Liens
Schedule 6.04(b)
Existing Investments
Schedule 6.09
Transactions with Affiliates
 
 
EXHIBITS
 
 
 
Exhibit A
Form of Assignment and Assumption
Exhibit B
Form of Borrowing Request
Exhibit C
Form of Compliance Certificate
Exhibit D
Form of Intercompany Note
Exhibit E
Form of Interest Election Request
Exhibit F
[Reserved]
Exhibit G
[Reserved]
Exhibit H
[Reserved]
Exhibit I
Form of Term Note
Exhibit J-1
Form of Perfection Certificate
Exhibit J-2
Form of Perfection Certificate Supplement
Exhibit K
Form of Security Agreement
Exhibit L-1
Form of Non-Bank Certificate (For Foreign Lenders That Are Not Partnerships for
U.S. Federal Income Tax Purposes)
Exhibit L-2
Form of Non-Bank Certificate (For Foreign Lenders That Are Partnerships For U.S.
Federal Income Tax Purposes)
Exhibit L-3
Form of Non-Bank Certificate (For Foreign Participants That Are Not Partnerships
For U.S. Federal Income Tax Purposes)
Exhibit L-4
Form of Non-Bank Certificate (For Foreign Participants That Are Partnerships For
U.S. Federal Income Tax Purposes)
Exhibit M
Form of Solvency Certificate



v

--------------------------------------------------------------------------------

CREDIT AGREEMENT
 
This CREDIT AGREEMENT (this “Agreement”), dated as of April 29, 2014, is made
among MERGE HEALTHCARE INCORPORATED, a Delaware corporation (“Borrower”), the
Subsidiary Guarantors (such term and each other capitalized term used but not
otherwise defined in any other Article hereof having the meaning given to it in
Article I), the Lenders, GUGGENHEIM CORPORATE FUNDING, LLC, as lead arranger (in
such capacity, the “Arranger”), and GUGGENHEIM CORPORATE FUNDING, LLC, as
administrative agent (in such capacity, the “Administrative Agent”) for the
Lenders and as collateral agent (in such capacity, the “Collateral Agent”) for
the Secured Parties.
 
WITNESSETH:
 
WHEREAS, Borrower has requested the Lenders to extend credit in the form of Term
Loans on the Closing Date, in an aggregate principal amount not in excess of
$235,000,000;
 
WHEREAS, the proceeds of the Loans are to be used in accordance with Section
3.12;
 
NOW, THEREFORE, the Lenders are willing to extend such credit to Borrower on the
terms and subject to the conditions set forth herein.  Accordingly, the parties
hereto agree as follows:
 
ARTICLE I


DEFINITIONS
 
Section 1.01                          Defined Terms.  As used in this Agreement,
the following terms shall have the meanings specified below:
 
“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.
 
“ABR Loan” shall mean any Term Loan bearing interest at a rate determined by
reference to the Alternate Base Rate in accordance with the provisions of
Article II.
 
“Acquisition Consideration” shall mean the purchase consideration for any
Permitted Acquisition by Borrower or any of its Subsidiaries, whether paid in
cash or by exchange of properties, securities or other assets and whether
payable at or prior to the consummation of such Permitted Acquisition or
deferred for payment at any future time, whether or not any such future payment
is subject to the occurrence of any contingency, and includes any and all
payments representing the purchase price and any assumptions or repayments of
Indebtedness (or any indebtedness that remains outstanding) and/or Contingent
Obligations, “earn-outs” and other agreements to make any payment the amount of
which is, or the terms of payment of which are, in any respect subject to or
contingent upon the revenues, income, cash flow or profits (or the like) of any
Person or business; provided that any such future payment that is subject to a
contingency shall be considered Acquisition Consideration only to the extent of
the reserve, if any, required under GAAP, as determined at the time of the
consummation of such Permitted Acquisition to be established in respect thereof
by Borrower or any of its Subsidiaries; provided, further, that Acquisition
Consideration shall not include (a) any consideration or payment paid by any
Company (i) with the Net Cash Proceeds of issuances of Qualified Capital Stock
of Borrower to its shareholders and/or (ii) in the form of Qualified Capital
Stock of Borrower and (b) cash and Cash Equivalents acquired by the Companies as
part of the applicable Permitted Acquisition.
 
“Adjusted LIBO Rate” shall mean, with respect to any Eurodollar Borrowing for
any Interest Period, a rate per annum (rounded upward, if necessary, to the next
1/100th of 1%) equal to the greater of (a) (i) the rate per annum determined by
the Administrative Agent to be equal to the LIBO Rate for such Eurodollar
Borrowing in effect for such Interest Period divided by (ii) 1 minus the
Statutory Reserves (if any) for such Eurodollar Borrowing for such Interest
Period and (b) 1.00.%.

--------------------------------------------------------------------------------

“Administrative Agent” shall have the meaning assigned to such term in the
preamble hereto and includes each other Person appointed as the successor
administrative agent pursuant to Article X.
 
“Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.05(b).
 
“Administrative Agency Fee Letter” shall mean that certain Fee Letter dated as
of the date hereof by and among Borrower and Guggenheim Corporate Funding, LLC.
 
“Administrative Questionnaire” shall mean an Administrative Questionnaire in the
form supplied from time to time by the Administrative Agent.
 
“Advisors” shall mean legal counsel (including local, foreign and in-house
counsel), auditors, accountants, consultants, appraisers, engineers or other
advisors.
 
“Affiliate” shall mean, when used with respect to a specified Person, another
Person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the Person specified;
provided, however, that, (a) for purposes of Section 6.09, the term “Affiliate”
shall also include any Person that directly or indirectly owns more than 10% of
any class of Equity Interests of the Person specified, and (b) neither any
Lender nor any Agent (nor any of their Affiliates) shall be deemed to be an
Affiliate of Borrower or any of its Subsidiaries solely by virtue of its
capacity as a Lender or Agent hereunder.
 
“Agents” shall mean the Administrative Agent and the Collateral Agent; and
“Agent” shall mean any of them as the context requires.
 
“Agreement” shall have the meaning assigned to such term in the preamble hereto.
 
“Alternate Base Rate” shall mean, for any day, a rate per annum (rounded upward,
if necessary, to the next 1/100th of 1%) equal to the greatest of (a) the Base
Rate in effect on such day, (b) 2.00%, (c) the Federal Funds Effective Rate in
effect on such day plus 0.50% and (d) the Adjusted LIBO Rate for a Eurodollar
Loan with a one-month Interest Period (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1.00%.  If the Administrative Agent
shall have determined (which determination shall be conclusive absent manifest
error) that it is unable to ascertain the Federal Funds Effective Rate or the
Adjusted LIBO Rate for any reason, including the inability or failure of the
Administrative Agent to obtain sufficient quotations in accordance with the
terms of the definition thereof, the Alternate Base Rate shall be determined
without regard to clause (c) or (d), as applicable, of the preceding sentence
until the circumstances giving rise to such inability no longer exist.  Any
change in the Alternate Base Rate due to a change in the Base Rate, the Federal
Funds Effective Rate or the then applicable or the Adjusted LIBO Rate shall be
effective on the effective date of such change in the Base Rate, the Federal
Funds Effective Rate or the then applicable Adjusted LIBO Rate, respectively.
 
“Anti-Terrorism Laws” shall have the meaning assigned to such term in Section
3.21(a).
 
“Applicable Margin” shall mean, for any day, with respect to any Term Loan,
5.00% per annum with respect to ABR Loans and 6.00% per annum with respect to
Eurodollar Loans.
2

--------------------------------------------------------------------------------

“Approved Electronic Communications” shall mean any notice, demand,
communication, information, document or other material that any Loan Party
provides to the Administrative Agent pursuant to any Loan Document or the
transactions contemplated therein which is distributed to the Agents or the
Lenders by means of electronic communications pursuant to Section 10.01(b).
 
“Approved Fund” shall mean any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
 
“Arranger” shall have the meaning assigned to such term in the preamble hereto.
 
“Asset Sale” shall mean (a) any conveyance, sale, transfer or other disposition
(including by way of merger or consolidation and including any Sale and
Leaseback Transaction) of any property excluding (i) sales of inventory and
dispositions of cash and Cash Equivalents, in each case, in the ordinary course
of business, (ii) sales and dispositions of obsolete or worn out property and
(iii) sales and dispositions otherwise permitted under Section 6.06 (other than
Section 6.06(b) or (g)) by Borrower or any of its Subsidiaries and (b) any
issuance or sale of any Equity Interest of any Subsidiary of Borrower, in each
case, to any Person other than (i) Borrower, (ii) any Subsidiary Guarantor or
(iii) other than for purposes of Section 6.06, any other Subsidiary, and in any
event excluding Casualty Events and equity issuances by Borrower.
 
“Asset Sale Threshold” shall have the meaning assigned to such term in Section
2.10(c)(i).
 
“Assignment and Assumption” shall mean an assignment and assumption entered into
by a Lender and an Eligible Assignee, substantially in the form of Exhibit A, or
such other form as shall be approved by the Administrative Agent (including
electronic documentation generated by ClearPar, Markitclear or other electronic
platform).  To the extent approved by the Administrative Agent, an Assignment
and Assumption may be electronically executed and delivered via an electronic
settlement system acceptable to the Administrative Agent.
 
“Attributable Indebtedness” shall mean, when used with respect to any Sale and
Leaseback Transaction, as at the time of determination, the present value
(discounted at a rate equivalent to Borrower’s then-current weighted average
cost of funds for borrowed money as at the time of determination, compounded on
a semi-annual basis) of the total obligations of the lessee for rental payments
(and/or substantially similar payments) during the remaining term of the lease
included in any such Sale and Leaseback Transaction; provided that Attributable
Indebtedness in respect of the Sale and Leaseback Transaction set forth on
Schedule 1.01(a) hereto shall be excluded.
 
“Bankruptcy Code” shall mean Title 11 of the United States Code, as amended from
time to time.
 
“Base Rate” shall mean, for any day, the prime rate published in The Wall Street
Journal for such day; provided that if The Wall Street Journal ceases to publish
for any reason such rate of interest, “Base Rate” shall mean the prime lending
rate as set forth on the Bloomberg page PRIMBB Index (or successor page) for
such day (or such other service as determined by the Administrative Agent from
time to time for purposes of providing quotations of prime lending interest
rates); each change in the Base Rate shall be effective on the date such change
is effective.  The prime rate is not necessarily the lowest rate charged by any
financial institution to its customers.
 
“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States.
3

--------------------------------------------------------------------------------

“Board of Directors” shall mean, with respect to any Person, (a) in the case of
any corporation, the board of directors of such Person, (b) in the case of any
limited liability company, the board of managers or board of directors, as
applicable, of such Person, or if such limited liability company does not have a
board of managers or board of directors, the functional equivalent of the
foregoing, (c) in the case of any partnership, the board of directors or board
of managers, as applicable, of the general partner of such Person and (d) in any
other case, the functional equivalent of the foregoing.
 
“Borrower” shall have the meaning assigned to such term in the preamble hereto.
 
“Borrower Materials” shall have the meaning assigned to such term in Section
5.01.
 
“Borrowing” shall mean Loans of the same Class and Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect.
 
“Borrowing Request” shall mean a request by Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit B, or such other
form as shall be approved by the Administrative Agent.
 
“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which banks in New York City or Chicago, Illinois are authorized or required by
law or other governmental action to close; provided, however, that when used in
connection with a Eurodollar Loan, the term “Business Day” shall also exclude
any day on which banks are not open for dealings in dollar deposits in the
London interbank market.
 
“Capital Expenditures” shall mean, for any period, without duplication, (a) all
expenditures made directly or indirectly by Borrower and its Subsidiaries during
such period that should be capitalized under GAAP for property, plant and
equipment and other fixed assets, including, without limitation, capitalized
software development costs, but in each case excluding purchase price payments
with respect to any Permitted Acquisition, minus (b) Net Cash Proceeds of Asset
Sales received which (i) Borrower or a Subsidiary is permitted to reinvest
pursuant to the terms of this Agreement and (ii) are included in amounts
capitalized above, minus (c) proceeds of insurance policies and condemnation
awards or similar awards (or payments in lieu thereof) or damage recovery
proceeds or other settlements related to a Casualty Event received which (i)
Borrower or a Subsidiary is permitted to reinvest pursuant to the terms of this
Agreement and (ii) are included in amounts capitalized above, minus (d) to the
extent included in amounts capitalized above, expenditures to the extent
financed with (i) cash indemnity payments or third party reimbursements received
during such period or (ii) trade-ins of property, plant and equipment disposed
of in a manner permitted by this Agreement, minus (e) to the extent included in
expenditures, non-cash adjustments representing asset write-ups due to the
application of recapitalization accounting or purchase accounting.
 
“Capital Lease Obligations” of any Person shall mean the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP (as in effect on the date
hereof), and the amount of such obligations shall be the capitalized amount
thereof determined in accordance with GAAP (as in effect on the date hereof).
 
“Capital Requirements” shall mean, as to any Person, any matter, directly or
indirectly, (a) regarding capital adequacy, capital ratios, capital
requirements, the calculation of such Person’s capital or similar matters, or
(b) affecting the amount of capital required to be obtained or maintained by
such Person or any Person controlling such Person (including any direct or
indirect holding company), or the manner in which such Person or any Person
controlling such Person (including any direct or indirect holding company),
allocates capital to any of its contingent liabilities (including letters of
credit), advances, acceptances, commitments, assets or liabilities.
4

--------------------------------------------------------------------------------

“Cash Equivalents” shall mean, as of any date of termination and as to any
Person, any of the following (a) marketable securities issued, or directly,
unconditionally and fully guaranteed or insured, by the United States or any
political subdivision, agency or instrumentality thereof (provided that the full
faith and credit of the United States is pledged in support thereof) having
maturities of not more than one year from the date of acquisition by such
Person, (b) marketable securities issued, or directly, unconditionally and fully
guaranteed or insured, by any state of the United States or any political
subdivision of any such state or any public instrumentality thereof (provided
that the full faith and credit of such state is pledged in support thereof)
having maturities of not more than one year from the date of acquisition by such
Person, (c) time deposits and certificates of deposit of any Lender or any
commercial bank having, or which is the principal banking subsidiary of a bank
holding company organized under the laws of the United States, any state thereof
or the District of Columbia having, capital and surplus aggregating in excess of
$500,000,000 and a rating of “A” (or such other similar equivalent rating) or
higher by at least one nationally recognized statistical rating organization (as
defined in Rule 436 under the Securities Act) with maturities of not more than
one year from the date of acquisition by such Person, (d) repurchase obligations
with a term of not more than 30 days for underlying securities of the types
described in clause (a) above entered into with any Person meeting the
qualifications specified in clause (c) above, which repurchase obligations are
secured by a valid perfected security interest in the underlying securities, (e)
commercial paper issued by any Person incorporated in the United States rated at
least A-1 or the equivalent thereof by S&P or at least P-1 or the equivalent
thereof by Moody’s, and in each case maturing not more than one year after the
date of acquisition by such Person, (f) investments in money market funds that
invest substantially all of such funds’ assets in the Cash Equivalents described
in clauses (a) through (e) above, (g) demand deposit accounts maintained in the
ordinary course of business; and (h) in the case of any Foreign Subsidiary, (i)
investments of the type and (to the extent applicable) maturity described in
clauses (a) through (g) above of (or maintained with) a comparable foreign
obligor, which investments or obligors (or the parent thereof) have ratings
described in clause (c) or (e) above, if applicable, or equivalent ratings from
comparable foreign rating agencies or (ii) investments of the type and maturity
(to the extent applicable) described in clauses (a) through (g) above of (or
maintained with) a foreign obligor (or the parent thereof), which investments or
obligors (or the parents thereof) are not rated as provided in such clauses or
in subclause (i) of this clause (h) but which are, in the reasonable judgment of
Borrower, comparable in investment quality to such investments and obligors (or
the parents of such obligors).
 
“Cash Interest Expense” shall mean, for any period, Consolidated Interest
Expense paid in cash  by Borrower and its Subsidiaries for such period, less
cash interest income received by Borrower and its Subsidiaries for such period.
 
“Casualty Event” shall mean any involuntary loss of title, any involuntary loss
of, damage to or any destruction of, or any condemnation or other taking
(including by any Governmental Authority) of, any property of Borrower or any of
its Subsidiaries.  “Casualty Event” shall include but not be limited to any
taking of all or any part of any Real Property of any Person or any part
thereof, in or by condemnation or other eminent domain proceedings pursuant to
any Legal Requirement, or by reason of the temporary requisition of the use or
occupancy of all or any part of any Real Property of any Person or any part
thereof by any Governmental Authority, civil or military, or any settlement in
lieu thereof.
 
“Casualty Event Excess Net Cash Proceeds” shall have the meaning assigned to
such term in Section 2.10(e)(i).
5

--------------------------------------------------------------------------------

“Casualty Event Threshold” shall have the meaning assigned to such term in
Section 2.10(e)(i).
 
“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, 42 U.S.C. § 9601 et seq., and all
implementing regulations.
 
“CFC” shall have the meaning assigned to such term in Section 5.11(b).
 
A “Change in Control” shall be deemed to have occurred if:
(a)            any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Exchange Act), is or becomes the beneficial owner (as defined
in Rules 13d-3 and 13d-5 under the Exchange Act, except that for purposes of
this clause such person or group shall be deemed to have “beneficial ownership”
of all securities that such person or group has the right to acquire, whether
such right is exercisable immediately or only after the passage of time),
directly or indirectly, of Voting Stock of Borrower representing more than 35%
or, solely with respect to the Permitted Holders, 40% of the voting power of the
total outstanding Voting Stock of Borrower;  or
 
(b)            during any period of two consecutive years, individuals who at
the beginning of such period constituted the Board of Directors of Borrower
(together with any new directors whose election to such Board of Directors or
whose nomination for election was approved by a vote of a majority of(x) the
Permitted Holders or (y) the members of the Board of Directors of Borrower,
which members comprising such majority are then still in office and were either
directors at the beginning of such period or whose election or nomination for
election was previously so approved) cease for any reason to constitute a
majority of the Board of Directors of Borrower.
 
For purposes of this definition, a Person shall not be deemed to have beneficial
ownership of Equity Interests subject to a stock purchase agreement, merger
agreement or similar agreement until the consummation of the transactions
contemplated by such agreement.
 
“Change in Law” shall mean the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation, policy, or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation, implementation or application
thereof by any Governmental Authority or (c) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of law)
by any Governmental Authority; provided that notwithstanding anything herein to
the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (ii) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
 
“Charges” shall have the meaning assigned to such term in Section 10.13.
 
“Claim” shall have the meaning assigned to such term in Section 10.03(b).
 
“Class,” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Term Loans (including any
Incremental Term Loans) and, when used in reference to any Commitment, refers to
whether such Commitment is a Term Loan Commitment (including any Incremental
Term Loan Commitment) under this Agreement as originally in effect or pursuant
to Section 2.19 or Section 2.20, of which such Loan, Borrowing or Commitment
shall be a part.
6

--------------------------------------------------------------------------------

“Closing Date” shall mean April 29, 2014.
 
“Closing Date Total Leverage Ratio” shall mean 6.00 to 1.00.
 
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.
 
“Collateral” shall mean, collectively, all of the Security Agreement Collateral,
the Mortgaged Property and all other property of whatever kind and nature
subject or purported to be subject from time to time to a Lien under any
Security Document.
 
“Collateral Agent” shall have the meaning assigned to such term in the preamble
hereto.
 
“Commitment” shall mean, with respect to any Lender, such Lender’s Term Loan
Commitment.
 
“Communications” shall have the meaning assigned to such term in Section
10.01(b).
 
“Companies” shall mean Borrower and its Subsidiaries; and “Company” shall mean
any one of them.
 
“Compliance Certificate” shall mean a certificate of a Financial Officer
substantially in the form of Exhibit C.
 
“Connection Income Taxes” shall mean Other Connection Taxes that are imposed on
or measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
 
“Consolidated Amortization Expense” shall mean, for any period, the amortization
expense of Borrower and its Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP.
 
“Consolidated Current Assets” shall mean, as at any date of determination, the
total assets of Borrower and its Subsidiaries which may properly be classified
as current assets on a consolidated balance sheet of Borrower and its
Subsidiaries in accordance with GAAP, but excluding (a) cash and Cash
Equivalents, (b) assets associated with Hedging Agreements and (c) prepaid
income taxes.
 
“Consolidated Current Liabilities” shall mean, as at any date of determination,
the total liabilities (excluding deferred taxes and taxes payable) of Borrower
and its Subsidiaries which may properly be classified as current liabilities
(other than the current portion of any Loans and other long term liabilities,
and accrued interest thereon) on a consolidated balance sheet of Borrower and
its Subsidiaries in accordance with GAAP, but excluding liabilities associated
with Hedging Agreements.
 
“Consolidated Depreciation Expense” shall mean, for any period, the depreciation
expense of Borrower and its Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP.
 
“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period, adjusted by (x) adding thereto, in each case only to the extent
deducted in determining such Consolidated Net Income and without duplication:
 
(a)            Consolidated Interest Expense for such period;
 
(b)            Consolidated Amortization Expense for such period;
7

--------------------------------------------------------------------------------

(c)            Consolidated Depreciation Expense for such period;
 
(d)            Consolidated Tax Expense for such period;
 
(e)            recapitalization accounting or purchase accounting related
adjustments (including the reduction of revenue from any write-down of deferred
revenue);
 
(f)            the aggregate amount of (i) non-cash losses on sales of fixed
assets or write-downs of fixed or intangible assets, (ii) all other non-cash
charges reducing Consolidated Net Income for such period (including non-cash
equity compensation and non‑cash charges due to the application of FASB
Accounting Standards Codification) and (iii) cash and non-cash charges resulting
from the application of FASB ASC rules relating to the grant, exercise or other
measurement of equity related incentives, FASB ASC 350 (relating to changes in
accounting for the amortization of goodwill and certain other intangibles), FASB
ASC 360 (relating to the write-down of long-lived assets) and FASB ASC 805
(including with respect to earn-outs incurred by Borrower or any of its
Subsidiaries in connection with any Permitted Acquisition);
 
(g)            the amount of directors fees paid to directors of Borrower;
provided that the aggregate amount added back to Consolidated EBITDA pursuant to
this clause (g) shall not exceed $1,000,000 for any four consecutive fiscal
quarter period;
 
(h)            expenses and payments that are covered by indemnification or
purchase price adjustment provisions in any agreement entered into by Borrower
or any of its Subsidiaries in connection with any proposed or actual Permitted
Acquisition;
 
(i)             fees, premiums, expenses and other costs (including audit fees)
related to, or incurred in connection with, (i) the Transactions (including to
fund any upfront fees or original issue discount) incurred during such period;
provided that the aggregate amount added back to Consolidated EBITDA pursuant to
this clause (i) shall not exceed $4,000,000 over the term of this Agreement,
(ii) any Permitted Acquisition (including cash-stay bonuses paid to employees,
severance and reorganization costs and expenses in connection with any Permitted
Acquisition), Investments (other than Permitted Acquisitions), dispositions (to
the extent such fees, costs and expenses related to, or incurred in connection
with, dispositions were not incurred in the ordinary course of business),
issuance of debt or equity (whether or not consummated), and/or the Hedging
Agreements contemplated by Section 5.10 and (iii) other acquisitions which would
reasonably be expected to have (if consummated) satisfied the requirements set
forth in the definition of “Permitted Acquisition”, except to the extent they
are not consummated; provided that the aggregate amount added back to
Consolidated EBITDA pursuant to this clause (i)(iii) shall not exceed $1,500,000
for any four consecutive fiscal quarter period;
 
(j)            (i) costs, charges, accruals, reserves or expenses attributable
to the undertaking and/or implementation of cost savings initiatives, operating
expense reductions and other restructuring and integration activities
(including, without limitation, inventory optimization programs) and other
business optimization expenses (excluding capitalized software development
costs), transition costs and costs related to the closure or consolidation of
facilities or offices and curtailments, consulting fees, signing costs,
non-recurring retention or completion bonuses, relocation expenses, severance
payments, modifications to pension and post-retirement employee benefit plans
and new systems design and implementation costs) associated therewith and (ii)
for calculations made on a Pro Forma Basis in connection with any Permitted
Acquisition, Investment, Asset Sale or other disposition or discontinued line of
business or operations, cost savings, operating expense reductions, synergies
and adjustments attributable to such transaction, in each case relating to
actions implemented or to be implemented within one year of the date of the
applicable event that are supportable and quantifiable by the underlying account
records of such business, as certified by a Financial Officer; provided that the
aggregate amount added back to Consolidated EBITDA pursuant to this clause (j)
for any four consecutive fiscal quarter period shall not exceed 10% (and when
combined with the aggregate amount added back to Consolidated EBITDA pursuant to
clause (2) of the ultimate paragraph of this definition of Consolidated EBITDA,
15%) of Consolidated EBITDA for such period (determined prior to giving effect
to this clause (j) and such clause (2));
8

--------------------------------------------------------------------------------

(k)            all losses during such period resulting from the sale, retirement
or disposition of any asset outside the ordinary course of business;
 
(l)             fees, costs and expenses paid in cash in connection with the
repayment of debt to Persons that are not Affiliates of Borrower or any of its
Subsidiaries;
 
(m)           the unamortized fees, costs and expenses relating to the repayment
of debt;
 
(n)            Insurance Loss Addbacks; provided, that if any amounts added back
to Consolidated EBITDA pursuant to this clause (n) are not received by Borrower
within the one-year period referred to in the definition of “Insurance Loss
Addback”, such amounts shall be subtracted from Consolidated EBITDA in the
subsequent calculation period;
 
(o)            [reserved];
 
(p)            any expense deducted in calculating Consolidated Net Income for
such period and reimbursed or advanced (including through a purchase price
adjustment) during such period or an earlier period (if not added back to
Consolidated EBITDA in any earlier period) by third parties (other than Borrower
and its Subsidiaries);
 
(q)            the aggregate amount of expenses or losses incurred by Borrower
or one of its Subsidiaries relating to business interruption to the extent
covered by insurance and (i) actually reimbursed or otherwise paid to Borrower
or such Subsidiary or (ii) so long as such amount is reasonably expected to be
received by Borrower or such Subsidiary in a subsequent calculation period and
within one year of the date of the underlying loss; provided, in the case of
this clause (q)(ii), that (1) the aggregate amount added back to Consolidated
EBITDA pursuant to this clause (q)(ii) shall not exceed $1,500,000 for any four
consecutive fiscal quarter period and (2) if not so reimbursed or received by
Borrower or such Subsidiary within such one-year period, such expenses or losses
shall be subtracted from Consolidated EBITDA in the subsequent calculation
period;
 
(r)            costs, fees and expenses related to the administration of this
Agreement and the other Loan Documents and paid or reimbursed to the
Administrative Agent, Collateral Agent or any of the Lenders or other third
parties paid or engaged by the Administrative Agent, Collateral Agent or any of
the Lenders (including, and together with, any fees and expenses related to the
Administrative Agent obtaining a Debt Rating);
 
(s)            any extraordinary (as interpreted under GAAP) or non-recurring
expenses or charges incurred during such period; provided that the aggregate
amount added back to Consolidated EBITDA pursuant to this clause (s) shall not
exceed $1,000,000 for any four consecutive fiscal quarter period; and
 
(t)            solely for purposes of determining compliance with the Financial
Covenants for purposes of Section 6.10 in respect of any period which includes a
Cure Quarter, the Cure Amount in connection with an Equity Cure Contribution in
respect of such Cure Quarter; and
9

--------------------------------------------------------------------------------

(y) subtracting therefrom, in each case, only to the extent included in
determining Consolidated Net Income for such period and without duplication:
 
(1)            the aggregate amount of all non-cash items increasing
Consolidated Net Income (other than the accrual of revenue or recording of
receivables in the ordinary course of business) during such period;
 
(2)            software development costs that were capitalized during such
period;
 
(3)            recapitalization accounting or purchase accounting related
adjustments;
 
(4)            all gains during such period resulting from the sale or
disposition of any asset outside the ordinary course of business;
 
(5)            any gains on extinguishment of debt;
 
(6)            all payments and reversals that reduce any reserve that was
accrued in a prior period (but only to the extent amounts in respect of such
accrual were added back in determining Consolidated EBITDA pursuant to clause
(f)(ii) above during such prior period); and
 
(7)            and any extraordinary or non-recurring gains or credits received
during such period.
 
For the avoidance of doubt, no capitalized software development costs will be
included as a component of the calculation of Consolidated EBITDA.
 
Other than for purposes of calculating Excess Cash Flow, Consolidated EBITDA
shall be calculated (1) on a Pro Forma Basis to give effect to any Permitted
Acquisition, Asset Sales or other dispositions (other than any dispositions in
the ordinary course of business), and discontinued line of business or
operations, in each case, consummated (or which economic effects occur or are
implemented) at any time on or after the first day of the Test Period and prior
to the date of determination as if any such Permitted Acquisition, Asset Sale,
other disposition and/or discontinued line of business or operations (or, if
applicable, economic effect) had been effected on the first day of such period
and (2) to give pro forma effect to reasonably expected savings in operating
expenses relating to head count reductions which are deemed permanent under the
then-current circumstances as if such head count reductions had occurred on the
first day of each such period, such adjustment to be contemplated to be
permanent absent a change in circumstances, certified by the chief financial
officer (or equivalent officer) of Borrower to be in good faith and reasonably
acceptable to the Administrative Agent, provided that the aggregate amount
included in Consolidated EBITDA pursuant to this clause (2) for any four
consecutive fiscal quarter period shall not exceed 10% (and when combined with
the aggregate amount added back to Consolidated EBITDA pursuant to clause (j)
above, 15%) of Consolidated EBITDA for such period (determined prior to giving
effect to such clause (2) and such clause (j)).
 
“Consolidated Indebtedness” shall mean, as at any date of determination, the
aggregate amount of all Indebtedness of Borrower and its Subsidiaries,
determined on a consolidated basis in accordance with GAAP; provided that (a)
Indebtedness of the type described in clause (i) of the definition thereof shall
be limited to the extent of amounts actually due and outstanding and (b) if
Borrower elects, by written notice to the Administrative Agent in accordance
with the requirements of Section 8.03, to increase Consolidated EBITDA by adding
an amount equal to the Cure Amount received by it to Consolidated EBITDA for the
Test Period ending on the last day of the Cure Quarter to which such Cure Amount
relates and to each subsequent Test Period which includes such Cure Quarter in
connection with any determination of compliance with the Financial Covenants,
then for purposes of calculating Consolidated Indebtedness in connection with
any determination of Consolidated Indebtedness that includes a Cure Quarter, if
any Indebtedness has been repaid or prepaid during such Test Period, an amount
equal to the amount of the Cure Amount relating to such Cure Quarter (or, if
less, the amount of such Indebtedness actually repaid or prepaid) shall be
deemed not to have been so repaid or prepaid and shall be treated as still
outstanding and included as Consolidated Indebtedness for such Test Period.
10

--------------------------------------------------------------------------------

“Consolidated Interest Expense” shall mean, for any period, the total
consolidated interest expense of Borrower and its Subsidiaries for such period
determined on a consolidated basis in accordance with GAAP plus, without
duplication:
 
(a)            imputed interest on Capital Lease Obligations and Attributable
Indebtedness of Borrower and its Subsidiaries for such period;
 
(b)            commissions, discounts and other fees and charges owed by
Borrower or any of its Subsidiaries with respect to letters of credit securing
financial obligations, bankers’ acceptance financing and receivables financings
for such period;
 
(c)            amortization of debt issuance costs, debt discount or premium and
other financing fees and expenses incurred by Borrower or any of its
Subsidiaries for such period;
 
(d)            cash contributions to any employee stock ownership plan or
similar trust made by Borrower or any of its Subsidiaries to the extent such
contributions are used by such plan or trust to pay interest or fees to any
Person (other than Borrower or a Wholly Owned Subsidiary) in connection with
Indebtedness incurred by such plan or trust for such period;
 
(e)            all interest paid or payable with respect to discontinued
operations of Borrower or any of its Subsidiaries for such period;
 
(f)            the interest portion of any deferred payment obligations of
Borrower or any of its Subsidiaries for such period;
 
(g)            all interest on any Indebtedness of Borrower or any of its
Subsidiaries of the type described in clause (f) of the definition of
“Indebtedness” for such period;
 
provided that (i) to the extent directly related to the Transactions, debt
issuance costs, debt discount or premium and other closing fees and expenses
shall be excluded from the calculation of Consolidated Interest Expense and (ii)
Consolidated Interest Expense shall be calculated after giving effect to Hedging
Agreements related to interest rates (including associated costs), but excluding
unrealized gains and losses with respect to Hedging Agreements related to
interest rates.
 
Consolidated Interest Expense shall be calculated on a Pro Forma Basis to give
effect to any Indebtedness (other than Indebtedness incurred for ordinary course
working capital needs under ordinary course revolving credit facilities)
incurred, assumed or permanently repaid or prepaid or extinguished at any time
on or after the first day of the Test Period and prior to the date of
determination in connection with any Permitted Acquisitions, Asset Sales or
other dispositions (other than any dispositions in the ordinary course of
business), and discontinued line of business or operations as if such
incurrence, assumption, repayment or extinguishing had been effected on the
first day of such period.
11

--------------------------------------------------------------------------------

“Consolidated Net Income” shall mean, for any period, the consolidated net
income (or loss) of Borrower and its Subsidiaries determined on a consolidated
basis in accordance with GAAP; provided that there shall be excluded from such
net income (to the extent otherwise included therein), without duplication:
 
(a)            the net income (or loss) of any Person (other than a Subsidiary
of Borrower) in which any Person other than Borrower and its Subsidiaries has an
ownership interest, except to the extent that cash in an amount equal to any
such income has actually been received by Borrower or (subject to clause (b)
below) any of its Subsidiaries during such period;
 
(b)            the net income (or loss) of any Subsidiary of Borrower during
such period to the extent that the declaration or payment of dividends or
similar distributions by such Subsidiary of that income is not permitted by
operation of the terms of its Organizational Documents or any agreement (other
than this Agreement and any other Loan Document), instrument or Legal
Requirement applicable to that Subsidiary during such period (unless such
restriction has been waived);
 
(c)            any gain (or loss), together with any related provisions for
taxes on any such gain (or the tax effect of any such loss), realized during
such period by Borrower or any of its Subsidiaries upon any Asset Sale or other
disposition by Borrower or any of its Subsidiaries;
 
(d)            gains and losses due solely to (i) fluctuations in currency
values and the related tax effects determined in accordance with GAAP for such
period or (ii) the cumulative effect of any change in accounting principles;
 
(e)            earnings or charges resulting from any reappraisal, revaluation
or write-up or write-down of assets; and
 
(f)            unrealized gains and losses, and the impact of any revaluation,
with respect to Hedging Obligations for such period.
 
“Consolidated Tax Expense” shall mean, for any period, federal, state, local and
foreign income and franchise taxes (including, without limitation, medical
device taxes and other similar governmental levies) of Borrower and its
Subsidiaries for such period, determined on a consolidated basis in accordance
with GAAP.
 
“Contingent Obligation” shall mean, as to any Person, any obligation, agreement,
understanding or arrangement of such Person guaranteeing or intended to
guarantee any Indebtedness or other payment obligations (“primary obligations”)
of any other Person (the “primary obligor”) in any manner, whether directly or
indirectly, including any obligation of such Person, whether or not contingent,
(a) to purchase any such primary obligation or any property constituting direct
or indirect security therefor; (b) to advance or supply funds (i) for the
purchase or payment of any such primary obligation or (ii) to maintain working
capital or equity capital of the primary obligor or otherwise to maintain the
net worth or solvency of the primary obligor; (c) to purchase property,
securities or services primarily for the purpose of assuring the owner of any
such primary obligation of the ability of the primary obligor to make payment of
such primary obligation; (d) with respect to bankers’ acceptances, letters of
credit and similar credit arrangements, until a reimbursement obligation arises
(which reimbursement obligation shall constitute Indebtedness); or (e) otherwise
to assure or hold harmless the holder of such primary obligation against loss in
respect thereof; provided, however, that the term “Contingent Obligation” shall
not include endorsements of instruments for deposit or collection in the
ordinary course of business or any product warranties or other contingent
obligations incurred in the ordinary course of business, including indemnities. 
The amount of any Contingent Obligation shall be deemed to be an amount equal to
the stated or determinable amount of the primary obligation in respect of which
such Contingent Obligation is made (or, if less, the maximum amount of such
primary obligation for which such Person may be liable, whether singly or
jointly, pursuant to the terms of the instrument evidencing such Contingent
Obligation) or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof (assuming such Person is required to
perform thereunder) as determined by such Person in good faith.
12

--------------------------------------------------------------------------------

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “Controlling” and “Controlled” shall have meanings correlative thereto.
 
“Control Agreements” shall mean, collectively, each deposit account control
agreement by and between any Loan Party, the Collateral Agent and the applicable
depositary bank, pursuant to which the Collateral Agent shall be deemed to have
“control” of the deposit account of such Loan Party for purposes of Section
9-104(a)(2) of the New York Uniform Commercial Code.
 
“Credit Extension” shall mean the making of a Loan by a Lender.
 
“Credit Facilities” shall mean the term loan facilities provided for hereunder
(including any increases in such facilities pursuant to Section 2.19 or
extension of such facilities pursuant to Section 2.20).
 
“Cumulative Amount” shall mean, on any date of determination (the “Reference
Date”), the sum of (without duplication):
 
(a)            the portion of Excess Cash Flow, determined on a cumulative basis
for all fiscal years of Borrower commencing with the fiscal year ended December
31, 2014, that was not required to be applied to prepay Term Loans pursuant to
Section 2.10(f); plus
 
(b)            an amount determined on a cumulative basis equal to the Net Cash
Proceeds received by Borrower after the Closing Date that have been contributed
as a capital contribution to Borrower, or otherwise received by Borrower in
respect of the issuance of Qualified Capital Stock by Borrower, but excluding
(i) any Net Cash Proceeds received by Borrower and applied as an Equity Cure
Contribution and (ii) any Net Cash Proceeds received by Borrower from any such
sale or issuance by Borrower of its Equity Interests upon exercise of any
warrant or option to directors, officers or employees of any Company; minus
 
(c)            the aggregate amount of the Cumulative Amount that has been
utilized in a manner permitted hereunder on or prior to the Reference Date
(without taking account of the intended usage of the Cumulative Amount on such
Reference Date).
 
“Cumulative Amount Utilization Requirements” shall mean, with respect to any use
of the Cumulative Amount permitted hereunder, that:
 
(a)            immediately prior and after giving effect thereto, no Default
then exists or would immediately result therefrom;
 
(b)            after giving effect to such transaction on a Pro Forma Basis,
Borrower shall be in compliance with the Financial Covenants as of the most
recent Test Period;
13

--------------------------------------------------------------------------------

(c)            after giving effect to such transaction on a Pro Forma Basis, the
Total Leverage Ratio of Borrower and its Subsidiaries does not exceed 3.00:1.00;
and
 
(d)            Borrower’s Liquidity shall be not less than $10,000,000 both
before and immediately after giving effect to such usage of the Cumulative
Amount.
 
“Cure Amount” shall have the meaning assigned to such term in Section 8.03(a).
 
“Cure Expiration Date” shall have the meaning assigned to such term in Section
8.03(a).
 
“Cure Quarter” shall have the meaning assigned to such term in Section 8.03(a).
 
“Debt Issuance” shall mean the incurrence by Borrower or any of its Subsidiaries
of any Indebtedness after the Closing Date (other than as permitted by Section
6.01).
 
“Debt Rating” means, as of any date of determination, the rating as determined
by either S&P, Moody’s or Fitch of Borrower’s non-credit-enhanced, senior
unsecured long-term debt, whether or not published.
 
“Debt Service” shall mean, for any period, Cash Interest Expense for such period
plus scheduled principal amortization of all Indebtedness for such period.
 
“Debtor Relief Laws” shall mean the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect.
 
“Default” shall mean any event, occurrence or condition which is, or upon
notice, lapse of time or both would constitute, an Event of Default.
 
“Default Excess” shall have the meaning assigned to such term in Section
2.16(c).
 
“Default Period” shall have the meaning assigned to such term in Section
2.16(c).
 
“Default Rate” shall have the meaning assigned to such term in Section 2.06(c).
 
“Defaulted Loan” shall have the meaning assigned to such term in Section
2.16(c).
 
“Defaulting Lender” shall mean any Lender that has (a) failed to fund its
portion of any Borrowing, within one Business Day of the date on which it shall
have been required to fund the same, unless the subject of a good faith dispute
between Borrower and such Lender related hereto, (b) notified Borrower, the
Administrative Agent or any other Lender in writing that it does not intend to
comply with any of its funding obligations under this Agreement or has made a
public statement to the effect that it does not intend to comply with its
funding obligations under this Agreement or under agreements in which it commits
to extend credit generally, (c) failed, within three Business Days after written
request by the Administrative Agent or Borrower, to confirm that it will comply
with the terms of this Agreement relating to its obligations to fund prospective
Loans (unless the subject of a good faith dispute between Borrower and such
Lender); provided that any such Lender shall cease to be a Defaulting Lender
under this clause (c) upon receipt of such confirmation by the Administrative
Agent or Borrower, (d) otherwise failed to pay over to Borrower, the
Administrative Agent or any other Lender any other amount required to be paid by
it hereunder within one Business Day of the date when due (unless the subject of
a good faith dispute), or (e) (i) been adjudicated as, or determined by any
Governmental Authority having regulatory authority over such Person or its
Properties or assets to be, insolvent or (ii) become the subject of a bankruptcy
or insolvency proceeding, or has had a receiver, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or custodian, appointed for
it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment, unless, in
the case of any Lender referred to in this clause (e), Borrower and the
Administrative Agent shall be satisfied that such Lender intends, and has all
approvals required to enable it, to continue to perform its obligations as a
Lender hereunder.  For the avoidance of doubt, a Lender shall not be deemed to
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
Equity Interest in such Lender or its parent by a Governmental Authority;
provided that, as of any date of determination, the determination of whether any
Lender is a Defaulting Lender hereunder shall not take into account, and shall
not otherwise impair, any amounts funded by such Lender which have been assigned
by such Lender to an SPC pursuant to Section 10.04(h).  Any determination by the
Administrative Agent that a Lender is a Defaulting Lender shall be conclusive
and binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender upon delivery of written notice of such determination by the
Administrative Agent to Borrower and each other Lender.
14

--------------------------------------------------------------------------------

“Disqualified Capital Stock” shall mean any Equity Interest which, by its terms
(or by the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder thereof, in whole or in part, on or
prior to the 180 days after the Term Loan Maturity Date, (b) is convertible into
or exchangeable (unless at the sole option of the issuer thereof) for (i) debt
securities or (ii) any Equity Interests referred to in (a) above, in each case
at any time on or prior to 180 days after the Term Loan Maturity Date, or (c)
contains any repurchase obligation which may come into effect prior to payment
in full of all Obligations; provided, however, that any Equity Interests that
would not constitute Disqualified Capital Stock but for provisions thereof
giving holders thereof (or the holders of any security into or for which such
Equity Interests is convertible, exchangeable or exercisable) the right to
require the issuer thereof to redeem such Equity Interests upon the occurrence
of a change in control or an asset sale occurring prior to the first anniversary
of the Term Loan Maturity Date shall not constitute Disqualified Capital Stock
if such Equity Interests provide that the issuer thereof will not redeem any
such Equity Interests pursuant to such provisions prior to the repayment in full
of the Obligations.
 
“Disqualified Stock Issuance” shall mean the issuance or sale by Borrower or any
of its Subsidiaries of any Disqualified Capital Stock after the Closing Date.
 
“Dividend” with respect to any Person shall mean that such Person has declared
or paid a dividend or returned any equity capital to the holders of its Equity
Interests or authorized or made any other distribution, payment or delivery of
property (other than Qualified Capital Stock of such Person) or cash to the
holders of its Equity Interests as such, or redeemed, retired, purchased or
otherwise acquired, directly or indirectly, for consideration any of its Equity
Interests outstanding (or any options or warrants issued by such Person with
respect to its Equity Interests), or set aside any funds for any of the
foregoing purposes, or shall have permitted any of its Subsidiaries to purchase
or otherwise acquire for consideration any of the Equity Interests of such
Person outstanding (or any options or warrants issued by such Person with
respect to its Equity Interests).  Without limiting the foregoing, “Dividends”
with respect to any Person shall also include all payments made or required to
be made by such Person with respect to any stock appreciation rights or plans,
equity incentive or achievement plans or any similar plans or setting aside of
any funds for the foregoing purposes.
15

--------------------------------------------------------------------------------

“dollars” or “$” shall mean lawful money of the United States.
 
“Domestic Subsidiary” shall mean any Subsidiary that is organized or existing
under the laws of the United States, any state thereof or the District of
Columbia.
 
“Effective Yield” shall mean, as to any tranche of term loans (including,
without limitation, the Term Loans), the effective yield on such tranche of term
loans, as reasonably determined by the Administrative Agent, taking into account
the applicable interest rate margins, interest rate benchmark floors and all
fees, including recurring, up-front or similar fees or original issue discount
(amortized over four years following the date of incurrence thereof; provided,
that if the stated maturity date of a new tranche of term loans is less than
four years from the date of determination, then the “Effective Yield” for such
tranche of term loans shall be determined using an assumed amortization period
equal to the actual remaining life to maturity of such tranche) payable
generally to the lenders making such tranche of term loans, but excluding any
arrangement, structuring or other fees payable in connection therewith that are
not generally shared with the lenders thereunder.
 
“Eligible Assignee” shall mean any person that meets the requirements to be an
assignee under Section 10.04(b) (subject to such consents, if any, as may be
required under Section 10.04(b)); provided, that an “Eligible Assignee” shall in
no event include Borrower or any of its Affiliates.
 
“Embargoed Person” shall have the meaning assigned to such term in Section 6.20.
 
“Environment” shall mean ambient air, indoor air, surface water and groundwater
(including potable water, navigable water and wetlands), the land surface or
subsurface strata, natural resources, the workplace or as otherwise defined in
any Environmental Law.
 
“Environmental Claim” shall mean any claim, notice, demand, order, action, suit,
proceeding or other communication alleging liability for or obligation with
respect to any investigation, remediation, removal, cleanup, response,
corrective action, damages to natural resources, personal injury, property
damage, fines, penalties or other costs resulting from, related to or arising
out of (a) the presence, Release or threatened Release in or into the
Environment of Hazardous Material at any location or (b) any violation of any
Environmental Law, and shall include any claim seeking damages, contribution,
indemnification, cost recovery, compensation or injunctive relief resulting
from, related to or arising out of the presence, Release or threatened Release
of Hazardous Material or alleged injury or threat of injury to health, safety or
the Environment.
 
“Environmental Law” shall mean any and all present and future laws, statutes,
ordinances, regulations, rules, orders, judgments, consent orders, consent
decrees, code or other binding requirements of Governmental Authorities, and the
common law, relating to protection of public health from environmental hazards,
protection of the Environment, the Release or threatened Release of Hazardous
Material, protection of natural resources or natural resource damages, or
occupational safety or health, and any and all Environmental Permits.
 
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of Borrower or any Subsidiary directly or indirectly
resulting from or based upon (a) violation or alleged violation of any
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) exposure to any Hazardous
Materials or (d) the Release or threatened Release of any Hazardous Materials
into the Environment.
16

--------------------------------------------------------------------------------

“Environmental Permit” shall mean any permit, license, approval, registration,
notification, consent or other authorization required under any Environmental
Law.
 
“Equity Cure Contribution” shall have the meaning assigned to such term in
Section 8.03(a).
 
“Equity Interest” shall mean, with respect to any Person, any and all shares,
interests, participations or other equivalents, including membership interests
(however designated, whether voting or nonvoting), of equity of such Person,
including, if such Person is a partnership, partnership interests (whether
general or limited) and any other interest or participation that confers on a
Person the right to receive a share of the profits and losses of, or
distributions of property of, such partnership, whether outstanding on the date
hereof or issued after the Closing Date, but excluding debt securities
convertible or exchangeable into such equity.
 
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time.
 
“ERISA Affiliate” shall mean, with respect to any Person, any trade or business
(whether or not incorporated) that, together with such Person, is treated as a
single employer under Section 414 of the Code.
 
“ERISA Event” shall mean (a) any “reportable event,” as defined in Section 4043
of ERISA or the regulations issued thereunder, with respect to a Plan (other
than an event for which the 30-day notice period is waived by regulation); (b)
with respect to a Plan, the failure to satisfy the minimum funding standard of
Section 412 of the Code and Section 302 of ERISA, whether or not waived; (c) the
failure to make by its due date a required installment under Section 430(j) of
the Code with respect to any Plan or the failure to make any required
contribution to a Multiemployer Plan; (d) the filing pursuant to Section 412(c)
of the Code or Section 302(c) of ERISA) of an application for a waiver of the
minimum funding standard with respect to any Plan; (e) the incurrence by any
Company or any of its ERISA Affiliates of any liability under Title IV of ERISA
with respect to the termination of any Plan; (f) the receipt by any Company or
any of its ERISA Affiliates from the PBGC or a plan administrator of any notice
relating to the intention to terminate any Plan or Plans or to appoint a trustee
to administer any Plan, or the occurrence of any event or condition which could
reasonably be expected to constitute grounds under ERISA for the termination of,
or the appointment of a trustee to administer, any Plan; (g) the incurrence by
any Company or any of its ERISA Affiliates of any liability with respect to the
withdrawal from any Plan or Multiemployer Plan; (h) the receipt by any Company
or its ERISA Affiliates of any notice, concerning the imposition of Withdrawal
Liability or a determination that a Multiemployer Plan is, or is expected to be,
insolvent or in reorganization, within the meaning of Title IV of ERISA; (i) the
“substantial cessation of operations” within the meaning of Section 4062(e) of
ERISA with respect to a Plan; (j) the making of any amendment to any Plan which
could result in the imposition of a lien or the posting of a bond or other
security; and (k) the occurrence of a nonexempt prohibited transaction (within
the meaning of Section 4975 of the Code or Section 406 of ERISA) with respect to
a Plan which could reasonably be expected to result in liability to any Company.
 
“Eurodollar Borrowing” shall mean a Borrowing comprised of Eurodollar Loans.
 
“Eurodollar Loan” shall mean any Term Loan bearing interest at a rate determined
by reference to the Adjusted LIBO Rate in accordance with the provisions of
Article II.
 
“Event of Default” shall have the meaning assigned to such term in Section 8.01.
17

--------------------------------------------------------------------------------

“Excess Cash Flow” shall mean, for any Excess Cash Flow Period, Consolidated
EBITDA for such Excess Cash Flow Period, minus, without duplication:
 
(a)            Debt Service and other payments of Indebtedness with Internally
Generated Funds (including, without limitation, related fees, to the extent paid
in cash and to the extent such payments are permitted hereunder) of Borrower and
its Subsidiaries for such Excess Cash Flow Period (so long as not deducted under
Section 2.10(f)(ii));
 
(b)            any prepayments of Term Loans with Internally Generated Funds
pursuant to Section 2.10(c) or (e) during such Excess Cash Flow Period, in each
case to the extent the Net Cash Proceeds of the applicable Asset Sale or
Casualty Event increased Consolidated EBITDA for such Excess Cash Flow Period;
 
(c)            Capital Expenditures during such Excess Cash Flow Period
(excluding Capital Expenditures made in such Excess Cash Flow Period where a
certificate in the form contemplated by the following clause (d) was previously
delivered) that are paid in cash with Internally Generated Funds;
 
(d)            Capital Expenditures that Borrower or any of its Subsidiaries
shall, during such Excess Cash Flow Period, become obligated to make but that
are not made during such Excess Cash Flow Period; provided that Borrower shall
deliver a certificate to the Administrative Agent not later than 90 days after
the end of such Excess Cash Flow Period, signed by a Responsible Officer of
Borrower and certifying that such Capital Expenditures will be made in the
following Excess Cash Flow Period;
 
(e)            the aggregate amount of payments made in cash during such Excess
Cash Flow Period (other than Capital Expenditures) and capitalized in accordance
with GAAP during such Excess Cash Flow Period;
 
(f)            taxes of Borrower and its Subsidiaries (and including penalties
and interest on such taxes) that were paid in cash during such Excess Cash Flow
Period or will be paid within six months after the end of such Excess Cash Flow
Period and for which reserves have been established;
 
(g)            the absolute value of, if negative, (i) the amount of Net Working
Capital at the end of the prior Excess Cash Flow Period (or the beginning of the
Excess Cash Flow Period in the case of the first Excess Cash Flow Period) minus
(ii) the amount of Net Working Capital at the end of such Excess Cash Flow
Period;
 
(h)            losses excluded from the calculation of Consolidated Net Income
by operation of clause (c) of the definition thereof that are paid in cash
during such Excess Cash Flow Period;
 
(i)             all non-cash credits included in determining the Consolidated
Net Income for such period;
 
(j)             to the extent added to determine Consolidated EBITDA, all items
that did not result from a cash payment to Borrower or any of its Subsidiaries
on a consolidated basis during such Excess Cash Flow Period;
 
(k)            the aggregate amount of cash items added back to Consolidated
EBITDA in the calculation of Consolidated EBITDA for such period to the extent
paid in cash by Borrower and its Subsidiaries during such period;
18

--------------------------------------------------------------------------------

(l)             cash expenses for any stock compensation or other stock-related
charges permitted hereunder;
 
(m)          (i) cash payments from Internally Generated Funds (including
without limitation purchase price, purchase price adjustments, earn-out payments
and indemnity payments) in respect of Permitted Acquisitions and other
Investments and (ii) to the extent not deducted in determining Consolidated Net
Income for such period, an amount paid by Borrower and its Subsidiaries during
such period that is not reimbursable by the seller, or other unrelated third
party, in connection with a Permitted Acquisition or other Investment during
such Excess Cash Flow Period;
 
(n)            any Insurance Loss Addback for such period;
 
(o)            payments in connection with Hedging Agreements;
 
(p)           cash fees and expenses relating to the Loans;
 
(q)           the aggregate amount of non-cash adjustments to Consolidated
EBITDA for periods prior to the beginning of the current Excess Cash Flow Period
to the extent paid in cash by Borrower and its Subsidiaries during such Excess
Cash Flow Period;
 
(r)            [reserved];
 
(s)            [reserved]; and
 
(t)            the aggregate amount of Dividends made by Borrower in cash from
Internally Generated Funds during such period and permitted to be made under
Section 6.08, other than any such Dividends (or the portion thereof) made using
the Cumulative Amount;
 
provided that any amount deducted pursuant of any of the foregoing clauses that
will be paid after the close of such Excess Cash Flow Period shall not be
deducted again in a subsequent Excess Cash Flow Period; plus, without
duplication:
 
(i)             if positive, (x) the amount of Net Working Capital at the end of
the prior Excess Cash Flow Period (or the beginning of the Excess Cash Flow
Period in the case of the first Excess Cash Flow Period) minus (y) the amount of
Net Working Capital at the end of such Excess Cash Flow Period;
 
(ii)            to the extent any permitted Capital Expenditures referred to in
clause (d) above (x) do not occur in the Excess Cash Flow Period specified in
the certificate of Borrower provided pursuant to clause (d) above or (y) are
paid for with any source of funds other than Internally Generated Funds, such
amounts of Capital Expenditures;
 
(iii)          (x) to the extent any cash payments in respect of any Investment
(including any Permitted Acquisition) were deducted in a prior Excess Cash Flow
Period pursuant to clause (m)(i) of this definition, the return on such
Investment actually received in cash upon the Borrower or the applicable
Subsidiary’s exit of such Investment, to the extent not included in Consolidated
Net Income for such Excess Cash Flow Period and in an aggregate amount not to
exceed, with respect to any particular Investment, the amount deducted in the
prior Excess Cash Flow Period in respect thereof and (y) to the extent any
amounts described in clause (m)(ii) were deducted in a prior Excess Cash Flow
Period, and any such amounts are reimbursed in the current Excess Cash Flow
Period, the amount of such reimbursements;
19

--------------------------------------------------------------------------------

(iv)           income or gain excluded from the calculation of Consolidated Net
Income by operation of clause (c) of the definition thereof that is realized in
cash during such Excess Cash Flow Period (except to the extent such gain is
subject to Section 2.10(c) or (e));
 
(v)            to the extent subtracted in determining Consolidated EBITDA, all
items that did not result from a cash payment by Borrower or any of its
Subsidiaries on a consolidated basis during such Excess Cash Flow Period;
 
(vi)          cash items of income during such period not otherwise included in
calculating Consolidated EBITDA; and
 
(vii)        to the extent any Insurance Loss Addback was deducted in the prior
Excess Cash Flow Period, and any insurance or indemnity recovery is received in
respect thereof in the current Excess Cash Flow Period, the amount of such
indemnity or insurance recovery.
 
For purposes of calculating Excess Cash Flow for any Excess Cash Flow Period,
for each Permitted Acquisition consummated during such Excess Cash Flow Period,
(1) the Consolidated EBITDA of a Target of any Permitted Acquisition shall be
included in such calculation only from and after the date of the consummation of
such Permitted Acquisition and (2) for the purposes of calculating Net Working
Capital, the (A) total assets of a Target of such Permitted Acquisition (other
than cash and Cash Equivalents, assets associated with Hedging Agreements and
prepaid income taxes), as calculated as at the date of consummation of the
applicable Permitted Acquisition, which may properly be classified as current
assets on a consolidated balance sheet of Borrower and its Subsidiaries in
accordance with GAAP (assuming, for the purpose of this clause (A), that such
Permitted Acquisition has been consummated) and (B) the total liabilities
(excluding deferred taxes and taxes payable) of Borrower and its Subsidiaries,
as calculated as at the date of consummation of the applicable Permitted
Acquisition, which may properly be classified as current liabilities (other than
the current portion of any long term liabilities and accrued interest thereon)
on a consolidated balance sheet of Borrower and its Subsidiaries in accordance
with GAAP, but excluding liabilities associated with Hedging Agreements
(assuming, for the purpose of this clause (B), that such Permitted Acquisition
has been consummated), shall, in the case of both immediately preceding clauses
(A) and (B), be deemed included at the beginning of such Excess Cash Flow
Period.
 
“Excess Cash Flow Period” shall mean (a) the period beginning on July 1, 2014
and ending on December 31, 2014 and (b) each fiscal year of Borrower thereafter.
 
“Excess Net Cash Proceeds” shall have the meaning assigned to such term in
Section 2.10(c)(i).
 
“Excess Portion” shall have the meaning assigned to such term in the definition
of “Structure Asset Sale”.
 
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
 
“Excluded Perfection Action” shall have the meaning assigned to such term in the
Security Agreement.
 
“Excluded Property” shall have the meaning assigned to such term in the Security
Agreement.
 
“Excluded Swap Obligations” means, with respect to any Subsidiary Guarantor, any
obligation (a “Swap Obligation”) to pay or perform under any agreement, contract
or transaction that constitutes a “swap” within the meaning of section 1a(47) of
the Commodity Exchange Act, if, and to the extent that, all or a portion of the
guarantee of such Subsidiary Guarantor of, or the grant by such Subsidiary
Guarantor of a security interest to secure, such Swap Obligation (or any
Guarantee thereof) is or becomes illegal or unenforceable under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Subsidiary Guarantor’s failure for any reason not to constitute
an Eligible Guarantor.
20

--------------------------------------------------------------------------------

“Excluded Taxes” shall mean any of the following Taxes imposed on or with
respect to a Recipient or required to be withheld or deducted from a payment to
a Recipient: (a) Taxes imposed on (or measured by) net income (however
denominated), franchise Taxes, and branch profit Taxes, in each case, (i)
imposed by the United States, or by the jurisdiction under the laws of which
such Recipient is organized or in which its principal office is located or, in
the case of any Lender, in which its applicable lending office is located or
(ii) that are Other Connection Taxes, (b) in the case of a Lender (other than an
Eligible Assignee pursuant to a request by Borrower under Section 2.16), any
United States federal withholding tax that is imposed on amounts payable to such
Lender at the time such Lender becomes a party to this Agreement (or designates
a new lending office), except, in each case, to the extent that such Lender (or
its assignor, if any) was entitled, at the time of assignment or designation of
a new lending office, to receive additional amounts with respect to such
withholding tax pursuant to Section 2.15(a), (c) Taxes attributable to such
Recipient’s failure to comply with Section 2.15(f) and (d) any United States
federal withholding Taxes under FATCA.
 
“Executive Order” shall have the meaning assigned to such term in Section
3.21(a).
 
“Existing Lien” shall have the meaning assigned to such term in Section 6.02(c).
 
“Existing Credit Agreement” means that certain Credit Agreement dated as of
April 23, 2013 among Borrower, as borrower, the subsidiary guarantors party
thereto, Jeffries Finance, LLC, as lead arranger and book runner, Bank of
America, N.A., as documentation agent, Jeffries Finance, LLC, as administrative
agent and collateral agent and Bank of America, N.A., as issuing bank and
swingline lender, as amended through the date hereof.
 
“Extending Lenders” shall have the meaning assigned to such term in Section
2.20(a).
 
“Extension Amendment” shall have the meaning assigned to such term in Section
2.20(a).
 
“Extension Agreement” means an Extension Agreement, in form and substance
reasonably satisfactory to the Administrative Agent, among Borrower, the
Administrative Agent and one or more Extending Lenders, effecting one or more
Extension Amendments and such other amendments hereto and to the other Loan
Documents as are contemplated by Section 2.20.
 
“Extension Offer” shall have the meaning assigned to such term in Section
2.20(a).
 
“Extension Request Class” shall have the meaning assigned to such term in
Section 2.20(a).
 
“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with) and any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code.
 
“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the rates on overnight federal funds transactions with members of the Federal
Reserve System of the United States arranged by federal funds brokers, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York, or, if such rate is not so published for any day that is a Business Day,
the average (rounded upwards, if necessary to the next 1/100th of 1%) of the
quotations for the day for such transactions received by the Administrative
Agent from three federal funds brokers of recognized standing selected by it.
21

--------------------------------------------------------------------------------

“Fees” shall mean all fees described in Sections 2.05(a) and (b).
 
“Financial Covenants” shall have the meaning assigned to such term in Section
6.10.
 
“Financial Officer” of any Person shall mean the chief financial officer,
principal accounting officer, treasurer, assistant treasurer or controller of
such Person.
 
“FIRREA” shall mean the Financial Institutions Reform, Recovery and Enforcement
Act of 1989, as amended.
 
“Fitch” means Fitch, Inc. and any successor thereto.
 
“Foreign Lender” shall mean any Lender that is not, for United States federal
income tax purposes, (i) an individual who is a citizen or resident of the
United States, (ii) a corporation, partnership or other entity treated as a
corporation or partnership created or organized in or under the laws of the
United States, or any political subdivision thereof, (iii) an estate whose
income is subject to United States federal income taxation regardless of its
source or (iv) a trust if a court within the United States is able to exercise
primary supervision over the administration of such trust and one or more United
States Persons have the authority to control all substantial decisions of such
trust.
 
“Foreign Plan” shall mean any employee benefit plan, program, policy,
arrangement or agreement maintained or contributed to by any Company with
respect to employees employed outside the United States.
 
“Foreign Repatriation Amount” shall mean the Net Cash Proceeds of any Asset
Sale, Debt Issuance, Disqualified Stock Issuance, or Casualty Event received in
respect of any assets, Indebtedness or Disqualified Stock of a Foreign
Subsidiary giving rise to a prepayment event pursuant to Sections 2.10(c), (d)
or (e), or any portion of any required prepayment under Section 2.10(f) with
Excess Cash Flow that is attributable to a Foreign Subsidiary.
 
“Foreign Repatriation Loss” shall have the meaning assigned to such term in
Section 2.10(i).
 
“Foreign Subsidiary” shall mean a Subsidiary that is organized under the laws of
a jurisdiction other than the United States or any state thereof or the District
of Columbia.
 
“Foreign Target” shall mean any Target organized or located, as the case may be,
outside the United States and which does not become Loan Party and pledge its
Collateral upon the consummation of the applicable Permitted Acquisition.
 
“Foreign Target Acquisition Consideration” shall mean, with respect to any
Permitted Acquisition involving any Foreign Target where the Acquisition
Consideration in respect of a Foreign Target or assets located outside of the
United States represents more than 10% of the total Acquisition Consideration
for such Permitted Acquisition, the total Acquisition Consideration used to
finance the portion of the purchase price of such Permitted Acquisition
attributable to such Foreign Target or foreign assets.
22

--------------------------------------------------------------------------------

“Fund” shall mean any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
 
“Funding Default” shall have the meaning assigned to such term in Section
2.16(c).
 
“GAAP” shall mean generally accepted accounting principles in the United States
applied on a consistent basis.
 
“Governmental Authority” shall mean any federal, state, local or foreign
(whether civil, criminal, military or otherwise) court, central bank or
governmental agency, tribunal, authority, instrumentality or regulatory body or
any subdivision thereof or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers of or pertaining any
government or any court, in each case whether associated with a state of the
United States, the United States, or a foreign entity or government (including
any supra-national bodies such as the European Union or the European Central
Bank).
 
“Governmental Real Property Disclosure Requirements” shall mean any Legal
Requirement of any Governmental Authority requiring notification of the buyer,
lessee, mortgagee, assignee or other transferee of any Real Property, facility,
establishment or business, or notification, registration or filing to or with
any Governmental Authority, in connection with the sale, lease, mortgage,
assignment or other transfer (including any transfer of control) of any Real
Property, facility, establishment or business.
 
“Granting Lender” shall have the meaning assigned to such term in Section
10.04(h).
 
“Guaranteed Obligations” shall have the meaning assigned to such term in Section
7.01.
 
“Guarantees” shall mean the guarantees issued pursuant to Article VII by the
Subsidiary Guarantors.
 
“Hazardous Materials” shall mean the following:  hazardous substances; hazardous
wastes; polychlorinated biphenyls (“PCBs”) or any substance or compound
containing PCBs; asbestos or any asbestos-containing materials in any form or
condition; radon or any other radioactive materials including any source,
special nuclear or by-product material; petroleum, crude oil or any fraction
thereof; and any other pollutant or contaminant or chemicals, wastes, materials,
compounds, constituents or substances in any form, subject to regulation under
any Environmental Laws.
 
“Hedging Agreement” shall mean (a) any and all rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, currency swap transactions,
cross-currency rate swap transactions, currency options, cap transactions, floor
transactions, collar transactions, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
or warrants to enter into any of the foregoing), whether or not any such
transaction is governed by, or otherwise subject to, any master agreement or any
netting agreement, and (b) any and all transactions or arrangements of any kind,
and the related confirmations, which are subject to the terms and conditions of,
or governed by, any form of master agreement (or similar documentation)
published from time to time by the International Swaps and Derivatives
Association, Inc., any International Foreign Exchange Master Agreement, or any
other master agreement (any such agreement or documentation, together with any
related schedules, a “Master Agreement”), including any such obligations or
liabilities under any Master Agreement.
23

--------------------------------------------------------------------------------

“Hedging Obligations” shall mean obligations under or with respect to Hedging
Agreements.
 
“Immaterial Subsidiaries” means, at any date of determination, one or more
Subsidiaries of Borrower which (a) individually and in the aggregate comprise
less than 2.5% of (i) the consolidated total assets of Borrower and its
Subsidiaries as set forth on the consolidated balance sheet of Borrower as of
the most recent period for which financial statements were delivered, or were
required to be delivered, pursuant to Section 5.01, (ii) the consolidated
revenues of Borrower and its Subsidiaries as of the most recent four consecutive
fiscal quarter period for which financial statements were delivered, or were
required to be delivered, pursuant to Section 5.01 and (iii) Consolidated EBITDA
as set forth on the Compliance Certificate as of the most recent four
consecutive fiscal quarter period for which financial statements were delivered,
or were required to be delivered, pursuant to Section 5.01, (b) is not the
registered owner or licensor with respect to any Intellectual Property that is
material to the business of the Companies and (c) have been designated as an
Immaterial Subsidiary in an Officer’s Certificate delivered to the
Administrative Agent.  The Immaterial Subsidiaries existing on the Closing Date
are as set forth on Schedule 1.01(b) hereto (the “Closing Date Immaterial
Subsidiaries”).
 
“Increasing Lender” shall have the meaning assigned to such term in Section
2.19(b).
 
“Incremental Cap” shall mean, with respect to any Incremental Commitments at any
time of determination, (i) in the event the Total Leverage Ratio as of the most
recent Test Period (calculated after giving effect to the Incremental
Commitments and the use of proceeds therefrom on a Pro Forma Basis (and assuming
the full utilization thereof)) is less than or equal to 4.25:1.00, an unlimited
amount, (ii) in the event the Total Leverage Ratio as of the most recent Test
Period (calculated after giving effect to the Incremental Commitments and the
use of proceeds therefrom on a Pro Forma Basis (and assuming the full
utilization thereof)) is less than or equal to the Closing Date Total Leverage
Ratio but greater than 4.25:1.00, and when added together with all other
effected Incremental Commitments, an aggregate amount of no more than
$25,000,000 and (iii) in the event the Total Leverage Ratio as of the most
recent Test Period (calculated after giving effect to the Incremental
Commitments and the use of proceeds therefrom on a Pro Forma Basis (and assuming
the full utilization thereof)) is greater than the Closing Date Total Leverage
Ratio, $0.00.
 
“Incremental Commitments” shall mean, collectively, any Incremental Revolving
Commitments and any Incremental Term Loan Commitments.
 
 “Incremental Amendment” shall have the meaning assigned to such term in Section
2.19(d).
 
“Incremental Revolving Commitments” shall have the meaning assigned to such term
in Section 2.19(a).
 
“Incremental Revolving Lender” shall have the meaning assigned to such term in
Section 2.19(e).
 
“Incremental Revolving Loans” shall have the meaning assigned to such term in
Section 2.19(a).
 
“Incremental Term Loan Commitments” shall have the meaning assigned to such term
in Section 2.19(a).
 
“Incremental Request” shall have the meaning assigned to such term in Section
2.19(a).
 
“Incremental Term Loans” shall have the meaning assigned to such term in Section
2.19(a).
24

--------------------------------------------------------------------------------

“Indebtedness” of any Person shall mean, without duplication, (a) all
obligations of such Person for borrowed money; (b) all obligations of such
Person evidenced by bonds, debentures, notes, loan agreements or similar
instruments; (c) all obligations of such Person under conditional sale or other
title retention agreements relating to property purchased by such Person; (d)
all obligations of such Person issued or assumed as the deferred purchase price
of property or services (excluding (i) trade accounts payable and accrued
obligations incurred in the ordinary course of business, (ii) purchase price
adjustments or earn out obligations not yet due under the applicable acquisition
documents and (iii) liabilities associated with customer prepayments and
deposits); (e) all Indebtedness of others secured by any Lien on property owned
or acquired by such Person, whether or not the obligations secured thereby have
been assumed, but limited to the lower of (i) fair market value of such property
as determined by such Person in good faith and (ii) the amount of Indebtedness
secured by such Lien; (f) all Capital Lease Obligations and synthetic lease
obligations of such Person to the extent classified as indebtedness under GAAP;
(g) all Hedging Obligations to the extent required to be reflected as a
liability on a balance sheet of such Person under GAAP; (h) all Attributable
Indebtedness of such Person; (i) all non-contingent obligations of such Person
for the reimbursement of any obligor in respect of letters of credit, letters of
guaranty, bankers’ acceptances and similar credit transactions; and (j) all
Contingent Obligations of such Person in respect of Indebtedness of others of
the kinds referred to in clauses (a) through (i) above.  The Indebtedness of any
Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except (other than in the case of general partner
liability) to the extent that terms of such Indebtedness expressly provide that
such Person is not liable therefor; provided that Indebtedness shall not include
(x) accrued expenses, deferred rent, deferred taxes and deferred compensation
and customary obligations under employment arrangements or (y) customary
payables with respect to money orders or wire transfers.
 
“Indemnified Taxes” shall mean (a) all Taxes, other than Excluded Taxes, imposed
on or with respect to any payment made by or on account of any obligation of any
Loan Party under any Loan Document and (b) to the extent not otherwise described
in clause (a) above, Other Taxes.
 
“Indemnitee” shall have the meaning assigned to such term in Section 10.03(b).
 
“Information” shall have the meaning assigned to such term in Section 10.12.
 
“Insolvency Laws” shall mean the Bankruptcy Code of the United States, and all
other insolvency, bankruptcy, receivership, liquidation, conservatorship,
assignment for the benefit of creditors, moratorium, rearrangement,
reorganization, or similar Legal Requirements of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.
 
“Insolvency Proceeding” shall mean (a) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (b) any general assignment for the benefit of creditors, formal or
informal moratorium, composition, marshaling of assets for creditors or other,
similar arrangement in respect of its creditors generally or any substantial
portion of its creditors, in each case, undertaken under United States federal
or state or non-United States Legal Requirements, including the Bankruptcy Code
of the United States.
 
“Insurance Loss Addback” shall mean, with respect to any calculation period, the
amount of any loss incurred during such period for which there is insurance or
indemnity coverage and for which a related insurance or indemnity recovery is
not recorded in accordance with GAAP, but for which such insurance or indemnity
recovery is reasonably expected to be received by Borrower or one of its
Subsidiaries in a subsequent calculation period and within one year of the date
of the underlying loss.
25

--------------------------------------------------------------------------------

“Insurance Policies” shall mean the insurance policies and coverages required to
be maintained by each Loan Party that is an owner or lessee of Mortgaged
Property with respect to the applicable Mortgaged Property pursuant to Section
5.04 and all renewals and extensions thereof.
 
“Insurance Requirements” shall mean, collectively, all material provisions of
the Insurance Policies, all material requirements of the issuer of any of the
Insurance Policies and all material Orders, rules, regulations and any other
requirements of the National Board of Fire Underwriters (or any other body
exercising similar functions) binding upon any Loan Party that is an owner of
Mortgaged Property and applicable to the Mortgaged Property or any use or
condition thereof.
 
“Intellectual Property” shall have the meaning assigned to such term in Section
3.06(a).
 
“Intercompany Note” shall mean a promissory note substantially in the form of
Exhibit D or such other form having terms (including subordination terms)
satisfactory to the Administrative Agent.
 
“Interest Coverage Ratio” shall mean, at any date of determination, the ratio of
Consolidated EBITDA for the Test Period then most recently ended to Cash
Interest Expense for such period.
 
“Interest Election Request” shall mean a request by Borrower to convert or
continue a Borrowing in accordance with Section 2.08(b), substantially in the
form of Exhibit E.
 
“Interest Payment Date” shall mean (a) with respect to any ABR Loan, the last
Business Day of each March, June, September and December to occur during any
period in which such Loan is outstanding, (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Loan with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period and (c) with respect to any Term Loan, the
Term Loan Maturity Date and, after such maturity, on each date on which demand
for payment is made.
 
“Interest Period” shall mean, with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or nine or twelve months if agreed to by all affected Lenders) thereafter, as
Borrower may elect; provided that (a) if any Interest Period would end on a day
other than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day, and (b) any Interest Period that commences on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period.  For purposes hereof, the date of a Borrowing initially shall
be the date on which such Borrowing is made and thereafter shall be the
effective date of the most recent conversion or continuation of such Borrowing.
 
“Internally Generated Funds” shall mean funds of Borrower and its Subsidiaries
not constituting the proceeds of any Indebtedness, Debt Issuance, Disqualified
Stock Issuance, issuance of Equity Interests, Asset Sale or Casualty Event (in
each case, without regard to the exclusions from the definitions thereof, other
than in the case of an Asset Sale only, any disposition of assets permitted by
Section 6.06 (other than Section 6.06(b), or (g)).
 
“Investments” shall have the meaning assigned to such term in Section 6.04.
26

--------------------------------------------------------------------------------

“Leases” shall mean any and all leases, subleases, tenancies, options,
concession agreements, rental agreements, occupancy agreements, access
agreements and any other agreements (including all amendments, extensions,
replacements, renewals, modifications and/or guarantees thereof), whether or not
of record and whether now in existence or hereafter entered into, affecting the
use or occupancy of all or any portion of any Real Property.
 
“Legal Requirements” shall mean, as to any Person, the Organizational Documents
of such Person, and any treaty, law (including the common law), statute,
ordinance, code, rule, regulation, guidelines, license, permit requirement,
judgment, decree, verdict, order, consent order, consent decree, writ,
declaration or injunction or determination of an arbitrator or a court or other
Governmental Authority, and the interpretation or administration thereof, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.
 
“Lenders” shall mean (a) the financial institutions and other Persons party
hereto as “Lenders” on the date hereof, and (b) each financial institution or
other Person that becomes a party hereto pursuant to an Assignment and
Assumption (including pursuant to Section 2.19), other than, in each case, any
such financial institution or Person that has ceased to be a party hereto
pursuant to an Assignment and Assumption.
 
“LIBO Rate” shall mean, with respect to any Eurodollar Borrowing for any
Interest Period therefor, the rate per annum equal to the arithmetic mean
(rounded to the nearest 1/100th of 1%) of the offered rates for deposits in
dollars with a term comparable to such Interest Period that appears on Reuters
Screen LIBOR01 Page (or such other page as may replace such page on such service
for the purpose of displaying the rates at which dollar deposits are offered by
leading banks in the London interbank deposit market as designated by the
Administrative Agent from time to time) at approximately 11:00 a.m., London,
England time, on the second full Business Day preceding the first day of such
Interest Period; provided, however, that (a) if no comparable term for an
Interest Period is available, the LIBO Rate shall be determined using the
weighted average of the offered rates for the two terms most nearly
corresponding to such Interest Period and (b) if Reuters Screen LIBOR01 Page
shall at any time no longer exist, “LIBO Rate” shall mean, with respect to each
day during each Interest Period pertaining to Eurodollar Borrowings comprising
part of the same Borrowing, the rate per annum equal to the rate at which the
Administrative Agent is offered deposits in dollars at approximately 11:00 a.m.,
London, England time, two Business Days prior to the first day of such Interest
Period in the London interbank market for delivery on the first day of such
Interest Period for the number of days comprised therein and in an amount
comparable to its portion of the amount of such Eurodollar Borrowing to be
outstanding during such Interest Period.  “Reuters Screen LIBOR01 Page” shall
mean the display designated on the Reuters 3000 Xtra Page (or such other page as
may replace such page on such service for the purpose of displaying the rates at
which dollar deposits are offered by leading banks in the London interbank
deposit market).
 
“Lien” shall mean, with respect to any asset, any lien, mortgage, deed of trust,
deed to secure debt, leasehold mortgage, leasehold deed of trust, leasehold deed
to secure debt, pledge, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement intended to have the effect
of a lien or security interest, in or on such asset, including, without
limitation, the lien or retained security title of a conditional vendor and any
easement, right of way or other encumbrance on title to real property and, in
the case of securities, any purchase option, call or similar right of a third
party with respect to such securities; provided that in no event shall an
operating lease in and of itself be deemed a Lien
 
“Liquidity” shall mean, on any date, the aggregate amount of cash and Cash
Equivalents of Borrower and its Subsidiaries.
27

--------------------------------------------------------------------------------

“Loan Documents” shall mean this Agreement, the Administrative Agency Fee
Letter, the Notes (if any) and the Security Documents.
 
“Loan Parties” shall mean Borrower and the Subsidiary Guarantors.
 
“Loan” shall mean a Term Loan.
 
“Margin Stock” shall have the meaning assigned to such term in Regulation U.
 
“Material Adverse Effect” shall mean a material adverse effect on (a) the
business, assets, liabilities, financial condition or results of operations of
Borrower and the Subsidiaries, taken as a whole, (b) the ability of any Loan
Party to perform its payment obligations under the Loan Documents, or (c) the
rights and remedies or benefits available to or conferred upon the Lenders
(including, for the avoidance of doubt, the Administrative Agent and the
Collateral Agent on behalf of the Lenders) under the Loan Documents.
 
“Material Non-Public Information” shall mean information which is (a) not
publicly available and (b) material with respect to Borrower and its
Subsidiaries or their respective securities for purposes of United States
federal and state securities laws.
 
“Maximum Rate” shall have the meaning assigned to such term in Section 10.13.
 
“Moody’s” shall mean Moody’s Investors Service Inc. and any successor thereto.
 
“Mortgage” shall mean an agreement, including, but not limited to, a mortgage,
deed of trust or any other document, creating and evidencing a Lien on a
Mortgaged Property, which shall be in a form reasonably satisfactory to the
Collateral Agent, in each case, with such schedules and including such
provisions as shall be necessary to conform such document to applicable local
law or as shall be customary under applicable local law.
 
“Mortgaged Property” shall mean each Real Property, if any, which shall be
subject to a Mortgage delivered after the Closing Date pursuant to Section
5.11(d).
 
“Multiemployer Plan” shall mean a multiemployer plan within the meaning of
Section 4001(a)(3) or Section 3(37) of ERISA (a) to which any Company is then
making or accruing an obligation to make contributions; (b) to which any Company
has within the preceding five plan years made contributions; or (c) with respect
to which any Company could incur liability.
 
“Net Cash Proceeds” shall mean:
 
(a)            with respect to any Asset Sale (other than any issuance or sale
of Equity Interests), the cash proceeds received by Borrower or any of its
Subsidiaries (including cash proceeds subsequently received (as and when
received by Borrower or any of its Subsidiaries) in respect of non-cash
consideration initially received) net of (i) fees, costs and expenses (including
brokers’ fees or commissions, discounts, legal, accounting and other
professional and transactional fees, costs and expenses, transfer and similar
taxes and Borrower’s good faith estimate of income taxes actually paid or
payable in connection with such sale) related or associated thereto; (ii)
amounts provided as a reserve, in accordance with GAAP, against (1) any
liabilities under any indemnification obligations, earn-out obligation, or
purchase price adjustments associated with such Asset Sale or (2) any other
liabilities retained by Borrower or any of its Subsidiaries associated with the
properties sold in such Asset Sale (provided that, to the extent and at the time
any such amounts are released from such reserve, such amounts shall constitute
Net Cash Proceeds); (iii) Borrower’s good faith estimate of payments required to
be made with respect to unassumed liabilities relating to the properties sold
within 360 days of such Asset Sale (provided that, to the extent such cash
proceeds are not used to make payments in respect of such unassumed liabilities
within 360 days of such Asset Sale, such cash proceeds shall constitute Net Cash
Proceeds); and (iv) the principal amount, premium or penalty, if any, interest
and other amounts on any Indebtedness for borrowed money which is secured by a
Lien on the properties sold in such Asset Sale (so long as such Lien was
permitted to encumber such properties under the Loan Documents at the time of
such sale), and which is repaid or prepaid with such proceeds (other than any
such Indebtedness assumed by the purchaser of such properties); provided that
any proceeds of an Asset Sale of assets of a Foreign Subsidiary that are used to
repay Indebtedness of a Foreign Subsidiary in connection with a mandatory
prepayment under such Indebtedness due to such Asset Sale shall not constitute
Net Cash Proceeds;
28

--------------------------------------------------------------------------------

(b)            with respect to any Debt Issuance or any issuance or sale of
Equity Interests by Borrower or any of its Subsidiaries, the cash proceeds
thereof, net of fees, commissions, costs and other expenses incurred in
connection therewith; and
 
(c)            with respect to any Casualty Event, the cash insurance proceeds,
condemnation awards and other compensation received in respect thereof, net of
all fees, costs and expenses incurred in connection with the collection or
settlement of such proceeds, awards or other compensation in respect of such
Casualty Event (including, with respect to any such Casualty Event, transfer and
similar taxes and Borrower’s good faith estimate of income taxes actually paid
or payable in connection with such sale).
 
“Net Working Capital” shall mean, at any time, Consolidated Current Assets at
such time minus Consolidated Current Liabilities at such time.
 
“New Lender” shall have the meaning assigned to such term in Section 2.19(c).
 
“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment under the Loan Documents that (i) requires the approval of
all Lenders or all affected Lenders (including such Lender) in accordance with
the terms of Section 10.02 and (ii) has been approved by the Required Lenders
“Non-Structure Asset Sale” means any Asset Sale other than a Structure Asset
Sale.
 
“Notes” shall mean any notes evidencing the Term Loans issued pursuant to this
Agreement, if any, substantially in the form of Exhibit I.
 
“Notice of Intent to Cure” shall have the meaning assigned to such term in
Section 5.01(c).
 
“Obligations” shall mean obligations of Borrower and the other Loan Parties from
time to time arising under or in respect of the due and punctual payment of (a)
the principal of and premium, if any, and interest (including interest accruing
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Loans, when and as due, whether at maturity, by acceleration, upon one or
more dates set for prepayment or otherwise, and (b) all other monetary
obligations, including fees, costs, expenses and indemnities, whether primary,
secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), of Borrower and the other Loan Parties under this
Agreement and the other Loan Documents.
 
“OFAC” shall have the meaning assigned to such term in Section 3.21(b).
29

--------------------------------------------------------------------------------

“Officers’ Certificate” shall mean a certificate executed by a Responsible
Officer, each in his or her official (and not individual) capacity.
 
“OID” shall have the meaning assigned to such term in Section 2.19(a)(vi).
 
“Order” shall mean any judgment, decree, verdict, order, consent order, consent
decree, writ, declaration or injunction.
 
“Organizational Documents” shall mean, with respect to any Person, (a) in the
case of any corporation, the certificate of incorporation and by-laws (or
similar documents) of such Person, (b) in the case of any limited liability
company, the certificate of formation and operating agreement (or similar
documents) of such Person, (c) in the case of any limited partnership, the
certificate of formation and limited partnership agreement (or similar
documents) of such Person, (d) in the case of any general partnership, the
partnership agreement (or similar document) of such Person and (e) in any other
case, the functional equivalent of the foregoing.
 
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
 
“Other Taxes” shall mean any and all present or future stamp, court or
documentary, intangible, recording, filing or similar Taxes or any excise or
property Taxes, charges (including fees and expenses to the extent incurred with
respect to any such Taxes or charges) or similar levies (including interest,
fines, penalties and additions with respect to any of the foregoing) arising
from any payment made or required to be made under any Loan Document or from the
execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document.
 
“Participant” shall have the meaning assigned to such term in Section 10.04(e).
 
“Participant Register” shall have the meaning assigned to such term in Section
10.04(e).
 
“Patriot Act” shall have the meaning assigned to such term in Section 3.21(a).
 
“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.
 
“Perfection Certificate” shall mean a certificate in the form of Exhibit J-1 or
any other form reasonably acceptable to the Collateral Agent, executed and
delivered by Borrower on the Closing Date in favor of the Collateral Agent for
the benefit of the Secured Parties, as the same may be amended, amended and
restated, supplemented or otherwise modified from time to time by a Perfection
Certificate Supplement or otherwise in accordance with this Agreement.
 
“Perfection Certificate Supplement” shall mean a certificate supplement in the
form of Exhibit J-2 or any other form reasonably acceptable to the Collateral
Agent.
 
“Permitted Acquisition” shall mean any transaction or series of related
transactions by Borrower or any Subsidiary of Borrower for (a) the direct or
indirect acquisition of (x) all or substantially all of the property of any
Person, (y) any business or division of any Person, or (z) any part of the
property (whether tangible or intangible) of any Person involving Acquisition
Consideration of $7,500,000 or more; (b) the acquisition of 100% (including by
merger or consolidation) of the Equity Interests (other than directors’
qualifying shares) of any Person that becomes a Subsidiary after giving effect
such transaction; or (c) merger or consolidation or any other combination with
any Person (so long as a Loan Party, to the extent such Loan Party is a party to
such transaction, is the surviving entity); provided that each of the following
conditions shall be met or the Required Lenders have otherwise consented in
writing thereto:
30

--------------------------------------------------------------------------------

(i)            immediately prior and after giving effect thereto, no Default or
Event of Default then exists or would immediately result therefrom;
 
(ii)            (A) after giving effect to such transaction on a Pro Forma
Basis, Borrower shall be in compliance with the Financial Covenants as of the
most recent Test Period and (B) the Acquisition Consideration for any such
transaction as of any date of determination shall not exceed:
 
(1)            in the event the Total Leverage Ratio as of the most recent Test
Period is less than or equal to 4.25:1.00, the amount which when added with the
Acquisition Consideration for all other Permitted Acquisitions (other than
Permitted Acquisitions permitted under clause (2) below) occurring prior to such
date of determination, is no more than $75,000,000,
 
(2)            in the event the Total Leverage Ratio as of the most recent Test
Period  is less than or equal to the Closing Date Total Leverage Ratio but
greater than 4.25:1.00, the amount which, when added with the Acquisition
Consideration for all other Permitted Acquisitions occurring prior to such date
of determination where the applicable Total Leverage Ratio was in the range
described in this clause (2), is no more than $25,000,000; and
 
(3)            in the event the Total Leverage Ratio as of such date of
determination is greater than the Closing Date Total Leverage Ratio, $0.00.
 
(iii)          the Person or business to be acquired shall be, or shall be
engaged in, a business of the type that Borrower and the Subsidiaries are
permitted to be engaged in under Section 6.15 and shall be free and clear of any
Liens, other than Permitted Liens, and the Loan Parties and any newly created or
acquired Subsidiary shall comply with the requirements of Section 5.11 and
Section 5.12 (within the time frames specified therein);
 
(iv)          the Board of Directors of the Person to be acquired shall not have
indicated publicly its opposition to the consummation of such acquisition (which
opposition has not been publicly withdrawn);
 
(v)            all transactions in connection therewith shall be consummated in
all material respects, in accordance with all material applicable Legal
Requirements;
 
(vi)          with respect to any transaction involving Acquisition
Consideration of more than $20,000,000, Borrower shall have provided the
Administrative Agent, for the benefit of the Lenders, with (1) historical
financial statements for the last three fiscal years (or, if less, the number of
years since formation) of the Person or business to be acquired (audited if
received by Borrower) and unaudited financial statements thereof for the most
recent interim period which are available, (2) to the extent prepared by any
Company or by any other Person engaged by any Company and not subject to any
confidentiality restrictions which would prevent such Quality of Earnings report
from being disseminated to the Lenders, a Quality of Earnings report with
respect to the Person or business to be acquired and (3) a copy of the
applicable acquisition agreement;
31

--------------------------------------------------------------------------------

(vii)        the aggregate amount of Foreign Target Acquisition Consideration
over the term of this Agreement shall not exceed the sum of (1) $10,000,000,
plus (2) cash and Cash Equivalents of any Subsidiary of Borrower that is a
Foreign Subsidiary; plus (3) the Cumulative Amount; provided that the Cumulative
Amount Utilization Requirements are satisfied as of the date any such Foreign
Permitted Acquisition is consummated; and
 
(viii)       at least three Business Days prior to the proposed date of
consummation of the transaction, Borrower shall have delivered to the
Administrative Agent an Officers’ Certificate certifying that such transaction
complies with this definition (which shall have attached thereto reasonably
detailed calculations showing such compliance).
 
Notwithstanding anything to the contrary contained in the immediately preceding
sentence, an acquisition which does not otherwise meet the requirements set
forth above in the definition of “Permitted Acquisition” shall constitute a
Permitted Acquisition if, and to the extent, the Required Lenders agree in
writing, prior to the consummation thereof, that such acquisition shall
constitute a Permitted Acquisition for purposes of this Agreement.
 
“Permitted Holders” shall mean Michael W. Ferro, Jr., Merrick RIS, LLC or their
respective Controlled Affiliates.
 
 “Permitted Liens” shall have the meaning assigned to such term in Section 6.02.
 
“Permitted Refinancing” shall mean, with respect to any Person, any
modification, refinancing, refunding, renewal or extension of any Indebtedness
of such Person; provided that (a) the principal amount (or accreted value, if
applicable) thereof does not exceed the principal amount (or accreted value, if
applicable) of the Indebtedness so modified, refinanced, refunded, renewed or
extended except by an amount equal to unpaid accrued interest and premium
thereon plus other reasonable amounts paid, and fees, costs and expenses
reasonably incurred, in connection with such modification, refinancing,
refunding, renewal or extension and by an amount equal to any existing
commitments unutilized thereunder, (b) such modification, refinancing,
refunding, renewal or extension has a final maturity date equal to or later than
the final maturity date of, and has a Weighted Average Life to Maturity equal to
or greater than the Weighted Average Life to Maturity of, the Indebtedness being
modified, refinanced, refunded, renewed or extended, (c) at the time thereof, no
Event of Default shall have occurred and be continuing, (d) to the extent such
Indebtedness being modified, refinanced, refunded, renewed or extended is
subordinated in right of payment to the Obligations, such modification,
refinancing, refunding, renewal or extension is subordinated in right of payment
to the Obligations on terms at least as favorable to the Lenders as those
contained in the documentation governing the subordination of the Indebtedness
being modified, refinanced, refunded, renewed or extended and (e) such
modification, refinancing, refunding, renewal or extension is incurred by the
Person who is the obligor of the Indebtedness being modified, refinanced,
refunded, renewed or extended.
 
“Person” shall mean any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA which is maintained or contributed to by any Company or
its ERISA Affiliate or with respect to which any Company could incur liability
(including under Section 4069 of ERISA).
32

--------------------------------------------------------------------------------

“Platform” shall mean IntraLinks, SyndTrak or a substantially similar electronic
transmission system.
 
“Premises” shall have the meaning assigned thereto in the applicable Mortgage.
 
“Prepayment Premium” shall have the meaning assigned to such term in Section
2.10(j).
 
“Pro Forma Basis” shall mean (a) (i) on a basis in accordance with GAAP and
Regulation S-X or (ii) recommended by any due diligence quality of earnings
report conducted by financial advisors (reasonably acceptable to the
Administrative Agent) retained by Borrower, (b) subject to clause (j) of the
definition of Consolidated EBITDA thereof, with respect to any Permitted
Acquisition, Investment, Asset Sale or other disposition or discontinued line of
business or operations, reflecting the adjustments set forth therein, and (c) in
respect of any test of the Financial Covenants hereunder, if the relevant tested
transaction  occurs prior to March 31, 2015, assuming a test requirement for the
Consolidated Total Leverage Ratio of the Closing Date Total Leverage Ratio and
for the Interest Coverage Ratio of 2.15 to 1.00.
 
“Projections” shall have the meaning assigned to such term in Section 3.14.
 
“property” shall mean any right, title or interest in or to property or assets
of any kind whatsoever, whether real, personal or mixed and whether tangible or
intangible and including Equity Interests or other ownership interests of any
Person and whether now in existence or owned or hereafter entered into or
acquired, including all Real Property.
 
“Public Lenders” shall mean Lenders that do not wish to receive Material
Non-Public Information.
 
“Purchase Money Obligation” shall mean, for any Person, the obligations of such
Person in respect of Indebtedness (including Capital Lease Obligations) incurred
for the purpose of financing all or any part of the purchase price of any
property used or useful in the business of such Person, or the cost of
installation, construction, repair or improvement of any property and any
refinancing thereof; provided, however, that (a) such Indebtedness is incurred
within one year after such acquisition, installation, construction, repair or
improvement of such property by such Person and (b) the amount of such
Indebtedness does not exceed 100% of the cost of such acquisition, installation,
construction or improvement.
 
“Qualified Capital Stock” of any Person shall mean any Equity Interests of such
Person that are not Disqualified Capital Stock.
 
“Qualified ECP Loan Party” means, in respect of any Hedging Obligation, each
Loan Party that has total assets exceeding $10,000,000 (or such other amount so
that such Loan Party is an “eligible contract participant” as defined in the
Commodity Exchange Act) at the time such Hedging Obligation is incurred.
 
“Qualified Reinvestment Property” shall mean, with respect to the reinvestment
of Excess Net Cash Proceeds or Casualty Event Excess Net Cash Proceeds pursuant
to Section 2.10(c) or (e), as applicable, property that is (a) used or useful in
the business of the Companies, as conducted in compliance with Section 6.15 and
(b) except as set forth in the proviso below, owned by Borrower or another Loan
Party; provided that Borrower or another Subsidiary may, in connection with any
reinvestment, acquire property (including any Person) organized or located, as
the case may be, outside of the United States (“Foreign Reinvestment Assets”),
but only (i) to the extent the Excess Net Cash Proceeds or Casualty Event Excess
Net Cash Proceeds, as applicable, were derived from the disposition of property
(including any Person) organized or located outside of the United States or (ii)
if the portion of the purchase price attributable to such Foreign Reinvestment
Assets does not exceed 10% of the total purchase price of all assets acquired in
connection with such reinvestment.
33

--------------------------------------------------------------------------------

“Real Property” shall mean, collectively, all right, title and interest
(including any leasehold, mineral or other estate) in and to any and all parcels
of or interests in real property owned, leased or operated by any Person,
whether by lease, license or other means, together with, in each case, all
easements, hereditaments and appurtenances relating thereto and all improvements
and appurtenant fixtures and equipment.
 
“Recipient” shall mean the Administrative Agent or any Lender, as applicable.
 
“Register” shall have the meaning assigned to such term in Section 10.04(c).
 
“Regulation S-X” shall mean Regulation S-X promulgated under the Securities Act.
 
“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
 
“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
 
“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
 
“Related Party” shall mean, with respect to any Person, (a) each Affiliate of
such Person and each of the officers, directors, partners, trustees, employees,
affiliates, shareholders, Advisors, agents, attorneys-in-fact and Controlling
Persons of each of the foregoing, and (b) if such Person is an Agent, each other
Person designated, nominated or otherwise mandated by or assisting such Agent
pursuant to Section 9.05 or any comparable provision of any Loan Document.
 
“Release” shall mean any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, dispersing or migrating of any Hazardous Material in, into, onto or
through the Environment.
 
“Required Lenders” shall mean Lenders having more than 50% of the sum of all
Loans outstanding and unused Commitments; provided that the Loans and unused
Commitments held or deemed held by any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.
 
“Response” shall mean (a) “response” as such term is defined in CERCLA, 42
U.S.C. § 9601(24), and (b) all other actions required by any Governmental
Authority or voluntarily undertaken to (i) clean up, remove, treat, abate or in
any other way address any Release or threat of Release of Hazardous Material
into the Environment; (ii) prevent the Release, or minimize the further Release,
of any Hazardous Material; or (iii) perform studies and investigations in
connection with, or as a precondition to, or to determine the necessity of the
activities described in, clause (i) or (ii) above.
34

--------------------------------------------------------------------------------

“Responsible Officer” of any Person shall mean any executive officer or
Financial Officer of such Person and any other officer or similar official
thereof with responsibility for the administration of the obligations of such
Person in respect of this Agreement.
 
“S&P” shall mean Standard & Poor’s Ratings Service, a division of McGraw Hill
Companies, Inc., and any successor thereto
 
“Sale and Leaseback Transaction” has the meaning assigned to such term in
Section 6.03.
 
“SEC” shall mean the Securities and Exchange Commission.
 
“Secured Obligations” shall mean the Obligations.
 
“Secured Parties” shall mean, collectively, (a) the Administrative Agent, (b)
the Collateral Agent, (c) the Arranger and (d) the Lenders.
 
“Securities Act” shall mean the Securities Act of 1933.
 
“Securities Collateral” shall have the meaning assigned to such term in the
Security Agreement.
 
“Security Agreement” shall mean a Security Agreement substantially in the form
of Exhibit K among the Loan Parties and Collateral Agent for the benefit of the
Secured Parties.
 
“Security Agreement Collateral” shall mean all property pledged or granted as
collateral pursuant to the Security Agreement (a) on the Closing Date or (b)
thereafter pursuant to Section 5.11, in each case other than Excluded Property.
 
“Security Documents” shall mean the Security Agreement, the Mortgages, the
Control Agreements and each other security document or pledge agreement
delivered in accordance with applicable local or foreign law to grant a valid,
perfected security interest in any property as collateral for the Secured
Obligations, and all UCC or other financing statements or instruments of
perfection required by this Agreement, the Security Agreement, any Mortgage or
any other such security document or pledge agreement to be filed with respect to
the security interests in property and fixtures created pursuant to the Security
Agreement or any Mortgage and any other document or instrument utilized to
pledge or grant or purport to pledge or grant a security interest or lien on any
property as collateral for the Secured Obligations.
 
“Secured Obligations” shall mean (a) the Obligations, (b) the due and punctual
payment and performance of all obligations of Borrower and the other Loan
Parties under each Hedging Agreement entered into with any counterparty that is
a Secured Party and (c) the due and punctual payment and performance of all
obligations of Borrower and the other Loan Parties in respect of Treasury
Management Obligations owed to any Secured Party.
 
“Secured Parties” shall mean, collectively, (a) the Administrative Agent, (b)
the Collateral Agent, (c) the Arranger, (d) the Lenders and (e) each
counterparty to a Hedging Agreement or provider of services underlying any
Treasury Management Obligations if, at the date of entering into such Hedging
Agreement or such agreement governing the provision of any such Treasury
Management Obligations, as applicable, such Person was an Agent or a Lender or
an Affiliate of an Agent or a Lender.
35

--------------------------------------------------------------------------------

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person determined on a going concern basis is greater than the total amount of
liabilities, including contingent liabilities, of such Person , (b) the present
fair salable value of the assets of such Person is not less than the amount that
will be required to pay the probable liability of such Person on its debts as
they become absolute and matured in the ordinary course of business, (c) such
Person does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay such debts and liabilities as
they mature in the ordinary course of business, (d) such Person is not engaged
in business or a transaction, and is not about to engage in business or a
transaction, for which such Person’s property would constitute an unreasonably
small capital, (e) such Person is able to pay its debts and liabilities,
contingent obligations and other commitments as they mature in the ordinary
course of business and (f) such Person is “solvent” within the meaning given to
that term and similar terms under any United States federal or state laws
relating to fraudulent transfers and conveyances .  The amount of contingent
liabilities at any time shall be computed as the amount that, in the light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.
 
“SPC” shall have the meaning assigned to such term in Section 10.04(h).
 
“Statutory Reserves” shall mean, for any day during any Interest Period for any
Eurodollar Borrowing, the average maximum rate at which reserves (including any
marginal, supplemental or emergency reserves) are required to be maintained,
during such Interest Period under regulations issued from time to time
(including “Regulation D,” issued by the Board of Governors of the Federal
Reserve Bank of the United States (the “Reserve Regulations”) by member banks of
the United States Federal Reserve System in New York City with deposits
exceeding one billion dollars against Eurocurrency funding liabilities
(currently referred to as “Eurocurrency liabilities” (as such term is used in
Regulation D)).  Eurodollar Borrowings shall be deemed to constitute Eurodollar
liabilities and to be subject to such reserve requirements without benefit of or
credit for proration, exceptions or offsets which may be available from time to
time to any Lender under the Reserve Regulations.
 
“Structure Asset Sale” means (i) any Asset Sale (or any series of related Asset
Sales) of all or substantially all of the assets of the Borrower and its
Subsidiaries, taken as a whole or (ii) any Asset Sale (or any series of related
Asset Sales), either individually or when aggregated with all Net Cash Proceeds
received from all other Asset Sales occurring after the Closing Date, resulting
in Net Cash Proceeds of $100,000,000 or more, provided that only the portion of
such Net Cash Proceeds  in excess of $100,000,000 (the “Excess Portion”) shall
be subject to a prepayment premium pursuant to Section 2.10(j)).
 
“Subordinated Indebtedness” shall mean Indebtedness of Borrower or any
Subsidiary that is by its terms subordinated in right of payment to the Secured
Obligations, as applicable; provided that such terms of subordination are
reasonably acceptable to the Administrative Agent.
 
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity (but not a representative
office of such Person) of which a majority of the shares of securities or other
interests having ordinary voting power for the election of directors or other
governing body (other than securities or interests having such power only by
reason of the happening of a contingency) are at the time beneficially owned,
directly or indirectly through one or more intermediaries, or both, by such
Person and in any event, including any other Person the accounts of which would
be consolidated with such Person in accordance with GAAP as of the date of
determination.  Unless the context requires otherwise, “Subsidiary” refers to a
Subsidiary of Borrower.
 
“Subsidiary Guarantor” shall mean each Subsidiary listed on Schedule 1.01(c),
and each other Subsidiary of any Loan Party that is or becomes a party to this
Agreement pursuant to Section 5.11.
36

--------------------------------------------------------------------------------

“Survey” shall mean a survey of any Mortgaged Property (and all improvements
thereon) which is reasonably acceptable to the Collateral Agent.
 
“Swap Termination Value” means, at any date and in respect of any one or more
Hedging Agreements, after taking into account the effect of any legally
enforceable netting agreements relating to such Hedging Agreements, (a) for any
date on or after the date such Hedging Agreements have been closed out and
termination value(s) determined in accordance therewith, such termination
value(s), and (b) for any date prior to the date referenced in clause (a), the
amount(s) determined as the mark-to-market value(s) for such Hedging Agreements,
as determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Hedging Agreements (which
may include any Lender).
 
“Target” shall mean any Person, business, division, subsidiary or assets
acquired in any Permitted Acquisition.
 
“Tax Return” shall mean all returns, statements, filings, attachments and other
documents or certifications required to be filed in respect of Taxes.
 
“Taxes” shall mean any and all present or future taxes, duties, levies, imposts,
assessments, fees, deductions, withholdings (including back up withholding) or
other similar charges imposed by a Governmental Authority, including interest,
fines, penalties or additions with respect to any of the foregoing.
 
“Term Loan” shall mean (a) the term loans made by the Lenders to Borrower
pursuant to Section 2.01(a) and (b) unless the context shall otherwise require,
any Incremental Term Loans made pursuant to Section 2.19 after the Closing
Date.  Each Term Loan shall be either an ABR Loan or a Eurodollar Loan.
 
“Term Loan Commitment” shall mean, with respect to any Lender, (a) the
commitment, if any, of such Lender to make a Term Loan hereunder on the Closing
Date in the amount set forth on Annex I hereto and (b) unless the context shall
otherwise require, any Incremental Term Loan Commitments made pursuant to
Section 2.19 after the Closing Date.  The aggregate amount of the Lenders’ Term
Loan Commitments as of the Closing Date is $235,000,000.
 
“Term Loan Lender” shall mean a Lender with a Term Loan Commitment or an
outstanding Term Loan.
 
“Term Loan Maturity Date” shall mean, subject to Section 2.20, the date which is
six years after the Closing Date or, if such date is not a Business Day, the
first Business Day thereafter.
 
“Term Loan Repayment Date” shall have the meaning assigned to such term in
Section 2.09.
 
A “Test Period” in effect at any time shall mean the period of four consecutive
fiscal quarters of Borrower most recently ended (or, with respect to the
compliance requirements set forth in clause (ii) of the definition of “Permitted
Acquisition”, the definition of “Incremental Cap” or clause (b) or (c) of the
definition of “Cumulative Amount Utilization Requirements”, as applicable, most
recently prior to such time).
 
“Title Company” shall mean any title insurance company as shall be retained by
Borrower and reasonably acceptable to the Collateral Agent.
37

--------------------------------------------------------------------------------

“Title Policy” shall mean, with respect to any Mortgage, a policy of title
insurance (or marked up title insurance commitment having the effect of a policy
of title insurance) insuring the Lien of a Mortgage as a valid first priority
mortgage Lien on the Mortgaged Property and fixtures described therein in the
amount equal to not less than 100% of the fair market value (as determined in
good faith by Borrower in consultation with the Collateral Agent) of such
Mortgaged Property and fixtures, which policy shall be issued by the Title
Company and be reasonably acceptable to Collateral Agent.
 
“Total Leverage Ratio” shall mean, at any date of determination, the ratio of
Consolidated Indebtedness on such date to Consolidated EBITDA for the Test
Period then most recently ended.
 
“Transactions” shall mean, collectively, the transactions to occur on or prior
to the Closing Date pursuant to the Loan Documents; the execution, delivery and
performance of the Loan Documents and the initial borrowings hereunder and
thereunder, the refinancing and repayment of all loans and other amounts
outstanding under (and the release of all security interests granted in
connection with) the Existing Credit Agreement, and the payment of all fees,
costs and expenses to be paid on or prior to the Closing Date and owing in
connection with the foregoing.
 
“Transferred Guarantor” shall have the meaning assigned to such term in Section
7.09.
 
“Treasury Management Obligations” shall mean (a) all arrangements for the
delivery of treasury management services, (b) all commercial credit card and
merchant card services and (c) all other banking products or services  in each
case, to or for the benefit of any Loan Party.
 
“Type,” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
 
“UCC” shall mean the Uniform Commercial Code as in effect from time to time
(except as otherwise specified) in any applicable state or jurisdiction.
 
“United States” shall mean the United States of America.
 
“Unrestricted Cash” shall mean, at any time, the aggregate amount of cash and
Cash Equivalents held in accounts of Borrower and the Subsidiary Guarantors that
are subject to a first priority lien in favor of the Collateral Agent pursuant
to the Security Documents, to the extent that the use of such cash or Cash
Equivalents for application to the payment of the Obligations is not prohibited
by law or any contract or other agreement and such cash and Cash Equivalents are
free and clear of all Liens (other than Liens in favor of the Collateral Agent
and other Liens permitted under Section 6.02(a), (b) or (l)).
 
“Voting Stock” shall mean, with respect to any Person, any class or classes of
Equity Interests pursuant to which the holders thereof have the general voting
power under ordinary circumstances to elect at least a majority of the Board of
Directors of such Person; provided however, in connection with the provisions of
Section 5.11(b), “Voting Stock” shall be deemed to include Equity Interests
constituting “stock entitled to vote” within the meaning of Treasury Regulations
Section 1.956-2(c)(2).
 
“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing:  (a) the sum of the
products obtained by multiplying (i) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof, by (ii) the
number of years (calculated to the nearest one-twelfth) that will elapse between
such date and the making of such payment by (b) the then outstanding principal
amount of such Indebtedness.
38

--------------------------------------------------------------------------------

“Wholly Owned Subsidiary” shall mean, as to any Person, (a) any corporation 100%
of whose capital stock (other than directors’ qualifying shares or other nominal
issuance in order to comply with local laws) is at the time owned by such Person
and/or one or more Wholly Owned Subsidiaries of such Person and (b) any
partnership, association, joint venture, limited liability company or other
entity in which such Person and/or one or more Wholly Owned Subsidiaries of such
Person collectively own 100% of the Equity Interests at such time.
 
“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.
 
“Yield Differential” shall mean, with respect to any Incremental Term Loans, (a)
the Effective Yield applicable to such Incremental Term Loans, minus (b) the
Effective Yield applicable to Term Loans, set forth in Section 2.06 minus (c) 50
basis points.
 
Section 1.02           Classification of Loans and Borrowings.  For purposes of
this Agreement, Loans may be classified and referred to by Class (e.g., a “Term
Loan” or “Incremental Term Loan”) or by Type (e.g., a “Eurodollar Loan”) or by
Class and Type (e.g., a “Eurodollar Term Loan”).  Borrowings also may be
classified and referred to by Class (e.g., a “Term Borrowing,” “Borrowing of
Term Loans”, an “Incremental Term Borrowing,” “Borrowing of Incremental Term
Loans”) or by Type (e.g., a “Eurodollar Borrowing”) or by Class and Type (e.g.,
a “Eurodollar Term Borrowing”).
 
Section 1.03          Terms Generally.  The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined.  Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.”  The word
“will” shall be construed to have the same meaning and effect as the word
“shall.”  Unless the context requires otherwise (a) any definition of or
reference to any Loan Document, agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein,” “hereof” and
“hereunder,” and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (e) any reference to any law or regulation herein shall refer to
such law or regulation as amended, modified or supplemented from time to time,
(f) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights, (g) all
references to the knowledge of any Company or facts known by any Company shall
mean actual knowledge of any Responsible Officer of such Person, and (h) ”on,”
when used with respect to the Mortgaged Property or any property adjacent to the
Mortgaged Property, means “on, in, under, above or about.”  Any Responsible
Officer executing any Loan Document or any certificate or other document made or
delivered pursuant hereto or thereto, so executes or certifies in his/her
capacity as a Responsible Officer on behalf of the applicable Loan Party and not
in any individual capacity.
 
Section 1.04          Accounting Terms; GAAP.  Except as otherwise expressly
provided herein, all financial statements to be delivered pursuant to this
Agreement shall be prepared in accordance with and all terms of an accounting or
financial nature shall be construed and interpreted in accordance with GAAP as
in effect from time to time.  If at any time any change in GAAP would affect the
computation of any financial ratio set forth in any Loan Document, and Borrower
or the Required Lenders shall so request, the Administrative Agent and Borrower
shall negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to approval by
the Required Lenders and Borrower); provided that, until so amended, such ratio
or requirement shall continue to be computed in accordance with GAAP prior to
such change therein, and Borrower shall promptly provide to the Administrative
Agent financial statements and other documents required under this Agreement or
as reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.
39

--------------------------------------------------------------------------------

Section 1.05           Resolution of Drafting Ambiguities.  Each Loan Party
acknowledges and agrees that it was represented by counsel in connection with
the execution and delivery of the Loan Documents to which it is a party, that it
and its counsel reviewed and participated in the preparation and negotiation
hereof and thereof and that any rule of construction to the effect that
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation hereof or thereof.
 
ARTICLE II


THE CREDITS
 
Section 2.01          Commitments.  Subject to the terms and conditions and
relying upon the representations and warranties herein set forth, each Term
Lender agrees, severally and not jointly, to make a Term Loan to Borrower on the
Closing Date in the principal amount equal to its Term Loan Commitment.  Amounts
paid or prepaid in respect of Term Loans may not be reborrowed.
 
Section 2.02           Loans.  a)  Each Loan shall be made as part of a
Borrowing consisting of Loans made by the Lenders ratably in accordance with
their applicable Commitments; provided that the failure of any Lender to make
any Loan shall not in itself relieve any other Lender of its obligation to lend
hereunder (it being understood, however, that no Lender shall be responsible for
the failure of any other Lender to make any Loan required to be made by such
other Lender).  Any Borrowing shall be in an aggregate principal amount that is
(i) an integral multiple of $100,000 and not less than $500,000 or (ii) equal to
the remaining available balance of the applicable Commitments.
 
(b)           Subject to Sections 2.11 and 2.12, each Borrowing shall be
comprised entirely of ABR Loans or Eurodollar Loans as Borrower may request
pursuant to Section 2.03.  Each Lender may at its option make any Eurodollar
Loan by causing any domestic or foreign branch of such Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of the
Lender to make such Loan and Borrower to repay such Loan in accordance with the
terms of this Agreement.  Borrowings of more than one Type may be outstanding at
the same time; provided that Borrower shall not be entitled to request any
Borrowing that, if made, would result in more than five Eurodollar Borrowings in
the aggregate outstanding hereunder at any one time.  For purposes of the
foregoing, Borrowings having different Interest Periods, regardless of whether
they commence on the same date, shall be considered separate Borrowings.
 
(c)            Each Lender shall make each Loan to be made by it hereunder on
the proposed date thereof by wire transfer of immediately available funds to
such account in New York City as the Administrative Agent may designate from
time to time not later than 10:00 a.m., New York City time, and the
Administrative Agent shall promptly credit the amounts so received to an account
of Borrower as directed by Borrower in the applicable Borrowing Request or, if a
Borrowing shall not occur on such date because any condition precedent herein
specified shall not have been met, return the amounts so received to the
respective Lenders within two Business Days.
40

--------------------------------------------------------------------------------

(d)           Unless the Administrative Agent shall have received written notice
from a Lender prior to the date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s portion of such Borrowing,
the Administrative Agent may assume that such Lender has made such portion
available to the Administrative Agent on the date of such Borrowing in
accordance with Section 2.02(c), and the Administrative Agent may (but shall not
be obligated to), in reliance upon such assumption, make available to Borrower
on such date a corresponding amount.  If the Administrative Agent shall have so
made funds available, then, to the extent that such Lender shall not have made
such portion available to the Administrative Agent, each of such Lender and
Borrower severally agrees to repay to the Administrative Agent forthwith on
demand such corresponding amount together with interest thereon, for each day
from the date such amount is made available to Borrower until the date such
amount is repaid to the Administrative Agent at (i) in the case of such Lender,
the greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules or practices on
interbank compensation, and (ii) in the case of Borrower, the interest rate
applicable to such Borrowing.  If such Lender shall subsequently repay to the
Administrative Agent such corresponding amount, such amount shall constitute
such Lender’s Loan as part of such Borrowing for purposes of this Agreement, and
Borrower’s obligation to repay the Administrative Agent such corresponding
amount pursuant to this Section 2.02(d) shall cease and any amounts previously
so paid by Borrower shall be returned to Borrower.
 
(e)            Notwithstanding any other provision of this Agreement, Borrower
shall not be entitled to request, or to elect to convert or continue, any
Borrowing if the Interest Period requested with respect thereto would end after
the Term Loan Maturity Date.
 
Section 2.03           Borrowing Procedure.  To request a Borrowing, Borrower
shall deliver, by hand delivery or facsimile (or transmit by other electronic
transmission, if arrangements for doing so have been approved in writing by the
Administrative Agent), a duly completed and executed Borrowing Request to the
Administrative Agent (i) in the case of a Eurodollar Borrowing, not later than
3:00 p.m., New York City time, three Business Days before the date of the
proposed Borrowing or (ii) in the case of an ABR Borrowing, not later than 1:00
p.m., New York City time, one Business Day before the date of the proposed
Borrowing.  Each Borrowing Request for a Term Loan shall be irrevocable and
shall specify the following information in compliance with Section 2.02:
 
(a)            the aggregate amount of such Borrowing;
 
(b)            the date of such Borrowing, which shall be a Business Day;
 
(c)            whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;
 
(d)            in the case of a Eurodollar Borrowing, the initial Interest
Period to be applicable thereto, which shall be a period contemplated by the
definition of “Interest Period”;
 
(e)            the location and number of Borrower’s account to which funds are
to be disbursed; and
 
(f)            that the conditions set forth in Sections 4.02(b) and (c) are
satisfied as of the date of the notice.
 
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing.  If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then Borrower shall be deemed to
have selected an Interest Period of one month’s duration.  Promptly following
receipt of a Borrowing Request in accordance with this Section 2.03, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.
41

--------------------------------------------------------------------------------

Section 2.04          Evidence of Debt; Repayment of Loans.  b)  Borrower hereby
unconditionally promises to pay to (i) the Administrative Agent for the account
of each Term Loan Lender, the principal amount of each Term Loan of such Term
Loan Lender as provided in Section 2.09.
 
(b)           Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of Borrower to such Lender
resulting from each Loan made by such Lender from time to time, including the
amounts of principal and interest payable and paid to such Lender from time to
time under this Agreement.
 
(c)            The Administrative Agent shall maintain accounts in which it will
record (i) the amount of each Loan made hereunder, the Type and Class thereof
and the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from Borrower to each
Lender hereunder, and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof.
 
(d)            The entries made in the accounts maintained pursuant to Sections
2.04(b) and (c) shall be prima facie evidence of the existence and amounts of
the obligations therein recorded; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligations of Borrower and the other Loan Parties to pay,
and perform, the Obligations in accordance with the Loan Documents.  In the
event of any conflict between the accounts and records maintained by any Lender
and the accounts and records of the Administrative Agent in respect of such
entries, the accounts and records of the Administrative Agent shall control in
the absence of manifest error.
 
(e)            Any Lender by written notice to Borrower (with a copy to the
Administrative Agent) may request that Loans made by it be evidenced by a
promissory note.  In such event, Borrower shall promptly prepare, execute and
deliver to such Lender a promissory note payable to the order of such Lender
(or, if requested by such Lender, to such Lender and its registered assigns) in
the form of Exhibit I.  Thereafter, the Loans evidenced by such promissory note
and interest thereon shall at all times (including after assignment pursuant to
Section 10.04) be represented by one or more promissory notes in such form
payable to the order of the payee named therein (or, if such promissory note is
a registered note, to such payee and its registered assigns).
 
Section 2.05          Fees.
 
(a)            Administrative Agent Fees.  Borrower agrees to pay to the
Administrative Agent, for its own account, the administrative fees set forth in
the Administrative Agency Fee Letter (the “Administrative Agent Fees”).
 
(b)            Other Fees.  Borrower agrees to pay the Agents and the Arranger,
for their own account or for the account of the Lenders, as applicable, the fees
set forth in the Administrative Agency Fee Letter, and any other fees payable in
the amounts and at the times separately agreed upon in writing between Borrower
and the applicable Agents or the Arranger.
 
(c)            Payment of Fees.  All fees described herein shall be paid on the
dates due, in immediately available funds in dollars, to the Administrative
Agent for distribution, if and as appropriate, among the Lenders, except that
Borrower shall pay the Fees provided under Section 2.05(d) directly to the
Agents.  Once paid, none of the fees shall be refundable under any
circumstances.
42

--------------------------------------------------------------------------------

Section 2.06          Interest on Loans.  c)  Subject to the provisions of
Section 2.06(c), the Loans comprising each ABR Borrowing shall bear interest at
a rate per annum equal to the Alternate Base Rate plus the Applicable Margin in
effect from time to time.
 
(b)            Subject to the provisions of Section 2.06(c), the Loans
comprising each Eurodollar Borrowing shall bear interest at a rate per annum
equal to the Adjusted LIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Margin in effect from time to time.
 
(c)            Notwithstanding the foregoing, (i) upon the occurrence and during
the existence of an Event of Default under Sections 8.01(a), (b), (g) or (h) or
(ii) following the request of the Required Lenders upon the occurrence and
during the continuance of any other Event of Default, all Obligations shall bear
interest, after as well as before judgment, at a rate per annum equal to (x) in
the case of principal of or interest on any Loan, 2.0% plus the rate otherwise
applicable to such Loan as provided in Sections 2.06(a) and (b) or (y) in the
case of any other Obligation, 2.0% plus the rate applicable to ABR Loans as
provided in Section 2.06(a) (in either case, the “Default Rate”).
 
(d)            Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan; provided that (i) interest accrued pursuant
to Section 2.06(c) (including interest on past due interest) and all interest
accrued but unpaid on or after the Term Loan Maturity Date shall be payable on
demand, (ii) in the event of any repayment or prepayment of any Loan, accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.
 
(e)            All interest hereunder shall be computed on the basis of a year
of 360 days, except that interest computed by reference to clauses (a)-(c) of
the definition of the Alternate Base Rate shall be computed on the basis of a
year of 365 days (or 366 days in a leap year), and in each case shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day); provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.14, bear interest for one day.  The applicable
Alternate Base Rate or Adjusted LIBO Rate shall be determined by the
Administrative Agent in accordance with the provisions of this Agreement and
such determination shall be conclusive absent manifest error.  Interest
hereunder shall be due and payable in accordance with the terms hereof before
and after judgment, and before and after the commencement of any Insolvency
Proceeding.
 
Section 2.07          Termination and Reduction of Commitments.  d)  Subject to
the provisions of Section 2.19, the Term Loan Commitments shall automatically
terminate at 5:00 p.m., New York City time, on the Closing Date.
 
(b)           [Reserved.].
 
(c)            Borrower shall notify the Administrative Agent in writing of any
election to terminate or reduce the Commitments under Section 2.07(b) at least
three (3) Business Days prior to the effective date of such termination or
reduction (which effective date shall be a Business Day), specifying such
election and the effective date thereof.  Promptly following receipt of any such
notice, the Administrative Agent shall advise the Lenders of the contents
thereof.  Each notice delivered by Borrower pursuant to this Section 2.07 shall
be irrevocable; provided that a notice of termination of the Commitments
delivered by Borrower may state that such notice is conditioned upon the
effectiveness of any other financing or the closing of any securities offering,
or the occurrence of any other event specified therein, in which case such
notice may be revoked by Borrower (by notice to the Administrative Agent on or
prior to the specified effective date) if such condition is not satisfied. With
respect to the effectiveness of any such other financing or the closing of any
such securities offering or other event, Borrower may extend the date of
termination at any time with the consent of the Administrative Agent (which
consent shall not be unreasonably withheld or delayed).  Any termination or
reduction of the Commitments of any Class shall be permanent.  Each reduction of
the Commitments of any Class shall be made ratably among the Lenders in
accordance with their respective Commitments of such Class.
43

--------------------------------------------------------------------------------

Section 2.08           Interest Elections.  e)  Each Borrowing initially shall
be of the Type specified in the applicable Borrowing Request and, in the case of
a Eurodollar Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request.  Thereafter, Borrower may elect to convert such
Borrowing to a different Type or to continue such Borrowing and, in the case of
a Eurodollar Borrowing, may elect Interest Periods therefor, all as provided in
this Section 2.08.  Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.  Notwithstanding anything to the contrary, Borrower shall
not be entitled to request any conversion or continuation that, if made, would
result in more than ten Eurodollar Borrowings outstanding hereunder at any one
time.
 
(b)            To make an election pursuant to this Section 2.08, Borrower shall
deliver, by hand delivery or facsimile (or transmit by other electronic
transmission if arrangements for doing so have been approved in writing by the
Administrative Agent), a duly completed and executed Interest Election Request
to the Administrative Agent not later than the time that a Borrowing Request
would be required under Section 2.03 if Borrower were requesting a Borrowing of
the Type resulting from such election to be made on the effective date of such
election.  Each Interest Election Request shall be irrevocable.
 
(c)            Each Interest Election Request shall specify the following
information in compliance with Section 2.02:
 
(i)            the Borrowing to which such Interest Election Request applies
and, if different options are being elected with respect to different portions
thereof, or if outstanding Borrowings are being combined, allocation to each
resulting Borrowing (in which case the information to be specified pursuant to
clauses (iii) and (iv) below shall be specified for each resulting Borrowing);
 
(ii)            the effective date of the election made pursuant to such
Interest Election Request, which shall be a Business Day;
 
(iii)          whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and
 
(iv)          if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.
 
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then Borrower shall be deemed to have selected
an Interest Period of one month’s duration.
 
(d)            Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
44

--------------------------------------------------------------------------------

(e)            If an Interest Election Request with respect to a Eurodollar
Borrowing is not timely delivered prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing.  Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing, the Administrative Agent or the Required
Lenders may require, by notice to Borrower, that (i) no outstanding Borrowing
may be converted to or continued as a Eurodollar Borrowing and (ii) unless
repaid, each Eurodollar Borrowing shall be converted to an ABR Borrowing at the
end of the Interest Period applicable thereto.
 
Section 2.09           Amortization of Term Borrowings.  f)  Borrower shall pay
to the Administrative Agent, for the account of the Term Loan Lenders, on each
March 31, June 30, September 30 and December 31, beginning with September 30,
2014, or if any such date is not a Business Day, on the immediately following
Business Day (each such date, a “Term Loan Repayment Date”), a principal amount
of the Term Loans equal to 1.25% of the initial aggregate principal amount of
such Term Loans (as adjusted from time to time pursuant to Section 2.10 and in
connection with any Incremental Term Loans made pursuant to Section 2.19),
together in each case with accrued and unpaid interest on the principal amount
to be paid to but excluding the date of such payment.
 
(b)            To the extent not previously paid in full in cash, all Term Loans
shall be due and payable on the Term Loan Maturity Date.
 
Section 2.10           Optional and Mandatory Prepayments of Loans.
 
(a)            Optional Prepayments.  Borrower shall have the right at any time
and from time to time to prepay any Borrowing, in whole or in part, subject to
the requirements of this Section 2.10 (including, if applicable, the Prepayment
Premium); provided that each partial prepayment shall be in an amount that is an
integral multiple of $250,000 and not less than $500,000 or, if less, the
outstanding principal amount of such Borrowing.
 
(b)            [Reserved.]
 
(c)            Asset Sales.  Not later than five Business Days following the
receipt of any Net Cash Proceeds of any Asset Sale by any Company, Borrower
shall apply 100% of such Net Cash Proceeds to make prepayments in accordance
with Section 2.10(g);  provided that:
 
(i)            no such prepayment shall be required under this Section 2.10(c)
(A) with respect to the disposition of property which constitutes a Casualty
Event, or (B) to the extent the Net Cash Proceeds of any such Asset Sales do not
result in more than $1,000,000 (the “Asset Sale Threshold” and the Net Cash
Proceeds in excess of the Asset Sale Threshold, the “Excess Net Cash Proceeds”)
in Net Cash Proceeds in any fiscal year; provided that clause (B) shall not
apply in the case of any Asset Sale described in clause (b) of the definition
thereof;
 
(ii)            so long as no Default shall then exist or would arise therefrom
and with respect to Excess Net Cash Proceeds totaling less than $25,000,000 (as
determined in the aggregate for all received Excess Net Cash Proceeds after the
Closing Date), such proceeds shall not be required to be so applied on such date
to the extent that Borrower (A) reinvests such proceeds in Qualified
Reinvestment Property, or (B) commits to reinvest such proceeds in Qualified
Reinvestment Property within 12 months after the date of receipt thereof and
actually reinvests such proceeds within six months after entering into such
commitment; provided that the Loan Parties shall comply with Sections 5.11 and
5.12 (within the time frames set forth therein) and with the applicable
provisions of the Security Documents; and
45

--------------------------------------------------------------------------------

(iii)            if all or any portion of such Excess Net Cash Proceeds is not
so reinvested within such 12-month period (as extended in accordance with clause
(ii) above), such unused portion shall be applied on the last day of such period
as a mandatory prepayment as provided in this Section 2.10(c).
For purposes of clarification, the Loan Parties acknowledge that on and after
the time upon which the Excess Net Cash Proceeds from Asset Sales described in
this Section 2.10(c) other than Excess Net Cash Proceeds described in clause
(c)(i)(A) above and received after the Closing Date total more than $25,000,000,
such excess shall be applied towards prepayments in accordance with Section
2.10(g).
 
(d)            Debt Issuance or Preferred Stock Issuance.
 
(i)            Not later than five Business Days following the receipt of any
Net Cash Proceeds of any Debt Issuance or Disqualified Stock Issuance by any
Company, Borrower shall make prepayments in accordance with Section 2.10(g) in
an aggregate principal amount equal to 100% of such Net Cash Proceeds.
 
(ii)            Not later than five Business Days following the receipt of any
Equity Cure Contribution in accordance with Section 8.03, Borrower shall make
prepayments in accordance with Section 2.10(g) in an aggregate principal amount
equal to the Cure Amount.
 
(e)            Casualty Events.  Not later than five Business Days following the
receipt of any Net Cash Proceeds from a Casualty Event by any Company, Borrower
shall apply an amount equal to 100% of such Net Cash Proceeds to make
prepayments in accordance with Sections 2.10(g); provided that:
 
(i)            no such prepayment shall be required under this Section 2.10(e)
to the extent such Net Cash Proceeds of any such Casualty Event do not result in
more than $1,000,000 (the “Casualty Event Threshold” and the Net Cash Proceeds
in excess of such Casualty Event Threshold, the “Casualty Event Excess Net Cash
Proceeds”) in Net Cash Proceeds in any fiscal year;
 
(ii)            so long as no Default shall then exist or would arise therefrom,
such proceeds shall not be required to be so applied on such date to the extent
that Borrower (A) reinvests such proceeds in Qualified Reinvestment Property, or
(B) commits to reinvest such proceeds in Qualified Reinvestment Property within
12 months after the date of receipt thereof and actually reinvests such proceeds
within six months after entering into such commitment; provided the Loan Parties
shall comply with Sections 5.11 and 5.12 (within the time frames set forth
therein) and with the applicable provisions of the Security Documents; and
 
(iii)            if all or any portion of such Casualty Event Excess Net Cash
Proceeds is not so reinvested within such 12-month period (as extended in
accordance with clause (ii) above), such unused portion shall be applied on the
last day of such period as a mandatory prepayment as provided in this Section
2.10(e).
 
(f)            Excess Cash Flow.  No later than 10 Business Days after the date
on which the financial statements with respect to such fiscal year in which such
Excess Cash Flow Period occurs are or are required to be delivered pursuant to
Section 5.01(a) (without giving effect to any grace period applicable thereto),
Borrower shall make prepayments in accordance with Sections 2.10(g) in an
aggregate principal amount equal to (i) (x) 75% of Excess Cash Flow for the
Excess Cash Flow Period then ended if the Total Leverage Ratio at the end of
such period is greater than or equal to 4.50:1.00, (y) 50% of Excess Cash Flow
for the Excess Cash Flow Period then ended if the Total Leverage Ratio at the
end of such period is less than 4.50:1.00 but greater than 3.50:1.00 and (z) 25%
of Excess Cash Flow for the Excess Cash Flow Period then ended if the Total
Leverage Ratio at the end of such period is less than or equal to 3.50:1.00,
less (ii) any voluntary prepayments of Term Loans during such Excess Cash Flow
Period, other than in each case voluntary prepayments funded with the proceeds
of Indebtedness; provided, however, that no such prepayment shall be required
under this Section 2.10(f) to the extent (but only to the extent) such payment
would cause the aggregate amount of cash and Cash Equivalents of the Borrower
and its Subsidiaries and amounts then available to be drawn by the Borrower or
its Subsidiaries under revolving credit lines (including amounts then available
to be drawn pursuant to any Incremental Revolving Commitments) to be less than
$20,000,000 at the time of such payment.
46

--------------------------------------------------------------------------------

(g)            Application of Prepayments.
 
(i)            Prior to any optional prepayment hereunder, Borrower shall select
the Borrowing or Borrowings to be prepaid and shall specify such selection in
the notice of such prepayment pursuant to Section 2.10(g)(iii), subject to the
provisions of this Section 2.10(g)(i).  Any prepayments of Term Loans pursuant
to Section 2.10(a) shall be applied as directed by Borrower; provided, that any
such optional prepayment shall be applied pro rata (in accordance with the
respective outstanding principal amounts thereof) to each Class of Term Loans
then outstanding.  Except to the extent Section 8.04 is applicable, any
prepayments pursuant to Section 2.10(c), (d), (e) and (f) shall be applied on a
pro rata basis among the payments remaining to be made on each Term Loan
Repayment Date, and within each Class, shall be applied pro rata to each
Lender’s portion thereof.
 
(ii)            Amounts to be applied pursuant to this Section 2.10 to the
prepayment of Term Loans shall be applied first to reduce outstanding ABR
Loans.  Any amounts remaining after each such application shall be applied to
prepay Eurodollar Loans.
 
(iii)            Notice of Prepayment.  Borrower shall notify the Administrative
Agent by written notice of any prepayment hereunder (1) in the case of
prepayment of a Eurodollar Borrowing, not later than 11:00 a.m., New York City
time, three Business Days before the date of prepayment (or such shorter period
of notice as may be acceptable to Administrative Agent) and (2) in the case of
prepayment of an ABR Borrowing, not later than 11:00 a.m., New York City time,
one Business Day before the date of prepayment (or such shorter period of notice
as may be acceptable to Administrative Agent).  Each such notice shall be
irrevocable; provided that, if a notice of prepayment is given in connection
with a conditional notice of termination of the Commitments as contemplated by
Section 2.07, then such notice of prepayment may be revoked or delayed in
accordance with Section 2.07.  Each such notice shall specify the prepayment
date, the principal amount of each Borrowing or portion thereof to be prepaid
and, in the case of a mandatory prepayment, a reasonably detailed calculation of
the amount of such prepayment.  Promptly following receipt of any such notice,
the Administrative Agent shall advise the Lenders of the contents thereof.  Such
notice to the Lenders may be by electronic communication.  Each partial
prepayment of any Borrowing shall be in an amount that would be permitted in the
case of a Borrowing of the same Type as provided in Section 2.02, except as
necessary to apply fully the required amount of a mandatory prepayment.  Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing and otherwise in accordance with this Section 2.10. 
Prepayments shall be accompanied by accrued interest to the extent required by
Section 2.06.
47

--------------------------------------------------------------------------------

(h)            Waiver of Mandatory Prepayments.  Notwithstanding the foregoing
provisions of this Section 2.10, (i) in the case of any mandatory prepayment of
the Term Loans (other than such mandatory prepayments required pursuant to
Section 2.10(c) or 2.10(f) above), any Term Loan Lender may waive, by written
notice to Borrower and the Administrative Agent on or before the date on which
such mandatory prepayment would otherwise be required to be made hereunder, the
right to receive the amount of such mandatory prepayment of the Term Loans, (ii)
if any Term Loan Lender elects to waive the right to receive the amount of such
mandatory prepayment, all of the amount that otherwise would have been applied
to mandatorily prepay the Term Loans of such Lender shall be offered by Borrower
to the remaining non-waiving Term Loan Lenders on a pro rata basis, based on the
respective principal amounts of their outstanding Term Loans, (iii) if and to
the extent any such non-waiving Term Loan Lender does not elect by written
notice to Borrower and the Administrative Agent within three Business Days
following the date on which the offer is made pursuant to clause (ii) above to
accept such offer, such Term Loan Lender shall be deemed to have rejected such
offer and (iv) the balance, if any, shall be retained by Borrower.
 
(i)            Notwithstanding any other provisions of this Section 2.10, (i) to
the extent that all or any portion of any Foreign Repatriation Amount is
prohibited or delayed by applicable local Law from being repatriated to the
United States, the portion of such Foreign Repatriation Amount so affected will
not be required to be applied to repay Obligations at the times provided in this
Section 2.10 but may be retained by the applicable Foreign Subsidiary for so
long, but only for so long, as the applicable local Law will not permit
repatriation to the United States (Borrower hereby agreeing to cause the
applicable Foreign Subsidiary to promptly take all actions reasonably required
by the applicable local Law to permit such repatriation), and once such
repatriation of any of such affected Foreign Repatriation Amount is permitted
under the applicable local Law, such repatriation will be promptly effected and
such repatriated Foreign Repatriation Amount will be promptly (and in any event,
not later than two Business Days after such repatriation) applied (net of
additional taxes payable or reserved against as a result of such repatriation)
to the repayment of the Obligations pursuant to this Section 2.10 to the extent
provided herein and (ii) to the extent that Borrower has determined in good
faith that repatriation of all or any portion of the Foreign Repatriation Amount
would have a material adverse tax cost (taking into account any foreign tax
credit or benefit actually realized in connection with such repatriation) (the
amount of such material adverse tax cost, the “Foreign Repatriation Loss”), the
amount of the prepayment required under Sections 2.10(c), (d), (e) or (f), as
applicable, shall be reduced by the Foreign Repatriation Loss.
 
(j)            Prepayment Premium.  (i)  Any repayment of the principal amount
of the Term Loans, whether pursuant to a voluntary prepayment described in
Section 2.10(a), a repayment in connection with a refinancing of the Term Loans,
a prepayment made upon a Change of Control, a prepayment made pursuant to
Section 2.10(c) as a result of any Structure Asset Sale (provided that only the
Excess Portion with respect to any Structure Asset Sale shall be subject to a
prepayment premium under this Section 2.10(j)), a prepayment made pursuant to
Section 2.10(d), a prepayment made in connection with the acceleration of
remedies in accordance with the Loan Documents or otherwise (but other than with
respect to (x) mandatory prepayments required to be made pursuant to Section
2.09(a), Section 2.10(e) or Section 2.10(f) above, (y) mandatory prepayments
required to be made pursuant to Section 2.10(c) as a result of any Non-Structure
Asset Sale or (z) an Equity Cure Contribution), and (ii) any amendment to this
Agreement that, directly or indirectly, reduces the Effective Yield applicable
to the Term Loans (in each case, with original issue discount and upfront fees,
which shall be deemed to constitute like amounts of original issue discount,
being equated to interest rate margins in a manner consistent with generally
accepted financial practice based on an assumed four year life to maturity) (any
such event described in clause (i) or (ii), a “Prepayment Event”) shall be
accompanied by a prepayment premium equal to (x) 6.00% of the principal amount
of such Term Loans repaid or repriced, if such repayment or repricing is
effected on or prior to the one year anniversary of the Closing Date, (y) 3.00%
of the principal amount of such Term Loans repaid or repriced, if such repayment
or repricing is effected after the one year anniversary of the Closing Date but
on or prior to the second year anniversary of the Closing Date and (z) 1.00% of
the principal amount of such Term Loans repaid or repriced, if such repayment or
repricing is effected after the second year anniversary of the Closing Date but
on or prior to the third year anniversary of the Closing Date (any such
prepayment premium referenced in clauses (x) through (z) above in this sentence,
a “Prepayment Premium”). Any such determination by the Administrative Agent as
contemplated by the preceding sentence shall be conclusive and binding on
Borrower and all Lenders, absent manifest error. For purposes of clarification,
the parties hereto acknowledge that any prepayment premium due in connection
with a Structure Asset Sale which qualifies as or results in a Change in Control
shall not be limited by any Excess Portion calculation and shall be treated as a
Change in Control for purposes of the foregoing paragraph.
48

--------------------------------------------------------------------------------

Section 2.11           Alternate Rate of Interest.  If prior to the commencement
of any Interest Period for a Eurodollar Borrowing:
 
(a)            the Administrative Agent determines (which determination shall be
final and conclusive absent manifest error) that adequate and reasonable means
do not exist for ascertaining the Adjusted LIBO Rate for such Interest Period;
or
 
(b)            the Administrative Agent is advised in writing by the Required
Lenders that the Adjusted LIBO Rate for such Interest Period will not adequately
and fairly reflect the cost to such Lenders of making or maintaining their Loans
included in such Borrowing for such Interest Period;
 
then the Administrative Agent shall give written notice thereof to Borrower and
the Lenders as promptly as practicable thereafter and, until the Administrative
Agent notifies Borrower and the Lenders that the circumstances giving rise to
such notice no longer exist, (i) any Interest Election Request that requests the
conversion of any Borrowing to, or continuation of any Borrowing as, a
Eurodollar Borrowing shall be ineffective and (ii) if any Borrowing Request
requests a Eurodollar Borrowing, such Borrowing shall be made as an ABR
Borrowing; provided that Borrower may revoke any such Borrowing Request (without
penalty) prior to such Borrowing upon written notice to the Administrative
Agent.
 
Section 2.12            Increased Costs; Change in Legality.  g)  If any Change
in Law shall:
 
(i)            impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against property of,
deposits with or for the account of, or credit extended by or participated in
by, any Lender (except any such reserve requirement reflected in the Adjusted
LIBO Rate);
 
(ii)            impose on any Lender or the London interbank market any other
condition, cost or expense affecting this Agreement or Eurodollar Loans made by
such Lender; or
 
(iii)            subjects any Lender to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes and (C) Connection Income Taxes) on its Loans, principal, letters
of credit, Commitments, or other Obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender, or
such Lender’s holding company, if any, or to reduce the amount of any sum
received or receivable by such Lender hereunder (whether of principal, interest
or otherwise), then Borrower will pay to such Lender such additional amount or
amounts as will compensate such Lender for such additional costs incurred or
reduction suffered, it being understood that, to the extent duplicative of the
provisions of Section 2.15, this Section 2.12 shall not apply to Taxes.  The
protection of this Section 2.12 shall be available to each Lender regardless of
any possible contention of the invalidity or inapplicability of the Change in
Law that shall have occurred or been imposed.
49

--------------------------------------------------------------------------------

(b)            If any Lender determines (in good faith, but in its sole absolute
discretion) that any Change in Law regarding Capital Requirements has or would
have the effect of reducing the rate of return on such Lender’s capital or on
the capital of such Lender’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, such Lender, to
a level below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), then from time to time Borrower will pay to such Lender such
additional amount or amounts as will compensate such Lender or such Lender’s
holding company for any such reduction suffered.
 
(c)            A certificate of a Lender setting forth in reasonable detail the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in Sections 2.12(a) or (b) shall be delivered to
Borrower (with a copy to the Administrative Agent) and shall be conclusive and
binding absent manifest error.  Borrower shall pay such Lender the amount shown
as due on any such certificate within ten Business Days after receipt thereof.
 
(d)            Failure or delay on the part of any Lender to demand compensation
pursuant to this Section 2.12 shall not constitute a waiver of such Lender’s
right to demand such compensation; provided that Borrower shall not be required
to compensate a Lender for any increased costs or reductions incurred more than
six months prior to the date that such Lender notifies Borrower of the Change in
Law giving rise to such increased costs or reductions and of such Lender’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the six-month period referred to above shall be extended to indicate the period
of retroactive effect thereof.
 
(e)            Notwithstanding any other provision of this Agreement, if any
Change in Law shall make it unlawful for any Lender to make or maintain any
Eurodollar Loan or to give effect to its obligations as contemplated hereby with
respect to any Eurodollar Loan, then, by written notice to Borrower and to the
Administrative Agent:
 
(i)            such Lender may declare that Eurodollar Loans will not thereafter
(for the duration of such unlawfulness (as determined in good faith by such
Lender)) be made by such Lender hereunder (or be continued for additional
Interest Periods and ABR Loans will not thereafter (for such duration) be
converted into Eurodollar Loans), whereupon any request for a Eurodollar Loan
(or to convert an ABR Loan to a Eurodollar Loan or to continue a Eurodollar Loan
for an additional Interest Period) shall, as to such Lender only, be deemed a
request for an ABR Loan (or a request to continue an ABR Loan as such for an
additional Interest Period or to convert a Eurodollar Loan into an ABR Loan, as
the case may be), unless such declaration shall be subsequently withdrawn by
such Lender by written notice to Borrower and to the Administrative Agent; and
 
(ii)            such Lender may require that all outstanding Eurodollar Loans
made by it be converted to ABR Loans, in which event all such Eurodollar Loans
shall be automatically converted to ABR Loans as of the effective date of such
notice as provided in Section 2.12(f).
 
In the event any Lender shall exercise its rights under clause (i) or (ii)
above, all payments and prepayments of principal that would otherwise have been
applied to repay the Eurodollar Loans that would have been made by such Lender
or the converted Eurodollar Loans of such Lender shall instead be applied to
repay the ABR Loans made by such Lender in lieu of, or resulting from the
conversion of, such Eurodollar Loans.
50

--------------------------------------------------------------------------------

(f)            For purposes of Section 2.12(e), a notice to Borrower by any
Lender shall be effective as to each Eurodollar Loan made by such Lender, if
lawful, on the last day of the Interest Period then applicable to such
Eurodollar Loan; in all other cases such notice shall be effective on the date
of receipt by Borrower.
 
Section 2.13          Breakage Payments.  In the event of (a) the payment or
prepayment, whether optional or mandatory, of any principal of any Eurodollar
Loan earlier than the last day of an Interest Period applicable thereto
(including as a result of the acceleration of the Obligations following an Event
of Default in accordance with the terms of this Agreement), (b) the conversion
of any Eurodollar Loan earlier than the last day of the Interest Period
applicable thereto, (c) the failure to borrow, convert, continue or prepay any
Eurodollar Loan on the date specified in any notice delivered pursuant hereto or
(d) the assignment of any Eurodollar Loan earlier than the last day of the
Interest Period applicable thereto as a result of a request by Borrower pursuant
to Section 2.16, then, in any such event, Borrower shall compensate each Lender
for the loss, cost and expense attributable to such event.  In the case of a
Eurodollar Loan, such loss, cost or expense to any Lender shall be deemed to
include an amount determined by such Lender to be the excess, if any, of (i) the
amount of interest that would have accrued on the principal amount of such Loan
had such event not occurred, at the Adjusted LIBO Rate plus the Applicable
Margin (together with any interest payable at the Default Rate, if then
applicable) that would have been applicable to such Loan, for the period from
the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan), over (ii) the
amount of interest that would accrue on such principal amount for such period at
the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the Eurodollar market.  A certificate of any Lender
setting forth in reasonable detail any amount or amounts that such Lender is
entitled to receive pursuant to this Section 2.13 shall be delivered to Borrower
(with a copy to the Administrative Agent) and shall be conclusive and binding
absent manifest error.  Borrower shall pay such Lender the amount shown as due
on any such certificate within five Business Days after receipt thereof.
 
Section 2.14          Payments Generally; Pro Rata Treatment; Sharing of
Setoffs.  h)  Borrower shall make each payment required to be made by it
hereunder or under any other Loan Document (whether of principal, interest or
fees, or of amounts payable under Section 2.12, 2.13 or 2.15, or otherwise) on
or before the time expressly required hereunder or under such other Loan
Document for such payment (or, if no such time is expressly required, prior to
2:00 p.m., New York City time), on the date when due, in immediately available
funds, without setoff, deduction or counterclaim.  Any amounts received after
such time on any date may, in the discretion of the Administrative Agent, be
deemed to have been received on the next succeeding Business Day for purposes of
calculating interest thereon.  All such payments shall be made to the
Administrative Agent at its offices at 330 Madison Avenue, New York, New York
10017 Attn:  Kaitlin Trinh, except that payments pursuant to Sections 2.12,
2.13, 2.15 and 10.03 shall be made directly to the Persons entitled thereto and
payments pursuant to other Loan Documents shall be made to the Persons specified
therein.  The Administrative Agent shall distribute any such payments received
by it for the account of any other Person to the appropriate recipient promptly
following receipt thereof.  If any payment under any Loan Document shall be due
on a day that is not a Business Day, unless specified otherwise, the date for
payment shall be extended to the next succeeding Business Day, and, in the case
of any payment accruing interest, interest thereon shall be payable for the
period of such extension.  All payments under each Loan Document shall be made
in dollars.
51

--------------------------------------------------------------------------------

(b)            If at any time insufficient funds are received by and available
to the Administrative Agent to pay fully all amounts of principal, interest and
fees then due hereunder, such funds shall be applied (i) first, towards payment
of interest and fees then due hereunder, ratably among the parties entitled
thereto in accordance with the amounts of interest and fees then due to such
parties, and (ii) second, towards payment of principal then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal then due to such parties.
 
(c)            If any Lender shall, by exercising any right of setoff or
counterclaim (including pursuant to Section 10.08) or otherwise (including by
exercise of its rights under the Security Documents), obtain payment in respect
of any principal of or interest on any of its Term Loans resulting in such
Lender receiving payment of a greater proportion of the aggregate amount of its
Term Loans and accrued interest thereon than the proportion received by any
other Lender, then the Lender receiving such greater proportion shall purchase
(for cash at face value) participations in the Term Loans of other Lenders to
the extent necessary so that the benefit of all such payments shall be shared by
the Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Term Loans; provided that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this Section 2.14(c) shall not be construed to apply to any
payment made by Borrower pursuant to and in accordance with the express terms of
this Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Term Loans to any
Eligible Assignee or participant, other than to any Company or any Affiliates
thereof (as to which the provisions of this Section 2.14(c) shall apply).  Each
Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Legal Requirements, that any Lender acquiring
a participation pursuant to the foregoing arrangements may exercise against each
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.  If under applicable Insolvency Law any Secured
Party receives a secured claim in lieu of a setoff or counterclaim to which this
Section 2.14(c) applies, such Secured Party shall to the extent practicable,
exercise its rights in respect of such secured claim in a manner consistent with
the rights to which the Secured Party is entitled under this Section 2.14(c) to
share in the benefits of the recovery of such secured claim.
 
(d)            Unless the Administrative Agent shall have received written
notice from Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders hereunder that Borrower will
not make such payment, the Administrative Agent may assume that Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders the amount due.  In such event, if
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules or practices on interbank compensation.
 
(e)            If any Lender shall fail to make any payment required to be made
by it pursuant to Section 2.02(c), 2.14(d) or 10.03(e), then the Administrative
Agent may, in its discretion (notwithstanding any contrary provision hereof),
apply any amounts thereafter received by the Administrative Agent for the
account of such Lender to satisfy such Lender’s obligations under such Sections
until all such unsatisfied obligations are fully paid.
52

--------------------------------------------------------------------------------

Section 2.15          Taxes.  i)  Any and all payments by or on account of any
obligation of the Loan Parties hereunder or under any other Loan Document shall
be made without setoff, counterclaim or other defense and free and clear of and
without deduction, reduction or withholding for any and all Indemnified Taxes;
provided that if any Indemnified Taxes shall be required by applicable Legal
Requirements to be deducted or withheld from such payments, then (i) the sum
payable by the relevant Loan Party shall be increased as necessary so that after
making all required deductions (including deductions, reductions or withholdings
applicable to additional sums payable under this Section 2.15), the
Administrative Agent or any Lender, as the case may be, receives an amount equal
to the sum it would have received had no such deductions, reductions or
withholdings been made, (ii) the relevant Loan Party, if applicable, shall make
such deductions, reductions or withholdings and (iii) the relevant Loan Party,
if applicable, shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable Legal
Requirements.
 
(b)            In addition, Borrower shall timely pay to the relevant
Governmental Authority in accordance with applicable Legal Requirements, or at
the option of the Administrative Agent reimburse it for payment of, any Other
Taxes.
 
(c)            Borrower shall indemnify the Administrative Agent and each
Lender, within ten Business Days after written demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes paid by the Administrative Agent
or such Lender, as the case may be, on or with respect to any payment by or on
account of any obligation of Borrower hereunder or under any other Loan Document
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.15) and any penalties,
interest and expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to Borrower by a Lender (in each case,
with a copy delivered concurrently to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.
 
(d)            Each Lender shall severally indemnify the Administrative Agent,
within 10 days after demand therefor, for (i) any Indemnified Taxes attributable
to such Lender (but only to the extent that Borrower has not already indemnified
the Administrative Agent for such Indemnified Taxes and without limiting the
obligation of Borrower to do so), (ii) any Taxes attributable to such Lender’s
failure to comply with the provisions of Section 10.04(e) relating to the
maintenance of a Participant Register and (iii) any Excluded Taxes attributable
to such Lender, in each case, that are payable or paid by the Administrative
Agent in connection with any Loan Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error. 
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under any Loan Document or
otherwise payable by the Administrative Agent to the Lender from any other
source against any amount due to the Administrative Agent under this Section
2.15(d).
 
(e)            As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by Borrower to a Governmental Authority, Borrower shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the Tax Return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.  If Borrower fails to pay any Indemnified Taxes or
Other Taxes when due to the appropriate Governmental Authority, Borrower shall
indemnify the Administrative Agent and each Lender for any incremental Taxes or
expenses that may become payable by the Administrative Agent or such Lender as a
result of any such failure.
53

--------------------------------------------------------------------------------

(f)            Any Foreign Lender that is entitled to an exemption from or
reduction of withholding tax under the law of the jurisdiction in which Borrower
is resident for tax purposes, or any treaty to which such jurisdiction is a
party, with respect to payments under this Agreement shall deliver to Borrower
(with a copy to the Administrative Agent), at the time or times prescribed by
applicable Legal Requirements, such properly completed and executed
documentation prescribed by applicable Legal Requirements or reasonably
requested by Borrower or the Administrative Agent as will permit such payments
to be made without withholding or at a reduced rate of withholding. 
Notwithstanding anything to the contrary in the preceding sentence, the
completion, execution and submission of such documentation (other than such
documentation set forth in the remainder of this Section 2.15(f) and Section
2.15(g)) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.  Without limiting the generality of the
foregoing, each Foreign Lender shall (i) furnish to Borrower and the
Administrative Agent either (1) two accurate and complete originally executed
U.S.  Internal Revenue Service Form W‑8BEN (or successor form), (2) two accurate
and complete originally executed U.S.  Internal Revenue Service Form W-8ECI (or
successor form), (3) two accurate and complete originally executed U.S. Internal
Revenue Service Form W-8EXP (or successor form) or (4) two accurate and complete
originally executed U.S. Internal Revenue Service Form W-8IMY (or successor
form) (with any required attachments), certifying, in each case, to such Foreign
Lender’s legal entitlement to an exemption or reduction from U.S. federal
withholding tax with respect to all interest payments hereunder, and (ii) to the
extent it may lawfully do so at such times, upon reasonable request by Borrower
or the Administrative Agent, provide a new Form W-8BEN (or successor form), Form
W-8ECI (or successor form), Form W-8EXP (or successor form) or Form W8IMY (or
successor form) upon the expiration or obsolescence of any previously delivered
form to reconfirm any complete exemption from, or any entitlement to a reduction
in, U.S. federal withholding tax with respect to any interest payment hereunder;
provided that any Foreign Lender that is relying on the so-called “portfolio
interest exemption” within the meaning of Section 881(c) of the Code shall also
furnish a “Non-Bank Certificate” substantially in the form of Exhibit L-1
through 3, as applicable, if it is furnishing a Form W-8BEN to the effect that
such Foreign Lender is not (A) a “bank” within the meaning of Section
881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of Borrower within the
meaning of Section 881(c)(3)(B) of the Code, or (C) a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code.  Any Lender that is
not a Foreign Lender shall (i) furnish to Borrower and the Administrative Agent
two accurate and complete originally executed U.S. Internal Revenue Service Form
W-9 (or successor form), or shall otherwise establish an exemption from U.S.
backup withholding and (ii) to the extent it may lawfully do so at such times,
upon reasonable request by Borrower or the Administrative Agent, provide a new
From W-9 (or successor form) upon the expiration or obsolescence of any
previously delivered form.
 
(g)            If a payment made to a Lender hereunder may be subject to U.S.
federal withholding tax under FATCA, such Lender shall deliver to Borrower and
the Administrative Agent, at the time or times prescribed by law and at such
time or times reasonably requested by Borrower or the Administrative Agent, such
documentation prescribed by applicable Legal Requirements and such additional
documentation reasonably requested by Borrower or the Administrative Agent to
comply with its withholding obligations, to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment.  Solely for purposes of this Section
2.15(g), the term “FATCA” shall include any amendments to FATCA after the date
hereof.
54

--------------------------------------------------------------------------------

(h)            If the Administrative Agent or a Lender (or an assignee)
determines in its sole discretion that it has received a refund of any
Indemnified Taxes or Other Taxes as to which it has been indemnified by Borrower
or with respect to which Borrower has paid additional amounts pursuant to this
Section 2.15, it shall pay over such refund to Borrower (but only to the extent
of indemnity payments made, or additional amounts paid, by Borrower under this
Section 2.15 with respect to the Indemnified Taxes or the Other Taxes giving
rise to such refund), net of all out-of-pocket expenses of the Administrative
Agent or such Lender (or assignee) and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund);
provided, however, that if the Administrative Agent or such Lender (or assignee)
is required to repay all or a portion of such refund to the relevant
Governmental Authority, Borrower, upon the request of the Administrative Agent
or such Lender (or assignee), shall repay the amount paid over to Borrower that
is required to be repaid (plus any penalties, interest or other charges imposed
by the relevant Governmental Authority) to the Administrative Agent or such
Lender (or assignee) within three Business Days after receipt of written notice
that the Administrative Agent or such Lender (or assignee) is required to repay
such refund (or a portion thereof) to such Governmental Authority.  Nothing
contained in this Section 2.15(h) shall require the Administrative Agent or any
Lender (or assignee) to make available its Tax Returns or any other information
which it deems confidential or privileged to Borrower or any other Person. 
Notwithstanding anything to the contrary, in no event will the Administrative
Agent or any Lender (or assignee) be required to pay any amount to Borrower the
payment of which would place the Administrative Agent or such Lender (or
assignee) in a less favorable net after-tax position than the Administrative
Agent or such Lender (or assignee) would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the additional amounts with respect to such Indemnified
Taxes or Other Taxes had never been paid.
 
Section 2.16           Mitigation Obligations; Replacement of Lenders.
 
(a)            Mitigation of Obligations.  If any Lender requests compensation
under Section 2.12(a) or (b), or if Borrower is required to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.15, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or Affiliates, if, in the reasonable judgment of such Lender, such
designation or assignment (i) would eliminate or reduce materially amounts
payable pursuant to Section 2.12(a), 2.12(b) or 2.15, as the case may be, in the
future, (ii) would not subject such Lender to any unreimbursed cost or expense,
(iii) would not require such Lender to take any action inconsistent with its
internal policies or legal or regulatory restrictions, and (iv) would not
otherwise be disadvantageous to such Lender.  Borrower shall pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.  A certificate setting forth such costs and expenses
submitted by such Lender to the Administrative Agent shall be conclusive absent
manifest error.
 
(b)            Replacement of Lenders.  In the event (i) any Lender delivers a
certificate requesting compensation pursuant to Section 2.12(a) or (b), (ii) any
Lender delivers a notice described in Section 2.12(e), (iii) any Lender is a
Defaulting Lender, (iv) Borrower is required to pay any additional amount to any
Lender or any Governmental Authority on account of any Lender pursuant to
Section 2.15, (v) any Lender defaults in its obligations to make Loans or other
extensions of credit hereunder, or (vi) in the case of any proposed amendment,
waiver, consent or other modification, any Lender is a Non-Consenting Lender,
Borrower may, at its sole expense and effort (including with respect to the
processing and recordation fee referred to in Section 10.04(b)), upon notice to
such Lender and the Administrative Agent, require such Lender to transfer and
assign, without recourse (in accordance with and subject to the restrictions
contained in Section 10.04), all of its interests, rights and obligations under
this Agreement to an Eligible Assignee which shall assume such assigned
obligations (which Eligible Assignee may be another Lender, if a Lender accepts
such assignment); provided that (1) such assignment shall not conflict with any
applicable Legal Requirement, (2) Borrower shall have received the prior written
consent of the Administrative Agent, which consent shall not unreasonably be
withheld or delayed, and (3) Borrower or such assignee shall have paid to the
affected Lender in immediately available funds an amount equal to the sum of the
principal of and interest and any prepayment premium or penalty (if any) accrued
to the date of such payment on the outstanding Loans of such Lender affected by
such assignment plus all Fees and other amounts owing to or accrued for the
account of such Lender hereunder (including any amounts under Sections 2.12 and
2.13); provided further that, if prior to any such transfer and assignment the
circumstances or event that resulted in such Lender’s claim for compensation
under Section 2.12(a) or (b) or notice under Section 2.12(e) or the amounts paid
pursuant to Section 2.15, as the case may be, cease to cause such Lender to
suffer increased costs or reductions in amounts received or receivable or
reduction in return on capital, or cease to have the consequences specified in
Section 2.12(e), or cease to result in amounts being payable under Section 2.15,
as the case may be (including as a result of any action taken by such Lender
pursuant to Section 2.16(a)), or if such Lender shall waive its right to claim
further compensation under Section 2.12(a) or (b) in respect of such
circumstances or event or shall withdraw its notice under Section 2.12(e) or
shall waive its right to further payments under Section 2.15 in respect of such
circumstances or event or shall consent to the proposed amendment, waiver,
consent or other modification, as the case may be, then such Lender shall not
thereafter be required to make any such transfer and assignment hereunder.  Each
Lender hereby grants to the Administrative Agent an irrevocable power of
attorney (which power is coupled with an interest) to execute and deliver, on
behalf of such Lender as assignor, any Assignment and Assumption necessary to
effectuate any assignment of such Lender’s interests hereunder in the
circumstances contemplated by this Section 2.16(b).
55

--------------------------------------------------------------------------------

(c)            Defaulting Lenders.  Anything contained herein to the contrary
notwithstanding, in the event that any Lender becomes a Defaulting Lender, then
(i) during any Default Period (as defined below) with respect to such Defaulting
Lender, such Defaulting Lender shall be deemed not to be a “Lender”, and the
amount of such Defaulting Lender’s Term Loan Commitments and Term Loans shall be
excluded for purposes of voting, and the calculation of voting, on any matters
(including the granting of any consents or waivers) with respect to any of the
Loan Documents, except that the amount of such Defaulting Lender’s Term Loan
Commitments and Term Loans shall be included for purposes of voting, and the
calculation of voting, on the matters set forth in Section 10.02(b)(i)-(xi)
(including the granting of any consents or waivers) only to the extent that any
such matter disproportionately affects such Defaulting Lender; (ii) to the
extent permitted by applicable Legal Requirements, until such time as the
Default Excess (as defined below) with respect to such Defaulting Lender shall
have been reduced to zero, (1) any voluntary prepayment of the Loans pursuant to
Section 2.10(a) shall, if Borrower so directs at the time of making such
voluntary prepayment, be applied to the Loans of other Lenders in accordance
with Section 2.10(a) as if such Defaulting Lender had no Loans outstanding, and
(2) any mandatory prepayment of the Loans pursuant to Section 2.10 shall, if
Borrower so directs at the time of making such mandatory prepayment, be applied
to the Loans of other Lenders (but not to the Loans of such Defaulting Lender)
in accordance with Section 2.10 as if such Defaulting Lender had funded all
Defaulted Loans that are Loans of such Defaulting Lender, it being understood
and agreed that Borrower shall be entitled to retain any portion of any
mandatory prepayment of the Loans that is not paid to such Defaulting Lender
solely as a result of the operation of the provisions of this clause (2).
 
For purposes of this Agreement, (i) “Funding Default” means, with respect to any
Defaulting Lender, the occurrence of any of the events set forth in the
definition of “Defaulting Lender,” (ii) “Defaulted Loan” means the Loans of a
Defaulting Lender; (iii) “Default Period” means, with respect to any Defaulting
Lender, the period commencing on the date of the applicable Funding Default and
ending on the earliest of the following dates: (a) the date on which all
Commitments are cancelled or terminated and/or the Obligations are declared or
become immediately due and payable, (b) with respect to any Funding Default
(other than any such Funding Default arising pursuant to clause (e) of the
definition of “Defaulting Lender”), the date on which (1) the Default Excess
with respect to such Defaulting Lender shall have been reduced to zero (whether
by the funding by such Defaulting Lender of any Defaulted Loans of such
Defaulting Lender or by the non-pro rata application of any voluntary or
mandatory prepayments of the Loans in accordance with the terms hereof or any
combination thereof) and (2) such Defaulting Lender shall have delivered to
Borrower and the Administrative Agent a written reaffirmation of its intention
to honor its obligations under this Agreement with respect to its Commitment(s),
and (c) the date on which Borrower, the Administrative Agent and the Required
Lenders waive all Funding Defaults of such Defaulting Lender in writing, and
(iv) “Default Excess” shall mean, with respect to any Defaulting Lender, the
excess, if any, of such Defaulting Lender’s pro rata percentage of the aggregate
outstanding principal amount of Loans of all Lenders (calculated as if all
Defaulting Lenders (including such Defaulting Lender) had funded all of their
respective Defaulted Loans) over the aggregate outstanding principal amount of
Loans of such Defaulting Lender.
56

--------------------------------------------------------------------------------

No amount of the Commitment of any Lender shall be increased or otherwise
affected, and, except as otherwise expressly provided in Section 2.16(c),
performance by Borrower of its obligations under this Agreement and the other
Loan Documents shall not be excused or otherwise modified, as a result of any
Funding Default or the operation of Section 2.16(c).  The rights and remedies
against a Defaulting Lender under Section 2.16(c) are in addition to other
rights and remedies that Borrower may have against such Defaulting Lender with
respect to any Funding Default and that the Administrative Agent or any Lender
may have against such Defaulting Lender with respect to any Funding Default.
 
Section 2.17           Reserved.
 
Section 2.18          Reserved.
 
Section 2.19           Increases of the Commitments.
 
(a)            Subject to the terms of this Section 2.19, Borrower may, not more
than six times after the Closing Date, with the consent of the Administrative
Agent (such consent  not to be unreasonably withheld, delayed or conditioned),
increase, at Borrower’s request to the Administrative Agent (each, an
“Incremental Request”), the then effective aggregate principal amount of the
Term Loan Commitments (“Incremental Term Loan Commitments” and the loans
thereunder, “Incremental Term Loans”) and/or, with the consent of the
Administrative Agent, add a committed revolving credit line (“Incremental
Revolving Commitments” and the loans thereunder, “Incremental Revolving Loans”);
provided that:
 
(i)            (A) the aggregate principal amount of all Incremental Commitments
shall not exceed the Incremental Cap in effect at such time, (B) the aggregate
principal amount of all Incremental Revolving Commitments shall not exceed
$10,000,000 and (C)  the aggregate principal amount of any requested Incremental
Commitments pursuant to any Incremental Request shall be in a minimum amount of
$5,000,000 (or such lower amount that represents all remaining availability
pursuant to this Section 2.19);
 
(ii)            the proceeds of such Incremental Commitments shall be used
solely for the purposes described in Section 3.12;
 
(iii)            Borrower shall execute and deliver such agreements, instruments
and documents and take such other actions as may be reasonably requested by the
Administrative Agent in connection with such Incremental Commitments and at the
time of the effectiveness of any such proposed Incremental Commitments;
 
(iv)            (A) no Default or Event of Default shall have occurred and be
continuing or would occur immediately after giving effect to such Incremental
Commitments and the application of proceeds therefrom and (B) after giving
effect to such Incremental Commitments and the application of proceeds therefrom
on a Pro Forma Basis (and assuming the full utilization thereof), Borrower shall
be in compliance with the Financial Covenants as of the most recent Test Period;
57

--------------------------------------------------------------------------------

(v)            (A) the Incremental Term Loans shall have a maturity date no
earlier than the Term Loan Maturity Date and shall have a Weighted Average Life
to Maturity no shorter than the Term Loans made under Section 2.02 and (B) the
Incremental Revolving Commitments shall have a termination date no earlier than
the date which is five (5) years after the Closing Date;
 
(vi)            if the weighted average interest rates applicable to the
Incremental Loans exceed the interest rates set forth for the existing Term
Loans in Section 2.06, then the interest rates set forth in Section 2.06 with
respect to the existing Term Loans (or any then existing revolving loans) shall
increase by the Yield Differential (it being understood that any increase in the
weighted average interest rates may (i) take the form of original issue discount
(“OID”) or upfront fees, with such OID or upfront fees being equated to such
interest margins in a manner determined by the Administrative Agent and
consistent with generally accepted financial practice based on an assumed
four-year life to maturity or (ii) be accomplished by a combination of an
increase in the weighted average interest rates, OID and/or upfront fees); and
 
(vii)            all other terms and conditions with respect to the Incremental
Loans shall be reasonably satisfactory to the Administrative Agent (it being
agreed that to the extent such terms and conditions are substantially identical
to the terms and conditions with respect to the Term Loans made under Section
2.02, they shall be satisfactory) .
 
(b)            Any request under this Section 2.19 shall be submitted by
Borrower in writing to the Administrative Agent (which shall promptly forward
copies to the Lenders).  Borrower may also specify any fees offered to those
Lenders (the “Increasing Lenders”) that agree to provide any portion of the
Incremental Commitments, which fees may be variable based upon the amount of
Incremental Commitments which any such Lender is willing to provide.  No Lender
shall have any obligation, express or implied, to provide any Incremental
Commitments.  Only the consent of each Increasing Lender shall be required for
any Incremental Commitments pursuant to this Section 2.19.  No Lender which
declines to provide any portion of the Incremental Commitments may be replaced
with respect to its existing Term Loans (or any then existing revolving loans)
as a result thereof without such Lender’s consent.
 
(c)            Each Increasing Lender shall as soon as reasonably practicable
specify in writing the amount of the proposed Incremental Commitments that it is
willing to assume (provided that any Lender not so responding within five
Business Days (or such shorter period as may be specified by the Administrative
Agent) shall be deemed to have declined such a request).  Borrower may accept
some or all of the offered amounts or (after determination or deemed
determination from then existing Lenders of response to such increase request),
designate new lenders that are reasonably acceptable to the Administrative
Agent, as additional Lenders hereunder in accordance with this Section 2.19
(each such new lender being a “New Lender”), which New Lenders may assume all or
a portion of the Incremental Commitments.  The Administrative Agent, in
consultation with Borrower, shall have discretion jointly to adjust the
allocation of the Incremental Commitments among Increasing Lenders and New
Lenders.
 
(d)            Subject to the foregoing, any increase requested by Borrower
shall be effective upon (i) delivery of a joinder to this Agreement, in form and
substance reasonably satisfactory to the Administrative Agent, signed by a duly
authorized officer of each New Lender; (2) a notice to the Increasing Lenders
and New Lenders, in form and substance reasonably acceptable to the
Administrative Agent, signed by a Financial Officer of Borrower; (3) an
Officers’ Certificate of Borrower, in form and substance reasonably acceptable
to the Administrative Agent; (4) to the extent requested by any New Lender or
Increasing Lender, executed Notes issued by Borrower in accordance with Section
2.04(e); (5) an amendment (an “Incremental Loan Amendment”) to this Agreement
and, as appropriate, the other Loan Documents, executed by Borrower, each
Increasing Lender (if any), each New Lender (if any) and the Administrative
Agent; and (6) any other certificates or documents that the Administrative Agent
shall reasonably request, in form and substance reasonably satisfactory to the
Administrative Agent, and (ii) satisfaction on the effective date of the
Incremental Loan Amendment of (1) each of the conditions specified in Section
4.02 (it being understood that all references to “the date of such Credit
Extension” or similar language in Section 4.02 shall be deemed to refer to the
effective date of the Incremental  Loan Amendment), and (2) such other
conditions as the parties thereto shall agree.  Notwithstanding anything to the
contrary in Section 10.02, the Administrative Agent is expressly permitted,
without the consent of the other Lenders (but subject to the consent of
Borrower), to amend the Loan Documents (which may be in the form of an amendment
and restatement) to the extent necessary or appropriate in the reasonable
opinion of the Administrative Agent to give effect to any extensions pursuant to
this Section 2.19.
58

--------------------------------------------------------------------------------

(e)            Upon the effectiveness of any Incremental Revolving Commitments
pursuant to this Section 2.19,  if, on the date of such increase, there are any
revolving loans outstanding hereunder, such revolving loans shall on or prior to
the effectiveness of such Incremental Revolving Commitments be prepaid from the
proceeds of additional revolving loans made hereunder (reflecting such
Incremental Revolving Commitments), which prepayment shall be accompanied by
accrued interest on the revolving loans being prepaid and any costs incurred by
any Lender in accordance with Section 2.13.  The Administrative Agent and the
Lenders hereby agree that the minimum borrowing, pro rata borrowing and pro rata
payment requirements contained elsewhere in this Agreement shall not apply to
the transactions effected pursuant to the immediately preceding sentence.
 
Section 2.20           Extension Offers.
 
(a)            Borrower may on one or more occasions by written notice to the
Administrative Agent make one or more offers (each, an “Extension Offer”) to all
the Lenders of one or more Classes (each Class subject to such an Extension
Offer, an “Extension Request Class”) to extend the maturity date applicable to
such Class of Loans or Commitments, as applicable, pursuant to procedures
reasonably specified by the Administrative Agent and reasonably acceptable to
Borrower (an “Extension Amendment”).  Such notice shall set forth (i) the terms
and conditions of the requested Extension Amendment and (ii) the date on which
such Extension Amendment is requested to become effective (which shall not be
less than 10 Business Days nor more than 30 Business Days after the date of such
notice, unless otherwise agreed to by the Administrative Agent).  Extension
Amendments shall become effective only with respect to the Loans and Commitments
of such Extension Request Class of the Lenders that accept the applicable
Extension Offer (such Lenders, “Extending Lenders”).
 
(b)            An Extension Amendment shall be effected pursuant to an Extension
Agreement executed and delivered by Borrower, each applicable Extending Lender
and the Administrative Agent; provided that no Extension Amendment shall become
effective unless (i) no Default or Event of Default shall have occurred and be
continuing on the date of effectiveness thereof, (ii) on the date of
effectiveness thereof, each of the representations and warranties made by any
Loan Party set forth in Article III or in any other Loan Document shall be true
and correct in all material respects on and as of such date with the same effect
as though made on and as of such date, except to the extent such representations
and warranties expressly relate to an earlier date (in which case such
representations and warranties shall be true and correct in all material
respects on and as of such earlier date); provided that any representation and
warranty that is qualified as to “materiality”, “Material Adverse Effect” or
similar language shall be true and correct (after giving effect to any
qualification therein) in all respects on such respective dates, (iii) Borrower
shall have delivered to the Administrative Agent an Officers’ Certificate of
Borrower, in form and substance reasonably acceptable to the Administrative
Agent and (iv) Borrower shall have delivered to the Administrative Agent any
other certificates or documents that the Administrative Agent shall reasonably
request, in form and substance reasonably satisfactory to the Administrative
Agent.  The Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Extension Agreement.  Notwithstanding anything to the
contrary in Section 10.02, the Administrative Agent is expressly permitted,
without the consent of the other Lenders (but subject to the consent of
Borrower), to amend the Loan Documents (which may be in the form of an amendment
and restatement) to the extent necessary or appropriate in the reasonable
opinion of the Administrative Agent to give effect to any increases pursuant to
this Section 2.20, including any amendments necessary to treat the applicable
Loans and/or Commitments of the Extending Lenders as a new Class of Loans and/or
Commitments hereunder.
59

--------------------------------------------------------------------------------

ARTICLE III


REPRESENTATIONS AND WARRANTIES
 
Each Loan Party represents and warrants to the Administrative Agent, the
Collateral Agent and each of the Lenders on the Closing Date and upon each
Credit Extension thereafter that:
 
Section 3.01           Organization; Powers.  Each Company (a) is duly
incorporated or organized and validly existing under the laws of the
jurisdiction of its incorporation or organization, (b) has all requisite power
and authority to carry on its business as now conducted and, except where the
failure to do so could not reasonably be expected to result in a Material
Adverse Effect, to own and lease its property and (c) is qualified and in good
standing (to the extent such concept is applicable in the applicable
jurisdiction) to do business in every jurisdiction where such qualification is
required, except in such jurisdictions where the failure to so qualify or be in
good standing, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.
 
Section 3.02           Authorization; Enforceability.  The Loan Documents to be
entered into by each Loan Party are within such Loan Party’s powers and have
been duly authorized by all necessary corporate or other organizational action
on the part of such Loan Party.  This Agreement has been duly executed and
delivered by each Loan Party and constitutes, and each other Loan Document to
which any Loan Party is to be a party, when executed and delivered by such Loan
Party, will constitute, a legal, valid and binding obligation of such Loan
Party, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.
 
Section 3.03           No Conflicts.  The execution, delivery and performance by
the Loan Parties of the Loan Documents to which they are a party and the Credit
Extensions contemplated by the Loan Documents, (a) do not require any consent or
approval of, registration or filing with, or any other action by, any
Governmental Authority, except (i) such as have been obtained or made and are in
full force and effect, (ii) registrations and filings necessary to perfect Liens
created by the Loan Documents and (iii) consents, approvals, registrations,
filings, permits or actions, with respect to which the failure to obtain or
perform could not, individually or in the aggregate, reasonably be expected to
result in a Material Adverse Effect, (b) will not violate the Organizational
Documents of any Company, (c) will not violate any Legal Requirement except,
individually or in the aggregate, where it could not reasonably be expected to
result in a Material Adverse Effect, (d) will not violate or result in a default
or require any consent or approval under any indenture, agreement or other
instrument binding upon any Company or its property, or give rise to a right
thereunder to require any payment to be made by any Company, except for
violations, defaults, consents, approvals or the creation of such rights that
could not reasonably be expected to result in a Material Adverse Effect and (e)
will not result in the creation or imposition of any Lien on any property of any
Company, except Liens created by the Security Documents and Permitted Liens.
60

--------------------------------------------------------------------------------

Section 3.04           Financial Statements; Projections.
 
(a)            Historical Financial Statements.  Borrower has heretofore
delivered to the Administrative Agent and made available to the Lenders the
consolidated balance sheets and related statements of operations, stockholders’
equity and cash flows of Borrower as of and for the fiscal years ended December
31, 2011, December 31, 2012 and December 31, 2013, audited by and accompanied by
the unqualified opinion of BDO USA, LLP, independent public accountants.  Such
financial statements and all financial statements delivered pursuant to Sections
5.01(a) and (b) have been prepared in accordance with GAAP and present fairly in
all material respects the financial condition and results of operations and cash
flows of Borrower and its consolidated Subsidiaries as of the dates and for the
periods to which they relate, except as indicated in any notes thereto and, in
the case of any such unaudited financial statements, the absence of footnote
disclosures and audit adjustments. Such financial statements show all material
indebtedness and other material liabilities, direct or contingent, of Borrower
and its Subsidiaries as of the date thereof, including material liabilities for
taxes and Indebtedness, in each case, to the extent required to be disclosed
under GAAP.
 
(b)            No Material Adverse Effect.  Since December 31, 2013, there has
been no event, change, circumstance or occurrence that, individually or in the
aggregate, has had or could reasonably be expected to result in a Material
Adverse Effect.
 
(c)            Pro Forma Financial Statements.  Borrower has heretofore
delivered to the Administrative Agent and made available to the Lenders
unaudited pro forma financial statements for 2014 after giving effect to the
Transactions as if they had occurred on such date in the case of any balance
sheet information and as of the beginning of all periods presented in the case
of any income statement information.  Such pro forma financial statements have
been prepared in good faith by the Loan Parties, based on the assumptions (which
assumptions are believed as of the Closing Date to be reasonable in light of
then existing conditions and information reasonably available to management of
Borrower prior to the Closing Date), it being recognized that such financial
projections are only estimates and are not to be viewed as facts and are not a
guarantee of financial performance, and that actual results may differ from the
projected financial performance and that such differences may be material.
 
Section 3.05           Properties.
 
(a)            Generally.  Each Company has good and marketable title to, or
valid leasehold interests in, all its property (other than Intellectual Property
which is subject to Section 3.06) material to its business, free and clear of
all Liens and irregularities, deficiencies and defects in title, except for
Permitted Liens and minor irregularities or deficiencies in title that,
individually or in the aggregate, do not, and could not be reasonably expected
to result in a Material Adverse Effect.
 
(b)            Real Property.  Schedule 8 to the Perfection Certificate dated
the Closing Date contains a true and complete list of each interest in Real
Property (i) owned by any Loan Party as of the Closing Date and (ii) leased or
subleased by any Loan Party, as lessee or sublessee, as of the Closing Date and
describes the type of interest therein held by such Loan Party.  Except as could
not reasonably be expected to result in a Material Adverse Effect, (i) all Real
Property that is necessary for or material to any Loan Party’s business is zoned
to permit the uses for which such Real Property is currently being used, (ii)
the present uses of the Real Property and the current operations of each
Company’s business do not violate any applicable Legal Requirement and (iii)
there is no pending or threatened condemnation or eminent domain proceeding with
respect to, or that could affect any of the Real Property of the Loan Parties.
61

--------------------------------------------------------------------------------

(c)            Collateral.  Each Company owns or has rights to use all of the
Collateral (other than Intellectual Property which is subject to Section 3.06)
and all rights (other than rights in Intellectual Property which is subject to
Section 3.06) with respect to any of the foregoing  used in, necessary for or
material to each Company’s business as currently conducted.  The use by each
Company of such Collateral (other than Intellectual Property which is subject to
Section 3.06) and all such rights (other than rights in Intellectual Property
which is subject to Section 3.06) with respect to the foregoing do not infringe
on the rights of any Person other than such infringement which could not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.  Except as could not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect, no claim has been
made and remains outstanding that any Company’s use of any Collateral (other
than Intellectual Property which is subject to Section 3.06) does or may violate
the rights of any third party.
 
Section 3.06           Intellectual Property.
 
(a)            Ownership/No Claims.  Each Company owns, or is licensed (or
authorized) to use, all patents, patent applications, trademarks, trade names,
service marks, copyrights, technology, trade secrets, proprietary information,
domain names, know-how and processes which are owned by, or otherwise are used
in, necessary for or material to each Company’s business as currently conducted
and as currently proposed to be conducted (the “Intellectual Property”).  No
claim has been asserted in writing or is pending, in each case, against any
Company, by any Person challenging the use of or the validity or enforceability
of any such Intellectual Property owned by each Company or challenging the use
of any Intellectual Property licensed by such Company, nor does any Company know
of any basis for any such claim, except, in each case, for any claim that could
not reasonably be expected to result in a Material Adverse Effect.  The use of
the Intellectual Property by each Company and the operation of the businesses of
the Companies do not infringe the rights of any Person, except as could not
reasonably be expected to have a Material Adverse Effect.  Each Company has
taken commercially reasonable actions to protect the secrecy, confidentiality
and value of all trade secrets used in such Company’s business.
 
(b)            Rights Granted.  No third party has any right to use any
Intellectual Property owned by any Company except pursuant to written licenses
and other use agreements entered into by a Company and such relevant third
party, in the ordinary course of business that could reasonably be expected to
have a Material Adverse Effect.
 
(c)            No Violations or Proceedings.  As of the Closing Date, there is
no violation, infringement or misappropriation by others of any right of such
Company with respect to the Intellectual Property that could reasonably be
expected to have a Material Adverse Effect.
 
(d)            No Impairment.  Neither the execution, delivery or performance of
this Agreement and the other Loan Documents, nor the consummation of the
Transactions and the other transactions contemplated hereby and thereby, will
alter, impair or otherwise affect or require the consent, approval or other
authorization of any other Person in respect of any right of any Company in any
Intellectual Property, except to the extent that such alteration, impairment,
effect, consent, approval or other authorization, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
 
(e)            No Agreement or Order Materially Affecting Intellectual
Property.  No Company is subject to any settlement, covenant not to sue or other
instrument, agreement or other document, or any outstanding Order, which may
materially affect the validity or enforceability or restrict in any material
manner such Company’s use, licensing or transfer of any of the Intellectual
Property.
62

--------------------------------------------------------------------------------

Section 3.07           Equity Interests and Subsidiaries.  As of the Closing
Date, Schedules 1(a) and 11 to the Perfection Certificate dated the Closing Date
set forth a list of (i) all the Subsidiaries of Borrower and their jurisdictions
of incorporation or organization as of the Closing Date and (ii) the number of
each class of its Equity Interests authorized, and the number outstanding, on
the Closing Date and the number of Equity Interests covered by all outstanding
options, warrants, rights of conversion or purchase and similar rights on the
Closing Date.  All outstanding Equity Interests of each Loan Party, as of the
Closing Date, are duly and validly issued and are fully paid and non-assessable,
and, other than the Equity Interests of Borrower, are owned by Borrower,
directly or indirectly through Wholly Owned Subsidiaries (except for immaterial
amounts owned by directors or other parties as required by local law).  Each
Loan Party is the record and beneficial owner of, and has good and marketable
title to, the Equity Interests pledged by it under the Security Agreement, free
of any and all Liens, rights or claims of other Persons, except Permitted Liens,
and, as of the Closing Date, there are no outstanding warrants, options or other
rights (including derivatives) to purchase, or shareholder, voting trust or
similar agreements outstanding with respect to, or property that is convertible
into, or that requires the issuance or sale of, any such Equity Interests (or
any economic or voting interests therein).
 
Section 3.08           Litigation; Compliance with Legal Requirements.  There
are no actions, suits, claims, disputes or proceedings at law or in equity by or
before any Governmental Authority now pending or, to the knowledge of any
Company, threatened against or affecting any Company or any business, property
or rights of any Company (i) that involve any Loan Document or any of the
Transactions or (ii) that could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect.  Except for matters covered
by Section 3.18, no Company or any of its property is in violation of, nor will
the continued operation of its property as currently conducted violate, any
Legal Requirements (including any zoning or building ordinance, code or approval
or any building permits) or any restrictions of record or agreements affecting
any Company’s Real Property or is in default with respect to any Legal
Requirement, except for any such violations or defaults that, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
 
Section 3.09          [Reserved].
 
Section 3.10           Federal Reserve Regulations.  No Company is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of buying or carrying Margin Stock.  No part of the
proceeds of any Loan will be used, whether directly or indirectly, and whether
immediately, incidentally or ultimately, for any purpose that entails a
violation of, or that is inconsistent with, the provisions of the regulations of
the Board, including Regulation T, U or X.  The pledge of the Securities
Collateral pursuant to the Security Agreement does not violate such regulations.
 
Section 3.11           Investment Company Act.  No Company is (a) an “investment
company” or a company “controlled” by an “investment company,” as defined in, or
subject to regulation under, the Investment Company Act of 1940, as amended, or
(b) subject to regulation under any Legal Requirement (other than Regulation X)
that limits its ability to incur, create, assume or permit to exist Indebtedness
or grant any Contingent Obligation in respect of Indebtedness.
 
Section 3.12          Use of Proceeds.  Borrower will use the proceeds of (a)
the Term Loans made on the Closing Date to consummate Transactions and pay fees,
costs and expenses relating to the Transactions and for working capital and
general corporate purposes (including to effect Permitted Acquisitions,
permitted Investments and Capital Expenditures); and (b) the Incremental Loans,
if any, made after the Closing Date to effect Permitted Acquisitions and fees
and expenses incurred in connection therewith.
63

--------------------------------------------------------------------------------

Section 3.13           Taxes.  Each Company has (a) timely filed or caused to be
timely filed all federal Tax Returns and all material state, local and foreign
Tax Returns required to have been filed by it and all such Tax Returns are true
and correct in all material respects, (b) duly and timely paid, collected or
remitted or caused to be duly and timely paid, collected or remitted all federal
Taxes and all other material Taxes due and payable, collectible or remittable by
it and all assessments received by it, except Taxes that are being contested in
good faith by appropriate proceedings and for which such Company has set aside
on its books adequate reserves in accordance with GAAP, and (c) satisfied all of
its withholding tax obligations.  Each Company has made adequate provision in
accordance with GAAP for all Taxes not yet due and payable.  As of the Closing
Date, each Company is unaware of any proposed or pending tax assessments,
deficiencies or audits.  No Company has ever “participated” in a “listed
transaction” within the meaning of Treasury Regulation Section 1.6011-4.
 
Section 3.14           No Material Misstatements.  i)  No written information,
report, financial statement, certificate, Borrowing Request, exhibit or schedule
(in each case other than forecasts, projections, pro forma financial information
and other forward looking statements (collectively, “Projections”)) furnished by
or on behalf of any Company to the Administrative Agent or any Lender in
connection with any Loan Document or included therein or delivered pursuant
thereto or hereunder (in each case, as modified or supplemented by other
information so furnished), taken as a whole and when furnished, contained or
contains any material misstatement of fact or omitted or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were or are made, not materially misleading when
taken as a whole as of the date such information is dated or certified (after
giving effect to all timely modifications and supplements to such written
reports, financial statements, certificates or other written information, in
each case, furnished after the date on which such written reports, financial
statements, certificates or other written information were originally
delivered).
 
(b)            With respect to any Projections delivered pursuant to the terms
hereof, each Company represents only that on the date of delivery thereof it
acted in good faith and utilized assumptions believed by it to be reasonable
when made and when such Projections were delivered in light of the then-current
circumstances (it being understood that Projections are estimates and are not to
be viewed as facts and are subject to significant uncertainties and
contingencies, which are beyond the control of Borrower and its Subsidiaries,
and that no assurance or guarantee can be given that any Projections will be
realized, that actual results may differ and such differences may be material).
 
Section 3.15           Labor Matters.  As of the Closing Date, there are no
strikes, lockouts or slowdowns against any Company pending or, to the knowledge
of any Company, threatened.  The hours worked by and payments made to employees
of any Company have not been in violation of the Fair Labor Standards Act of
1938, as amended, or any other applicable federal, state, local or foreign law
dealing with such matters in any manner which could reasonably be expected to
result in a Material Adverse Effect.  All payments due from any Company, or for
which any claim may be made against any Company, on account of wages and
employee health and welfare insurance and other benefits, have been paid or
accrued as a liability on the books of such Company except where the failure to
do so could not reasonably be expected to result in a Material Adverse Effect. 
The consummation of the Transactions will not give rise to any right of
termination or right of renegotiation on the part of any union under any
collective bargaining agreement to which any Company is bound.
 
Section 3.16          Solvency.  Both immediately before and immediately after
the consummation of the Transactions to occur on the Closing Date and
immediately following the making of each Credit Extension and after giving
effect to the application of the proceeds of each Credit Extension, the Loan
Parties, on a consolidated basis, are Solvent.
64

--------------------------------------------------------------------------------

Section 3.17           Employee Benefit Plans.  With respect to each Plan, each
Company and its ERISA Affiliates is in compliance in all respects with its
terms, as well as the applicable provisions of ERISA and the Code and the
regulations and published interpretations thereunder, except as could not
reasonably be expected to result in a Material Adverse Effect.  No ERISA Event
has occurred or is reasonably expected to occur that, when taken together with
all other such ERISA Events, could reasonably be expected to result in a
Material Adverse Effect or the imposition of a Lien on any of the property of
any Company.  No Plan is considered an at risk Plan or Plan in endangered or
critical status within the meaning of Sections 430, 431 or 432 of the Code or
Sections 303, 304 or 305 of ERISA.  Using actuarial assumptions and computation
methods consistent with Section 4211 of ERISA, the aggregate liabilities of each
Company or its ERISA Affiliates to all Multiemployer Plans in the event of a
complete withdrawal therefrom, as of the close of the most recent fiscal year of
each such Multiemployer Plan, could not reasonably be expected to result in a
Material Adverse Effect.
 
Each Foreign Plan has been maintained in compliance with its terms and with the
requirements of any and all applicable Legal Requirements and has been
maintained, where required, in good standing with applicable regulatory
authorities, except, in each case, where the failure to do so could not
reasonably be expected to result in a Material Adverse Effect.  No Company has
incurred any obligation in connection with the termination of or withdrawal from
any Foreign Plan, except for any obligation as could not reasonably be expected
to result in a Material Adverse Effect.  The present value of the accrued
benefit liabilities (whether or not vested) under each Foreign Plan which is
funded, determined as of the end of the most recently ended fiscal year of the
respective Company on the basis of actuarial assumptions, each of which is
reasonable, did not exceed the current value of the property of such Foreign
Plan by an amount that could reasonably be expected to result in a Material
Adverse Effect, and for each Foreign Plan which is not funded, the obligations
of such Foreign Plan are properly accrued.
 
Section 3.18           Environmental Matters.
 
(a)            Except with respect to any matters that individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, neither Borrower nor any of its Subsidiaries (i) has failed to comply
with any Environmental Law or to obtain, maintain or comply with any
Environmental Permit required under any Environmental Law, (ii) has become
subject to any Environmental Liability, (iii) has received notice of any
Environmental Claim with respect to any Environmental Liability or (iv) knows of
any basis for any Environmental Liability.
 
(b)            Except as could not reasonably be expected to result in a
Material Adverse Effect:
 
(i)            There has been no Release or threatened Release of Hazardous
Material caused by the Companies, or to the knowledge of the Companies by any
other Person, on, at, under or from any Real Property or facility presently or,
to the knowledge of the Companies, formerly owned, leased or operated by the
Companies or their predecessors in interest that, individually or in the
aggregate, could reasonably be expected to result in any Environmental
Liability;
 
(ii)            No Person with an indemnity or contribution obligation to the
Companies relating to compliance with or liability under Environmental Law is in
default with respect to such obligation.
 
(iii)            No Real Property or facility currently owned, operated or
leased by the Companies and, to the knowledge of the Companies, no Real Property
or facility formerly owned, operated or leased by the Companies or any of their
predecessors in interest is (i) listed or formally proposed for listing on the
National Priorities List as defined in and promulgated pursuant to CERCLA or
(ii) listed on the Comprehensive Environmental Response, Compensation and
Liability Information System promulgated pursuant to CERCLA or (iii) included on
any similar list maintained by any Governmental Authority and relating to the
remediation of contamination, including any such list relating to the
remediation of petroleum contamination;
65

--------------------------------------------------------------------------------

(iv)            The execution, delivery and performance of this Agreement and
the other Loan Documents and the consummation of the transactions contemplated
hereby will not require any notification, registration, filing, reporting,
disclosure, investigation, remediation or cleanup by any Company pursuant to any
applicable Environmental Law; and
 
(v)            The Companies have made available to the Lenders all material
records and files in the possession, custody or control of, the Companies
concerning the Companies’ compliance with or liability under Environmental Law,
including those concerning the actual or suspected presence of Hazardous
Material at Real Property or facilities currently or formerly owned, operated,
leased or used by the Companies.
 
Section 3.19          Insurance.  Schedule 3.19 sets forth a complete and
accurate list in all material respects of all insurance maintained by each
Company as of the Closing Date.  All insurance maintained by the Companies is in
full force and effect, all premiums have been duly paid, no Company has received
notice of violation or cancellation thereof, the Premises, and the use,
occupancy and operation thereof, comply in all material respects with all
Insurance Requirements, and there exists no material default under any insurance
requirement.  Each Company has insurance in such amounts and covering such risks
and liabilities as are customary for companies of a similar size engaged in
similar businesses in similar locations.
 
Section 3.20          Security Documents.
 
(a)            Security Agreement.  The Security Agreement is effective to
create in favor of the Collateral Agent for the benefit of the Secured Parties,
legal, valid and enforceable Liens under applicable U.S. state and federal law,
and subject to paragraph (e) below, applicable foreign law on, and security
interests in, the Security Agreement Collateral and, when (i) financing
statements and other filings in appropriate form are filed in the offices
specified on Schedule 7 to the Perfection Certificate (as updated in accordance
with the terms thereof) and (ii) upon the taking of possession or control by the
Collateral Agent of the Security Agreement Collateral with respect to which a
security interest may be perfected only by possession or control (which
possession shall be given to the Collateral Agent to the extent possession or
control by the Collateral Agent is required by each Security Document), the
Liens created by the Security Agreement, unless constituting an Excluded
Perfection Action, shall constitute fully perfected first priority Liens under
applicable U.S. state and federal law on, and subject to paragraph (e) below,
applicable foreign law on, and security interests in, all right, title and
interest of the grantors in the Security Agreement Collateral (other than such
Security Agreement Collateral in which a security interest cannot be perfected
under the UCC as in effect at the relevant time in the relevant jurisdiction),
in each case subject to no Liens other than Permitted Liens.
 
(b)           PTO Filing; Copyright Office Filing.  When the Security Agreement
or a short form thereof is filed in the United States Patent and Trademark
Office and the United States Copyright Office, the Liens created by such
Security Agreement shall constitute fully perfected first priority Liens under
applicable U.S. state and federal law on, and security interests in, all right,
title and interest of the grantors thereunder in Patents (as defined in the
Security Agreement) registered or applied for with the United States Patent and
Trademark Office or Copyrights (as defined in such Security Agreement)
registered or applied for with the United States Copyright Office, as the case
may be, in each case subject to no Liens other than Permitted Liens.
66

--------------------------------------------------------------------------------

(c)            Mortgages.  Each Mortgage, if any, upon the execution and
delivery thereof, shall be effective to create, in favor of the Collateral
Agent, for its benefit and the benefit of the Secured Parties, legal, valid and
enforceable first priority Liens on, and security interests in, all of the Loan
Parties’ right, title and interest in and to the Mortgaged Properties thereunder
and the proceeds thereof (except to the extent that the enforceability thereof
may be limited applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws generally affecting creditors’ rights and by equitable
principles (regardless whether enforcement is sought in equity or at law)),
subject only to Permitted Liens or other Liens reasonably acceptable to the
Collateral Agent.
 
(d)            Valid Liens.  Each Security Document delivered pursuant to
Sections 5.11 and 5.12 will, upon execution and delivery thereof, be effective
to create in favor of the Collateral Agent, for the benefit of the Secured
Parties, legal, valid and enforceable Liens on, and security interests in, all
of the Loan Parties’ right, title and interest in and to the Collateral
thereunder (other than Excluded Property), under applicable U.S. state and
federal law, and subject to paragraph (e) below, applicable foreign law, and (i)
except for Excluded Perfection Steps, when all appropriate filings or recordings
are made in the appropriate offices as may be required under applicable law and
(ii) upon the taking of possession or control by the Collateral Agent of such
Collateral with respect to which a security interest may be perfected only by
possession or control (which possession or control shall be given to the
Collateral Agent to the extent required by any Security Document), the Liens in
favor of Collateral Agent will constitute fully perfected first priority Liens
on, and security interests in, all right, title and interest of the Loan Parties
in such Collateral (other than Excluded Property), in each case under applicable
U.S. state and federal law, and subject to paragraph (e) below, applicable
foreign law, subject to no Liens other than the applicable Permitted Liens.
 
(e)            For purposes of this Section 3.20, compliance with applicable
foreign law with respect to the grant, creation and perfection of Liens on and
security interests in the Collateral will be required unless the Administrative
Agent shall determine in its reasonable discretion that the cost of complying
with such applicable foreign law with respect to such Collateral is excessive in
relation to the value of the security to be afforded thereby (it being
understood and agreed that compliance with such applicable foreign law shall not
be required with respect to Foreign Subsidiaries of Borrower in existence on the
Closing Date.
 
Section 3.21          Anti-Terrorism Law; Foreign Corrupt Practices Act.
 
(a)            No Company and, to the knowledge of the Loan Parties, none of its
Affiliates is in violation of any Legal Requirements relating to terrorism or
money laundering (“Anti-Terrorism Laws”), including Executive Order No. 13224 on
Terrorist Financing, effective September 24, 2001 (the “Executive Order”), and
the Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001, Public Law 107-56 (the “Patriot
Act”).
 
(b)            No Company and to the knowledge of the Loan Parties, no Affiliate
or broker or other agent of any Loan Party acting or benefiting in any capacity
in connection with the Credit Extensions currently subject to any U.S. sanctions
administered by the Office of Foreign Assets Control of the U.S. Treasury
Department (“OFAC”); and Borrower will not directly or indirectly use the
proceeds of the Loans or otherwise make available such proceeds to any Person,
for the purpose of financing the activities of any Person currently subject to
any U.S. sanctions administered by OFAC.
67

--------------------------------------------------------------------------------

(c)            No Company and, to the knowledge of the Loan Parties, no broker
or other agent of any Company acting in any capacity in connection with the
Loans (i) conducts any business or engages in making or receiving any
contribution of funds, goods or services to or for the benefit of any Person
described in Section 3.21(b), (ii) deals in, or otherwise engages in any
transaction relating to, any property or interests in property blocked pursuant
to the Executive Order, or (iii) engages in or conspires to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in any Anti-Terrorism
Law.
 
(d)            No Company nor any director or officer, nor to the knowledge of
the Loan Parties, any agent, employee or other Person acting, directly or
indirectly, on behalf of any Company, has, in the course of its actions for, or
on behalf of, any Company, directly or indirectly (i) used any corporate funds
for any unlawful contribution, gift, entertainment or other unlawful expenses
relating to political activity; (ii) made any direct or indirect unlawful
payment to any foreign or domestic government official or employee from
corporate funds; (iii) violated or is in violation of any provision of the U.S.
Foreign Corrupt Practices Act of 1977; or (iv) made any unlawful bribe, rebate,
payoff, influence payment, kickback or other unlawful payment to any foreign or
domestic government official or employee.
 
ARTICLE IV


CONDITIONS TO CREDIT EXTENSIONS
 
Section 4.01          Conditions to Initial Credit Extension.  The obligation of
each Lender to fund the initial Credit Extension requested to be made by it
shall be subject to the prior or concurrent satisfaction of each of the
conditions precedent set forth in this Section 4.01 (the making of such initial
Credit Extension by a Lender being conclusively deemed to be its satisfaction or
waiver of the conditions precedent).
 
(a)            Loan Documents.  All legal matters incident to this Agreement,
the Credit Extensions hereunder and the other Loan Documents shall be reasonably
satisfactory to the Lenders and to the Administrative Agent and there shall have
been delivered to the Administrative Agent a properly executed counterpart of
each of the Loan Documents and the Perfection Certificate.
 
(b)            Corporate Documents.  The Administrative Agent shall have
received:
 
(i)            a certificate of the secretary or assistant secretary of each
Loan Party dated the Closing Date, certifying (A) that attached thereto is a
true and complete copy of each Organizational Document of such Loan Party
certified (to the extent applicable) as of a recent date by the Secretary of
State of the state of its incorporation or organization, as the case may be, (B)
that attached thereto is a true and complete copy of resolutions duly adopted by
the Board of Directors of such Loan Party authorizing the execution, delivery
and performance of the Loan Documents to which such Person is a party and, in
the case of Borrower, the Credit Extensions hereunder, and that such resolutions
have not been modified, rescinded or amended and are in full force and effect as
of the date of such certificate and (C) as to the incumbency and specimen
signature of each officer executing any Loan Document (together with a
certificate of another officer as to the incumbency and specimen signature of
the secretary or assistant secretary executing the certificate required by this
clause (i)); and
 
(ii)            a certificate as to the good standing of each Loan Party (in
so-called “long-form” if available) as of a recent date, from such Secretary of
State.
68

--------------------------------------------------------------------------------

(c)            Officers’ Certificate.  The Administrative Agent shall have
received an Officer’s Certificate dated the Closing Date, confirming compliance
with the conditions precedent set forth in this Section 4.01 and Sections
4.02(b) and (c).
 
(d)            Financing and Other Transactions, Etc.  The Administrative Agent
shall have received evidence that the Existing Credit Agreement has been or
concurrently with the Closing Date is being terminated, all amounts owing
thereunder have been, or concurrently therewith are being, paid in full and all
Liens securing obligations under the Existing Credit Agreement have been or
concurrently with the Closing Date are being unconditionally released; and the
Administrative Agent shall have received such UCC termination statements,
mortgage releases, releases of assignments of leases and rents, releases of
security interests in Intellectual Property and other instruments, in each case
in proper form for recording to release and terminate of record the Liens
securing such debt.
 
(e)            Financial Statements; Pro Forma Balance Sheet; Projections.  The
Lenders shall have received and shall be reasonably satisfied with the form and
substance of the financial statements described in Section 3.04.  The financial
statements provided pursuant to Section 3.04(a) shall be prepared in accordance
with GAAP (subject, in the case of unaudited financial statements, to the
absence of footnote disclosure and year-end adjustments) or principles otherwise
reasonably satisfactory to the Administrative Agent.
 
(f)            Indebtedness and Minority Interests.  After giving effect to the
Transactions and the other transactions contemplated hereby, no Company shall
have outstanding any Indebtedness or Disqualified Capital Stock other than (i)
the Loans and Credit Extensions hereunder and (ii) Indebtedness permitted under
this Agreement.
 
(g)            Opinions of Counsel.  The Administrative Agent shall have
received, on behalf of itself, the other Agents, the Arranger and the Lenders, a
customary favorable written opinion of Jenner & Block LLP, special counsel for
the Loan Parties, in form and substance reasonably satisfactory to the
Administrative Agent and (i) dated the Closing Date, (ii) addressed to the
Agents, the Arranger and the Lenders and (iii) covering such matters relating to
the Loan Documents and the Transactions as the Administrative Agent shall
reasonably request.
 
(h)            Solvency Certificate.  The Administrative Agent shall have
received a solvency certificate (a “Solvency Certificate”) in the form of
Exhibit M, dated the Closing Date and signed by the chief financial officer of
Borrower.
 
(i)            Legal Requirements.  The Lenders shall be satisfied that each
Company, and the Transactions shall be in full compliance with all material
Legal Requirements, including Regulations T, U and X of the Board, and shall
have received satisfactory evidence of such compliance reasonably requested by
them.
 
(j)            Consents and Approvals.  All necessary governmental, regulatory,
shareholder and material third party approvals and consents necessary in
connection with closing the Transactions shall have been obtained and shall be
in full force and effect.
 
(k)            Litigation.  There shall not exist any claim, action, suit,
investigation, litigation or proceeding pending or threatened by or before any
court, or any governmental, administrative or regulatory agency or authority,
domestic or foreign, that, in the opinion of the Administrative Agent or any
Lender (a) has had, or could reasonably be expected to result in, a Material
Adverse Effect, (b) calls into question in any material respect the Projections
or any of the material assumptions on which the Projections were prepared, or
(c) adversely effects, in any material respect, the ability of any Company to
perform its obligations under the Loan Documents or the ability of the parties
to consummate the financings contemplated hereby or the other Transactions.
69

--------------------------------------------------------------------------------

(l)            Fees.  The Arranger and Administrative Agent shall have received
all Fees and other amounts due and payable on or prior to the Closing Date,
including, to the extent invoiced, reimbursement or payment of all reasonable
and documented out-of-pocket fees and expenses (including the legal fees and
expenses of McGuireWoods LLP, special counsel to the Administrative Agent and
Arranger, and the fees and expenses of any local counsel, foreign counsel and
other Advisors) required to be reimbursed or paid by the Loan Parties hereunder
or under any other Loan Document.
 
(m)          Personal Property Requirements.  The Collateral Agent shall have
received:
 
(i)            all certificates, agreements or instruments representing or
evidencing the Securities Collateral accompanied by instruments of transfer and
stock powers undated and endorsed in blank;
 
(ii)            the Intercompany Note executed by and among the Companies (other
than any Immaterial Subsidiary), accompanied by an endorsement to the
Intercompany Note in the form attached thereto, undated and endorsed in blank by
each of the Loan Parties;
 
(iii)            all other certificates, agreements or instruments necessary to
perfect the Collateral Agent’s security interest in all Chattel Paper, all
Instruments, all Deposit Accounts identified in Schedules 12 and 16(a) to the
Perfection Certificate and all Investment Property of each Loan Party (as each
such term is defined in, and to the extent such perfection is required by, the
Security Agreement);
 
(iv)            UCC financing statements in appropriate form for filing under
the UCC, filings with the United States Patent and Trademark Office and United
States Copyright Office and such other documents under applicable Legal
Requirements in each jurisdiction as may be necessary or appropriate or, in the
reasonable opinion of the Collateral Agent, desirable to perfect the Liens
created, or purported to be created, by the Security Documents; and
 
(v)            certified copies, each as of a recent date, of (1) the UCC
searches required by the Perfection Certificate, (2) United States Patent and
Trademark Office and United States Copyright Office searches with respect to
each Company, (3) tax and judgment lien searches, bankruptcy and pending lawsuit
searches or equivalent reports or searches, each of a recent date, listing all
effective financing statements, lien notices or comparable documents that name
any Company as debtor and that are filed in the state and county jurisdictions
in which any Company is organized or maintains its principal place of business,
and (4) such other searches that the Collateral Agent deems reasonably necessary
or appropriate.
 
(n)            Insurance.  The Administrative Agent shall have received a
certificate as to coverage under the insurance policies required by Section 5.04
and the applicable provisions of the Security Documents, each of which shall
name the Collateral Agent, on behalf of the Secured Parties, as lender’s loss
payee or additional insured, as applicable, in form and substance reasonably
satisfactory to the Administrative Agent and the Collateral Agent.
 
(o)            [Reserved.]
70

--------------------------------------------------------------------------------

(p)            Absence of Material Adverse Effect.  There shall not have been
any event, change, occurrence or circumstance since December 31, 2013 that,
either individually or in the aggregate, has had or could reasonably be expected
to have a Material Adverse Effect.
 
(q)            Bank Regulatory Documentation.  The Administrative Agent and the
Lenders shall have received, in form and substance satisfactory to them, all
documentation and other information required by bank regulatory authorities or
reasonably requested by the Administrative Agent or any Lender under or in
respect of applicable Anti-Terrorism Laws or “know-your-customer” Legal
Requirements, including the Executive Order.
 
Section 4.02           Conditions to All Credit Extensions.  The obligation of
each Lender and the Issuing Bank to make any Credit Extension (including the
initial Credit Extension) shall be subject to, and to the satisfaction of, each
of the conditions precedent set forth below.
 
(a)            Notice.  The Administrative Agent shall have received a Borrowing
Request as required by Section 2.03 (or such notice shall have been deemed given
in accordance with Section 2.03) if Loans are being requested.
 
(b)            No Default.  At the time of and immediately after giving effect
to such Credit Extension and the application of the proceeds thereof, no Default
shall have occurred and be continuing on such date.
 
(c)            Representations and Warranties.  Each of the representations and
warranties made by any Loan Party set forth in Article III or in any other Loan
Document shall be true and correct in all material respects on and as of the
date of such Credit Extension with the same effect as though made on and as of
such date, except to the extent such representations and warranties expressly
relate to an earlier date (in which case such representations and warranties
shall be true and correct in all material respects on and as of such earlier
date); provided that any representation and warranty that is qualified as to
“materiality”, “Material Adverse Effect” or similar language shall be true and
correct (after giving effect to any qualification therein) in all respects on
such respective dates.
 
Each of the delivery of a Borrowing Request and the acceptance by Borrower of
the proceeds of such Credit Extension shall constitute a representation and
warranty by Borrower and each other Loan Party that on the date of such Credit
Extension (both immediately before and after giving effect to such Credit
Extension and the application of the proceeds thereof) the conditions contained
in this Section 4.02 have been satisfied.  Borrower shall provide such
information (including calculations in reasonable detail of the covenants in
Section 6.10, if applicable) as the Administrative Agent may reasonably request
to confirm that the conditions in this Section 4.02 have been satisfied.
 
ARTICLE V


AFFIRMATIVE COVENANTS
 
Each Loan Party warrants, covenants and agrees with the Administrative Agent,
the Collateral Agent and each Lender that so long as this Agreement shall remain
in effect and until the Commitments have been terminated and the principal of
and premium, if any, and interest on each Loan, all Fees and all other expenses
or amounts payable under any Loan Document shall have been paid in full (other
than contingent indemnification obligations), unless the Required Lenders shall
otherwise consent in writing, each Loan Party will, and will cause each of its
Subsidiaries to:
 
Section 5.01          Financial Statements, Reports, etc.  Furnish to the
Administrative Agent:
71

--------------------------------------------------------------------------------

(a)            Annual Reports.  Within 90 days after the end of each fiscal
year, beginning with the fiscal year ending December 31, 2014, (i) the
consolidated balance sheet of Borrower as of the end of such fiscal year and
related consolidated statements of operations, shareholders’ equity and cash
flows for such fiscal year, in comparative form with such financial statements
as of the end of, and for, the preceding fiscal year, and notes thereto
(including the unaudited consolidating balance sheet and statements of income
and cash flows separating out Borrower and the Subsidiaries), all prepared in
accordance with GAAP and accompanied by an opinion of BDO USA, LLP or other
independent public accountants of recognized national standing reasonably
satisfactory to the Administrative Agent (which opinion shall not be qualified
as to scope or contain any going concern or any other similar qualification
(provided that it shall not be a violation of this Section 5.01(a) if the report
and opinion accompanying the financial statements for the fiscal year ending
immediately prior to the stated final maturity date of the Term Loans is subject
to a “going concern” or other qualification solely as a result of such impending
stated final maturity date under this Agreement)), stating that such financial
statements fairly present, in all material respects, the consolidated financial
position, results of operations and cash flows of Borrower as of the dates and
for the periods specified in accordance with GAAP and (ii)  a narrative
management’s discussion and analysis, in a form reasonably satisfactory to the
Administrative Agent, of the financial condition and results of operations of
Borrower and its Subsidiaries for such fiscal year, as compared to amounts for
the previous fiscal year (it being understood that any information required by
this Section 5.01(a) may be furnished, to the extent included therein, in the
form of a Form 10-K filed with the SEC, which will satisfy Borrower’ obligation
with respect to any such information under this Section 5.01(a) with respect to
such fiscal year);
 
(b)            Quarterly Reports.  Within 45 days after the end of each of the
first three fiscal quarters of each fiscal year, beginning with the fiscal
quarter ending June 30, 2014, (i) the unaudited consolidated balance sheet of
Borrower as of the end of such fiscal quarter and related unaudited consolidated
statements of operations and cash flows for such fiscal quarter and for the then
elapsed portion of the fiscal year, in comparative form with the consolidated
statements of income and cash flows for the comparable periods in the previous
fiscal year, prepared by Borrower in accordance with GAAP, subject to the
absence of footnotes and year-end audit adjustments, (ii) a management report in
a form reasonably satisfactory to the Administrative Agent setting forth
statement of income items and Consolidated EBITDA of Borrower for such fiscal
quarter and for the then elapsed portion of the fiscal year and showing
variance, by dollar amount and percentage, from amounts for the comparable
periods in the previous fiscal year and budgeted amounts and (iii) a narrative
management’s discussion and analysis, in a form reasonably satisfactory to the
Administrative Agent, of the financial condition and results of operations for
such fiscal quarter and the then elapsed portion of the fiscal year, as compared
to the comparable periods in the previous fiscal year and budgeted amounts (it
being understood that any information required by this Section 5.01(b) may be
furnished, to the extent included therein, in the form of a Form 10-Q filed with
the SEC, which will satisfy Borrower’ obligation with respect to any such
information under this Section 5.01(b) with respect to such fiscal quarter);
 
(c)            Financial Officer’s Certificate. (i) Concurrently with any
delivery of financial statements under Section 5.01(a) or (b), a Compliance
Certificate (1) stating that such financial statements fairly present, in all
material respects, the consolidated financial condition, results of operations
and cash flows of Borrower as of the date and for the periods specified in
accordance with GAAP consistently applied, (2) certifying on behalf of Borrower
that no Default has occurred or, if such a Default has occurred, specifying the
nature and extent thereof and any corrective action taken or proposed to be
taken with respect thereto, (3) with respect to any financial statements under
Section 5.01(a) or (b), setting forth computations in reasonable detail
reasonably satisfactory to the Administrative Agent demonstrating compliance
with the Financial Covenants, and, concurrently with any delivery of financial
statements under Section 5.01(a) above, setting forth Borrower’s calculation of
Excess Cash Flow, (4) setting forth a list of all Immaterial Subsidiaries as of
the date of such financial statements and certifying that all such Subsidiaries
designated as Immaterial Subsidiaries comply with the requirements set forth in
the definition of “Immaterial Subsidiaries” and (5) setting forth the
calculation and uses of the Cumulative Amount (and each of the components
thereof) for the fiscal period then ended; and (ii) concurrently with any
delivery of financial statements under Section 5.01(a) above, use commercially
reasonable efforts to obtain a report of the accounting firm opining on or
certifying such financial statements stating that in the course of its regular
audit of the financial statements of Borrower and its Subsidiaries, which audit
was conducted in accordance with generally accepted auditing standards, such
accounting firm obtained no knowledge that any Default with respect to the
Financial Covenants has occurred during such fiscal year or, if in the opinion
of such accounting firm such a Default has occurred, specifying the nature and
extent thereof; provided that, if such Compliance Certificate demonstrates that
an Event of Default due to failure to comply with the Financial Covenants under
Section 6.10 has not been cured prior to such time, Borrower may deliver, to the
extent and within the time period permitted by Section 8.03, prior to or
together with such Compliance Certificate, notice of its intent to cure (a
“Notice of Intent to Cure”) such Event of Default;
72

--------------------------------------------------------------------------------

(d)           [Reserved];
 
(e)            Financial Officer’s Certificate Regarding Collateral. 
Concurrently with any delivery of financial statements under Section 5.01(a), a
certificate of a Financial Officer of Borrower setting forth the information
required pursuant to the Perfection Certificate Supplement or confirming that
there has been no change in such information since the date of the Perfection
Certificate or latest Perfection Certificate Supplement;
 
(f)            Budgets. Within 60 days after the beginning of each fiscal year,
beginning with the fiscal year ending December 31, 2014, a budget for Borrower
in form reasonably satisfactory to the Administrative Agent, but to include
balance sheets, statements of income and sources and uses of cash, for each
month of such fiscal year prepared in reasonable detail, prepared in summary
form, in each case, with appropriate presentation and discussion of the
principal assumptions upon which such budgets are based; and
 
(g)            Other Information. Promptly, from time to time, such other
material information regarding the operations , business affairs and financial
condition of any Company or the compliance with the terms of any Loan Document,
as the Administrative Agent or any Lender (through the Administrative Agent) may
reasonably request (including information required under the Patriot Act).
 
Documents required to be delivered pursuant to Section 5.01(a)-(g) may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date on which such documents are sent via e-mail to the
Administrative Agent for posting on Borrower’s behalf on IntraLinks/IntraAgency
or another relevant website, if any, established on its behalf by the
Administrative Agent and to which each Lender and the Administrative Agent have
access. Each Lender shall be solely responsible for timely accessing posted
documents and maintaining its copies of such documents. If the delivery of any
of the foregoing documents required under this Section 5.01 shall fall on a day
that is not a Business Day, such deliverable shall be due on the next succeeding
Business Day.
 
Borrower hereby acknowledges that (x) the Administrative Agent will make
available to the Lenders materials and/or information provided by or on behalf
of Borrower hereunder (collectively, “Borrower Materials”) by posting Borrower
Materials on the Platform and (y)  certain of the Lenders may be Public Lenders
and may have personnel who do not wish to receive Material Non-Public
Information and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities.  Borrower hereby agrees
that it will use commercially reasonable efforts to identify that portion of
Borrower Materials that may be distributed to the Public Lenders and will
promptly confirm, at the request of the Administrative Agent, whether any
Borrower Materials contain Material Non-Public Information and that (I) all such
Borrower Materials shall be clearly and conspicuously marked “PUBLIC” which, at
a minimum, shall mean that the word “PUBLIC” shall appear prominently on the
first page thereof; (II) by marking Borrower Materials “PUBLIC,” Borrower shall
be deemed to have authorized the Administrative Agent and the Lenders to treat
such Borrower Materials as not containing any Material Non-Public Information
(although it may be sensitive and proprietary); (III) all Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated as “Public”; and (IV) the Administrative Agent shall treat
any Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public” and suitable for
Lenders that are not Public Lenders.  Notwithstanding the foregoing, the
following Borrower Materials shall be marked “PUBLIC,” unless Borrower notifies
the Administrative Agent promptly that any such document contains material
non-public information: (1) the Loan Documents and (2) notification of changes
in the terms of the Credit Facilities.
73

--------------------------------------------------------------------------------

Section 5.02           Litigation and Other Notices.  Furnish to the
Administrative Agent written notice of the following promptly (and in any event,
within five Business Days) of the occurrence thereof:
 
(a)            any Default, upon obtaining knowledge thereof, specifying the
nature and extent thereof and the corrective action (if any) taken or proposed
to be taken with respect thereto;
 
(b)            the filing or commencement of, or of any written threat or notice
of intention of any Person to file or commence, any action, suit, litigation or
proceeding, whether at law or in equity by or before any Governmental Authority,
affecting any Company of the type described in Section 3.08;
 
(c)            after the assertion or occurrence thereof, notice of any
Environmental Claim against, or the noncompliance by any Company with, any
applicable Environmental Law or any Company obtaining knowledge that that there
exists a condition that has resulted, or could reasonably be expected to result,
in an Environmental Claim or a violation of or liability under, any
Environmental Law, in each case, except for Environmental Claims, violations and
liabilities which, in the aggregate, have not and could not reasonably be
expected to have a Material Adverse Effect; and
 
(d)            any development that has resulted in, or could reasonably be
expected to result in a Material Adverse Effect.
 
Section 5.03          Existence; Businesses and Properties.
 
(a)            Do or cause to be done all things necessary to preserve, renew
and maintain in full force and effect its legal existence under the laws of the
jurisdiction of its organization or formation, except as otherwise expressly
permitted under Section 6.05 or Section 6.06 or, in the case of any Subsidiary,
where the failure to perform such obligations could not reasonably be expected
to result in a Material Adverse Effect.
 
(b)            (i) (1) Do or cause to be done all things necessary to obtain,
preserve, renew, extend and keep in full force and effect the rights, permits,
privileges, franchises, and authorizations which are necessary in the normal
conduct of its business, (2) preserve or renew all of its owned and registered
Intellectual Property that is necessary to conduct its business as is currently
conducted, except for Intellectual Property which, in its reasonable good faith
determination, is no longer useful to its business, except, in the case of this
clause (i), where the failure to do so could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect); and (ii)
comply with all applicable Legal Requirements (including any and all zoning,
building, Environmental Law, ordinance, code or approval or any building permits
or any restrictions of record or agreements affecting the Real Property) and
decrees and orders of any Governmental Authority, whether now in effect or
hereafter enacted, except, in the case of this clause (ii) where the failure to
comply, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect; provided that nothing in this Section
5.03(b) shall prevent sales of property, consolidations or mergers by or
involving any Company in accordance with Section 6.05 or Section 6.06.
74

--------------------------------------------------------------------------------

Section 5.04          Insurance.
 
(a)            Generally. Keep its insurable property adequately insured at all
times by financially sound and reputable insurers; maintain such other
insurance, in each case, to such extent and against such risks as is customary
with companies in the same or similar businesses operating in the same or
similar locations, including insurance with respect to Mortgaged Properties and
other properties material to the business of the Companies against such
casualties and contingencies and of such types and in such amounts with such
deductibles as is customary in the case of similar businesses operating in the
same or similar locations.
 
(b)            Requirements of Insurance. With respect to the Loan Parties, and
property constituting Collateral, all such insurance shall (i) endeavor to
provide that no cancellation, material reduction in amount or material change in
coverage thereof shall be effective until at least 30 days after receipt by the
Collateral Agent of written notice thereof and (ii) name the Collateral Agent as
mortgagee or lender loss payee, as applicable (in the case of property
insurance) or additional insured on behalf of the Secured Parties (in the case
of liability insurance).
 
(c)            Notice to Agents.  Notify the Administrative Agent and the
Collateral Agent promptly whenever any separate insurance concurrent in form or
contributing in the event of loss with that required to be maintained under this
Section 5.04 is taken out by any Company; and promptly deliver to the
Administrative Agent and the Collateral Agent a certificate with respect to such
policy or policies and, promptly upon the request of the Administrative Agent or
the Collateral Agent, a duplicate original copy of such policy or policies.
 
(d)            Mortgaged Property.
 
(i)            With respect to each Mortgaged Property, obtain flood insurance
in such total amount as the Administrative Agent may from time to time
reasonably require, if at any time the area in which any improvements located on
any Mortgaged Property is designated a “flood hazard area” in any Flood
Insurance Rate Map published by the Federal Emergency Management Agency (or any
successor agency), and otherwise comply with the National Flood Insurance
Program as set forth in the Flood Disaster Protection Act of 1973, as amended
from time to time.
 
(ii)            No Loan Party that is an owner of any Mortgaged Property shall
take any action that is reasonably likely to be the basis for termination,
revocation or denial of any insurance coverage required to be maintained under
such Loan Party’s respective Mortgage or that could reasonably be the basis for
a defense to any claim under any Insurance Policy maintained in respect of the
Premises, and each Loan Party shall otherwise comply in all material respects
with all Insurance Requirements in respect of the Premises; provided, however,
that each Loan Party may, at its own expense, (1) contest the applicability or
enforceability of any such Insurance Requirements by appropriate legal
proceedings, the prosecution of which does not constitute a basis for
cancellation or revocation of any insurance coverage required under this Section
5.04 or (2) after written notice to the Administrative Agent, cause the
Insurance Policy containing any such Insurance Requirement to be replaced by a
new policy complying with the provisions of this Section 5.04.
75

--------------------------------------------------------------------------------

Section 5.05          Obligations and Taxes.
 
(a)            Payment of Obligations. Pay its obligations when due promptly and
in accordance with their terms (other than as could not reasonably be expected
to result in a Material Adverse Effect) and pay and discharge promptly when due
all Taxes, assessments and governmental charges or levies imposed upon it or
upon its income or profits or in respect of its property, before the same shall
become delinquent, or in default, as well as all material lawful claims for
labor, services, materials and supplies or otherwise that, if unpaid, might give
rise to a Lien other than a Permitted Lien upon such properties or any part
thereof; provided that such payment and discharge shall not be required with
respect to any such obligations, Tax, assessment, charge, levy or claim so long
as (x) the validity or amount thereof shall be contested in good faith by
appropriate proceedings timely instituted and diligently conducted and the
applicable Company shall have set aside on its books adequate reserves or other
appropriate provisions with respect thereto in accordance with GAAP and (y)such
contest operates to suspend collection of the contested obligation, Tax,
assessment or charge and enforcement of a Lien other than a Permitted Lien.
 
(b)            Filing of Returns. Timely and correctly file all federal Tax
Returns and all material state, local and foreign Tax Returns required to be
filed by it, and withhold, collect and remit all Taxes that it is required to
collect, withhold or remit.
 
(c)            Tax Shelter Reporting.  Borrower does not intend to treat the
Loans as being a “reportable transaction” within the meaning of Treasury
Regulation Section 1.6011-4.  In the event Borrower determines to take any
action inconsistent with such intention, it will promptly notify the
Administrative Agent thereof.
 
Section 5.06           Employee Benefits.  Furnish to the Administrative Agent
(a) as soon as possible after, and in any event within 15 days after any
Responsible Officer of any Company or any ERISA Affiliates of any Company knows
that, any ERISA Event has occurred that, alone or together with any other ERISA
Event could reasonably be expected to result in liability of the Companies or
any of their ERISA Affiliates in a Material Adverse Effect, a statement of a
Financial Officer of Borrower setting forth details as to such ERISA Event and
the action, if any, that the Companies propose to take with respect thereto, (b)
upon the reasonable request of the Administrative Agent, copies of (1) each
Schedule B (Actuarial Information) to the annual report (Form 5500 Series) filed
by any Company or any ERISA Affiliate with the Employee Benefits Security
Administration with respect to each Plan; (2) the most recent actuarial
valuation report for each Plan; (3) all notices received by any Company or any
ERISA Affiliate from a Multiemployer Plan sponsor or any governmental agency
concerning an ERISA Event; (4) such other documents or governmental reports or
filings relating to any Plan (or employee benefit plan sponsored or contributed
to by any Company) as the Administrative Agent shall reasonably request; (5) any
documents described in Section 101(k) of ERISA that any Company or its ERISA
Affiliate requests with respect to any Multiemployer Plan and (6) any notices
described in Section 101(1) of ERISA that any Company or its ERISA Affiliate
requests with respect to any Multiemployer Plan; provided that if any Company or
its ERISA Affiliate has not requested such documents or notices from the
administrator or sponsor of the applicable Multiemployer Plan, upon the
Administrative Agent’s reasonable request, the applicable Company or ERISA
Affiliate shall promptly make a request for such documents or notices from such
administrator or sponsor and shall provide copies of such documents and notices
promptly after receipt thereof.
 
Section 5.07          Maintaining Records; Access to Properties and Inspections;
Annual Meetings.
 
(a)            Keep proper books of record and account in which full, true and
correct entries in all material respects in conformity with GAAP are made of all
financial transactions and matters involving the assets, liabilities and
business of the Companies. Each Company will permit any representatives
designated by the Administrative Agent or any Lender to visit during its regular
business hours and with reasonable advance written notice thereof and inspect
the financial records and the property of such Company at reasonable times up to
one time per calendar year (but without frequency limit during the continuance
of an Event of Default) and to make extracts from and copies of such financial
records, and permit any representatives designated by the Administrative Agent
or any Lender to discuss the affairs, finances, accounts and condition of any
Company with the officers and employees thereof and advisors therefor (including
independent accountants); provided that the Administrative Agent shall give any
Company an opportunity for its representatives to participate in any discussions
with its officers, employees and advisors; provided, further, that so long as no
Event of Default has occurred and is then continuing, (i) the Administrative
Agent on behalf of the Lenders shall coordinate any exercise of rights under
this Section 5.07 and (ii) Borrower shall not bear the cost of more than one
such inspection per calendar year by the Administrative Agent and Lenders (or
their respective representatives).
76

--------------------------------------------------------------------------------

(b)           Within 120 days after the end of each fiscal year of Borrower,
upon the request of Administrative Agent, hold a meeting (at a mutually
agreeable location, venue and time or, at the option of the Borrower, by
conference call, the costs of such venue or call to be paid by Borrower) with
all Lenders who choose to attend such meeting, at which meeting shall be
reviewed the financial results of the previous fiscal year and the financial
condition of the Companies and the budgets presented for the current fiscal year
of the Companies.
 
Section 5.08          Use of Proceeds.  Use the proceeds of the Loans only for
the purposes set forth in Section 3.12.
 
Section 5.09           Compliance with Environmental Laws; Environmental
Reports.
 
(a)            Except as could not reasonably be expected, individually or in
the aggregate, to result in a Material Adverse Effect, (i) comply, and take
commercially reasonable efforts to cause all lessees and other Persons occupying
Real Property owned, operated or leased by any Company to comply, in all
respects with all Environmental Laws and Environmental Permits applicable to its
operations and Real Property; (ii) obtain and renew all Environmental Permits
applicable to its operations and Real Property; and (iii) conduct all Responses
required of the Companies by, and in accordance with, Environmental Laws;
provided that no Company shall be required to undertake any Response to the
extent that its obligation to do so is being contested in good faith and by
proper proceedings and appropriate reserves are being maintained with respect to
such circumstances in accordance with GAAP.
 
(b)            If a Default caused by reason of a breach of Section 3.18 or
Section 5.09(a) shall have occurred and be continuing for more than 30 days
without the Companies commencing activities reasonably likely to cure such
Default in accordance with Environmental Laws, at the written request of the
Administrative Agent or the Required Lenders through the Administrative Agent,
which written request will describe the nature and subject of the Default,
provide to the Administrative Agent within 60 days after such request, at the
expense of Borrower, an environmental assessment report regarding the matters
which are the subject of such Default, including, where appropriate, soil and/or
groundwater sampling to determine the presence or absence of Hazardous Materials
and the estimated cost of any compliance or Response required under
Environmental Laws to address such Hazardous Materials, prepared by an
environmental consulting firm and, in the form and substance, reasonably
acceptable to the Administrative Agent.
 
Section 5.10           Interest Rate Protection.  Within 60 days of any request
by the Administrative Agent (using its commercially reasonable judgment),
Borrower shall enter into, and for a minimum of two years thereafter maintain,
Hedging Agreements with a Lender or an Affiliate of a Lender reasonably
satisfactory to the Administrative Agent, with a maturity of at least two years
and with terms and conditions reasonably acceptable to the Administrative Agent
that result in at least 50% of the aggregate principal amount of the Term Loans
being effectively subject to a fixed or maximum interest rate.
77

--------------------------------------------------------------------------------

Section 5.11            Additional Collateral; Additional Guarantors.
 
(a)            Subject to the terms of this Section 5.11, with respect to any
personal property acquired after the Closing Date by any Loan Party that
constitutes “Collateral” (other than Excluded Property) under any of the
Security Documents but is not so subject to a Lien thereunder, but in any event
subject to the terms, conditions and limitations thereunder, within 30 days
after the acquisition thereof, or such longer period as the Administrative Agent
may approve in each case in its sole discretion (i) execute and deliver to the
Administrative Agent and the Collateral Agent such amendments or supplements to
the relevant Security Documents or such other documents as the Administrative
Agent or the Collateral Agent shall deem reasonably necessary or advisable to
grant to the Collateral Agent, for its benefit and for the benefit of the other
Secured Parties, a Lien under applicable United States state and federal law
(and applicable foreign law, unless the Administrative Agent shall determine in
its reasonable discretion in consultation with Borrower that the cost of
complying with such applicable foreign law is excessive in relation to the value
of the security to be afforded thereby) on such property subject to no Liens
other than Permitted Liens, (ii) to the extent reasonably requested by the
Administrative Agent, deliver opinions of counsel to Borrower in form and
substance, and from counsel, reasonably acceptable to the Administrative Agent
and (iii) other than Excluded Perfection Actions, take all actions reasonably
necessary to cause such Lien to be duly perfected to the extent required by such
Security Document in accordance with all applicable United States state, federal
or local Legal Requirements, including the filing of financing statements in
such jurisdictions as may be reasonably requested by the Administrative Agent or
the Collateral Agent. Borrower and the other Loan Parties shall otherwise take
such actions (other than Excluded Perfection Actions) and execute and/or deliver
to the Collateral Agent such documents as the Administrative Agent or the
Collateral Agent shall reasonably require to confirm the validity, perfection
and priority of the Lien of the Security Documents on such after-acquired
properties.
 
(b)            With respect to any (x) Person that is or becomes a Subsidiary
(other than an Immaterial Subsidiary) of a Loan Party after the Closing Date
(other than a merger subsidiary formed in connection with a Permitted
Acquisition so long as such merger subsidiary is merged out of existence
pursuant to such Permitted Acquisition within 30 days of its formation thereof
(or such later date as permitted by the Administrative Agent in its sole
discretion)) or (y) any Subsidiary designated as an Immaterial Subsidiary that
fails to comply with the requirements set forth in the definition of “Immaterial
Subsidiaries”, within 30 days after such Person becomes a Subsidiary or ceases
to be an Immaterial Subsidiary, or such longer period as the Administrative
Agent may approve in its sole discretion, (i) deliver to the Collateral Agent
the certificates, if any, representing all of the Equity Interests of such
Subsidiary, together with undated stock powers or other appropriate instruments
of transfer executed and delivered in blank by a duly authorized officer of the
holder(s) of such Equity Interests, and all intercompany notes owing from such
Subsidiary to any Loan Party required to be delivered pursuant to the Security
Agreement or other applicable Security Document together with instruments of
transfer executed and delivered in blank by a duly authorized officer of such
Loan Party and (ii) cause any such new Subsidiary except any Foreign Subsidiary
that is a controlled foreign corporation (as defined in Section 957 of the Code)
(a “CFC”) (1) to execute a joinder agreement, in the form attached as Exhibit 3
to the Security Agreement, to become a Subsidiary Guarantor hereunder and a
Pledgor (as defined in the Security Agreement) under Security Agreement and, in
the case of a Foreign Subsidiary (other than a CFC) (unless the Administrative
Agent shall determine in its reasonable discretion in consultation with Borrower
that the cost of complying with applicable foreign law is excessive in relation
to the value of the security to be afforded thereby), execute such other
Security Documents as are compatible with the laws of such Foreign Subsidiary’s
jurisdiction and are necessary or advisable, in the reasonable judgment of the
Administrative Agent, to provide for a valid and perfected security interest in
the Collateral held by such Foreign Subsidiary, in form and substance reasonably
satisfactory to the Administrative Agent, (2) to the extent reasonably requested
by the Administrative Agent, to deliver opinions of counsel to such Foreign
Subsidiary (other than a CFC) in form and substance, and form counsel,
reasonably satisfactory to the Administrative Agent and (3) to take all actions
reasonably necessary to cause the Lien created by the applicable Security
Documents to be duly perfected under United States federal and applicable state
law (and applicable foreign law, unless the Administrative Agent shall determine
in its reasonable discretion in consultation with Borrower that the cost of
complying with such applicable foreign law is excessive in relation to the value
of the security to be afforded thereby) to the extent required by such
agreements in accordance with all applicable Legal Requirements, including the
filing of financing statements in such jurisdictions as may be reasonably
requested by the Administrative Agent or the Collateral Agent; provided, that,
in the case of a CFC, the Equity Interests required to be delivered to the
Collateral Agent pursuant to clause (i) of this Section 5.11(b) shall be limited
to (x) 65% of the Voting Stock of any such Subsidiary which is owned directly by
Borrower or any Domestic Subsidiary of Borrower and (y) 100% of the Equity
Interests not constituting Voting Stock of any such Subsidiary (which pledge
shall be documented under United States law and applicable foreign law, unless
the Administrative Agent shall determine in its sole discretion that the cost of
complying with such applicable foreign law is excessive in relation to the value
of the security to be afforded thereby).  Notwithstanding the foregoing, no
Equity Interests of any Foreign Subsidiary that is not owned directly by
Borrower or a Domestic Subsidiary of Borrower shall be pledged hereunder or
under any other Loan Document.
78

--------------------------------------------------------------------------------

(c)            With respect to any Person that is or becomes a Subsidiary (other
than an Immaterial Subsidiary) of a Loan Party after the Closing Date, promptly
(and in any event within 15 Business Days after such Person becomes a
Subsidiary) execute and deliver to the Collateral Agent (i) a counterpart to the
Intercompany Note and (ii) if such Subsidiary is a Loan Party, an endorsement to
the Intercompany Note (undated and endorsed in blank) in the form attached
thereto, endorsed by such Subsidiary.
 
(d)            Upon acquisition of any Real Property owned in fee in the United
States after the Closing Date that, together with any improvements thereon,
individually has a fair market value of at least $2,000,000, promptly give
written notice to the Administrative Agent with respect thereof, and grant to
the Collateral Agent, within 90 days of the acquisition thereof (or such longer
period as the Administrative Agent may approve), a security interest in and
Mortgage on such Real Property as additional security for the Secured
Obligations (unless the subject property is already mortgaged to a third party
to the extent permitted by Section 6.02). Such Mortgages shall be granted
pursuant to documentation reasonably satisfactory in form and substance to the
Administrative Agent and the Collateral Agent and shall constitute valid and
enforceable perfected first priority Liens in the United States under state or
local law subject only to Permitted Liens. The Mortgages or instruments related
thereto shall be duly recorded or filed in such manner and in such places as are
required by applicable Legal Requirements to establish, perfect, preserve and
protect the Liens in favor of the Collateral Agent required to be granted
pursuant to the Mortgages and all taxes, fees and other charges payable in
connection therewith shall be paid in full. Such Loan Party shall otherwise take
such actions and execute and/or deliver to the Collateral Agent such customary
documents as the Administrative Agent or the Collateral Agent shall reasonably
request (including (i) a Title Policy, (ii) a Survey, (iii) a local counsel
opinion (in form and substance and issued by a party reasonably satisfactory to
the Administrative Agent and the Collateral Agent) in respect of such Mortgage,
(iv) an environmental assessment prepared by any environmental consultant, and
in form and substance, reasonably satisfactory to the Collateral Agent that does
not disclose any Environmental Claims or the potential for an Environmental
Claim and (v) evidence that no improvements located on such Real Property are
located in an area designated as a “flood hazard area” in any Flood Insurance
Rate Map published by the Federal Emergency Management Agency (or any successor
agency), unless the applicable Loan Party has complied with Section 5.04(d)(i)
with respect thereto).
79

--------------------------------------------------------------------------------

Section 5.12           Security Interests; Further Assurances.  Promptly, upon
the reasonable request of the Administrative Agent or the Collateral Agent, at
Borrower’s expense, execute, acknowledge and deliver, or cause the execution,
acknowledgment and delivery of, and thereafter register, file or record, or
cause to be registered, filed or recorded, in an appropriate governmental
office, any document or instrument supplemental to or confirmatory of the
Security Documents or otherwise deemed by the Administrative Agent or the
Collateral Agent reasonably necessary or advisable for the continued validity,
enforceability, perfection and priority of the Liens on the Collateral covered
thereby, but in any event subject to the terms and conditions set forth therein,
subject to no other Liens except Permitted Liens, or obtain any consents or
waivers as may be necessary or appropriate in connection therewith; deliver or
cause to be delivered to the Administrative Agent and the Collateral Agent from
time to time such other documentation, instruments, consents, authorizations,
approvals and Orders in form and substance reasonably satisfactory to the
Administrative Agent and the Collateral Agent as the Administrative Agent and
the Collateral Agent shall reasonably deem necessary or advisable to perfect or
maintain the validity, enforceability, perfection and priority of the Liens on
the Collateral pursuant to the Security Documents, subject to the terms and
conditions set forth therein; and upon the exercise by the Administrative Agent,
the Collateral Agent or any Lender of any power, right, privilege or remedy
pursuant to any Loan Document which requires any consent, approval,
registration, qualification or authorization of any Governmental Authority,
execute and deliver all applications, certifications, instruments and other
documents and papers that the Administrative Agent, the Collateral Agent or such
Lender may reasonably require. If the Administrative Agent or the Collateral
Agent reasonably determine that they are required by a Legal Requirement to have
appraisals prepared in respect of the Real Property of any Loan Party
constituting Collateral, Borrower shall provide to the Administrative Agent
appraisals that satisfy the applicable requirements of the Real Estate Appraisal
Reform Amendments of FIRREA and are otherwise in form and substance reasonably
satisfactory to the Administrative Agent and the Collateral Agent.
 
Section 5.13           Information Regarding Collateral.  Not effect any change
(i) in any Loan Party’s legal name, (ii) in any Loan Party’s organizational
structure, (iii) in any Loan Party’s Federal Taxpayer Identification Number or
organizational identification number, if any, or (iv) in any Loan Party’s
jurisdiction of organization (in each case, including by merging with or into
any other entity, reorganizing, dissolving, liquidating, reorganizing or
organizing in any other jurisdiction), until (A) it shall have given the
Collateral Agent and the Administrative Agent not less than 10 Business Days’
prior written notice (in the form of an Officers’ Certificate), or such lesser
notice period agreed to by the Collateral Agent, of its intention so to do and
describing such change and providing such other information in connection
therewith as the Collateral Agent or the Administrative Agent may reasonably
request and (B) it shall have taken all action reasonably satisfactory to the
Collateral Agent to maintain the perfection and priority of the security
interest of the Collateral Agent for the benefit of the Secured Parties in the
Collateral, if applicable, as set forth and subject to the terms and conditions
in the Security Agreement. Each Loan Party agrees to promptly provide the
Collateral Agent with certified Organizational Documents reflecting any of the
changes described in the preceding sentence upon effectiveness thereof.
80

--------------------------------------------------------------------------------

ARTICLE VI


NEGATIVE COVENANTS
 
Each Loan Party warrants, covenants and agrees with the Administrative Agent,
the Collateral Agent and each Lender that, so long as this Agreement shall
remain in effect and until the Commitments have been terminated and the
principal of and premium, if any, and interest on each Loan, all Fees and all
other expenses or amounts payable (other than contingent indemnification
obligations) under any Loan Document have been paid in full, unless the Required
Lenders shall otherwise consent in writing, no Loan Party will, nor will they
cause or permit any Subsidiaries to:
 
Section 6.01          Indebtedness.  Incur, create, assume or permit to exist,
directly or indirectly, any Indebtedness, except:
 
(a)            Indebtedness incurred under this Agreement and the other Loan
Documents;
 
(b)            Indebtedness outstanding on the Closing Date and listed on
Schedule 6.01(b) and Permitted Refinancings thereof;
 
(c)            Indebtedness under Hedging Obligations with respect to interest
rates, foreign currency exchange rates or commodity prices, (i) entered into
pursuant to Section 5.10 or (ii) otherwise not entered into for speculative
purposes;
 
(d)            Indebtedness permitted by, or resulting from Investments
permitted by, Section 6.04(f) and (l);
 
(e)            Indebtedness in respect of Purchase Money Obligations and Capital
Lease Obligations, and refinancings or renewals thereof, in an aggregate amount
not to exceed $3,000,000 at any time outstanding;
 
(f)            Indebtedness incurred by Foreign Subsidiaries in an aggregate
amount not to exceed $2,000,000 at any time outstanding (excluding capitalized
and paid-in-kind interest, so long as such interest is unsecured);
 
(g)            Indebtedness in respect of (i) appeal bonds or similar
instruments and (ii) payment, bid, performance or surety bonds, or other similar
bonds, completion guarantees, or similar instruments, workers’ compensation
claims, health, disability or other employee benefits, self-insurance
obligations and bankers acceptances issued for the account of any Company, in
each case listed under clause (ii), in the ordinary course of business, and
including guarantees or obligations of any Company with respect to letters of
credit supporting such appeal, payment, bid, performance or surety or other
similar bonds, completion guarantees, or similar instruments, workers’
compensation claims, health, disability or other employee benefits,
self-insurance obligations and bankers acceptances (in each case other than for
an obligation for money borrowed);
 
(h)            Contingent Obligations in respect of Indebtedness otherwise
permitted under this Section 6.01;
 
(i)            Indebtedness arising from the honoring by a bank or other
financial institution of a check, draft or similar instrument inadvertently
(except in the case of daylight overdrafts) drawn against insufficient funds in
the ordinary course of business; provided, however, that such Indebtedness is
extinguished within five Business Days of incurrence;
81

--------------------------------------------------------------------------------

(j)            Indebtedness arising in connection with endorsement of
instruments for deposit in the ordinary course of business;
 
(k)            Indebtedness issued to sellers in connection with a Permitted
Acquisition, in an aggregate amount, together with all Indebtedness outstanding
under Section 6.01(s), not to exceed $15,000,000 at any time outstanding;
provided, in the case of all Indebtedness incurred under this Section 6.01(k),
that (i) there shall be no cash payments made and no scheduled or other
mandatory payments (other than those occurring upon the occurrence of a change
of control of Borrower) of principal in respect of such Indebtedness on or prior
to 180 days after the Term Loan Maturity Date, (ii) the final maturity of such
Indebtedness shall not be on or prior to 180 days after the Term Loan Maturity
Date, and (iii) such Indebtedness shall be unsecured and subordinated in right
of payment to the Obligations on terms reasonably satisfactory to the
Administrative Agent;
 
(l)            Indebtedness in respect of netting services or overdraft
protection or otherwise in connection with deposit or securities accounts in the
ordinary course of business;
 
(m)            Indebtedness consisting of the financing of insurance premiums in
the ordinary course of business;
 
(n)            reserved;
 
(o)            Subordinated Indebtedness of Borrower and its Subsidiaries in an
aggregate principal amount not to exceed $22,500,000 at any time outstanding;
provided, that (x) ) there shall be no cash payments made in respect of such
Indebtedness on or prior to 180 days after the Term Loan Maturity Date and (y)
in the case of each incurrence of such Subordinated Indebtedness, (i) no Default
or Event of Default shall have occurred and be continuing or would result by the
incurrence of such Subordinated Indebtedness, and (ii) in respect of any
Subordinated Indebtedness exceeding $5,000,000, the Administrative Agent shall
have received satisfactory written evidence that Borrower would be in compliance
with the Financial Covenants on a Pro Forma Basis after giving effect to the
issuance of any such Subordinated Indebtedness;
 
(p)            Indebtedness owing to employees, former employees, officers,
former officers, directors, former directors (or their respective family
members, spouses, ex-spouses, estates or trusts or other entities for the
benefit of any of the foregoing) in connection with the repurchase of Equity
Interests of Borrower or its Subsidiaries not to exceed $1,000,000 at any time
outstanding;
 
(q)            Indebtedness arising as a direct result of judgments against
Borrower or any of its Subsidiaries, in each case not constituting an Event of
Default;
 
(r)            Indebtedness representing any taxes, assessments or government
charges to the extent that payment thereof is not required pursuant to Section
5.05;
 
(s)            Borrower or any of its Subsidiaries may incur or issue earn-out
obligations in connection with any Permitted Acquisition, in an aggregate
amount, together with all Indebtedness outstanding under Section 6.01(k), not to
exceed $15,000,000 at any time outstanding; provided that such obligations
incurred under this Section 6.01(s) constitute Subordinated Indebtedness;
 
(t)            Indebtedness incurred in the ordinary course of business of
Borrower and its Subsidiaries in the nature of open accounts (extended by
suppliers on normal trade terms in connection with purchases of goods and
services), accrued liabilities and deferred income and taxes;
82

--------------------------------------------------------------------------------

(u)            Indebtedness in respect of letters of credit, bank guarantees or
similar instruments issued or created in the ordinary course of business;
provided that the aggregate amount of Indebtedness permitted in this clause (u)
shall not exceed $2,500,000 at any time;
 
(v)            Indebtedness representing deferred compensation or stock-based
compensation to employees of Borrower and its Subsidiaries; provided, that no
mandatory cash payments with respect thereto are owed prior to the Term Loan
Maturity Date;
 
(w)            Indebtedness of any Company in respect of lease line facilities
in an aggregate amount not to exceed $3,500,000 at any time outstanding; and
 
(x)            other Indebtedness of any Company in an aggregate amount not to
exceed $7,500,000 at any time outstanding.
 
Section 6.02          Liens.  Create, incur, assume or permit to exist, directly
or indirectly, any Lien on any property now owned or hereafter acquired by it or
on any income or revenues or rights in respect of any thereof, except the
following (collectively, the “Permitted Liens”):
 
(a)            inchoate Liens for taxes, assessments or governmental charges or
levies not yet due and payable or delinquent and Liens for taxes, assessments or
governmental charges or levies, which are being contested in good faith by
appropriate proceedings for which adequate reserves have been established in
accordance with GAAP, which proceedings (or orders entered in connection with
such proceedings) have the effect of preventing the forfeiture or sale of the
property subject to any such Lien;
 
(b)            Liens in respect of property of any Company imposed by Legal
Requirements, which (i) were incurred in the ordinary course of business and do
not secure Indebtedness for borrowed money, such as carriers’, warehousemen’s,
materialmen’s, landlords’, workmen’s, suppliers’, repairmen’s and mechanics’
Liens and other similar Liens arising in the ordinary course of business or
otherwise pertaining to Indebtedness permitted under Section 6.01(g), (ii) do
not in the aggregate materially detract from the value of the property of the
Companies, taken as a whole, and do not materially impair the use thereof in the
operation of the business of the Companies, taken as a whole, and (iii) if they
secure obligations that are then due and unpaid, are being contested in good
faith by appropriate proceedings for which adequate reserves have been
established in accordance with GAAP, which proceedings (or orders entered in
connection with such proceedings) have the effect of preventing the forfeiture
or sale of the property subject to any such Lien;
 
(c)            any Lien in existence on the Closing Date and set forth on
Schedule 6.02(c) and any Lien granted as a replacement or substitute therefor;
provided that any such replacement or substitute Lien (i) does not secure an
aggregate amount of Indebtedness, if any, greater than that secured on the
Closing Date and (ii) does not encumber any property other than the property
subject thereto on the Closing Date (any such Lien, an “Existing Lien”);
 
(d)            easements, rights-of-way, restrictions (including zoning
restrictions), covenants, licenses, encroachments, protrusions and other similar
charges or encumbrances, and minor title deficiencies on or other minor
irregularities with respect to any Real Property, in each case whether now or
hereafter in existence, not (i) securing Indebtedness or (ii) individually or in
the aggregate materially interfering with the ordinary conduct of the business
and operations of the Companies at such Real Property and the value, use and
occupancy thereof;
 
(e)            Liens to the extent arising out of judgments, attachments or
awards not resulting in an Event of Default;
83

--------------------------------------------------------------------------------

(f)            Liens (other than any Lien imposed by ERISA) (i) imposed by Legal
Requirements or deposits made in connection therewith in the ordinary course of
business in connection with workers’ compensation, unemployment insurance and
other types of social security legislation, (ii) incurred in the ordinary course
of business to secure the performance of tenders, statutory obligations (other
than excise taxes), surety, stay, customs and appeal bonds, statutory bonds,
bids, leases, government contracts, trade contracts, performance and return of
money bonds and other similar obligations (exclusive of obligations for the
payment of borrowed money) or (iii) arising by virtue of deposits made in the
ordinary course of business to secure leases,  liability for premiums to
insurance carriers; provided, in each case, that (1) such Liens are for amounts
not yet due and payable or delinquent or, to the extent such amounts are so due
and payable, such amounts are being contested in good faith by appropriate
proceedings for which adequate reserves have been established in accordance with
GAAP, which proceedings or orders entered in connection with such proceedings
have the effect of preventing the forfeiture or sale of the property subject to
any such Lien and (2) to the extent such Liens are not imposed by Legal
Requirements, such Liens shall in no event encumber any property other than cash
and Cash Equivalents;
 
(g)           Leases, subleases, licenses and sublicenses of the properties of
any Company granted by such Company to third parties, in each case entered into
in the ordinary course of such Company’s business;
 
(h)           any interest or title of a lessor or sublessor, licensor or
sublicensor under any lease or license not prohibited by this Agreement or the
Security Documents;
 
(i)             Liens which may arise as a result of municipal and zoning codes
and ordinances, building and other land use laws imposed by any governmental
authority which are not violated in any material respect by existing
improvements or the present use or occupancy of any real property, or in the
case of any Real Property subject to a mortgage, encumbrances disclosed in the
title insurance policy issued to, and reasonably approved by, the Administrative
Agent;
 
(j)             Liens arising out of conditional sale, title retention,
consignment or similar arrangements for the sale of goods entered into by any
Company in the ordinary course of business;
 
(k)            Liens securing Indebtedness incurred pursuant to Section 6.01(e);
provided that any such Liens attach only to the property being financed pursuant
to such Indebtedness and do not encumber any other property of any Company;
 
(l)             bankers’ Liens, rights of setoff and other similar Liens
existing solely with respect to cash and Cash Equivalents on deposit in one or
more accounts maintained by any Company, in each case granted in the ordinary
course of business in favor of the bank or banks with which such accounts are
maintained, securing amounts owing to such bank with respect to cash management
and operating account arrangements, including those involving pooled accounts
and netting arrangements; provided that, unless such Liens are non-consensual
and arise by operation of law, in no case shall any such Liens secure (either
directly or indirectly) the repayment of any Indebtedness;
 
(m)           Liens on property or assets of a Person existing at the time such
Person or asset is acquired or merged with or into or consolidated with any
Company to the extent permitted hereunder (and not created in anticipation or
contemplation thereof); provided that such Liens do not extend to property not
subject to such Liens at the time of acquisition (other than improvements
thereon);
 
(n)           Liens granted pursuant to the Security Documents to secure the
Secured Obligations;
84

--------------------------------------------------------------------------------

(o)            licenses and sublicenses of Intellectual Property granted by any
Company in the ordinary course of business and not interfering with the ordinary
conduct of business of the Companies, taken as a whole;
 
(p)            the filing of UCC (or equivalent) financing statements solely as
a precautionary measure in connection with operating leases or consignment of
goods;
 
(q)            Liens on property of Foreign Subsidiaries securing Indebtedness
incurred pursuant to Section 6.01(f); provided that such Liens do not extend to,
or encumber, property which constitutes Collateral;
 
(r)             Liens incurred in the ordinary course of business of any Company
with respect to obligations that do not in the aggregate exceed $2,000,000 at
any time outstanding;
 
(s)            any interest or title of a lessor, sublessor, licensor or
licensee under any lease or license entered into by Borrower or any other
Subsidiary in the ordinary course of its business;
 
(t)             Liens securing reimbursement obligations in respect of
documentary letters of credit or bankers’ acceptances; provided that such Liens
attach only to the documents and goods covered thereby and proceeds thereof;
 
(u)            Liens attaching solely to cash earnest money deposits in
connection with an Investment permitted by Section 6.04;
 
(v)            Liens of a collecting bank arising in the ordinary course of
business under Section 4-208 of the Uniform Commercial Code in effect in the
relevant jurisdiction covering only the items being collected upon;
 
(w)          Liens granted by a Subsidiary that is not a Loan Party in favor of
Borrower or another Loan Party in respect of Indebtedness or other obligations
owed by such Subsidiary to Borrower or such other Loan Party;
 
(x)            Liens on insurance policies and the proceeds thereof granted in
the ordinary course of business to secure the financing of insurance premiums
with respect thereto under Section 6.01(m);
 
(y)           cash collateral deposited to secure any Indebtedness permitted
under Section 6.01(u);
 
(z)            Liens (i) on cash advances in favor of the seller of any property
to be acquired in an Investment permitted by Section 6.04 to be applied against
the purchase price for such Investment, or (ii) pursuant to a purchase agreement
or sale agreement securing the obligations under such purchase agreement or sale
agreement and encumbering solely the assets that are to be sold in any asset
disposition permitted or not otherwise prohibited by this Agreement; and
 
(aa)            Liens of third party collection service providers arising in the
ordinary course of business with respect to accounts receivables owed to the
Company that are the subject of such third party collection attempts.
 
Section 6.03          Sale and Leaseback Transactions.  Enter into any
arrangement, directly or indirectly, with any Person whereby it shall sell or
transfer any property, real or personal, used or useful in its business, whether
now owned or hereafter acquired, and thereafter rent or lease such property or
other property which it intends to use for substantially the same purpose or
purposes as the property being sold or transferred (a “Sale and Leaseback
Transaction”) unless (i) the sale of such property is permitted by Section 6.06
and (ii) any Liens arising in connection with its use of such property are
permitted by Section 6.02.
85

--------------------------------------------------------------------------------

Section 6.04          Investment, Loans and Advances.  Directly or indirectly,
lend money or credit (by way of guarantee or otherwise) or make advances to any
Person, or purchase or acquire any Equity Interests, bonds, notes, debentures,
guarantees or other obligations or securities of, or any other interest in, or
make any capital contribution to, any other Person, or purchase or own a futures
contract or otherwise become liable for the purchase or sale of currency or
other commodities at a future date in the nature of a futures contract (all of
the foregoing, collectively, “Investments”), except that the following shall be
permitted:
 
(a)            the Companies may consummate the Transactions in accordance with
the provisions of the Loan Documents;
 
(b)            Investments outstanding on the Closing Date and identified on
Schedule 6.04(b);
 
(c)            the Companies may (i) acquire and hold accounts receivables
arising, and trade credit granted, in the ordinary course of business and
consistent with past practice, (ii) invest in, acquire and hold cash and Cash
Equivalents, (iii) endorse negotiable instruments held for collection in the
ordinary course of business or (iv) make lease, utility and other similar
deposits in the ordinary course of business;
 
(d)            Hedging Obligations incurred pursuant to Section 6.01(c);
 
(e)            loans and advances (x) to directors, employees and officers of
Borrower and the Subsidiaries in the ordinary course of business, or otherwise
for bona fide business purposes in an aggregate amount not to exceed $1,000,000
at any time outstanding and (y) to directors, employees and officers of Borrower
and the Subsidiaries (whether or not currently serving as such) to purchase
Equity Interests of Borrower or any Subsidiary (provided that any such amount
loaned or advanced is used substantially contemporaneously to purchase such
Equity Interests);
 
(f)            Investments (i) existing on the Closing Date which are in
Subsidiaries existing on the Closing Date, (ii) by any Company in Borrower or
any Subsidiary Guarantor, (iii) by any Company in any Person that, in connection
with an Investment that is a Permitted Acquisition, becomes a Subsidiary
Guarantor, (iv) by any Company that is not a Subsidiary Guarantor in any other
Company that is not a Subsidiary Guarantor and (v) by any Company in any
Subsidiary that is not a Subsidiary Guarantor; provided that Investments under
Section 6.04(f)(v) by Borrower or a Subsidiary Guarantor in any other Subsidiary
that is not a Subsidiary Guarantor shall not exceed the sum of (1) $5,000,000 at
any time plus (2) the Cumulative Amount; provided that the Cumulative Amount
Utilization Requirements are satisfied as of the date such Investments are made;
provided further that any Investment in the form of a loan or advance shall be
evidenced by the Intercompany Note and, in the case of a loan or advance by a
Loan Party, pledged by such Loan Party as Collateral pursuant to the Security
Documents;
 
(g)            Investments in securities or other assets of trade creditors or
customers in the ordinary course of business received in settlement of bona fide
disputes or upon foreclosure or pursuant to any plan of reorganization or
liquidation or similar arrangement upon the bankruptcy or insolvency of such
trade creditors or customers;
86

--------------------------------------------------------------------------------

(h)            Investments consisting of consideration received in connection
with an Asset Sale or other disposition made in compliance with Section 6.06;
 
(i)             Permitted Acquisitions and acquisitions of property permitted
under Section 6.07;
 
(j)            other Investments in an aggregate amount not to exceed (i)
$5,000,000 plus (ii) the Cumulative Amount; provided that the Cumulative Amount
Utilization Requirements are satisfied as of the date such Investments are made;
 
(k)            Investments consisting of pledges and deposits permitted under
Section 6.02;
 
(l)            any Company may make an Investment that could otherwise be made
as a Dividend permitted under Section 6.08 (with a commensurate reduction of
their ability to make additional Dividends under such Section 6.08);
 
(m)            Borrower and its Subsidiaries may hold Investments to the extent
such Investments reflect an increase in the value of Investments;
 
(n)            Investments consisting of earnest money deposits required in
connection with a Permitted Acquisition;
 
(o)            cash and Cash Equivalents;
 
(p)            Investments of any Person existing at the time such Person
becomes a Subsidiary or consolidates or merges with Borrower or any Subsidiary
(including in connection with a Permitted Acquisition) so long as such
investments were not made in contemplation of such Person becoming a Subsidiary
or of such consolidation or merger;
 
(q)            Investments received in connection with the disposition of any
property in accordance with and to the extent permitted by Section 6.06;
 
(r)            Contingent Obligations permitted by Section 6.01;
 
(s)            Investments in deposit and investment accounts (including, for
the avoidance of doubt, Eurodollar investment accounts) opened in the ordinary
course of business with financial institutions;
 
(t)            Investments to the extent constituting the reinvestment of the
Net Cash Proceeds arising from any Casualty Events to repair, replace or restore
any property in respect of which such Net Cash Proceeds were paid or to reinvest
in other fixed or capital assets or assets that are otherwise useful in the
business of the Companies (provided that such Investment shall not be permitted
to the extent such Net Cash Proceeds shall be required to be applied to make
prepayments in accordance with Section 2.10(e)); and
 
(u)            Investments consisting of endorsements for collection or deposit
in the ordinary course of business of any Loan Party.
 
The amount of any Investment shall be (x) the initial amount of such Investment,
less (y) all returns of principal, capital, dividends and other cash returns
thereof, less (z) all liabilities expressly assumed by another Person in
connection with the sale of such Investment.
87

--------------------------------------------------------------------------------

Section 6.05           Mergers and Consolidations.  Wind up, liquidate or
dissolve its affairs or consummate a merger or consolidation, except that the
following shall be permitted:
 
(a)            Asset Sales or other dispositions permitted by Section 6.06;
 
(b)            acquisitions permitted by Section 6.07;
 
(c)            (i) any Company may merge or consolidate with or into Borrower or
any Subsidiary Guarantor (as long as Borrower is the surviving Person in the
case of any merger or consolidation involving Borrower and a Subsidiary
Guarantor is the surviving Person and remains a Wholly Owned Subsidiary of
Borrower in any other case); provided that the Lien on and security interest in
such property granted or to be granted in favor of the Collateral Agent under
the Security Documents shall be maintained or created in accordance with the
provisions of Section 5.11 or Section 5.12, as applicable and (ii) any
Subsidiary that is not a Subsidiary Guarantor may merge or consolidate with or
into any other Subsidiary that is not a Subsidiary Guarantor;
 
(d)            a merger or consolidation pursuant to, and in accordance with,
the definition of “Permitted Acquisition” to the extent necessary to consummate
such Permitted Acquisition;
 
(e)            a merger, dissolution, liquidation, consolidation, amalgamation
or disposition permitted by Section 6.06; and
 
(f)            any Subsidiary may dissolve, liquidate or wind up its affairs at
any time; provided that such dissolution, liquidation or winding up, as
applicable, could not reasonably be expected to have a Material Adverse Effect.
 
To the extent the Required Lenders or all the Lenders, as applicable, waive the
provisions of this Section 6.05 with respect to the sale of any Collateral, or
any Collateral is sold as permitted by this Section 6.05, in each case so long
as Section 6.09 is also complied with, such Collateral (unless sold to a Loan
Party) shall be sold automatically free and clear of the Liens created by the
Security Documents, and, so long as Borrower shall have provided the Agents such
certifications or documents as any Agent shall reasonably request in order to
demonstrate compliance with this Section 6.05, the Agents shall take all actions
they deem appropriate in order to effect the foregoing.
 
Section 6.06          Asset Sales.  Sell, lease, assign, transfer or otherwise
dispose of any property, except that the following shall be permitted:
 
(a)            sales, transfers, leases and other dispositions of inventory in
the ordinary course of business and of used, worn out, obsolete or surplus
property by any Company in the ordinary course of business and the abandonment
or other disposition of Intellectual Property that is, in the reasonable
judgment of Borrower, no longer economically practicable or commercially
desirable to maintain or useful in the conduct of the business of the Companies
taken as a whole;
 
(b)            any sale, lease, assignment, transfer or disposition; provided
that (i) the requirements of Section 2.10(c) are complied with in connection
therewith, (ii) at least 85% of the purchase price for all property subject to
such sale, lease, assignment, transfer or disposition shall be paid in cash or
Cash Equivalents and (iii) after giving effect to any such asset sale on a Pro
Forma Basis, Borrower shall be in compliance with the Financial Covenants as of
the most recent Test Period;
 
(c)            (i) leases and subleases of real or personal property in the
ordinary course of business and (ii) licenses and sublicenses of Intellectual
Property in the ordinary course of business;
88

--------------------------------------------------------------------------------

(d)            the Transactions as contemplated by the Loan Documents;
 
(e)            mergers, consolidations, liquidations and dissolutions permitted
by Section 6.05;
 
(f)            Investments (including Equity Interests issued in exchange for
such Investments) in compliance with Section 6.04;
 
(g)            sales of non-core assets acquired in connection with any
Permitted Acquisitions, provided that the requirements of Section 2.10(c) are
complied with in connection therewith;
 
(h)            sale, discounts of or forgiveness of customer delinquent notes or
accounts receivable (including, in all events, the disposition of delinquent
accounts receivable pursuant to any factoring or receivables securitization
agreement or arrangement) in the ordinary course of business in connection with
settlement, collection or compromise thereof;
 
(i)            use of cash and disposition of Cash Equivalents in the ordinary
course of business;
 
(j)            Permitted Liens;
 
(k)            sales, transfers, leases and other dispositions to Borrower or
any of its Subsidiaries; provided that any (x) such sales, transfers, leases or
other dispositions involving a Subsidiary that is not a Loan Party (other than
pursuant to an intercompany license that is existing on the Closing Date and has
been previously provided to the Administrative Agent or any future intercompany
licenses in substantially the same form thereof) shall be made on terms and
conditions at least as favorable to the Companies involved in such sale,
transfer, lease or other disposition as would reasonably be obtained by such
Company at that time in a comparable arm’s-length transaction with a Person
other than an Affiliate and (y) that the requirements of Section 2.10(c) are
complied with in connection therewith;
 
(l)            sales, transfers and other dispositions of accounts receivable in
connection with the compromise, settlement or collection thereof in the ordinary
course of business;
 
(m)            sales, transfers, leases and other dispositions of property to
the extent that such property constitutes an Investment permitted by Section
6.04(h) or another asset received as consideration for the disposition of any
asset permitted by this Section 6.06 (in each case, other than Equity Interests
in a Subsidiary, unless all Equity Interests in such Subsidiary are sold);
 
(n)            sale or disposition of immaterial Equity Interests to qualify
directors where required by applicable law or to satisfy other similar
requirements of applicable law with respect to the ownership of Equity
Interests;
 
(o)            any trade-in of equipment in exchange for other equipment in the
ordinary course of business; and
 
(p)            dispositions in connection with Casualty Events; provided that
the requirements of Section 2.10(e) are complied with in connection therewith;
 
provided however, that any Dispositions pursuant to subsection (b) above which
results in proceeds of greater than $5,000,000 shall have been approved by the
Board of Directors of the Borrower.
89

--------------------------------------------------------------------------------

To the extent the Required Lenders or all the Lenders, as applicable, waive the
provisions of this Section 6.06 with respect to the sale of any Collateral, or
any Collateral is sold as permitted by this Section 6.06, in each case so long
as Section 6.09 is also complied with, such Collateral (unless sold to a Loan
Party) shall be sold automatically free and clear of the Liens created by the
Security Documents, and, so long as Borrower shall have provided the Agents such
certifications or documents as any Agent shall reasonably request in order to
demonstrate compliance with this Section 6.06, the Agents shall take all actions
they deem appropriate in order to effect the foregoing.
 
Section 6.07          Acquisitions.  Purchase or otherwise acquire (in one or a
series of related transactions) (x) all or substantially all of the property of
any Person, (y) any business or division of any Person, or (z)  any part of the
property (whether tangible or intangible) of any Person involving Acquisition
Consideration of $7,500,000 or more, except that the following shall be
permitted:
 
(a)            [reserved];
 
(b)            purchases and other acquisitions of inventory, materials,
equipment, intangible property and other property in the ordinary course of
business;
 
(c)            Investments permitted by Section 6.04;
 
(d)            leases or licenses of property in the ordinary course of
business;
 
(e)            [reserved];
 
(f)            Permitted Acquisitions; and
 
(g)            mergers, consolidations, liquidations and dissolutions permitted
by Section 6.05;
 
provided that the Lien on and security interest in such property granted or to
be granted in favor of the Collateral Agent under the Security Documents shall
be maintained or created in accordance with the provisions of Section 5.11 or
Section 5.12, as applicable.
 
Section 6.08           Dividends.  Authorize, declare or pay, directly or
indirectly, any Dividends with respect to Borrower and its Subsidiaries, except
that the following shall be permitted:
 
(a)            Dividends by any Company (i) to Borrower or any Subsidiary
Guarantor and (ii) to any Subsidiary that is not a Subsidiary Guarantor,
provided that any such Dividend under this clause (ii) is either (1) paid only
in kind or (2) if paid in cash, limited to the applicable Subsidiary’s pro rata
equity interests and is paid to all shareholders on a pro rata basis;
 
(b)            Borrower and each Subsidiary of Borrower may declare and make
dividend payments or other distributions payable solely in the Equity Interests
(other than Disqualified Capital Stock) of such Person;
 
(c)            Borrower may make Dividends with the Net Cash Proceeds actually
received from any substantially concurrent sale or issuance of Equity Interests
(other than Disqualified Capital Stock) of Borrower;
 
(d)            to the extent constituting Dividends, Borrower and its
Subsidiaries may enter into transactions expressly permitted by Section 6.04,
6.05 or 6.06;
90

--------------------------------------------------------------------------------

(e)            so long as no Event of Default has occurred and is continuing or
could reasonably be expected to result immediately therefrom, repurchases,
redemptions or other acquisitions of Qualified Capital Stock held by current or
former officers, directors or employees (or their transferees, family members,
spouse or former spouse, estates or beneficiaries under their estates) of any
Company, upon their death, disability, retirement, severance or termination of
employment or service or to make payments on Indebtedness issued to buy such
Qualified Capital Stock upon their death, disability, retirement, severance or
termination of employment or service; provided that the aggregate cash
consideration paid for all such redemptions and payments shall not exceed, in
any fiscal year, the sum of (i) $2,000,000, plus (ii) the amount of any Net Cash
Proceeds received by or contributed to Borrower from the issuance and sale since
the issue date of Qualified Capital Stock of Borrower to officers, directors or
employees of any Company that have not been used to make any repurchases,
redemptions or payments under this Section 6.08(e) (and have not been included
in the Cumulative Amount), plus (iii) the net cash proceeds of any “key-man”
life insurance policies of any Company that have not been used to make any
repurchases, redemptions or payments under this clause (e), net of any
forgiveness of Indebtedness incurred by any such officer, director or employee
or former officer, director or employee in connection with the acquisition of
Qualified Capital Stock of Borrower, plus (iv) the Cumulative Amount; provided
that the Cumulative Amount Utilization Requirements are satisfied as of the date
such Dividends are paid; provided, further, that during an Event of Default any
payments described in this Section 6.08(e) may accrue and shall be permitted to
be paid upon waiver or extinction of such Event of Default so long as no other
Event of Default is continuing at such time;
 
(f)            Borrower or any Subsidiary of Borrower may (A) pay cash in lieu
of fractional shares in connection with any dividend, split or combination
thereof or any Permitted Acquisition and (B) honor any conversion request by a
holder of convertible Indebtedness permitted hereunder and make cash payments in
lieu of fractional shares in connection with any such conversion;
 
(g)            repurchases of Equity Interests deemed to occur upon the exercise
of stock options if the Equity Interests represent a portion of the exercise
price thereof;
 
(h)            Borrower may pay dividends and distributions within sixty (60)
days after the date of declaration thereof, if at the date of declaration of
such payment, such payment would have complied with the other provisions of this
Section 6.08;
 
(i)            so long as no Default shall have occurred and be continuing or
would result therefrom, Borrower may make Dividends in an aggregate amount over
the term of this Agreement that do not exceed (i) $2,500,000 over the term of
this Agreement plus (ii) the Cumulative Amount; provided that the Cumulative
Amount Utilization Requirements are satisfied as of the date such Dividends are
paid;
 
(j)            [reserved]; and
 
(k)            dividends made solely in Equity Interests of Borrower (other than
Disqualified Capital Stock); provided, that no Default or Event of Default, has
occurred and is continuing prior to, or will occur immediately after, such
Dividend.
 
Section 6.09          Transactions with Affiliates.  Except as otherwise
expressly permitted hereunder and except as set forth on Schedule 6.09, enter
into, directly or indirectly, any transaction or series of related transactions,
whether or not in the ordinary course of business, with any Affiliate of any
Company (other than between or among Borrower and one or more Subsidiary
Guarantors), other than on terms and conditions at least as favorable to such
Company as would reasonably be obtained by such Company at that time in a
comparable arm’s-length transaction with a Person other than an Affiliate,
except that the following shall be permitted:
91

--------------------------------------------------------------------------------

(a)            Dividends permitted by Section 6.08;
 
(b)            (x) Liens granted pursuant to Section 6.02(w), (y) intercompany
Investments permitted by Section 6.04 and Indebtedness resulting therefrom
permitted under Section 6.01, and (z) intercompany dispositions permitted under
Section 6.06;
 
(c)            director, officer and employee compensation (including bonuses)
and other benefits (including retirement, health, stock option and other benefit
plans) and indemnification arrangements, in each case approved by the Board of
Directors of Borrower or the applicable Subsidiary of Borrower;
 
(d)            transactions with customers, clients, suppliers, joint venture
partners or purchasers or sellers of goods and services, in each case in the
ordinary course of business and otherwise not prohibited by the Loan Documents;
 
(e)            loans and advances permitted by Section 6.04(e);
 
(f)            a disposition permitted by Section 6.06(q);
 
(g)           transactions among Subsidiaries that are not Subsidiary
Guarantors;
 
(h)           any transaction with an Affiliate where the only consideration
paid by any Loan Party is Qualified Capital Stock of Borrower;
 
(i)             payment of reasonable directors fees and customary
indemnification agreements with directors, members, officers and employees of
Borrower and its Subsidiaries and reasonable out-of-pocket costs of such Persons
may be reimbursed;
 
(j)            agreements relating to Intellectual Property not interfering in
any material respect with the ordinary conduct of business of or the value of
such Intellectual Property to such Company;
 
(k)            any other agreement, arrangement or transaction as in effect on
the date hereof and listed on Schedule 6.09, and any amendment or modification
thereto, and the performance of obligations thereunder, so long as such
amendment or modification is not materially adverse to the interests of the
Lenders; and
 
(l)             the Transactions as contemplated by the Loan Documents.
 
; provided that, in no event shall any transaction described above which results
in a Change in Control be permitted by this Section 6.09.
 
Section 6.10          Financial Covenants.
 
(a)            Permit the Total Leverage Ratio, as of the last day of any Test
Period in effect during any period in the table below (commencing with the Test
Period ending on or about March 31, 2015), to exceed the ratio set forth
opposite such period in the table below (the “Total Leverage Ratio Financial
Covenant”):
92

--------------------------------------------------------------------------------

Test Period Ended
 
Total Leverage Ratio
March 31.2015
-
6.50:1.00
June 30, 2015
 
6.50:1.00
September 30, 2015
 
6.25:1.00
December 31, 2015
-
6.00:1.00
March 31, 2016
-
5.75:1.00
June 30, 2016
-
5.75:1.00
September 30, 2016
-
5.50:1.00
December 31, 2016
-
5.50:1.00
March 31, 2017
-
5.25:1.00
June 30, 2017 and each Test Period ending thereafter
-
5.00:1.00

 
 
(b)            Permit the Interest Coverage Ratio, as of the last day of any
Test Period in effect during any period in the table below (commencing with the
Test Period ending on or about March 31, 2015), to be less than the ratio set
forth opposite such period in the table below (the “Interest Coverage Ratio
Financial Covenant” and collectively with the Total Leverage Ratio Financial
Covenant, the “Financial Covenants”):
 
Test Period Ended
 
Interest Coverage Ratio
March 31.2015
-
2.150:1.00
June 30, 2015
 
2.150:1.00
September 30, 2015
 
2.250:1.00
December 31, 2015
-
2.250:1.00
March 31, 2016
-
2.400:1.00
June 30, 2016
-
2.400:1.00
September 30, 2016
-
2.500:1.00
December 31, 2016
-
2.500:1.00
March 31, 2017
-
2.600:1.00
June 30, 2017 and each Test Period ending thereafter
-
2.750:1.00



Section 6.11           Reserved.
 
Section 6.12           Prepayments of Other Indebtedness; Modifications of
Organizational Documents and Other Documents, etc.
 
Directly or indirectly:
 
(a)            make any voluntary or optional payment or prepayment on or
redemption or acquisition for value of, or any prepayment or redemption as a
result of any asset sale (other than of Indebtedness of a Foreign Subsidiary due
to an asset sale at such entity), change of control or similar event of, any
Indebtedness outstanding under any Subordinated Indebtedness, except (i) as
otherwise permitted by this Agreement and the subordination terms applicable to
such Subordinated Indebtedness (including a Permitted Refinancing in respect
thereof) and (ii) any payment to the extent made with the proceeds of Qualified
Capital Stock of Borrower;
 
(b)            amend or modify, or permit the amendment or modification of, any
provision of any Subordinated Indebtedness in any manner that is adverse in any
material respect to the interests of the Lenders or otherwise in contravention
of the subordination provisions applicable to such Subordinated Indebtedness; or
93

--------------------------------------------------------------------------------

(c)            terminate, amend or modify any of its Organizational Documents
(including (i) by the filing or modification of any certificate of designation
and (ii) any election to treat any Pledged Securities (as defined in the
Security Agreement) as a “security” under Section 8-103 of the UCC other than in
connection with the delivery of certificates representing such Pledged
Securities to the Collateral Agent) or any agreement to which it is a party with
respect to its Equity Interests (including any stockholders’ agreement), or
enter into any new agreement with respect to its Equity Interests, other than
any such amendments or modifications or such new agreements which are not
adverse in any material respect to the interests of the Lenders; provided that
Borrower may issue such Equity Interests, so long as such issuance is not
prohibited by Section 6.14 or any other provision of this Agreement, and may
amend or modify its Organizational Documents to authorize any such Equity
Interests.
 
Section 6.13          Limitation on Certain Restrictions on Subsidiaries. 
Directly or indirectly, create or otherwise cause or suffer to exist or become
effective any encumbrance or restriction on the ability of any Subsidiary to (a)
pay dividends or make any other distributions on its capital stock or any other
interest or participation in its profits owned by Borrower or any Subsidiary, or
pay any Indebtedness owed to Borrower or a Subsidiary, (b) make loans or
advances to Borrower or any Subsidiary or (c) transfer any of its properties to
Borrower or any Subsidiary, except for such encumbrances or restrictions
existing under or by reason of (i) applicable Legal Requirements; (ii) this
Agreement and the other Loan Documents; (iii) customary provisions restricting
placing a lien on or subletting, or sublicensing, or assignment of any lease or
license governing a license or leasehold interest; (iv) customary provisions
restricting assignment of any agreement entered into in the ordinary course of
business; (v) any holder of a Lien permitted by Section 6.02 restricting the
transfer of the property subject thereto; (vi) customary restrictions and
conditions contained in any (1) software license or (2) agreement relating to
the sale of any property permitted under Section 6.06 pending the consummation
of such sale; (vii) any agreement in effect at the time such Subsidiary becomes
a Subsidiary of Borrower, so long as such agreement was not entered into in
connection with or in contemplation of such Person becoming a Subsidiary of
Borrower; (viii) without affecting the Loan Parties’ obligations under Section
5.11, customary provisions in partnership agreements, limited liability company
organizational governance documents, asset sale and stock sale agreements and
other similar agreements entered into in the ordinary course of business that
restrict the transfer of ownership interests in such partnership, limited
liability company or similar Person; (ix) restrictions on cash or other deposits
or net worth imposed by suppliers or landlords under contracts entered into in
the ordinary course of business; (x) any instrument governing Indebtedness
assumed in connection with any Permitted Acquisition, which encumbrance or
restriction is not applicable to any Person, or the properties or assets of any
Person, other than the Person or the properties or assets of the Person so
acquired; (xi) in the case of any joint venture which is not a Loan Party in
respect of any matters referred to in clauses (b) and (c) above, restrictions in
such Person’s Organizational Documents or pursuant to any joint venture
agreement or stockholders agreements solely to the extent of the Equity
Interests of or property held in the subject joint venture or other entity;
(xii) restrictions contained in Indebtedness permitted pursuant to Sections
6.01(c), (f), (o) and (v), in each case, to the extent no more restrictive to
Borrower and its Subsidiaries than the covenants contained in this Agreement;
provided that any such restriction imposed by Subordinated Indebtedness
permitted pursuant to Section 6.01(o) shall be less restrictive than those in
this Agreement in a manner consistent with customary restrictions in senior and
subordinated debt instruments or (xiii) any encumbrances or restrictions imposed
by any amendments or refinancings that are otherwise permitted by the Loan
Documents of the contracts, instruments or obligations referred to in clauses
(vii) or (xii) above; provided that such amendments or refinancings are no more
materially restrictive with respect to such encumbrances and restrictions than
those prior to such amendment or refinancing.
94

--------------------------------------------------------------------------------

Section 6.14          Limitation on Issuance of Capital Stock.
 
(a)            With respect to Borrower, issue any Equity Interest that is not
Qualified Capital Stock.
 
(b)            With respect to any Subsidiary, issue any Equity Interest
(including by way of sales of treasury stock) or any options or warrants to
purchase, or securities convertible into, any Equity Interest, except (i) for
stock splits, stock dividends and additional issuances of Equity Interests which
do not decrease the percentage ownership of Borrower or any Subsidiaries in any
class of the Equity Interest of such Subsidiary; (ii) Subsidiaries of Borrower
formed after the Closing Date may issue Equity Interests to Borrower or any
other Subsidiary which is to own such Equity Interests; (iii) issuances of
Equity Interests to qualified directors to the extent required by applicable
law; (iv) any disposition or issuance permitted by Section 6.05 or 6.06; and (v)
the issuance of Equity Interests on a pro rata basis to its equity holders by
any non-wholly-owned Subsidiary.  All Equity Interests issued in accordance with
this Section 6.14(b) shall, to the extent required by Sections 5.11 and 5.12 or
any Security Documents or if such Equity Interests are issued by Borrower, be
delivered to the Collateral Agent for pledge pursuant to the applicable Security
Documents.
 
Section 6.15           Business.   Engage in any line of business substantially
different from those lines of business conducted by Borrower and its
Subsidiaries on the date hereof or any line of business reasonably related,
complementary, synergistic or ancillary thereto or reasonable extensions
thereof.
 
Section 6.16          Limitation on Accounting Changes.  Make or permit any
change in accounting policies or reporting practices that results in a change in
the method of calculation of financial covenants, standards or terms in this
Agreement, without the consent of the Administrative Agent, which consent shall
not be unreasonably withheld, except changes that are required by GAAP.
 
Section 6.17          Fiscal Year.  Change its fiscal year-end to a date other
than December 31.
 
Section 6.18           No Further Negative Pledge.  Enter into any agreement,
instrument, deed or lease which prohibits or limits the ability of any Loan
Party to create, incur, assume or suffer to exist any Lien upon any of their
respective properties or revenues, whether now owned or hereafter acquired, or
which requires the grant of any security for an obligation if security is
granted for another obligation, except the following: (a) this Agreement and the
other Loan Documents; (b) covenants in documents creating Liens permitted by
Section 6.02 prohibiting further Liens on the properties encumbered thereby; (c)
any other agreement that does not restrict in any manner (directly or
indirectly) Liens created pursuant to the Loan Documents on any Collateral
securing the Secured Obligations and does not require the direct or indirect
granting of any Lien securing any Indebtedness or other obligation by virtue of
the granting of Liens on or pledge of property of any Loan Party to secure the
Secured Obligations; and (d) any prohibition or limitation that (i) exists
pursuant to applicable Legal Requirements, (ii) consists of customary
restrictions and conditions contained in any agreement relating to the sale of
any property permitted under Section 6.06 pending the consummation of such sale,
(iii) restricts subletting or assignment of leasehold interests contained in any
Lease governing a leasehold interest of Borrower or a Subsidiary, (iv) exists in
any agreement in effect at the time such Subsidiary becomes a Subsidiary of
Borrower, so long as such agreement was not entered into in contemplation of
such Person becoming a Subsidiary or (v) is imposed by any amendments or
refinancings that are otherwise permitted by the Loan Documents of the
contracts, instruments or obligations referred to in clause (c) or (d); provided
that such amendments and refinancings are no more materially restrictive with
respect to such prohibitions and limitations than those prior to such amendment
or refinancing.
95

--------------------------------------------------------------------------------

Section 6.19           Anti-Terrorism Law; Anti-Money Laundering.
 
(a)            Directly or indirectly, (i) knowingly conduct any business or
engage in making or receiving any contribution of funds, goods or services to or
for the benefit of any Person described in Section 3.21, (ii) knowingly deal in,
or otherwise engage in any transaction relating to, any property or interests in
property blocked pursuant to the Executive Order or any other Anti-Terrorism
Law, or (iii) knowingly engage in or conspire to engage in any transaction that
evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in any Anti-Terrorism Law (and the
Loan Parties shall deliver to the Lenders any certification or other evidence
reasonably requested from time to time by any Lender in its reasonable
discretion, confirming the Loan Parties’ compliance with this Section 6.19).
 
(b)           Cause or permit any of the funds of such Loan Party that are used
to repay the Loans to be derived from any unlawful activity with the result that
the making of the Loans would be in violation of any Legal Requirement.
 
Section 6.20          Embargoed Person.  Cause or permit (a) any of the funds or
properties of the Loan Parties that are used to repay the Loans to constitute
property of, or be beneficially owned directly or indirectly by, any Person
subject to sanctions or trade restrictions under United States law (“Embargoed
Person” or “Embargoed Persons”) that is identified on (i) the “List of Specially
Designated Nationals and Blocked Persons” maintained by OFAC and/or on any other
similar list maintained by OFAC pursuant to any authorizing statute including,
but not limited to, the International Emergency Economic Powers Act, 50 U.S.C.
§§ 1701 et seq., The Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and
any Executive Order or Legal Requirement promulgated thereunder, with the result
that the investment in the Loan Parties (whether directly or indirectly) is
prohibited by a Legal Requirement, or the Loans made by the Lenders would be in
violation of a Legal Requirement, or (ii) the Executive Order, any related
enabling legislation or any other similar Executive Orders or (b) any Embargoed
Person to have any direct or indirect interest, of any nature whatsoever in the
Loan Parties, with the result that the investment in the Loan Parties (whether
directly or indirectly) is prohibited by a Legal Requirement or the Loans are in
violation of a Legal Requirement.
 
ARTICLE VII


GUARANTEE
 
Section 7.01          The Guarantee.  The Subsidiary Guarantors hereby jointly
and severally guarantee, as a primary obligor and not as a surety to each
Secured Party and their respective successors and assigns, the prompt payment
and performance in full when due (whether at stated maturity, by required
prepayment, declaration, demand, by acceleration or otherwise) of the principal
of, and premium (if any) and interest on (including any interest, fees, costs or
charges that would accrue but for the provisions of Bankruptcy Code after any
bankruptcy or insolvency petition under Bankruptcy Code), the Loans made by the
Lenders to, and the Notes held by each Lender of, Borrower, and all other
Secured Obligations from time to time owing to the Secured Parties by any Loan
Party under any Loan Document, any Hedging Agreement entered into with a
counterparty that is a Secured Party or any agreement governing the provision of
Treasury Management Obligations entered into with a provider of services that is
a Secured Party, in each case strictly in accordance with the terms thereof
(such obligations being herein collectively called the “Guaranteed
Obligations”). The Subsidiary Guarantors hereby jointly and severally agree that
if Borrower or any other Subsidiary Guarantor(s) shall fail to pay in full when
due (whether at stated maturity, by acceleration or otherwise) any of the
Guaranteed Obligations, the Subsidiary Guarantors will promptly pay the same in
cash, without any demand or notice whatsoever, and that in the case of any
extension of time of payment or renewal of any of the Guaranteed Obligations,
the same will be promptly paid in full when due (whether at extended maturity,
by acceleration or otherwise) in accordance with the terms of such extension or
renewal.  Notwithstanding anything to the contrary contained in this Guarantee
or any provision of any other Loan Document, the Guaranteed Obligations shall
not extend to or include any Excluded Swap Obligation.
96

--------------------------------------------------------------------------------

Section 7.02          Obligations Unconditional.  The obligations of the
Subsidiary Guarantors under Section 7.01 shall constitute a guaranty of payment
and performance and not of collection and to the fullest extent permitted by
applicable Legal Requirements, are absolute, irrevocable and unconditional,
joint and several, irrespective of the value, genuineness, validity, regularity
or enforceability of the Guaranteed Obligations of Borrower under this
Agreement, the Notes, if any, or any other agreement or instrument referred to
herein or therein, or any substitution, release or exchange of any other
guarantee of or security for any of the Guaranteed Obligations and irrespective
of any other circumstance whatsoever that might otherwise constitute a legal or
equitable discharge or defense of a surety or Subsidiary Guarantor (except for
payment in full (other than contingent indemnity obligations)). Without limiting
the generality of the foregoing and subject to applicable law, it is agreed that
the occurrence of any one or more of the following shall not alter or impair the
liability of the Subsidiary Guarantors hereunder which shall remain absolute,
irrevocable and unconditional under any and all circumstances as described
above:
 
(a)            at any time or from time to time, without notice to the
Subsidiary Guarantors, the time for any performance of or compliance with any of
the Guaranteed Obligations shall be extended, or such performance or compliance
shall be waived;
 
(b)            any of the acts mentioned in any of the provisions of this
Agreement, the Notes, if any, the other Loan Documents or any other agreement or
instrument referred to herein or therein shall be done or omitted;
 
(c)            the maturity of any of the Guaranteed Obligations shall be
accelerated, or any of the Guaranteed Obligations shall be amended in any
respect, or any right under the Loan Documents or any other agreement or
instrument referred to herein or therein shall be amended or waived in any
respect or any other guarantee of any of the Guaranteed Obligations or any
security therefor shall be released or exchanged in whole or in part or
otherwise dealt with;
 
(d)            any Lien or security interest granted to, or in favor of, any
Lender or Agent or other Secured Party as security for any of the Guaranteed
Obligations shall fail to be valid, perfected or have the priority required
under the Loan Documents; or
 
(e)            the release of any other Subsidiary Guarantor pursuant to Section
7.09.
 
The Subsidiary Guarantors hereby expressly waive, to the extent permitted by
law, diligence, presentment, demand of payment, protest and all notices
whatsoever, and any requirement that any Secured Party exhaust any right, power
or remedy or proceed against Borrower or any other Subsidiary Guarantor(s) under
this Agreement, the Notes, if any, the other Loan Documents or any other
agreement or instrument referred to herein or therein, or against any other
Person under any other guarantee of, or security for, any of the Guaranteed
Obligations. The Subsidiary Guarantors waive, to the extent permitted by law,
any and all notice of the creation, renewal, extension, waiver, termination or
accrual of any of the Guaranteed Obligations and notice of or proof of reliance
by any Secured Party upon this Guarantee or acceptance of this Guarantee, and
the Guaranteed Obligations, and any of them, shall conclusively be deemed to
have been created, contracted or incurred in reliance upon this Guarantee, and
all dealings between Borrower and the Secured Parties shall likewise be
conclusively presumed to have been had or consummated in reliance upon this
Guarantee. This Guarantee shall be construed as a continuing, absolute,
irrevocable and unconditional guarantee of payment and performance without
regard to any right of offset with respect to the Guaranteed Obligations at any
time or from time to time held by the Secured Parties, and the obligations and
liabilities of the Subsidiary Guarantors hereunder shall not be conditioned or
contingent upon the pursuit by the Secured Parties or any other Person at any
time of any right or remedy against Borrower or against any other Person which
may be or become liable in respect of all or any part of the Guaranteed
Obligations or against any collateral security or guarantee therefor or right of
offset with respect thereto. This Guarantee shall remain in full force and
effect and be binding in accordance with and to the extent of its terms upon the
Subsidiary Guarantors and the successors and assigns thereof, and shall inure to
the benefit of the Secured Parties, and their respective successors and assigns,
notwithstanding that from time to time during the term of this Agreement there
may be no Guaranteed Obligations outstanding.
97

--------------------------------------------------------------------------------

Section 7.03           Reinstatement.  The obligations of the Subsidiary
Guarantors under this Article VII shall be automatically reinstated if and to
the extent that for any reason any payment by or on behalf of Borrower or other
Loan Party in respect of the Guaranteed Obligations is rescinded or must be
otherwise restored by any holder of any of the Guaranteed Obligations, whether
as a result of any proceedings in bankruptcy or reorganization or otherwise.
 
Section 7.04           Subrogation; Subordination.  Each Subsidiary Guarantor
hereby agrees that until the payment in full in cash of all Guaranteed
Obligations (other than contingent indemnity obligations) and the termination of
the Commitments of the Lenders under this Agreement it shall waive any claim and
shall not exercise any right or remedy, direct or indirect, arising by reason of
any performance by it of its guarantee in Section 7.01, whether by subrogation
or otherwise, against Borrower or any other Subsidiary Guarantor of any of the
Guaranteed Obligations or any security for any of the Guaranteed Obligations.
Any Indebtedness of any Loan Party permitted pursuant to Section 6.01(d) shall
be subordinated to such Loan Party’s Secured Obligations in the manner set forth
in the Intercompany Note evidencing such Indebtedness.
 
Section 7.05          Remedies.  The Subsidiary Guarantors jointly and severally
agree that, as between the Subsidiary Guarantors and the Lenders, the
obligations of Borrower under this Agreement, the Notes, if any, and the other
Loan Documents may be declared to be forthwith due and payable as provided in
Section 8.01 (and shall be deemed to have become automatically due and payable
in the circumstances provided in Section 8.01) for purposes of Section 7.01,
notwithstanding any stay, injunction or other prohibition preventing such
declaration (or such obligations from becoming automatically due and payable) as
against Borrower and that, in the event of such declaration (or such obligations
being deemed to have become automatically due and payable), such obligations
(whether or not due and payable by Borrower) shall forthwith become due and
payable by the Subsidiary Guarantors for purposes of Section 7.01.
 
Section 7.06           Instrument for the Payment of Money.  Each Subsidiary
Guarantor hereby acknowledges that the guarantee in this Article VII constitutes
an instrument for the payment of money, and consents and agrees that any Lender
or Agent, at its sole option, in the event of a dispute by such Subsidiary
Guarantor in the payment of any moneys due hereunder, shall have the right to
bring a motion-action under New York CPLR Section 3213.
 
Section 7.07           Continuing Guarantee.  The guarantee in this Article VII
is a continuing guarantee of payment and performance, and shall apply to all
Guaranteed Obligations whenever arising.
 
Section 7.08          General Limitation on Guarantee Obligations.  In any
action or proceeding involving any state corporate, limited partnership or
limited liability company law, or any applicable state, federal or foreign
bankruptcy, insolvency, reorganization or other Legal Requirement affecting the
rights of creditors generally, if the obligations of any Subsidiary Guarantor
under Section 7.01 would otherwise be held or determined to be void, voidable,
invalid or unenforceable, or subordinated to the claims of any other creditors,
on account of the amount of its liability under Section 7.01, then,
notwithstanding any other provision to the contrary, the amount of such
liability shall, without any further action by such Subsidiary Guarantor, any
Loan Party or any other Person, be automatically limited and reduced to the
highest amount (after giving effect to the right of contribution established in
Section 7.10) that is valid and enforceable, not void or voidable and not
subordinated to the claims of other creditors as determined in such action or
proceeding.
98

--------------------------------------------------------------------------------

Section 7.09           Release of Guarantors.  If, in compliance with the terms
and provisions of the Loan Documents, all or substantially all of the Equity
Interests of any Subsidiary Guarantor are sold or otherwise transferred (a
“Transferred Guarantor”) to a Person or Persons (other than any Company), such
Transferred Guarantor shall, effective immediately upon the consummation of such
sale or transfer, be automatically released from its obligations under this
Agreement (including under Section 10.03 hereof) and its obligations to pledge
and grant any Collateral owned by it pursuant to any Security Document and the
pledge of such Equity Interests to the Collateral Agent pursuant to the Security
Agreements shall be automatically released, and, so long as Borrower shall have
provided the Agents such certifications or documents as any Agent shall
reasonably request, the Collateral Agent shall take such actions as are
necessary to effect each release described in this Section 7.09 in accordance
with the relevant provisions of the Security Documents, so long as Borrower
shall have provided the Agents such certifications or documents as any Agent
shall reasonably request in order to demonstrate compliance with this Agreement.
 
Section 7.10          Right of Contribution.  Each Subsidiary Guarantor hereby
agrees that to the extent that a Subsidiary Guarantor shall have paid more than
its proportionate share of any payment made hereunder, such Subsidiary Guarantor
shall be entitled to seek and receive contribution from and against any other
Subsidiary Guarantor hereunder which has not paid its proportionate share of
such payment, in an amount not to exceed the highest amount that would be valid
and enforceable and not subordinated to the claims of other creditors as
determined in any action or proceeding involving any state corporate, limited
partnership or limited liability law, or any applicable state, federal or
foreign bankruptcy, insolvency, reorganization or other law affecting the rights
of creditors generally.  Each Subsidiary Guarantor’s right of contribution shall
be subject to the terms and conditions of Section 7.04. The provisions of this
Section 7.10 shall in no respect limit the obligations and liabilities of any
Subsidiary Guarantor to the Administrative Agent and the Lenders, and each
Subsidiary Guarantor shall remain liable to the Administrative Agent and the
Lenders for the full amount guaranteed by such Subsidiary Guarantor hereunder.
 
Section 7.11          Keepwell.  Each Qualified ECP Loan Party, jointly and
severally, hereby absolutely, unconditionally and irrevocably undertakes to
provide such funds or other support as may be needed from time to time by any
other Loan Party hereunder to honor all of such Loan Party’s obligations under
this Agreement in respect of Swap Obligations (provided, however, that each
Qualified ECP Loan Party shall only be liable under this Section 7.11 for the
maximum amount of such liability that can be hereby incurred without rendering
its obligations under this Section 7.11, or otherwise under this Agreement,
voidable under applicable law, including applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). The
obligations of each Qualified ECP Loan Party under this Section 7.11 shall
remain in full force and effect for so long as this Agreement shall remain in
effect and until the Commitments have been terminated and the principal of and
premium, if any, and interest on each Loan, all Fees and all other expenses or
amounts payable under any Loan Document (including all of the Guaranteed
Obligations) shall have been paid in full (other than contingent indemnification
obligations).  Each Qualified ECP Loan Party intends that this Section 7.11
constitute, and this Section 7.11 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Loan Party for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
99

--------------------------------------------------------------------------------

ARTICLE VIII


EVENTS OF DEFAULT
 
Section 8.01           Events of Default.  Upon the occurrence and during the
continuance of the following events (“Events of Default”):
 
(a)            default shall be made in the payment of any principal of any Loan
when and as the same shall become due and payable, whether at the due date
thereof (including a Term Loan Repayment Date) or at a date fixed for mandatory
prepayment thereof or by acceleration thereof or otherwise;
 
(b)            default shall be made in the payment of any interest on any Loan
or any Fee or any other amount (other than an amount referred to in paragraph
(a) above) due under any Loan Document, when and as the same shall become due
and payable, whether at the due date thereof (including an Interest Payment
Date) or at a date fixed for mandatory prepayment thereof or by acceleration
thereof or otherwise and such default shall continue unremedied for a period of
five Business Days;
 
(c)            any representation, warranty, certification or statement of fact
made or deemed made by or on behalf of Borrower or any of its Subsidiaries in
any Loan Document or in any document required to be delivered in connection
herewith or therewith, shall prove to have been false or misleading in any
material respect when so made, deemed made or furnished;
 
(d)            default shall be made in the due observance or performance by any
Company of any covenant, condition or agreement contained in (i) Section 5.02,
5.03(a), 5.08, 5.11, 5.13 (solely with respect to clause (A) thereof), 5.15 or
in Article VI; or (ii) Section 5.01 and, in the case of this clause (ii), such
default shall continue unremedied or shall not be waived for a period of 15 days
after the respective information was required to be delivered.
 
(e)            default shall be made in the due observance or performance by any
Company of any covenant, condition or agreement contained in any Loan Document
(other than those specified in Section 8.01(a), (b) or (d)) and such default
shall continue unremedied or shall not be waived for a period of 30 days after
any Responsible Officer of Borrower obtaining knowledge thereof;
 
(f)            any Company shall (i) fail to pay any principal or interest due
in respect of any Indebtedness (other than the Obligations) that is outstanding
in a principal amount (or, in the case of any Hedging Agreement, a Swap
Termination Value) of at least $5,000,000 either individually or in the
aggregate for the Companies, when and as the same shall become due and payable
beyond any applicable grace period, or (ii) fail to observe or perform any other
term, covenant, condition or agreement contained in any agreement or instrument
evidencing or governing any such Indebtedness, if the effect of any failure
referred to in this clause (ii) is to cause, or to permit the holder or holders
of such Indebtedness or a trustee or other representative on its or their behalf
to cause (with or without the giving of notice, and taking into account any
applicable grace periods or waivers), such Indebtedness to become due prior to
its stated maturity or become subject to a mandatory offer to purchase by the
obligor; provided that this clause (ii) shall not apply to secured Indebtedness
that becomes due as a result of the sale, transfer or other disposition
(including as a result of a casualty or condemnation event) of the property or
assets securing such Indebtedness (to the extent such sale, transfer or other
disposition is not prohibited under this Agreement and such Indebtedness is
repaid in accordance with its terms);
100

--------------------------------------------------------------------------------

(g)            an Insolvency Proceeding shall be commenced or an involuntary
petition shall be filed in a court of competent jurisdiction seeking (i) relief
in respect of any Company (other than an Immaterial Subsidiary) or of a
substantial part of the property of any Company (other than an Immaterial
Subsidiary), under Bankruptcy Code, as now constituted or hereafter amended, or
any other federal, state or foreign bankruptcy, insolvency, receivership or
similar Legal Requirement, (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator, liquidator, rehabilitator or similar
official for any Company (other than an Immaterial Subsidiary) or for a
substantial part of the property of any Company (other than an Immaterial
Subsidiary), or (iii) the winding-up or liquidation of any Company (other than
an Immaterial Subsidiary); and such proceeding or petition shall continue
undismissed for 60 days or an Order approving or ordering any of the foregoing
shall be entered;
 
(h)            any Company (other than an Immaterial Subsidiary) shall (i)
voluntarily commence any proceeding or file any petition seeking relief under
Bankruptcy Code, as now constituted or hereafter amended, or any other federal,
state or foreign bankruptcy, insolvency, receivership or similar Legal
Requirement, (ii) consent to the institution of, or fail to contest in a timely
and appropriate manner, any Insolvency Proceeding or the filing of any petition
described in clause (g) above, (iii) apply for or consent to the appointment of
a receiver, trustee, custodian, sequestrator, conservator, liquidator,
rehabilitator or similar official for any Company (other than an Immaterial
Subsidiary) or for a substantial part of the property of any Company (other than
an Immaterial Subsidiary), (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors, (vi) become unable, admit in
writing its inability or fail generally to pay its debts as they become due, or
(vii) take any action for the purpose of effecting any of the foregoing;
 
(i)            one or more Orders for the payment of money in an aggregate
amount in excess of $5,000,000 shall be rendered against any Company or any
combination thereof (other than to the extent covered by (i) insurance that has
not been denied and for which the carrier has not disclaimed responsibility and
for which a claim has been submitted or (ii) a third party indemnification
agreement under which the indemnifying party has accepted responsibility and
would reasonably be expected to remain solvent after satisfying such
indemnification obligation) and the same shall remain undischarged, unvacated or
unbonded for a period of 60 consecutive days during which execution shall not be
effectively stayed, or any action shall be legally taken by a judgment creditor
to levy upon properties of any Company to enforce any such Order;
 
(j)            one or more ERISA Events or similar events with respect to
Foreign Plans shall have occurred that, when taken together with all other such
ERISA Events and similar events with respect to Foreign Plans that have
occurred, could reasonably be expected to result in a Material Adverse Effect;
 
(k)            any security interest and Lien on any material portion of the
Collateral purported to be created by any Security Document shall cease to be in
full force and effect, or shall cease to give the Collateral Agent, for the
benefit of the Secured Parties, the Liens, rights, powers and privileges
purported to be created and granted under such Security Document (including a
valid, enforceable, perfected first priority security interest in and Lien on
all of the Collateral thereunder (except as otherwise expressly provided in such
Security Document and except for Permitted Liens) by a provision of any Loan
Document, on the part of any Agent, Lender or Secured Party)) in favor of the
Collateral Agent, or shall be asserted by or on behalf of Borrower or any other
Company not to be a valid, enforceable, perfected, first priority (except as
otherwise expressly provided in this Agreement, including as a result of a
transaction permitted hereunder, including without limitation, Section 6.05 or
Section 6.06, or such Security Document) security interest in or Lien on the
Collateral covered thereby;
101

--------------------------------------------------------------------------------

(l)            any Loan Document or any material provisions thereof shall at any
time and for any reason (other than as expressly permitted under such Loan
Document or upon payment in full of all of the Secured Obligations) be declared
by a court of competent jurisdiction to be null and void, or a proceeding shall
be commenced by or on behalf of any Loan Party or by any other Person, or by any
Governmental Authority, seeking to establish the invalidity or unenforceability
thereof (exclusive of questions of interpretation of any provision thereof), or
any Loan Party shall directly or indirectly repudiate, revoke, terminate or
rescind (or purport to do any of the foregoing) or deny any portion of its
liability or obligation for the Obligations; or
 
(m)            there shall have occurred a Change in Control;
 
then, and in every such event (other than an event with respect to Borrower
described in paragraph (g) or (h) above), and at any time thereafter during the
continuance of such event, the Administrative Agent may, and at the request of
the Required Lenders, shall, by notice to Borrower, take either or both of the
following actions, at the same or different times:  (i) terminate forthwith the
Commitments; (ii) declare the Loans then outstanding to be forthwith due and
payable in whole or in part, whereupon the principal of the Loans so declared to
be due and payable, together with accrued interest thereon and any unpaid
accrued Fees and all other liabilities of the Loan Parties accrued hereunder
(including payments of Prepayment Premiums) and under any other Loan Document,
shall become forthwith due and payable, without presentment, demand, protest or
any other notice of any kind, all of which are hereby expressly waived by
Borrower and the Subsidiary Guarantors, anything contained herein or in any
other Loan Document to the contrary notwithstanding; and (iii) exercise any and
all of its other rights and remedies under applicable Legal Requirements,
hereunder and under the other Loan Documents, and, in any event, with respect to
Borrower described in paragraph (g) or (h) above, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and any unpaid accrued Fees and all other
liabilities of the Loan Parties accrued hereunder (including payments of
Prepayment Premiums) and under any other Loan Document, shall automatically
become due and payable, without presentment, demand, protest or any other notice
of any kind, all of which are hereby expressly waived by Borrower and the
Subsidiary Guarantors, anything contained herein or in any other Loan Document
to the contrary notwithstanding.
 
In addition, without limiting the foregoing, in the event of a foreclosure (or
other similar exercise of remedies) by Collateral Agent on any of the Collateral
pursuant to a public or private sale or other disposition, the Collateral Agent,
the Administrative Agent or any Secured Party may be the purchaser of any or all
of such Collateral at any such sale or other disposition and, in addition, the
Collateral Agent or the Administrative Agent, as agent for and representative of
all of Secured Parties (but not any Lender or Lenders in its or their respective
individual capacities unless Required Lenders shall otherwise agree in writing)
shall be entitled, for the purpose of bidding and making settlement or payment
of the purchase price for all or any portion of the Collateral sold at any such
sale or other disposition, to use and apply any of the Obligations as a credit
on account of the purchase price for any Collateral payable by Collateral Agent
at such sale.
 
Section 8.02          Rescission.  If at any time after termination of the
Commitments or acceleration of the maturity of the Loans, the Loan Parties shall
pay all arrears of interest and all payments on account of principal of the
Loans owing by them that shall have become due otherwise than by acceleration
(with interest on principal and, to the extent permitted by law, on overdue
interest, at the rates specified herein) and all Defaults (other than
non-payment of principal of and accrued interest on the Loans due and payable
solely by virtue of acceleration) shall be remedied or waived pursuant to
Section 10.02, then upon the written consent of the Required Lenders (which may
be given or withheld in their sole discretion) and written notice to Borrower,
the termination of the Commitments or the acceleration and their consequences
may be rescinded and annulled, but such action shall not affect any subsequent
Default or impair any right or remedy consequent thereon.  The provisions of the
preceding sentence are intended merely to bind the Lenders and the other Secured
Parties to a decision that may be made at the election of the Required Lenders,
and such provisions are not intended to benefit Borrower and the other Loan
Parties and do not give Borrower and/or any of the Loan Parties the right to
require the Lenders to rescind or annul any acceleration hereunder, even if the
conditions set forth herein are met.
102

--------------------------------------------------------------------------------

Section 8.03           Equity Cure.
 
(a)            Notwithstanding anything to the contrary contained in Section
8.01, but subject to Sections 8.03(b), (c) and (d), solely for the purpose of
determining whether an Event of Default has occurred under the Financial
Covenants set forth in Section 6.10 as of the end of any fiscal quarter (such
fiscal quarter, a “Cure Quarter”), any equity contribution (in the form of
Qualified Capital Stock) made to the Borrower after the last day of such Cure
Quarter and on or prior to the tenth (10th) Business Day after the date on which
financial statements are required to be delivered pursuant to Section 5.01(a) or
(b) with respect to such applicable fiscal quarter (the “Cure Expiration Date”),
and such cash will, if so designated by Borrower, be included in the calculation
of Consolidated EBITDA for the purposes of determining compliance with the
Financial Covenants set forth in Section 6.10 at the end of such fiscal quarter
and the subsequent three fiscal quarters (any such equity contribution so
included in the calculation of Consolidated EBITDA, an “Equity Cure
Contribution”, and the amount of such Equity Cure Contribution, the “Cure
Amount”); provided that (i) such Equity Cure Contribution is not used to
increase the Cumulative Amount, (ii) such Cure Amount does not exceed the amount
necessary to cure any Event of Default under the Financial Covenants as at the
end of such applicable fiscal quarter and (iii) the proceeds of such Equity Cure
Contribution shall be applied in accordance with Section 2.10(d)(ii) to prepay
the Loans.  All Equity Cure Contributions shall be disregarded for all purposes
of this Agreement other than inclusion in the calculation of Consolidated EBITDA
for the purpose of determining compliance with the Financial Covenants set forth
in Section 6.10 at the end of such fiscal quarter and the subsequent three
fiscal quarters, including the determination of the Cumulative Amount and all
components thereof and any baskets with respect to the covenants contained in
Article VI.  Any reduction in Indebtedness (including, for the avoidance of
doubt, the prepayment of the Loans in accordance with Section 2.10(d)(ii)) with
the proceeds of any Equity Cure Contribution shall be ignored for purposes of
determining compliance with the Financial Covenants.  Notwithstanding anything
to the contrary contained in Section 8.01, (A) upon receipt of the Cure Amount
by Borrower in an amount necessary to cause Borrower to be in compliance with
the Financial Covenants under Section 6.10 at the end of such fiscal quarter,
the Financial Covenants under Section 6.10 shall be deemed satisfied and
complied with as of the end of the relevant fiscal quarter with the same effect
as though there had been no failure to comply with the Financial Covenants under
Section 6.10 and any Default or Event of Default related to any failure to
comply with the Financial Covenants under Section 6.10 shall be deemed not to
have occurred for purposes of the Loan Documents, (B) upon receipt by the
Administrative Agent of a Notice of Intent to Cure prior to the Cure Expiration
Date, no Default or Event of Default shall be deemed to have occurred on the
basis of any failure to comply with the Financial Covenants under Section 6.10
until such failure is not cured pursuant to the Notice of Intent to Cure on or
prior to the Cure Expiration Date and (C) upon receipt by the Administrative
Agent of a Notice of Intent to Cure prior to the Cure Expiration Date, none of
the Administrative Agent, the Collateral Agent or any Lender shall exercise the
right to accelerate the Loans or to foreclose on the Collateral solely on the
basis of an Event of Default having occurred as a result of a violation of the
Financial Covenants set forth in Section 6.10.
103

--------------------------------------------------------------------------------

(b)            In each period of four consecutive fiscal quarters, (x) there
shall be at least two consecutive fiscal quarters in which no Equity Cure
Contribution is made and (y) there shall not be any Equity Cure Contributions
made in any two consecutive fiscal quarters.
 
(c)            There shall be no more than three Equity Cure Contributions made
during the term of this Agreement.
 
(d)            No Equity Cure Contribution for any fiscal quarter shall be
greater than $2,000,000.
 
Section 8.04           Application of Proceeds.  The proceeds received by the
Collateral Agent in respect of any sale of, collection from or other realization
upon all or any part of the Collateral pursuant to the exercise by the
Collateral Agent of its remedies shall be applied, in full or in part, together
with any other sums then held by the Collateral Agent pursuant to this Agreement
or any other Loan Document, promptly by the Collateral Agent as follows:
 
(a)            First, to the indefeasible payment in full in cash of all
reasonable and documented costs and expenses, fees, commissions and taxes of
such sale, collection or other realization (including compensation to the
Collateral Agent, the Administrative Agent and their respective agents and
counsel, and all expenses, liabilities and advances made or incurred by the
Collateral Agent or the Administrative Agent in connection therewith and all
amounts for which the Collateral Agent or the Administrative Agent is entitled
to indemnification pursuant to the provisions of any Loan Document), together
with interest on each such amount at the highest rate then in effect under this
Agreement from and after the date such amount is due, owing or unpaid until paid
in full;
 
(b)            Second, to the indefeasible payment in full in cash of all other
reasonable and documented costs and expenses of such sale, collection or other
realization (including compensation to the other Secured Parties and their
agents and counsel and all costs, liabilities and advances made or incurred by
the other Secured Parties in connection therewith), together with interest on
each such amount at the highest rate then in effect under this Agreement from
and after the date such amount is due, owing or unpaid until paid in full;
 
(c)            Third, without duplication of amounts applied pursuant to clauses
(a) and (b) above, to the indefeasible payment in full in cash, pro rata, of
interest due in respect of the  Obligations, in each case equally and ratably in
accordance with the respective amounts thereof then due and owing;
 
(d)            Fourth, to the indefeasible payment in full in cash, pro rata, of
the principal amount of the Obligations in respect of the Credit Facilities;
 
(e)            Fifth, to the indefeasible payment in full in cash of Secured
Obligations of the type specified in clause (b) of the definition of Secured
Obligations then due and owing, pro rata;
 
(f)            Sixth, to the indefeasible payment in full in cash of the
remaining Secured Obligations then due and owing, pro rata; and
 
(g)            Seventh, the balance, if any, to the Person lawfully entitled
thereto (including the applicable Loan Party or its successors or assigns) or as
a court of competent jurisdiction may direct.
 
In the event that any such proceeds are insufficient to pay in full the items
described in clauses (a) through (g) of this Section 8.04, the Loan Parties
shall remain liable, jointly and severally, for any deficiency.
104

--------------------------------------------------------------------------------

ARTICLE IX


THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT
 
Section 9.01           Appointment.  j)  Each Lender hereby irrevocably
designates and appoints each of the Administrative Agent and the Collateral
Agent as an agent of such Lender under this Agreement and the other Loan
Documents.  Each Lender irrevocably authorizes each Agent, in such capacity,
through its agents or employees, to take such actions on its behalf under the
provisions of this Agreement and the other Loan Documents and to exercise such
powers and perform such duties as are delegated to such Agent by the terms of
this Agreement and the other Loan Documents, together with such actions and
powers as are reasonably incidental thereto.  The provisions of this Article IX
are solely for the benefit of the Agents and the Lenders, and no Loan Party
shall have rights as a third party beneficiary of any such provisions.  Without
limiting the generality of the foregoing, the Agents are hereby expressly
authorized to execute any and all documents (including releases) with respect to
the Collateral and any rights of the Secured Parties with respect thereto as
contemplated by and in accordance with the provisions of this Agreement and the
other Loan Documents.  In performing its functions and duties hereunder, each
Agent shall act solely as an agent of the Lenders and does not assume and shall
not be deemed to have assumed any obligation towards or relationship of agency
or trust with or for Borrower or any of its Subsidiaries.  Without limiting the
generality of the foregoing, the use of the term “agent” in this Agreement with
reference to the Administrative Agent or the Collateral Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law.  Instead, such term is used merely as a
matter of market custom and is intended to create or reflect only an
administrative relationship between independent contracting parties.
 
(b)            Each Lender irrevocably appoints each other Lender as its agent
and bailee for the purpose of perfecting Liens (whether pursuant to Section
8-301(a)(2) of the UCC or otherwise), for the benefit of the Secured Parties, in
assets in which, in accordance with the UCC or any other applicable Legal
Requirement a security interest can be perfected by possession or control. 
Should any Lender (other than the Collateral Agent) obtain possession or control
of any such Collateral, such Lender shall notify the Collateral Agent thereof,
and, promptly following the Collateral Agent’s request therefor, shall deliver
such Collateral to the Collateral Agent or otherwise deal with such Collateral
in accordance with the Collateral Agent’s instructions.
 
Section 9.02           Agent in Its Individual Capacity.  Each Person serving as
an Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not an
Agent, and the term “Lender” or “Lenders” shall, unless otherwise expressly
indicated or unless the context otherwise requires, include the Person serving
as an Agent hereunder in its individual capacity.  Such Person and its
Affiliates may accept deposits from, lend money to, act as financial advisor or
in any other advisory capacity for, and generally engage in any kind of business
with, any Company or Affiliate thereof as if it were not an Agent hereunder and
without duty to account therefor to the Lenders.
105

--------------------------------------------------------------------------------

Section 9.03          Exculpatory Provisions.  No Agent shall have any duties or
obligations except those expressly set forth in the Loan Documents.  Without
limiting the generality of the foregoing, (a) no Agent shall be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) no Agent shall have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated by the Loan Documents that such Agent is required
to exercise in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.02); provided that no Agent shall be required to take any
action that, in its opinion or the opinion of its counsel, may expose such Agent
to liability, if the Agent is not indemnified to its satisfaction, or that is
contrary to any Loan Document or applicable Legal Requirements including, for
the avoidance of doubt any action that may be in violation of the automatic stay
under any Insolvency Law or that may effect a foreclosure, modification or
termination of property of a Defaulting Lender under any Debtor Relief Law, and
(c) except as expressly set forth in the Loan Documents, no Agent shall have any
duty to disclose or shall be liable for the failure to disclose, any information
relating to any Company or any of its Affiliates that is communicated to or
obtained by the Person serving as such Agent or any of its Affiliates in any
capacity.  No Agent shall be liable for any action taken or not taken by it (i)
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary, or as any Agent shall
believe in good faith shall be necessary, under the circumstances as provided in
Section 10.02) or (ii) in the absence of its own gross negligence or willful
misconduct as determined by a court of competent jurisdiction by a final and
nonappealable judgment.  No Agent shall be deemed to have knowledge of any
Default unless and until written notice thereof describing such default is given
to such Agent by Borrower or a Lender, and no Agent shall be responsible for or
have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth in any Loan Document or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document or (v) the satisfaction of any condition set
forth in Article IV or elsewhere in any Loan Document.  Each party to this
Agreement acknowledges and agrees that the Administrative Agent may from time to
time use one or more outside service providers for the tracking of all UCC
financing statements (and/or other collateral related filings and registrations
from time to time) required to be filed or recorded pursuant to the Loan
Documents and the notification to the Administrative Agent, of, among other
things, the upcoming lapse or expiration thereof, and that each of such service
providers will be deemed to be acting at the request and on behalf of Borrower
and the other Loan Parties.  No Agent shall be liable for any action taken or
not taken by any such service provider.  Neither any Agent nor any of its
officers, partners, directors, employees or agents shall be liable to the
Lenders for any action taken or omitted by any Agent under or in connection with
any of the Loan Documents.
 
Section 9.04           Reliance by Agent.  Each Agent shall be entitled to rely
upon, and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent, or
otherwise authenticated by a proper Person.  Each Agent also may rely upon any
statement made to it orally and believed by it to be made by a proper Person,
and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan, that by its
terms must be fulfilled to the satisfaction of a Lender, each Agent may presume
that such condition is satisfactory to such Lender unless each Agent shall have
received written notice to the contrary from such Lender prior to the making of
such Loan.  Each Agent may consult with legal counsel (who may be counsel for
Borrower), independent accountants and other Advisors selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or Advisors.
 
Section 9.05           Delegation of Duties.  Each Agent may perform any and all
of its duties and exercise its rights and powers under this Agreement or under
any other Loan Document by or through, or delegate any and all such rights and
powers to, any one or more sub-agents appointed by such Agent.  Each Agent and
any such sub-agent may perform any and all of its duties and exercise its rights
and powers by or through their respective Affiliates.  The exculpatory,
indemnification and other provisions of the preceding paragraphs shall apply to
any such sub-agent and to the Affiliates of each Agent and any such sub-agent,
and shall apply, without limiting the foregoing, to their respective activities
in connection with the syndication of the Credit Facilities provided for herein
as well as activities as Agent.  The Agents shall not be responsible for the
negligence or misconduct of any sub-agent except to the extent that a court of
competent jurisdiction determines in a final and nonappealable judgment that
such Agent acted with gross negligence or willful misconduct in the selection of
such sub-agent.
106

--------------------------------------------------------------------------------

Section 9.06           Successor Agent.  Each Agent may resign as such at any
time upon at least 10 days’ prior notice to the Lenders and Borrower.  Upon any
such resignation, the Required Lenders shall have the right, with the written
consent of Borrower (not to be unreasonably withheld or delayed) so long as no
Event of Default has occurred and is continuing, to appoint a successor Agent
from among the Lenders.  If no successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 10 days after
the retiring Agent gives notice of its resignation, then the retiring Agent may,
on behalf of the Lenders, appoint a successor Agent with the written consent of
the Borrower (not to be unreasonably withheld or delayed) so long as no Event of
Default has occurred and is continuing, which successor shall be a commercial
banking institution organized under the laws of the United States (or any State
thereof) or a United States branch or agency of a commercial banking
institution, in each case, having combined capital and surplus of at least
$500,000,000; provided that if such retiring Agent is unable to find a
commercial banking institution that is willing to accept such appointment and
which meets the qualifications set forth above, the retiring Agent’s resignation
shall nevertheless thereupon become effective and the retiring (or retired)
Agent shall be discharged from its duties and obligations under the Loan
Documents, and the Lenders shall assume and perform all of the duties of the
Agent under the Loan Documents until such time, if any, as the Required Lenders
appoint a successor Agent.
 
Upon the acceptance of its appointment as an Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Agent, and the retiring (or retired) Agent
shall be discharged from its duties and obligations under the Loan Documents. 
The fees payable by Borrower to a successor Agent shall be the same as those
payable to its predecessor unless otherwise agreed between Borrower and such
successor.  After an Agent’s resignation hereunder, the provisions of this
Article IX and Section 10.03 shall continue in effect for the benefit of such
retiring Agent, its sub-agents and their respective Affiliates in respect of any
actions taken or omitted to be taken by any of them while it was acting as
Agent.
 
Section 9.07           Non-Reliance on Agent and Other Lenders.  Each Lender
acknowledges that it has, independently and without reliance upon any Agent or
any other Lender or any of their respective Affiliates and based on such
documents and information as it has deemed appropriate, conducted its own
independent investigation of the financial condition and affairs of the Loan
Parties and their Subsidiaries and made its own credit analysis and decision to
enter into this Agreement.  Each Lender further represents and warrants that it
has reviewed each document made available to it on the Platform in connection
with this Agreement and has acknowledged and accepted the terms and conditions
applicable to the recipients thereof (including any such terms and conditions
set forth, or otherwise maintained, on the Platform with respect thereto).  Each
Lender also acknowledges that it will, independently and without reliance upon
any Agent or any other Lender or any of their respective Affiliates and based on
such documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or related agreement or any
document furnished hereunder or thereunder.
 
Section 9.08           Named Agents.  The parties hereto acknowledge that the
Arranger holds such title in name only, and that such title confers no
additional rights or obligations relative to those conferred on any Lender
hereunder.
107

--------------------------------------------------------------------------------

Section 9.09           Indemnification.  The Lenders severally agree to
indemnify each Agent in its capacity as such and each of its Related Parties (to
the extent not reimbursed by Borrower or the Subsidiary Guarantors and without
limiting the obligation of Borrower or the Subsidiary Guarantors to do so),
ratably according to their respective outstanding Loans and Commitments in
effect on the date on which indemnification is sought under this Section 9.09
(or, if indemnification is sought after the date upon which all Commitments
shall have terminated and the Loans shall have been paid in full, ratably in
accordance with such outstanding Loans and Commitments as in effect immediately
prior to such date), from and against any and all liabilities, obligations,
losses, damages, fines, penalties, actions, claims, suits, judgments,
litigations, investigations, inquiries or proceedings, costs, expenses or
disbursements of any kind whatsoever that may at any time (whether before or
after the payment of the Loans) be imposed on, incurred by or asserted against
such Agent or Related Party in any way relating to or arising out of, the
Commitments, this Agreement, any of the other Loan Documents or any documents
contemplated by or referred to herein or therein, the Transactions or any of the
other transactions contemplated hereby or thereby or any action taken or omitted
by such Agent or Related Party under or in connection with any of the foregoing
(IN ALL CASES, WHETHER OR NOT CAUSED OR ARISING, IN WHOLE OR IN PART, OUT OF THE
COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF ANY AGENT OR RELATED PARTY);
provided that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, claims, suits,
judgments, litigations, investigations, inquiries or proceedings, costs,
expenses or disbursements that are found by a final and nonappealable judgment
of a court of competent jurisdiction to have directly resulted solely and
directly from such Agent’s or Related Party’s, as the case may be, gross
negligence or willful misconduct.  The agreements in this Section 9.09 shall
survive the payment of the Loans and all other amounts payable hereunder.
 
Section 9.10           Withholding Taxes.  To the extent required by any
applicable law, the Administrative Agent may withhold from any payment to any
Lender an amount equivalent to any applicable withholding Tax.  If the Internal
Revenue Service or any other Governmental Authority asserts a claim that the
Administrative Agent did not properly withhold Tax from amounts paid to or for
the account of any Lender because the appropriate form was not delivered or was
not properly executed or because such Lender failed to notify the Administrative
Agent of a change in circumstance which rendered the exemption from, or
reduction of, withholding Tax ineffective or for any other reason, or if
Administrative Agent reasonably determines that a payment was made to a Lender
pursuant to this Agreement without deduction of applicable withholding tax from
such payment, such Lender shall indemnify the Administrative Agent fully for all
amounts paid, directly or indirectly, by the Administrative Agent as Tax or
otherwise, including any penalties or interest and together with all expenses
(including legal expenses, allocated internal costs and out-of-pocket expenses)
incurred.
 
Section 9.11           Lender’s Representations, Warranties and
Acknowledgements.  k)  Each Lender represents and warrants that it has made its
own independent investigation of the financial condition and affairs of Borrower
and its Subsidiaries in connection with Credit Extensions hereunder and that it
has made and shall continue to make its own appraisal of the creditworthiness of
Borrower and its Subsidiaries.  No Agent shall have any duty or responsibility,
either initially or on a continuing basis, to make any such investigation or any
such appraisal on behalf of Lenders or to provide any Lender with any credit or
other information with respect thereto, whether coming into its possession
before the making of the Loans or at any time or times thereafter, and no Agent
shall have any responsibility with respect to the accuracy of or the
completeness of any information provided to the Lenders.  Each Lender
acknowledges that no Agent or Related Party of any Agent has made any
representation or warranty to it.  Except for documents expressly required by
any Loan Document to be transmitted by an Agent to the Lenders, no Agent shall
have any duty or responsibility (either express or implied) to provide any
Lender with any credit or other information concerning any Loan Party, including
the business, prospects, operations, property, financial and other condition or
creditworthiness  of any Loan Party or any Affiliate of a Loan Party, that may
come in to the possession of an Agent or any of its Related Parties.
108

--------------------------------------------------------------------------------

(b)            Each Lender, by delivering its signature page to this Agreement
or an Assignment Agreement and funding its Loan, shall be deemed to have
acknowledged receipt of, and consented to and approved, each Loan Document and
each other document required to be approved by any Agent, the Required Lenders
or the Lenders, as applicable, on the Closing Date.
 
Section 9.12           Collateral Documents and Guarantee.
 
(a)            Agents under Collateral Documents and Guarantee.  Each Secured
Party hereby further authorizes the Administrative Agent or the Collateral
Agent, as applicable, on behalf of and for the benefit of the Secured Parties,
to be the agent for and representative of the Secured Parties with respect to
the Guarantee, the Collateral and the Loan Documents; provided that neither the
Administrative Agent nor the Collateral Agent shall owe any fiduciary duty, duty
of loyalty, duty of care, duty of disclosure or any other obligation whatsoever
to any holder of Obligations with respect to any Hedging Agreement or any holder
of Treasury Management Obligations.  Subject to Section 10.02, without further
written consent or authorization from any Secured Party, the Administrative
Agent or the Collateral Agent, as applicable, may execute any documents or
instruments necessary to (i) in connection with a sale or disposition of assets
permitted by this Agreement, release any Lien encumbering any item of Collateral
that is the subject of such sale or other disposition of assets or to which the
Required Lenders (or such other Lenders as may be required to give such consent
under Section 10.02) have otherwise consented or (ii) release any Subsidiary
Guarantor from the Guarantee pursuant to Section 7.09 or with respect to which
the Required Lenders (or such other Lenders as may be required to give such
consent under Section 10.02) have otherwise consented.
 
(b)            Right to Realize on Collateral and Enforce Guarantee.  Anything
contained in any of the Loan Documents to the contrary notwithstanding,
Borrower, the Administrative Agent, the Collateral Agent and each Secured Party
hereby agree that (i) no Secured Party shall have any right individually to
realize upon any of the Collateral or to enforce the Guarantee, it being
understood and agreed that all powers, rights and remedies hereunder and under
any of the Loan Documents may be exercised solely by the Administrative Agent or
the Collateral Agent, as applicable, for the benefit of the Secured Parties in
accordance with the terms hereof and thereof and all powers, rights and remedies
under the Collateral Documents may be exercised solely by the Collateral Agent
for the benefit of the Secured Parties in accordance with the terms thereof, and
(ii) in the event of a foreclosure or similar enforcement action by the
Collateral Agent on any of the Collateral pursuant to a public or private sale
or other disposition (including, without limitation, pursuant to Section 363(k),
Section 1129(b)(2)(a)(ii) or otherwise of the Bankruptcy Code), the Collateral
Agent (or any Lender, except with respect to a “credit bid” pursuant to Section
363(k), Section 1129(b)(2)(a)(ii) or otherwise of the Bankruptcy Code,) may be
the purchaser or licensor of any or all of such Collateral at any such sale or
other disposition and the Collateral Agent, as agent for and representative of
the Secured Parties (but not any Lender or Lenders in its or their respective
individual capacities) shall be entitled, upon instructions from the Required
Lenders, for the purpose of bidding and making settlement or payment of the
purchase price for all or any portion of the Collateral sold at any such sale or
disposition, to use and apply any of the Obligations as a credit on account of
the purchase price for any collateral payable by the Collateral Agent at such
sale or other disposition.
 
(c)            Release of Collateral and Guarantees, Termination of Loan
Documents.
 
(i)            Notwithstanding anything to the contrary contained herein or in
any other Loan Document, the Administrative Agent shall (without notice to, or
vote or consent of, any Lender, or any Affiliate of any Lender that is a party
to any Hedging Agreement or a holder of Treasury Management Obligations) take
such actions as shall be required to release its security interest in any
Collateral subject to any disposition permitted by the Loan Documents, and to
release any guarantee obligations under any Loan Document of any Person subject
to such disposition, to the extent necessary to permit consummation of such
disposition in accordance with the Loan Documents.
109

--------------------------------------------------------------------------------

(ii)            Notwithstanding anything to the contrary contained herein or any
other Loan Document, when all Obligations (other than obligations in respect of
any Hedging Agreement or Treasury Management Obligations) have been paid in full
and all Commitments have terminated or expired, upon request of Borrower, the
Administrative Agent shall (without notice to, or vote or consent of, any
Lender, or any Affiliate of any Lender that is a party to any Hedging Agreement
or a holder of Treasury Management Obligations) take such actions as shall be
required to release its security interest in all Collateral, and to release all
guarantee obligations provided for in any Loan Document, whether or not on the
date of such release there may be outstanding Obligations in respect of Hedging
Agreements or Treasury Management Obligations.  Any such release of guarantee
obligations shall be deemed subject to the provision that such guarantee
obligations shall be reinstated if after such release any portion of any payment
in respect of the Obligations guaranteed thereby shall be rescinded or must
otherwise be restored or returned upon the insolvency, bankruptcy, dissolution,
liquidation or reorganization of Borrower or any Subsidiary Guarantor, or upon
or as a result of the appointment of a receiver, intervenor or conservator of,
or trustee or similar officer for, Borrower or any Subsidiary Guarantor or any
substantial part of its property, or otherwise, all as though such payment had
not been made.
 
(d)            The Collateral Agent shall not be responsible for or have a duty
to ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Collateral Agent’s Lien thereon, or any certificate prepared
by any Loan Party in connection therewith, nor shall the Collateral Agent be
responsible or liable to the Lenders for any failure to monitor or maintain any
portion of the Collateral.
 
Section 9.13          Administrative Agent May File Bankruptcy Disclosure and
Proofs of Claim.  In case of the pendency of any proceeding under any Debtor
Relief Laws relative to any Loan Party, the Administrative Agent (irrespective
of whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on Borrower) shall be entitled
and empowered (but not obligated) by intervention in such proceeding or
otherwise:
 
(a)            to file a verified statement pursuant to Rule 2019 of the Federal
Rules of Bankruptcy Procedure that, in its sole opinion, complies with such
Rule’s disclosure requirements for entities representing more than one creditor;
 
(b)            to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its respective agents
and counsel and all other amounts due the Administrative Agent under Sections
2.03 and 10.03) allowed in such judicial proceeding; and
 
(c)            to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
110

--------------------------------------------------------------------------------

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under this Agreement.  To the extent that the payment of
any such compensation, expenses, disbursements and advances of the
Administrative Agent, its agents and counsel, and any other amounts due the
Administrative Agent under this Agreement out of the estate in any such
proceeding, shall be denied for any reason, payment of the same shall be secured
by a Lien on, and shall be paid out of, any and all distributions, dividends,
money, securities and other properties that the Lenders may be entitled to
receive in such proceeding whether in liquidation or under any plan of
reorganization or arrangement or otherwise.
 
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.
 
ARTICLE X


MISCELLANEOUS
 
Section 10.01        Notices.  l)  Generally.  Notices and other communications
provided for herein shall, except as provided in Section 10.01(b), be in writing
and shall be delivered by hand or overnight courier service, mailed by certified
or registered mail or sent by facsimile, to the notice address for the parties
as set forth on Annex II hereto.  Notices and other communications to the
Lenders hereunder may (subject to Section 10.01(b)) be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent.  Any party hereto
may change its address, facsimile number or e-mail address for notices and other
communications hereunder by notice to the other parties hereto.  The
Administrative Agent or Borrower may, in its discretion, agree to accept notices
and other communications to it hereunder by electronic communications pursuant
to procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.  Unless the Administrative
Agent otherwise prescribes, (A) notices and other communications sent to an
e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgment from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgment); provided that if such notice or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
Business Day for the recipient, and (B) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (A) of notification that such notice or communication is available and
identifying the website address therefor.
 
(b)            Posting.  Each Loan Party hereby agrees that it will provide to
the Administrative Agent all information, documents and other materials that it
is obligated to furnish to the Administrative Agent pursuant to this Agreement
and any other Loan Document, including all notices, requests, financial
statements, financial and other reports, certificates and other information
materials, but excluding any such communication that (i) provides a Notice of
Intent to Cure or (ii) provides notice of any Default under this Agreement (all
such non-excluded communications, collectively, the “Communications”), by
transmitting the Communications in an electronic/soft medium in a format
reasonably acceptable to the Administrative Agent at the e-mail address(es)
provided to Borrower by the Administrative Agent from time to time or in such
other form, including hard copy delivery thereof, as the Administrative Agent
shall require.  In addition, each Loan Party agrees to continue to provide the
Communications to the Administrative Agent in the manner specified in this
Agreement or any other Loan Document or in such other form, including hard copy
delivery thereof, as the Administrative Agent shall require.  Nothing in this
Section 10.01 shall prejudice the right of the Agents, any Lender or any Loan
Party to give any notice or other communication pursuant to this Agreement or
any other Loan Document in any other manner specified in this Agreement or any
other Loan Document or as any such Agent shall require.
111

--------------------------------------------------------------------------------

(c)            To the extent consented to by the Administrative Agent in writing
from time to time, the Administrative Agent agrees that receipt of the
Communications by the Administrative Agent at its e-mail address(es) set forth
above shall constitute effective delivery of the Communications to the
Administrative Agent for purposes of the Loan Documents.
 
(d)            Each Loan Party further agrees that the Administrative Agent may
make the Communications available to the other Agents or the Lenders by posting
the Communications on a Platform.  The Platform and any Approved Electronic
Communications are provided “as is” and “as available.”  The Agents do not
warrant the accuracy or completeness of the Communications, or the adequacy of
the Platform and expressly disclaim liability for errors or omissions in the
Platform and the Approved Electronic Communications.  No warranty of any kind,
express, implied or statutory, including, without limitation, any warranty of
merchantability, fitness for a particular purpose, non-infringement of third
party rights or freedom from viruses or other code defects, is made by any Agent
in connection with the Communications or the Platform.  In no event shall any
Agent have any liability to any Loan Party, any Lender or any other Person for
damages of any kind, whether or not based on strict liability and including
direct or indirect, special, incidental or consequential damages, losses or
expenses (whether in contract, tort or otherwise) arising out of or related to
any Loan Party’s or any Agent’s transmissions of Communications through Internet
(including the Platform).  Notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing clause
(i) of notification that such notice or communication is available and
identifying the website address therefor.  Each Loan Party understands that the
distribution of material through an electronic medium is not necessarily secure
and that there are confidentiality and other risks associated with such
distribution and agrees and assumes the risks associated with such electronic
distribution, except to the extent caused by the willful misconduct or gross
negligence of the Administrative Agent, as determined by a final, non‑appealable
judgment of a court of competent jurisdiction.
 
(e)            The Administrative Agent agrees that the receipt of the
Communications by the Administrative Agent at its e-mail address shall
constitute effective delivery of the Communications to the Administrative Agent
for purposes of the Loan Documents.  Each Lender agrees that receipt of notice
to it (as provided in the next sentence) specifying that the Communications have
been posted to the Platform shall constitute effective delivery of the
Communications to such Lender for purposes of the Loan Documents.  Each Lender
agrees to notify the Administrative Agent in writing (including by electronic
communication) from time to time of such Lender’s e-mail address to which the
foregoing notice may be sent by electronic transmission and that the foregoing
notice may be sent to such e-mail address.  Nothing herein shall prejudice the
right of the Administrative Agent or any Lender to give any notice or other
communication pursuant to any Loan Document in any other manner specified in
such Loan Document.
 
(f)            Each Loan Party, each Lender and each Agent agrees that the
Administrative Agent may, but shall not be obligated to, store any Approved
Electronic Communications on the Platform in accordance with the Administrative
Agent’s customary document retention procedures and policies.
 
(g)            Each Public Lender agrees to cause at least one individual at or
on behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable law, including
United States federal and state securities laws, to make reference to
information that is not made available through the “Public Side Information”
portion of the Platform and that may contain Material Non-Public Information. 
In the event that any Public Lender has determined for itself to not access any
information disclosed through the Platform or otherwise, such Public Lender
acknowledges that (i) other Lenders may have availed themselves of such
information and (ii) neither Borrower nor the Administrative Agent has any
responsibility for such Public Lender’s decision to limit the scope of the
information it has obtained in connection with this Agreement and the other Loan
Documents.
112

--------------------------------------------------------------------------------

Section 10.02        Waivers; Amendment.  m)  No failure or delay by any Agent
or any Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power.  The rights and remedies of
each Agent and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have.  No waiver of any provision of any Loan Document or consent to
any departure by any Loan Party therefrom shall in any event be effective unless
the same shall be permitted by Section 10.02(b), and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given.  Without limiting the generality of the foregoing, the making of a Loan
shall not be construed as a waiver of any Default, regardless of whether any
Agent or any Lender may have had notice or knowledge of such Default at the
time.  No notice or demand on Borrower or any other Loan Party in any case shall
entitle Borrower or any other Loan Party to any other or further notice or
demand in similar or other circumstances.
 
(b)            Subject to Section 2.16(c) and Section 10.02(c) and (d), neither
this Agreement nor any other Loan Document nor any provision hereof or thereof
may be waived, amended, supplemented or modified except, in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by
Borrower and the Required Lenders or, in the case of any other Loan Document,
pursuant to an agreement or agreements in writing entered into by the
Administrative Agent, the Collateral Agent (in the case of any Security
Document) and the Loan Party or Loan Parties that are parties thereto, in each
case with the written consent of the Required Lenders; provided that no such
agreement shall:
 
(i)            increase or extend the expiry date of the Commitment of any
Lender without the written consent of such Lender (it being understood that no
amendment, modification, termination, waiver or consent with respect to any
condition precedent, covenant or Default (or any definition used, respectively,
therein) shall constitute an increase in or extension of the expiry date of the
Commitment of any Lender for purposes of this clause (i));
 
(ii)            reduce the principal amount or premium, if any, of any Loan or
reduce the rate of interest thereon (other than interest pursuant to Section
2.06(c)), or reduce any Fees payable hereunder, or change the form or currency
of payment of any Obligation, without the written consent of each Lender
directly affected thereby (it being understood that any amendment or
modification to the financial definitions in this Agreement shall not constitute
a reduction in the rate of interest or fees for purposes of this clause (ii));
 
(iii)            postpone or extend the maturity of any Loan, or any scheduled
date of payment of or the installment otherwise due on the principal amount of
any Term Loan under Section 2.09, or any date for the payment of any interest or
fees payable hereunder, or reduce the amount of, waive or excuse any such
payment (other than a waiver of any increase in the interest rate pursuant to
Section 2.06(c)), or postpone the scheduled date of expiration of any
Commitment, without the written consent of each Lender directly affected
thereby;
113

--------------------------------------------------------------------------------

(iv)           change Section 2.10(g), Section 2.14(b) or (c) or Section 8.04 in
a manner that would alter the order of or the pro rata sharing of payments or
setoffs required thereby, without the written consent of each Lender;
 
(v)            change the percentage set forth in the definition of “Required
Lenders” or any other provision of any Loan Document (including this Section
10.02) specifying the number or percentage of Lenders (or Lenders of any Class)
required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder, without the written consent of
each Lender (or each Lender of such Class, as the case may be);
 
(vi)            release all or substantially all of the Subsidiary Guarantors
from their respective Guarantees (except as expressly provided in Article VII),
or limit their liability in respect of such Guarantees, without the written
consent of each Lender;
 
(vii)          except as expressly permitted in this Agreement or any Security
Document, release all or substantially all of the Collateral from the Liens of
the Security Documents or alter the relative priorities of the Secured
Obligations entitled to the Liens of the Security Documents (except in
connection with securing additional Secured Obligations equally and ratably with
the other Secured Obligations), in each case without the written consent of each
Lender;
 
(viii)          change any provisions of any Loan Document in a manner that by
its terms adversely and directly affects the rights in respect of payments due
to Lenders holding Loans of any Class materially differently than those holding
Loans of any other Class, without the written consent of Lenders holding a
majority in interest of the outstanding Loans and unused Commitments of each
directly affected Class;
 
(ix)           change the order of application of prepayments among Term Loans
under Section 2.10(g) without the consent of the Required Lenders holding more
than 50% of the principal amount of the outstanding Term Loans;
 
(x)            change Section 10.04(b) in a manner which further restricts
assignments thereunder without the written consent of each Lender;
 
(xi)            subordinate the Obligations under the Loan Documents to any
other Indebtedness without the written consent of each Lender;
 
provided, further, that (1) no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent or the Collateral Agent,
without the prior written consent of the Administrative Agent, or the Collateral
Agent, as the case may be and (2) any waiver, amendment or modification of this
Agreement that by its terms directly affects the rights or duties under this
Agreement of the Lenders holding any Class of Incremental Commitments (but not
the other Lenders) may be effected by an agreement or agreements in writing
entered into by Borrower and the requisite percentage in interest of the
affected Class of Lenders that would be required to consent thereto under this
Section 10.02 if such Class of Lenders were the only Class of Lenders hereunder
at the time.  Notwithstanding the foregoing, any provision of this Agreement may
be amended by an agreement in writing entered into by Borrower, the Required
Lenders and the Administrative Agent if (x) by the terms of such agreement the
Commitment of each Lender not consenting to the amendment provided for therein
shall terminate upon the effectiveness of such amendment, (y) at the time such
amendment becomes effective, each Lender not consenting thereto receives payment
in full of the principal of, premium, if any, and interest accrued on each Loan
made by it and all other amounts owing to it or accrued for its account under
this Agreement, and (z) Section 2.16(b) is complied with.
114

--------------------------------------------------------------------------------

(c)            Without the consent of any other Person, the applicable Loan
Party or Loan Parties and the Administrative Agent and/or Collateral Agent may
(in its or their respective sole discretion, or shall, to the extent required by
any Loan Document) enter into any amendment or waiver of any Loan Document, or
enter into any new agreement or instrument, to effect the granting, perfection,
protection, expansion or enhancement of any security interest in any Collateral
or additional property to become Collateral for the benefit of the Secured
Parties, or as required by applicable Legal Requirements to give effect to, or
protect any security interest for the benefit of the Secured Parties, in any
property or assets so that the security interests therein comply with applicable
Legal Requirements.
 
(d)            Notwithstanding the foregoing, (i) this Agreement may be amended
(or amended and restated) with the written consent of the Required Lenders, the
Administrative Agent and Borrower (1) to add one or more additional credit
facilities to this Agreement and to permit the extensions of credit from time to
time outstanding thereunder and the accrued interest and fees in respect thereof
to share ratably in the benefits of this Agreement and the other Loan Documents
with the Term Loans and the accrued interest and fees in respect thereof and (2)
to include appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders and (ii) Borrower and the Administrative
Agent may enter into amendments to this Agreement and the other Loan Documents
in accordance with the provisions of Section 2.19 and/or Section 2.20, as
applicable.
 
Section 10.03        Expenses; Indemnity; Damage Waiver.  n)  The Loan Parties
agree, jointly and severally, to pay, promptly upon demand:
 
(i)            all reasonable and documented out-of-pocket costs and expenses
incurred by the Arranger, the Administrative Agent and the Collateral Agent,
including the reasonable fees, charges and disbursements of Advisors for the
Arranger, the Administrative Agent and the Collateral Agent, in connection with
the syndication of the Loans and Commitments, the preparation, negotiation,
execution and delivery of the Loan Documents, the administration of the Credit
Extensions and Commitments (including without limitation, any reasonable and
documented out-of-pocket fees or expenses related to the Administrative Agent
obtaining a Debt Rating in its discretion, provided that such fees and expenses
relating to such Debt Ratings do not exceed $30,000 in the aggregate in any
fiscal year of the Borrower), the perfection and maintenance of the Liens
securing the Collateral (including, without limitation, conducting Collateral
audits from time to time) and any actual or proposed amendment, supplement or
waiver of any of the Loan Documents (whether or not the transactions
contemplated hereby or thereby shall be consummated);
 
(ii)            all documented out-of-pocket costs and expenses incurred by the
Administrative Agent or the Collateral Agent, including the fees, charges and
disbursements of Advisors for the Administrative Agent and the Collateral Agent,
in connection with any action, claim, suit, litigation, investigation, inquiry
or proceeding affecting the Collateral or any part thereof, in which action,
claim, suit, litigation, investigation, inquiry or proceeding the Administrative
Agent or the Collateral Agent is made a party or participates or in which the
right to use the Collateral or any part thereof is threatened, or in which it
becomes necessary in the judgment of the Administrative Agent or the Collateral
Agent to defend or uphold the Liens granted by the Security Documents (including
any action, claim, suit, litigation, investigation, inquiry or proceeding to
establish or uphold the compliance of the Collateral with any Legal
Requirements);
115

--------------------------------------------------------------------------------

(iii)            all documented out-of-pocket costs and expenses incurred by the
Administrative Agent, the Collateral Agent or any Lender, including the fees,
charges and disbursements of Advisors for any of the foregoing, incurred in
connection with the enforcement or protection of its rights under the Loan
Documents, including its rights under this Section 10.03(a), or in connection
with the Loans made hereunder and the collection of the Secured Obligations,
including all such costs and expenses incurred during any workout, restructuring
or negotiations in respect of the Secured Obligations; and
 
(iv)            all Other Taxes in respect of the Loan Documents.
 
(b)            The Loan Parties agree, jointly and severally, to indemnify the
Agents, the Arranger, the Documentation Agent, each Lender and each of their
respective Related Parties (each such Person being called an “Indemnitee”)
against, and to hold each Indemnitee harmless from, all reasonable out-of-pocket
costs and any and all losses, claims, damages, liabilities, fees, fines,
penalties, actions, judgments, suits and related expenses, including reasonable
Advisors fees, charges and disbursements (collectively, “Claims”), incurred by,
imposed on or asserted against any Indemnitee, directly or indirectly, arising
out of, in any way connected with, or as a result of (i) the execution,
delivery, performance, administration or enforcement of the Loan Documents or
any agreement or instrument contemplated thereby or the performance by the
parties thereto of their respective obligations thereunder, (ii) any actual or
proposed use of the proceeds of the Loans, (iii) any claim, litigation,
investigation or proceeding relating to any of the foregoing, whether or not any
Indemnitee is a party thereto, (iv) any actual or alleged presence or Release or
threatened Release of Hazardous Materials, on, at, under or from any property
owned, leased or operated by any Company at any time, or any Environmental Claim
or threatened Environmental Claim related in any way to any Company, (v) any
past, present or future non-compliance with, or violation of, Environmental
Laws  or Environmental Permits applicable to any Company, or any Company’s
business, or any property presently or formerly owned, leased, or operated by
any Company or their predecessors in interest, (vi) the environmental condition
of any property owned, leased, or operated by any Company at any time, or the
applicability of any Legal Requirements relating to such property, whether or
not occasioned wholly or in part by any condition, accident or event caused by
any act or omission of any Company, (vii) the imposition of any environmental
Lien encumbering any Real Property, (viii) the consummation of the Transactions
and the other transactions contemplated hereby (including the syndication of the
Credit Facilities) or (ix) any actual or prospective action, claim, suit,
litigation, investigation, inquiry or proceeding relating to any of the
foregoing, whether based on contract, tort or any other theory, whether brought
by a third party or by any Loan Party or otherwise, and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such Claims are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
directly resulted solely from (1) the bad faith, gross negligence or willful
misconduct of such Indemnitee or (2) a dispute solely among the Indemnitees and
do not arise as a result of any act or omission of any Loan Party, other than
Claims against any Agent, in its capacity as such or in fulfilling its role as
an Agent.
 
(c)            The Loan Parties agree, jointly and severally, that, without the
prior written consent of the Administrative Agent and any affected Lender, which
consent(s) will not be unreasonably withheld, the Loan Parties will not enter
into any settlement of a Claim in respect of the subject matter of clauses (i)
through (ix) of Section 10.03(b) unless such settlement includes an explicit and
unconditional release from the party bringing such Claim of all Indemnitees.
116

--------------------------------------------------------------------------------

(d)            The provisions of this Section 10.03 shall remain operative and
in full force and effect regardless of the expiration of the term of this
Agreement, the consummation of the Transactions and the other transactions
contemplated hereby, the repayment of the Loans and any other Secured
Obligations, the release of any Subsidiary Guarantor or of all or any portion of
the Collateral, the expiration of the Commitments, the invalidity or
unenforceability of any term or provision of this Agreement or any other Loan
Document, or any investigation made by or on behalf of the Agents or any
Lender.  All amounts due under this Section 10.03 shall be accompanied by
reasonable documentation with respect to any reimbursement, indemnification or
other amount requested.
 
(e)            To the extent that the Loan Parties fail to indefeasibly pay any
amount required to be paid by them to the Agents under Sections 10.03(a) or (b)
in accordance with Section 10.03(g), each Lender severally agrees to pay to the
Agents, such Lender’s pro rata share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount (such indemnity shall be effective whether or not the related losses,
claims, damages, liabilities and related expenses are incurred or asserted by
any party hereto or any third party); provided that the unreimbursed Claim was
incurred by or asserted against any of the Agents in its capacity as such.  For
purposes of this Section 10.03(e), a Lender’s “pro rata share” shall be
determined based upon its share of the sum of the total outstanding Term Loans
and unused Commitments at the time.
 
(f)            To the fullest extent permitted by applicable Legal Requirements,
no Loan Party shall assert, and each Loan Party hereby waives, any claim against
any Indemnitee, on any theory of liability, for special, indirect, exemplary,
consequential, or punitive damages (including any loss of profits, business or
anticipated savings) arising out of, in connection with, or as a result of, any
Loan Document or any agreement or instrument contemplated hereby or thereby, the
Transactions, any Loan or the use of the proceeds thereof.  No Indemnitee shall
be liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with the Loan
Documents or the transactions contemplated hereby or thereby.
 
(g)            All amounts due under this Section 10.03 shall be payable not
later than 10 Business Days after demand therefor.
 
Section 10.04        Successors and Assigns.  o)  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that the
Loan Parties may not assign or otherwise transfer any of their respective rights
or obligations hereunder without the prior written consent of the Administrative
Agent, the Collateral Agent and each Lender, which consent may be withheld in
their respective sole discretion (and any attempted assignment or transfer by
any Loan Party without such consent shall be null and void).  Nothing in this
Agreement or any other Loan Document, express or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent expressly
provided in Section 10.04(e) and, to the extent expressly contemplated hereby,
the other Indemnitees) any legal or equitable right, remedy or claim under or by
reason of this Agreement or any other Loan Document.
 
(b)            Any Lender shall have the right at any time to assign to one or
more assignees (other than to (x) any Company or any Affiliate thereof, (y) a
natural Person or (z) a Defaulting Lender or any of its Subsidiaries) all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it); provided that
such assignment shall be subject to the following conditions:
117

--------------------------------------------------------------------------------

(i)            Minimum Amounts.  Except in the case of (x) an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund, (y) any assignment made in
connection with the syndication of the Commitments and Loans by the Arranger or
(z) an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans, the amount of the Term Loan Commitment or Term Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption or a Borrower Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent) shall not be less
than $1,000,000 unless approved by the Administrative Agent;
 
(ii)            Proportionate Amounts.  Each partial assignment shall be made as
an assignment of a proportionate part of all of the assigning Lender’s rights
and obligations under this Agreement, except that this clause (ii) shall not (x)
be construed to prohibit the assignment of a proportionate part of all the
assigning Lender’s rights and obligations in respect of one Class of Commitments
or Loans;
 
(iii)            Required Consents.  No consent shall be required for any
assignment except:
 
(A)            Except in the case of an assignment to a Lender, an Affiliate of
a Lender or an Approved Fund, the Administrative Agent must give its prior
written consent to such assignment (which consent shall not be unreasonably
withheld, delayed or conditioned), provided that (but subject to the other
restrictions set forth in this Section 10.04), no such consent shall be required
in connection with the assignment of Term Loans during the continuance of an
Event of Default;
 
(B)            [Reserved];
 
(C)            [Reserved];
 
(D)            in the case of an assignment of all or a portion of any Loan or
Commitment (except in the case of (A) an assignment to a Lender, an Affiliate of
a Lender or an Approved Fund, or (B) any assignment made in connection with the
syndication of the Commitments and Loans by the Arranger), Borrower must give
its prior written consent to such assignment (which consent shall not be
unreasonably withheld, delayed or conditioned); provided that Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within 10 Business Days after
having received notice thereof.
 
(iv)            Assignment and Assumption; Administrative Questionnaire.  The
parties to each assignment shall execute and deliver to the Administrative Agent
an Assignment and Assumption, together with a processing and recordation fee of
$3,500; provided that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment. The assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire and all applicable tax
forms.
 
(v)            Certain Additional Payments.  In connection with any assignment
of rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of Borrower and the Administrative
Agent, the applicable pro rata share of Loans previously requested but not
funded by the Defaulting Lender, to each of which the applicable assignee and
assignor hereby irrevocably consent), to (x) pay and satisfy in full all payment
liabilities then owed by such Defaulting Lender to the Administrative Agent or
any Lender hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans in accordance with its pro
rata share.  Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.
118

--------------------------------------------------------------------------------

Notwithstanding the foregoing, if an Event of Default has occurred and is
continuing, any consent of Borrower otherwise required under Section 10.04(b)
shall not be required.  Subject to acceptance and recording thereof pursuant to
Section 10.04(c), from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement (provided that any
liability of Borrower to such assignee under Section 2.12, 2.13 or 2.15 shall be
limited to the amount, if any, that would have been payable thereunder by
Borrower in the absence of such assignment, except to the extent any such
amounts are attributable to a Change in Law occurring after the date of such
assignment), and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.12, 2.13, 2.15 and 10.03);
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.
 
(c)            The Administrative Agent, acting for this purpose as an agent of
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption or a Borrower Assignment and Assumption, as applicable, delivered to
it and a register for the recordation of the names and addresses of the Lenders,
and the Commitments of, and principal amount of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive in the absence of manifest error, and Borrower,
the Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by Borrower, the Collateral Agent and
any Lender (with respect to its own interest only), at any reasonable time and
from time to time upon reasonable prior notice.
 
(d)            Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee and, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in Section
10.04(b)(iv) and any written consent to such assignment required by Section
10.04(b), the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register.  No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this Section 10.04(d).  Any assignment or transfer
by a Lender of rights or obligations under this Agreement that does not comply
with the requirements of this Section 10.04 shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 10.04(e).
119

--------------------------------------------------------------------------------

(e)            Any Lender shall have the right at any time, without the consent
of, or notice to Borrower, the Administrative Agent or any other Person to sell
participations to any Person (other than any Company or any Affiliate thereof or
a natural Person) (a “Participant”) in all or a portion of such Lender’s rights
and obligations under this Agreement (including all or a portion of its
Commitment and the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) Borrower, the Administrative Agent, the Collateral
Agent and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement.  Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce the Loan Documents and to approve any amendment, modification or waiver
of any provision of the Loan Documents; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver that (1) is
described in clauses (i), (ii) or (iii) of the proviso to Section 10.02(b) and
(2) directly affects such Participant.  Subject to Section 10.04(f), each
Participant shall be entitled to the benefits of Sections 2.12, 2.13 and 2.15 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to Section 10.04(b).  To the extent permitted by Legal
Requirements, each Participant also shall be entitled to the benefits of Section
10.08 as though it were a Lender; provided that such Participant agrees in
writing to be subject to Section 2.14(c) as though it were a Lender.  Each
Lender shall, acting for this purpose as an agent of Borrower, maintain at one
of its offices a register for the recordation of the names and addresses of its
Participants, and the amount and terms of its participations (the “Participant
Register”).  The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender (and Borrower, to the extent that the
Participant requests payment from Borrower) shall treat each Person whose name
is recorded in the Participant Register as the owner of such participation for
all purposes of this Agreement notwithstanding any notice to the contrary.  No
Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) except to
the extent that such disclosure is necessary to establish that such commitment,
loan, or other obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations.
 
(f)            A Participant shall not be entitled to receive any greater
payment under Sections 2.12, 2.13 or 2.15 than the applicable Lender would have
been entitled to receive with respect to the participation sold to such
Participant, unless the sale of the participation to such Participant is made
with the prior written consent of Borrower (which consent shall not be
unreasonably withheld, delayed or conditioned) or the greater payment results
from a Change in Law after the date the participation was sold to the
Participant.  A Participant that would be a Foreign Lender if it were a Lender
shall not be entitled to the benefits of Section 2.15 unless Borrower is
notified of the participation sold to such Participant and such Participant
agrees, for the benefit of Borrower, to comply with Section 2.15(f) as though it
were a Lender.
 
(g)            Any Lender may at any time pledge or assign a security interest
in all or any portion of its rights under this Agreement to secure obligations
of such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section 10.04(g) shall not apply to any such
pledge or assignment of a security interest; provided that no such pledge or
assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.  Without limiting the foregoing, in the case of any Lender
that is a fund that invests in bank loans or similar extensions of credit, such
Lender may, without the consent of Borrower, the Administrative Agent or any
other Person, collaterally assign or pledge all or any portion of its rights
under this Agreement, including the Loans and Notes or any other instrument
evidencing its rights as a Lender under this Agreement, to any holder of,
trustee for, or any other representative of holders of, obligations owed or
securities issued, by such fund, as security for such obligations or securities.
120

--------------------------------------------------------------------------------

(h)            Notwithstanding anything to the contrary contained herein, any
Lender (a “Granting Lender”) may grant to a special purpose funding vehicle (an
“SPC”), identified as such in writing from time to time by the Granting Lender
to the Administrative Agent and Borrower, the option to provide to Borrower all
or any part of any Loan that such Granting Lender would otherwise be obligated
to make to such Borrower pursuant to this Agreement; provided that (i) nothing
herein shall constitute a commitment by any SPC to make any Loan and (ii) if an
SPC elects not to exercise such option or otherwise fails to provide all or any
part of such Loan, the Granting Lender shall be obligated to make such Loan
pursuant to the terms hereof; provided further that nothing herein shall make
the SPC a “Lender” for the purposes of this Agreement, obligate Borrower or any
other Loan Party or the Administrative Agent to deal with such SPC directly,
obligate Borrower or any other Loan Party in any manner to any greater extent
than they were obligated to the Granting Lender, or increase costs or expenses
of Borrower.  The Loan Parties and the Administrative Agent shall be entitled to
deal solely with, and obtain good discharge from, the Granting Lender and shall
not be required to investigate or otherwise seek the consent or approval of any
SPC, including for the approval of any amendment, waiver or other modification
of any provision of any Loan Document.  The making of a Loan by an SPC hereunder
shall utilize the Commitment of the Granting Lender to the same extent, and as
if, such Loan were made by such Granting Lender.  Each party hereto hereby
agrees that no SPC shall be liable for any indemnity or similar payment
obligation under this Agreement (all liability for which shall remain with the
Granting Lender).  In furtherance of the foregoing, each party hereto hereby
agrees (which agreement shall survive the termination of this Agreement) that,
prior to the date that is one year and one day after the payment in full of all
outstanding commercial paper or other senior indebtedness of any SPC, it will
not institute against, or join any other Person in instituting against, such SPC
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings under the laws of the United States of America or any state
thereof.  In addition, notwithstanding anything to the contrary contained in
this Section 10.04(h), any SPC may (i) with notice to, but without the prior
written consent of, Borrower and the Administrative Agent and without paying any
processing fee therefor, assign all or a portion of its interests in any Loans
to the Granting Lender or to any financial institutions (consented to by
Borrower and the Administrative Agent) providing liquidity and/or credit support
to or for the account of such SPC to support the funding or maintenance of Loans
and (ii) disclose on a confidential basis any non-public information relating to
its Loans to any rating agency, commercial paper dealer or provider of any
surety, guarantee or credit or liquidity enhancement to such SPC.
 
(i)            The words “execution,” “signed,” “signature,” and words of like
import in any Assignment and Assumption shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable Legal Requirement, including
the Federal Electronic Signatures in Global and National Commerce Act, the New
York State Electronic Signatures and Records Act, or any other similar state
laws based on the Uniform Electronic Transactions Act.
 
Section 10.05        Survival of Agreement.  All covenants, agreements,
representations and warranties made by the Loan Parties in the Loan Documents
and in the reports, certificates or other instruments delivered in connection
with or pursuant to this Agreement or any other Loan Document shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of the Loan Documents and the making of any
Loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Agents or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as any Obligation is outstanding and so long as the Commitments have not
expired or terminated.  The provisions of Article IX and Sections 2.12 to 2.15,
9.06, 10.03 and 10.08 to 10.10 shall survive and remain in full force and effect
regardless of the consummation of the Transactions and the other transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Commitments or the termination of this Agreement or any provision hereof.
121

--------------------------------------------------------------------------------

Section 10.06        Counterparts; Integration; Effectiveness.  This Agreement
may be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and the other
Loan Documents, and any separate letter agreements with respect to fees payable
to the Administrative Agent and/or the Arranger, constitute the entire contract
among the parties relating to the subject matter hereof and supersede any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof.  Except as provided in Section 4.01, this Agreement shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof which,
when taken together, bear the signatures of each of the other parties hereto,
and thereafter shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns.  Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or other
electronic transmission shall be effective as delivery of a manually executed
counterpart of this Agreement.
 
Section 10.07        Severability.  Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
 
Section 10.08        Right of Setoff; Marshalling; Payments Set Aside.  If an
Event of Default shall have occurred and be continuing, each Lender and each of
their respective Affiliates is hereby authorized at any time and from time to
time, to the fullest extent permitted by applicable Legal Requirements, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender or any such
Affiliate to or for the credit or the account of any Loan Party against any and
all of the obligations of any Loan Party now or hereafter existing under this
Agreement or any other Loan Documents held by such Lender, irrespective of
whether or not such Lender shall have made any demand under this Agreement or
any other Loan Document and although such obligations may be contingent or
unmatured or are owed to a branch or office of such Lender different from the
branch or office holding such deposit or obligated on such indebtedness.  The
rights of each Lender under this Section 10.08 are in addition to other rights
and remedies (including other rights of setoff) which such Lender may have. 
None of any Agent or any Lender shall be under any obligation to marshal any
assets in favor of any Loan Party or any other Person or against or in payment
of any or all of the Obligations.  To the extent that any Loan Party makes a
payment or payments to Administrative Agent or Lenders (or to Administrative
Agent, on behalf of Lenders), or any Agent or Lender enforces any security
interests or exercises any right of setoff, and such payment or payments or the
proceeds of such enforcement or setoff or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside and/or
required to be repaid to a trustee, receiver or any other party under any Debtor
Relief Law or any equitable cause, then, to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied, and all Liens,
rights and remedies therefor or related thereto, shall be revived and continued
in full force and effect as if such payment or payments had not been made or
such enforcement or setoff had not occurred.
 
Section 10.09       Governing Law; Jurisdiction; Consent to Service of Process. 
p)  This Agreement and the other Loan Documents and any claims, controversy,
dispute or cause of action (whether sounding in contract, tort or otherwise)
based upon, arising out of or relating to this Agreement or any other Loan
Document (except, as to any other Loan Document, as expressly set forth therein)
and the transactions contemplated hereby and thereby shall be governed by, and
construed in accordance with, the law of the State of New York without giving
effect to any choice of law principles that would apply the laws of another
jurisdiction.
122

--------------------------------------------------------------------------------

(b)            Each Loan Party hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of the Supreme Court
of the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to any
Loan Document, or for recognition or enforcement of any judgment, and each of
the parties hereto hereby irrevocably and unconditionally agrees that all claims
in respect of any such action or proceeding shall be heard and determined in
such New York State court or, to the extent permitted by applicable Legal
Requirements, in such federal court.  Each of the parties hereto agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by applicable Legal Requirements.  Nothing in this Agreement or any
other Loan Document or otherwise shall affect any right that the Administrative
Agent, any other Agent or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against any
Loan Party or its properties in the courts of any jurisdiction.
 
(c)            Each Loan Party hereby irrevocably and unconditionally waives, to
the fullest extent permitted by applicable Legal Requirements, any objection
which it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in Section 10.09(b).  Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by applicable
Legal Requirements, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.
 
(d)            Each party to this Agreement irrevocably consents to service of
process in any action or proceeding arising out of or relating to any Loan
Document, in the manner provided for notices (other than facsimile or email) in
Section 10.01.  Nothing in this Agreement or any other Loan Document will affect
the right of any party to this Agreement to serve process in any other manner
permitted by applicable Legal Requirements.
 
Section 10.10        Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LEGAL REQUIREMENTS, ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENT, THE TRANSACTIONS OR
THE OTHER TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.10.
 
Section 10.11        Headings.  Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
123

--------------------------------------------------------------------------------

Section 10.12        Confidentiality.  Each of the Administrative Agent and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its and its Affiliates’
and Approved Funds’ directors, officers, employees, agents, Advisors and other
representatives, including accountants, legal counsel and other Advisors (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential pursuant to the terms hereof), (b) to the extent
requested by any regulatory authority or any quasi-regulatory authority (such as
the National Association of Insurance Commissioners), (c) to the extent required
by applicable Legal Requirements or by any subpoena or similar legal process,
(d) to any other party to this Agreement, (e) in connection with the exercise of
any remedies under the Loan Documents or any suit, action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section 10.12, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement, (ii) any actual or prospective
counterparty (or its Advisors) to any swap or derivative transaction relating to
Borrower and its obligations, or (iii) any actual or prospective investor in an
SPC, (g) with the written consent of Borrower, (h) to any rating agency when
required by it, (i) to an investor or prospective investor in securities issued
by an Approved Fund of any Lender that also agrees that Information shall be
used solely for the purpose of evaluating an investment in such securities
issued by an Approved Fund of any Lender or to a trustee, collateral manager,
servicer, backup servicer, noteholder or secured party in securities issued by
an Approved Fund of any Lender in connection with the administration, servicing
and reporting on the assets serving as collateral for securities issued by such
Approved Fund, or (j) to the extent such Information (x) is publicly available
at the time of disclosure or becomes publicly available other than as a result
of a breach of this Section 10.12 or (y) becomes available to the Administrative
Agent or any Lender on a nonconfidential basis from a source other than Borrower
or any Subsidiary.  In addition, each of the Administrative Agent and the
Lenders may disclose the existence of this Agreement and the information about
this Agreement to the CUSIP Service Bureau or any similar agency in connection
with the issuance and monitoring of CUSIP numbers with respect to the Loans,
market data collectors, similar service providers to the lending industry, and
service providers to the Administrative Agent and the Lenders in connection with
the administration and management of this Agreement and the other Loan
Documents.  For the purposes of this Section 10.12, “Information” shall mean all
information received from any Loan Party or any of its Advisors relating to
Borrower or any of its Subsidiaries or its business, other than any such
information that is publicly available to the Administrative Agent or any Lender
prior to disclosure by Borrower.  Any Person required to maintain the
confidentiality of Information as provided in this Section 10.12 shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
 
Section 10.13        Interest Rate Limitation.  Notwithstanding anything herein
to the contrary, if at any time the interest rate applicable to any Loan,
together with all fees, charges and other amounts which are treated as interest
on such Loan under applicable law (collectively, the “Charges”), shall exceed
the maximum lawful rate (the “Maximum Rate”) which may be contracted for,
charged, taken, received or reserved by the Lender holding such Loan in
accordance with applicable Legal Requirements, the rate of interest payable in
respect of such Loan hereunder, together with all Charges payable in respect
thereof, shall be limited to the Maximum Rate and, to the extent lawful, the
interest and Charges that would have been payable in respect of such Loan but
were not payable as a result of the operation of this Section 10.13 shall be
cumulated and the interest and Charges payable to such Lender in respect of
other Loans or periods shall be increased (but not above the Maximum Rate
therefor) until such cumulated amount, together with interest thereon at the
Federal Funds Effective Rate to the date of repayment, shall have been received
by such Lender.
124

--------------------------------------------------------------------------------

Section 10.14        Assignment and Assumption.  Each Lender to become a party
to this Agreement (other than the Administrative Agent and any other Lender that
is a signatory hereto) shall do so by delivering to the Administrative Agent an
Assignment and Assumption duly executed by such Lender, Borrower (if Borrower
consent to such assignment is required hereunder) and the Administrative Agent.
 
Section 10.15        Obligations Absolute.  To the fullest extent permitted by
applicable law, all obligations of the Loan Parties hereunder shall be absolute
and unconditional irrespective of:
 
(a)            any bankruptcy, insolvency, reorganization, arrangement,
readjustment, composition, liquidation or the like of any Loan Party;
 
(b)            any lack of validity or enforceability of any Loan Document or
any other agreement or instrument relating thereto against any Loan Party;
 
(c)            any change in the time, manner or place of payment of, or in any
other term of, all or any of the Secured Obligations, or any other amendment or
waiver of or any consent to any departure from any Loan Document or any other
agreement or instrument relating thereto;
 
(d)            any exchange, release or non-perfection or loss of priority of
any Liens on any or all of the Collateral, or any release or amendment or waiver
of or consent to any departure from any guarantee, for all or any of the Secured
Obligations;
 
(e)            any exercise or non-exercise, or any waiver of any right, remedy,
power or privilege under or in respect hereof or any Loan Document; or
 
(f)            any other circumstances which might otherwise constitute a
defense available to, or a discharge of, the Loan Parties (other than payment in
full of the Secured Obligations (other than contingent indemnity obligations to
the extent no claim giving rise thereto has been asserted).
 
Section 10.16        Waiver of Defenses; Absence of Fiduciary Duties.  q)  Each
of the Loan Parties hereby waives any and all suretyship defenses available to
it as a Subsidiary Guarantor arising out of the joint and several nature of its
respective duties and obligations hereunder (including any defense contained in
Article VII).
 
(b)            Each Agent, each Lender and their Affiliates (collectively,
solely for purposes of this paragraph, the “Lenders”), may have economic
interests that conflict with those of the Loan Parties, their stockholders
and/or their Affiliates.  Each Loan Party agrees that nothing in the Loan
Documents or otherwise will be deemed to create an advisory, fiduciary or agency
relationship or fiduciary or other implied duty between any Lender, on the one
hand, and such Loan Party, its stockholders or its Affiliates, on the other. 
The Loan Parties acknowledge and agree that (i) the transactions contemplated by
the Loan Documents (including the exercise of rights and remedies hereunder and
thereunder) are arm’s-length commercial transactions between the Lenders, on the
one hand, and the Loan Parties, on the other, and (ii) in connection therewith
and with the process leading thereto, (x) no Lender has assumed an advisory or
fiduciary responsibility in favor of any Loan Party, its stockholders or its
Affiliates with respect to the transactions contemplated hereby or the exercise
of rights or remedies with respect thereto) or the process leading thereto
(irrespective of whether any Lender has advised, is currently advising or will
advise any Loan Party, its stockholders or its Affiliates on other matters) or
any other obligation to any Loan Party except the obligations expressly set
forth in the Loan Documents and (y) each Lender is acting solely as principal
and not as the agent or fiduciary of any Loan Party, its management,
stockholders, creditors or any other Person.  Each Loan Party acknowledges and
agrees that it has consulted its own legal and financial advisors to the extent
it deemed appropriate and that it is responsible for making its own independent
judgment with respect to such transactions and the process leading thereto. 
Each Loan Party agrees that it will not claim that any Lender has rendered
advisory services of any nature or respect, or owes a fiduciary or similar duty
to such Loan Party, in connection with such transaction or the process leading
thereto.
125

--------------------------------------------------------------------------------

Section 10.17        USA Patriot Act.  Each Lender hereby notifies each Loan
Party that pursuant to the requirements of the Patriot Act, it is required to
obtain, verify and record information that identifies the Loan Parties, which
information includes the name, address and taxpayer identification number of
each Loan Party and other information that will allow such Lender to identify
such Loan Party in accordance with the Patriot Act.
 
[Signature Pages Follow]
126

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 
 
MERGE HEALTHCARE INCORPORATED,
 
a Delaware corporation
 
 
 
 
 
By: 
/s/ Justin C. Dearborn
 
  Name:  Justin C. Dearborn   Title:  Chief Executive Officer
 
 
 
 
MERGE ASSET MANAGEMENT CORP.
 
 
MERGE ECLINICAL INC.
 
 
MERGE HEALTHCARE SOLUTIONS INC.
 
 
MERGE SF HOLDINGS, INC.
 
 
MERGE SH HOLDINGS, INC.
 
 
REQUISITE SOFTWARE INC.,
 
 
each a Delaware corporation
 
 
 
 
 
By: 
/s/ Justin C. Dearborn
 
  Name: Justin C. Dearborn   Title:  President

 
[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------

 
GUGGENHEIM CORPORATE FUNDING, LLC,
 
as Administrative Agent, Collateral Agent and
 
Arranger
 
 
 
 
 
By: 
/s/ William R. Hagner
 
  Name: 
William R. Hagner
  Title:  Senior Managing Director



[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------

 
EQUITRUST LIFE INSURANCE COMPANY
 
 
 
By:
Guggenheim Partners Investment Management, LLC
 
 
 
 
 
By: 
/s/ Michael Damaso
 
 
Name: 
Michael Damaso
 
 
Title: 
Senior Managing Director



[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

 
GUGGENHEIM PRIVATE DEBT FUND NOTE
 
ISSUER, LLC
 
 
 
By:
Guggenheim Partners Investment Management,
 
 
LLC, as Manager
 
 
 
 
 
By: 
/s/ Michael Damaso
 
 
Name: 
Michael Damaso
 
 
Title: 
Senior Managing Director



[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

 
MIDLAND NATIONAL LIFE INSURANCE
 
COMPANY
 
 
 
By:
Guggenheim Partners Investment Management,
 
 
LLC
 
 
 
 
 
By: 
/s/ Michael Damaso
 
 
Name:
Michael Damaso
 
 
Title:
Senior Managing Director



[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

 
NORTH AMERICAN COMPANY FOR LIFE AND
 
HEALTH INSURANCE
 
 
 
By:
Guggenheim Partners Investment Management,
 
 
LLC
 
 
 
 
 
By: 
/s/ Michael Damaso
 
 
Name:
Michael Damaso
 
 
Title: 
Senior Managing Director



[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

 
NZC GUGGENHEIM FUND LLC
 
 
 
By:
Guggenheim Partners Investment Management,
 
 
LLC, as Manager
 
 
 
 
 
By: 
/s/ Michael Damaso
 
 
Name: 
Michael Damaso
 
 
Title: 
Senior Managing Director



[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

 
SBC FUNDING, LLC
 
 
 
By:
Guggenheim Partners Investment Management,
 
 
LLC, as Manager
 
 
 
 
 
By: 
/s/ Michael Damaso
 
 
Name: 
Michael Damaso
 
 
Title: 
Senior Managing Director



[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

 
VERGER CAPITAL FUND LLC
 
 
 
By:
Guggenheim Partners Investment Management,
 
 
LLC
 
 
 
 
 
By: 
/s/ Michael Damaso
 
 
Name: 
Michael Damaso
 
 
Title: 
Senior Managing Director



[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

 
WESTERN REGIONAL INSURANCE COMPANY,
 
INC.
 
 
 
By:
Guggenheim Partners Investment Management,
 
 
LLC, as Investment Manager
 
 
 
 
 
By: 
/s/ Michael Damaso
 
 
Name: 
Michael Damaso
 
 
Title: 
Senior Managing Director



[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
 
a national banking association
 
 
By:
/s/ Gage Gilmore
 
 
Name:
Gage Gilmore
 
 
Title:
Managing Director
 



[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------

ANNEX I
Commitments
 
Lender
 
Commitment
 
EquiTrust Life Insurance Company
 
$
13,000,000
 
Guggenheim Private Debt Fund Note Issuer, LLC
 
$
88,750,000
 
Midland National Life Insurance Company
 
$
40,000,000
 
North American Company for Life and Health Insurance
 
$
24,000,000
 
NZC Guggenheim Fund LLC
 
$
20,000,000
 
SBC Funding, LLC
 
$
18,000,000
 
Verger Capital Fund LLC
 
$
250,000
 
Wells Fargo Bank, National Association
 
$
30,000,000
 
Western Regional Insurance Company, Inc.
 
$
1,000,000
 
Total
 
$
235,000,000
 




--------------------------------------------------------------------------------

ANNEX II
 
Notice Information
 
BORROWER:


MERGE HEALTHCARE INCORPORATED
350 North Orleans Street, 1st Floor
Chicago, Illinois 60654
Attention:  Justin C. Dearborn, President
Telephone:  312-565-6394
Telecopier:  312-565-6870
Electronic Mail:  Justin.dearborn@merge.com
Website Address:     www.merge.com
U.S. Taxpayer Identification Number(s):  39-1600938


EACH OTHER LOAN PARTY:
C/O Merge Healthcare Incorporated
350 North Orleans Street, 1st Floor
Chicago, Illinois 60654
Attention:  Justin C. Dearborn, President
Telephone:  312-565-6394
Telecopier:  312-565-6870
Electronic Mail:  Justin.dearborn@merge.com
Website Address:     www.merge.com
U.S. Taxpayer Identification Number(s):  39-1600938


with a copy to:


Jenner & Block LLP
353 North Clark Street
Chicago, Illinois 60654
Attention:  Mark Harris
Telephone:  312-923-8484
Telecopier:  312-023-8584
Electronic Mail:  mharris@jenner.com


ADMINISTRATIVE AGENT:
 
Administrative Agent’s Office
 
(for payments and Borrowing Requests/Interest Rate Election Requests):
 
Guggenheim Corporate Funding, LLC
330 Madison Avenue, 10th Floor
New York, New York 10017
Attn: Kaitlin Trinh
Telephone:  212.651.0840
Facsimile:  212.644.8396
Email:  Kaitlin.Trinh@guggenheimpartners.com
Bank:  Fifth Third Bank - Cincinnati
ABA:  042-000-314
Account Name:  Guggenheim Corporate Funding, LLC
Account #:  07236272493
Reference:  Merge

--------------------------------------------------------------------------------

Other Notices as Administrative Agent:
 
Guggenheim Corporate Funding, LLC
330 Madison Avenue, 10th Floor
New York, New York 10017
Attn:  Kaitlin Trinh
Telephone:  212.651.0840
Facsimile:  212.644.8396
Email:  Kaitlin.Trinh@guggenheimpartners.com


with a copy to:


Guggenheim Corporate Funding, LLC
330 Madison Avenue, 10th Floor
New York, New York 10017
Attn: Ben Goodman
Telephone: 212.901.9436
Facsimile: 212.644.8107
Email: Ben.Goodman@guggenheimpartners.com


COLLATERAL AGENT:
 
Guggenheim Corporate Funding, LLC
330 Madison Avenue, 10th Floor
New York, New York 10017
Attn:  Kaitlin Trinh
Telephone:  212.651.0840
Facsimile:  212.644.8396
Email:  Kaitlin.Trinh@guggenheimpartners.com


LENDERS:
 
EquiTrust Life Insurance Company
Guggenheim Private Debt Fund Note Issuer, LLC
Midland National Life Insurance Company
North American Company for Life and Health Insurance
NZC Guggenheim Fund LLC
SBC Funding, LLC
Verger Capital Fund LLC
Wells Fargo Bank, National Association
Western Regional Insurance Company, Inc.


C/O Guggenheim Partners Investment Management, LLC
330 Madison Avenue, 10th Floor
New York, NY 10017
Attention: Adam Fassnacht


Wells Fargo Bank, National Association
2450 Colorado Avenue, Suite 3000 West
Santa Monica, California  90404
Attn: Technology Finance Portfolio Manager
Fax No.: 310-453-7413



--------------------------------------------------------------------------------

Schedule 1.01(a)
 
Excluded Attributable Indebtedness



1. That Sale and Leaseback Transaction relating to the “Leased Premises”
(including the Real Property located at 900 Walnut Ridge Drive, Hartland,
Wisconsin, the approximately 81,082 square foot building located thereon and
certain fixtures, machinery, equipment and other property related thereto) as
defined in and pursuant to the terms and conditions of that certain Lease
Agreement, dated as of November 10, 2010, between Merge (WI) LLC and Merge
Healthcare Incorporated.




--------------------------------------------------------------------------------

Schedule 1.01(b)
 
Closing Date Immaterial Subsidiaries



1. CCS Pawlowski GmbH

 

2. Cedara Software (Shanghai) Co. Ltd.

 

3. O.I.S. Global Ltd. P.C.

 

4. Merge Cedara ExchangeCo Limited

--------------------------------------------------------------------------------

Schedule 1.01(c)
 
Subsidiary Guarantors



1. Merge Asset Management Corp.

 

2. Merge eClinical Inc.

 

3. Merge Healthcare Solutions Inc.

 

4. Merge SF Holdings, Inc.

 

5. Merge SH Holdings, Inc.

 

6. Requisite Software Inc.

--------------------------------------------------------------------------------

Schedule 3.19
 
Insurance
Named Insured*
Coverage
Insurance Carrier
Policy Number
Policy Term
Merge Healthcare Incorporated
Domestic Package
National Fire Ins. Co. of Hartford
5091060835
02/27/2014–2015
Merge Healthcare Incorporated
Business Automobile
Continental Casualty Company
5091060849
02/27/2014–2015
Merge Healthcare Incorporated
Workers’ Compensation & Employers’ Liability
National Fire Ins. Co. of Hartford
5091060852
02/27/2014–2015
Merge Healthcare Incorporated
Umbrella Liability
Continental Casualty Company
5091060883
02/27/2014–2015
Merge Healthcare Incorporated
Professional Liability / Errors & Omissions
Continental Casualty Company
425665402
02/27/2014–2015
Merge Healthcare Incorporated
North Carolina Flood
FEMA / Travelers / The Standard Fire Insurance Company
60102188782013
06/21/2013–2014
Merge Healthcare Incorporated
North Carolina Excess Flood / DIC
Underwriters at Lloyd’s, London
WF13913130101
02/27/2014–2015
Merge Healthcare Incorporated
Foreign Package
Continental Insurance Company
WP588248576
02/27/2014–2015
Merge Healthcare Incorporated
Canadian Package
Continental Casualty Company
WP588248576
02/27/2014–2015
Merge Healthcare Incorporated
Crime Indemnity
Travelers Casualty and Surety Company
105579997
02/27/2014–2015
Merge Healthcare Incorporated
Fiduciary Liability
Travelers Casualty and Surety Company
105579997
02/27/2014–2015
Merge Healthcare Incorporated
Kidnap / Ransom / Detention
Travelers Casualty and Surety Company
105579997
02/27/2014–2015
Merge Healthcare Incorporated
Executive Travel Accident
CHUBB / Federal Insurance Company
64097057
02/27/2014–2015
Cedara Software (Shanghai) Co., Ltd.
China Package Policy
Chartis Insurance Company China Limited
CB11001795
01/01/2014–12/31/2014
Merge Healthcare Incorporated
United Kingdom Employers’ Liability
Travelers Insurance Company Limited
2013U21398
02/27/2014–02/26/2015
Merge Healthcare Incorporated
Primary Directors & Officers
XL Specialty Insurance Company
ELU13010313
06/04/2013–2014
Merge Healthcare Incorporated
Excess Directors & Officers
CHUBB / Federal Insurance Company
82221826
06/04/2013–2014
Merge Healthcare Incorporated
Excess Directors & Officers
CHUBB / Federal Insurance Company
82221827
06/04/2013–2014
Merge Healthcare Incorporated
Employment Practices Liability
CHUBB / Federal Insurance Company
82222037
06/04/2013–2014

*Named Insured includes domestic and/or foreign Merge Healthcare entities, as
applicable.

--------------------------------------------------------------------------------

Schedule 6.01(b)
 
Existing Indebtedness



1. Attributable Indebtedness described on Schedule 1.01(a).

 

2. Indebtedness outstanding on the Closing Date under that certain Agreement to
Lease Equipment No. 9296-MM001-0, dated as of September 22, 2011, between Cisco
Systems Capital Corporation and Merge Healthcare Incorporated.

 

3. Indebtedness outstanding on the Closing Date under that certain Agreement to
Lease Equipment No. 9296-MM002-0 between Cisco Systems Capital Corporation and
Merge Healthcare Incorporated.

 

4. Indebtedness outstanding on the Closing Date under that certain Cost Per
Image Rental Agreement No. 891768, dated as of March 30, 2010, between CIT
Technology Financing Services, Inc. and Ophthalmic Imaging Systems (predecessor
in interest to Merge Healthcare Solutions Inc.).

 

5. Indebtedness outstanding on the Closing Date under that certain Lease
Agreement, dated as of November 14, 2008, between CIT Technology Financing
Services, Inc. and etrials Worldwide, Inc. (predecessor in interest to Merge
eClinical Inc.).

 

6. Indebtedness outstanding on the Closing Date under that certain Lease
Agreement, dated as of January 20, 2009, between Xerox Corporation and
Camtronics Medical Systems Ltd. (predecessor in interest to Merge Healthcare
Solutions Inc.).

 

7. Indebtedness outstanding on the Closing Date under that certain ValuePlan
Lease Agreement No. US8H-8WWJQL-2, dated as of August 8, 2012, between IBM
Credit LLC and Merge Healthcare Solutions Inc.

 

8. Indebtedness outstanding on the Closing Date under that certain Master Lease
Agreement, dated as of June 16, 2011, by and between Dell Financial Services
L.L.C. and Merge Healthcare Solutions Inc. and each Schedule (as such term is
defined therein) entered into in connection therewith.

 

9. Indebtedness outstanding on the Closing Date under that certain Agreement No.
647248, dated as of September 15, 2010, between GreatAmerica Leasing Corporation
and Merge Healthcare Incorporated.

 

10. Indebtedness outstanding on the Closing Date under that certain Lease
Agreement, dated as of June 3, 2011, between U.S. Bancorp Business Equipment
Finance Group and Abraxas Medical Solutions, Inc. (predecessor in interest to
Merge Healthcare Solutions Inc.).




11. Indebtedness outstanding on the Closing Date under that certain Agreement,
dated as of September 12, 2013, between Xerox Canada Ltd. and Merge Healthcare
Canada Corp.

 

12. Indebtedness outstanding on the Closing Date under that certain Master
Lease, dated as of March 1, 2012, by and between Sentry Financial Corporation
and Merge Healthcare Incorporated and each Master Equipment Schedule,
Sub-Schedule and Equipment Schedule (as such terms are defined therein) entered
into in connection therewith.

 

13. Limited Guaranty, dated as of May 29, 2009, by AMICAS, Inc. (now known as
Merge Healthcare Solutions Inc.) in favor of Winthrop Resources Corporation
pursuant to which AMICAS, Inc. agreed to guarantee the obligations of Shady
Grove Radiological Consultants, P.A. under that certain Lease Agreement Number
SH120108 by and between Winthrop Resources Corporation and Shady Grove
Radiological Consultants, P.A.

 

14. Indebtedness outstanding on the Closing Date under that certain Promissory
Note, dated as of June 18, 2011, by Merge Healthcare Incorporated in favor of
the Wisconsin Department of Commerce in the principal amount of $500,000 with an
interest rate of 2% per annum.

 

15.  Hedging Obligations of the Borrower arising under that certain Hedging
Agreement entered into as of October 28, 2013 by the Borrower and Bank of
America, N.A, which such obligations are on an unsecured basis.

 

16. Letter of Credit No. 3300898786 issued November 28, 2012 by Silicon Valley
Bank in favor of USAA Stratum Executive Center Joint Venture c/o USAA Real
Estate Company with an original face amount of $68,500.

--------------------------------------------------------------------------------

Schedule 6.02(c)
 
Existing Liens



1. All Liens on all property, equipment, assets and other collateral described
on the UCC financing statements or registrations described on Annex A attached
hereto.

 

2. Liens on property, equipment and assets leased pursuant to those agreements
listed in items 3 through 13 set forth on Schedule 6.01(b).

--------------------------------------------------------------------------------

Annex A
to
Schedule 6.02(c)
 
Existing UCC Financing Statements


 
Debtor
 
Jurisdiction
 
Secured Party
 
Filing No.
 
Filing Date
 
Description of Collateral
Merge Healthcare Incorporated
 
Secretary of State,
State of Delaware
 
GreatAmerica Leasing Corporation
 
2010 3144924
 
09/09/2010
 
Various sharp copiers, printers and fax machines and all products, proceeds and
attachments. This UCC- is filed pursuant to section 9-505 of the Uniform
Commercial Code for informational purposes only. This transaction is intended by
the lessee and lessor to be a lease.
 
 
 
 
 
 
 
 
 
 
 
Merge Healthcare Incorporated
 
Secretary of State, State of Delaware
 
Wisconsin Department of Commerce
 
2011 2337098
 
06/17/2011
 
All assets.1

 
1
This filing relates to that certain Jobs Tax Credit Agreement, dated as of June
22, 2011 (the “Tax Agreement”), between Merge Healthcare Incorporated (“Merge”)
and the Wisconsin Department of Commerce (the “State”), pursuant to which the
State has provided Merge with eligibility to receive up to $500,000 in tax
benefits that are available to Merge from June 1, 2010 until May 31, 2013.
Merge’s eligibility to take and retain such tax benefits is conditioned upon
Merge maintaining at least 163 full-time positions in Hartland, Wisconsin for a
period of five years from June 1, 2010. Pursuant to Section 5 of the Tax
Agreement, if Merge fails to maintain such full-time positions in Hartland,
Wisconsin for more than 30 days following notice of such failure from the State,
then the State may terminate the Tax Agreement and, upon demand to Merge,
recover from Merge the amount of the tax credits disbursed to Merge. To evidence
this contingent obligation to repay such tax credits, Merge issued in favor of
the State a Promissory Note in the principal amount of $500,000 with an interest
rate of 2% per annum, which Promissory Note is payable in 59 monthly
installments of $9,622.00 beginning on January 1, 2016 if Merge fails to
maintain the required number of full-time positions in Hartland, Wisconsin
pursuant to the terms of the Tax Agreement. However, by its terms, the
Promissory Note is forgiven in full retroactive to June 1, 2010 if Merge
maintains such required full-time positions in Hartland, Wisconsin for the full
five-year period.

 
 
 
 
 
 
 
 
 
 
 
 
 
Debtor
 
Jurisdiction
 
Secured Party
 
Filing No.
 
Filing Date
 
Description of Collateral
Merge Healthcare Incorporated
 
Secretary of State, State of Delaware
 
Cisco Systems Capital Corporation
 
2011 3946335
 
10/13/2011
 
This Financing Statement covers all of the Debtor’s right, title and interest,
now existing and hereafter arising, in and to the following property, wherever
located: (i) all Equipment from time to time subject to that Agreement to Lease
Equipment No. 9296-MMOOl-O between Debtor as lessee and Secured Party as lessor,
(ii) all insurance, warranty, rental and other claims and rights to payment and
chattel paper arising out of such Equipment, and (iii) all books, records and
proceeds relating to the foregoing. For the purposes of this financing
statement, “Equipment” shall be defined as routers, router components, other
computer networking and telecommunications equipment and other equipment,
manufactured by Cisco Systems, Inc., its affiliates and others, together with
all software and software license rights relating to the foregoing, and all
substitutions, replacements, upgrades, repairs, parts and attachments,
improvements and accessions thereto. Some or all of the transactions that are
the subject of this financing statement may be intended by the parties to be
true leases, to which extent this filing is intended as a precautionary filing.
 
 
 
 
 
 
 
 
 
 
 
Merge Healthcare Incorporated
And
Merge Healthcare Solutions, Inc.2
 
Secretary of State, State of Delaware
 
Republic Bank
 
2012 1887753
 
04/27/2012
 
1) All equipment referenced in Sub-Schedules to Master Equipment Schedule No.1
dated March 1. 2012. to Master Lease dated as of March 1, 2012, between Sentry
Financial Corporation, as lessor. and Merge Healthcare Incorporated and/or
Merger Healthcare Solutions. Inc., as lessee, whether now owned or hereafter
acquired, together with all substitutions. Proceeds, accessions, attachments and
additions thereto. This UCC-1 financing statement is filed pursuant to Section
9-505 of the Uniform Commercial Code for informational purposes only. The
transaction covered by this UCC-l is intended by the Lessor and Lessee to be a
True Lease. 2) All general (purchase orders, contracts. agreements, etc.) for
the acquisition of the equipment referenced in the paragraph immediately above,
whether now owned or hereafter acquired, together with all substitutions,
proceeds, and additions thereto. 3) All equipment, general intangible, and
Existing Leases referenced In the Progress Payment Request NO.1, dated April 25.
2012 among Merge Healthcare Incorporated. Merge Healthcare Solutions, Inc., and
Sentry Financial Corporation. Whether now owned or hereafter acquired, together
with all substitutions, proceeds, and additions thereto.
Amendment: 06/22/2012 – Added Collateral
4) All equipment, general intangibles, and Existing Leases referenced in
Progress Payment Request No.2, dated June 19, 2012 and in all subsequent
Progress Payment Requests among Merge Healthcare Incorporated, Merge Healthcare
Solutions, Inc., and Sentry Financial Corporation, whether now owned or
hereafter acquired, together with all substitutions, proceeds, and additions
thereto.

 
2
The filed UCC lists the name for Merge Healthcare Solutions Inc. with a comma.
There should be no comma.




--------------------------------------------------------------------------------


 
Debtor
 
Jurisdiction
 
Secured Party
 
Filing No.
 
Filing Date
 
Description of Collateral
 
 
 
 
 
 
 
 
 
 
Assignment: 07/20/2012 – Assigning MB Financial Bank, N.A. (See below for
assigned collateral)
All equipment referenced in Certificate of Acceptance No.1 to Sub-Schedule No.1
to Master Equipment Schedule No.1 dated March 1. 2012. to Master Lease dated as
of March 1. 2012, between Sentry Financial Corporation. as lessor, and Merge
Healthcare Incorporated and/or Merge Healthcare Solutions, Inc., as lessee,
whether now owned or hereafter acquired, together with all substitutions,
proceeds, accessions, attachments and additions thereto. This UCC-1 financing
statement is filed pursuant to Section 9-505 of the Uniform Commercial Code for
informational purposes only. The transaction covered by this UCC-l is intended
by the Lessor and Lessee to be a True lease.
Assignment: 08/07/2012— Republic Bank—(See below for assigned collateral)
All equipment referenced in Progress Payment Requests Nos. 2 and 3 among Merge
Healthcare Incorporated. Merge Healthcare Solutions. Inc. and Sentry Financial
Corporation, issued pursuant to Master Equipment Schedule No.1 dated March 1.
2012, to Master Lease dated as of March 1, 2012, between Sentry Financial
Corporation, as lessor, and Merge Healthcare Incorporated, and/or Merge
Healthcare Solutions. Inc., as lessee, whether now owned or hereafter acquired,
together with all substitutions, proceeds, accessions, attachments and additions
thereto.
Assignment: 08/24/2012— Republic Bank—(See below for assigned collateral)
All equipment referenced in Certificates of Acceptance No. 1 to Sub-Schedule
Nos. 2, 3, 4 and 5 to Master Equipment Schedule No. 1 dated March 1, 2012, to
Mater Lease dated as of March 1, 2012, between Sentry Financial Corporation, as
lessor, and Merge Healthcare Incorporated and/or Merge Healthcare Solutions.
Inc., as lessee, whether now owned or hereafter acquired. together with all
substitutions, proceeds, accessions. Attachments, and additions thereto. This
UCC-1 financing statement is filed pursuant to Section 9-505 of the Uniform
Commercial Code for informational purposes only. The transaction covered by this
UCC-1 is intended by the Lessor and Lessee to be a True Lease.


--------------------------------------------------------------------------------


 
 
Debtor
 
Jurisdiction
 
Secured Party
 
Filing No.
 
Filing Date
 
Description of Collateral
 
 
 
 
 
 
 
 
 
 
Assignment: 11/01/2012—Republic Bank—(See below for assigned collateral)
All equipment referenced in Sub-Schedule No. 2 to Master Equipment Schedule No.1
dated March 1. 2012, to Mater Lease dated as of March 1, 2012, between Sentry
Financial Corporation, as lessor, and Merge healthcare Incorporated and/or Merge
healthcare Solutions, inc., as lessee, whether now owned or hereafter acquired,
together with all substitutions, proceeds, accessions, attachments and additions
thereto. This UCC-1 financing statement is filed pursuant to Section 9-505 of
the Uniform Commercial Code for informational purposes only. The transaction
covered by this UCC-1 is intended buy the Lessor and Lessee to be a True Lease.
Assignment: 01/08/2013—Republic Bank—(See below for assigned collateral)
All equipment referenced in Sub-Schedule No. 3 and 4 to Master Equipment
Schedule No. 1 dated March 1. 2012, to Master Lease dated as of March 1, 2012,
between Sentry Financial Corporation, as lessor, and Merge Healthcare
Incorporated and/or Merge Healthcare Solutions, Inc., as lessee. whether now
owned or hereafter acquired, together with all substitutions, proceeds,
accessions, attachments and additions thereto. This UCC·1 financing statement is
filed pursuant to Section 9-505 of the Uniform
Commercial Code for informational purposes only. The transaction covered by this
UCC-1 is intended buy the Lessor and lessee to be a True lease.
 
 
Merge Healthcare Incorporated
 
Secretary of State,
State of Delaware
 
Cisco Systems Capital Corporation
 
2013 0670795
 
02/20/2013
 
This Financing Statement covers all of the Debtor1s right, title and interest,
now existing and hereafter arising, in and to the following property, wherever
located: (i) all Equipment from time to time subject to that Agreement to Lease
Equipment No. 9296-MM002-0 between Debtor as lessee and Secured Party as lessor,
(ii) all insurance, warranty, rental and other claims and rights to payment and
chattel paper arising out of such Equipment, and (iii) all books, records and
proceeds relating to the foregoing. For the purposes of this financing
statement, “Equipment” shall be defined as routers, router components, other
computer networking and telecommunications equipment and other equipment,
manufactured by Cisco Systems, Inc., its affiliates and others, together with
all software and software license rights relating to the foregoing, and all
substitutions, replacements, upgrades, repairs, parts and attachments,
improvements and accessions thereto. Some or all of the transactions that are
the subject of this financing statement may be intended by the parties to be
true leases, to which extent this filing is intended as a precautionary filing.
 
 
 
 
 
 
 
 
 
 
 
Merge Healthcare Incorporated
 
Ontario, Canada Personal Property Registration System
 
Xerox Canada Ltd.
 
690317271
 
09/19/2013
 
Caution filing.

 

--------------------------------------------------------------------------------



 
Debtor
 
Jurisdiction
 
Secured Party
 
Filing No.
 
Filing Date
 
Description of Collateral
Merge Healthcare Solutions Inc.
 
Secretary of State,
State of Delaware
 
Dell Financial
Services L.L.C.
 
2011 3886317
 
10/10/2011
 
All computer equipment peripherals, and other equipment (collectively
“Equipment”) wherever located, financed under and described in the Master Lease
Agreement (“MLA”) between Lessee and Lessor and all of Lessee’s rights, title
and interest in and to use any software and services (collectively “Software”)
financed under and described in the MLA, along with any modifications or
supplements to the MLA which are incorporated or evidenced in writing and all
substitutions, additions, accessions and replacements to the Equipment or
Software now or hereafter installed in, affixed to, or used in conjunction with
the Equipment or Software and the proceeds thereof together with all payments,
insurance proceeds, credits or refunds obtained by Lessee from a manufacturer,
licensor or serV1ce provider, or other proceeds and payments due and to become
due and arising from or relating to such Equipment, Software or the MLA.
 
 
 
 
 
 
 
 
 
 
 
Merge Healthcare Solutions Inc.3
 
Secretary of State,
State of Delaware
 
IBM Credit LLC
 
2012 4322485
 
11/08/2012
 
All of the following equipment together with all related software, whether now
owned or hereafter acquired and wherever located (all as more fully described in
IBM Credit LLC agreement number(s) H30624) including one or more of the
following: 7987-HCl (IBM), 9993-005 (IBM), 999E-002 (IBM), 999E-004 (IBM),
999E-005 (IBM), 9BPP-004 (IBM) all additions, attachments, accessories,
accessions and upgrades thereto and any and all substitutions, replacements or
exchanges for any such item of equipment or software and any and all proceeds of
any of the foregoing, includ1ng, without limitation, payments under insurance or
any indemnity or warranty relating to loss or damage to such equipment and
software. IBM Credit LLC files this notice as a precautionary filing. See UCC
9-505. (11/08/12) UCC Log Number, CPVPOH3D624 1206780


 
3
The filed UCC does not contain a period after “Inc.”

--------------------------------------------------------------------------------

 
Debtor
 
 
Jurisdiction
 
Secured Party
 
Filing No.
 
Filing Date
 
Description of Collateral
Merge Healthcare
Solutions Inc.
 
Secretary of State,
State of Delaware
 
AILCO Equipment
Finance Group, Inc.
 
2012 5050515
 
12/27/2012
 
1 New Sharp MX-M623N Digital Imager S/N: 25001679
1 New Sharp MX-FN15 50 Sheet Staple Finisher S/N: 2BA00200
1 New Sharp MX-3110N Digital Color Imager S/N: 25066528
1 New Sharp MX-DE14 3 x 500 Sheet Paper Drawer S/N: 2EOOl220
1 New Sharp MX-FNI7 Internal Staple Finisher S/N: 2L008126
1 New Sharp MX-TR12 Exit Tray Un1t
1 New Sharp MX-PNIIB Hole-Punch Unit S/N: lL000881
1 New Sharp MX-FXll Fax Expansion Kit S/N: 2T20603X
1 New Sharp MX-M623N Digital Imager S/N: 25003023
1 New Sharp MX-FN1550 Sheet Staple Finisher S/N: 2BA00189
1 New Sharp MX-FXX2 Fax Expansion Kit S/N: 2T205031
1 New Sharp MX-M623N Digital Imager S/N: 25006363
1 New Sharp MX-FN15 50 Sheet Staple Finisher S/N: 2BA0021D
1 New Sharp MX-FXX2 Fax Expansion Kit S/N: 2T200781
1 New Sharp MX-6240N Digital Color Imager S/N: 25217413
1 New Sharp MX-FN19 50 Sheet Staple Finisher S/N: 2BA00423
1 New Sharp MX-RB12 Paper Pass Unit S/N: 2LOO0956
1 New Sharp MX-TR14 Right Side Exit Tra7
1 New Sharp MX-FX11 Fax Expansion Kit S N: 2T20605X
1 New Sharp MX-M363N Digital Imager S/N: 25005161
1 New Sharp MX-DEX9 2 x 500 Sheet Paper Trays S/N: 2EOO1998
1 New Sharp MX-FNX9 Internal Staple Finisher S/N: 2LO11179
1 New Sharp MX-TRX2 Right Side Exit Tray
1 New Sharp MX-3110N Digital Color Imager S/N: 25028246
1 New Sharp MX-DE14 3 x 500 Sheet Paper Drawer S/N: 2EOO1335
1 New Sharp MX-FN17 Internal Staple Finisher SiN: 2L005685
1 New Sharp MX-TR12 Right Side Exit Tray
1 New Sharp MX-FX11 Fax Expansion Kit S N: 2T20601X
Including all attachments, accessories, appurtenances, accessions &
substitutions this is a lease transaction. We do not feel that this transaction
is subject to the uniform commercial code, but is filed in the event that it is
subject to the same.
 
 
 
 
 
 
 
 
 
 
 
Merge Healthcare Solutions Inc.
 
Secretary of State,
State of Delaware
 
AILCO Equipment Finance Group, Inc.
 
2013 0473596
 
02/05/2013
 
This is a lease transaction. We do not feel that this transaction is subject to
the uniform commercial code, but is filed in the event that it is subject to the
same.
Amendment: 03/22/2013 – Restated Collateral as follows:
1 New Sharp MX3110N Digital Imager SIN: 25066008
1 New Sharp MXDE14 500 Sheet Paper Tray SIN: 2E002440
1 New Sharp MXFN17 Internal Staple Finisher SIN: 2L001580
1 New Sharp MXPN11B Hole Punch Unit SIN: 2T201956
1 New Sharp MXFX11 Fax Expansion Tray SIN: 2L000841
1 New Sharp MXTR12 Right Side Exit Tray

 

--------------------------------------------------------------------------------

 
Debtor
 
Jurisdiction
 
Secured Party
 
Filing No.
 
Filing Date
 
Description of Collateral
Merge SF Holdings, Inc.
 
Secretary of State,
State of Delaware
 
Chase Equipment Finance, Inc.
 
2011 4137843
 
10/26/2011
 
Lease: Equipment Schedule No. 22 dated as of May 1, 2010, to Master Lease dated
as of September 30, 1994 between Sentry Financial Corporation (as assignee of
original lessor Lifeclinic Finance Corporation), as lessor, and Wegmans Food
Markets, Inc., as lessee (“Lease”), which Lease was assigned to Merge SF
Holdings, Inc. pursuant to that certain Sales Agreement dated as of October 24,
2011 between Sentry Financial Corporation, as seller and Merge SF Holdings,
Inc., as buyer.
Equipment: The equipment owned by Sentry and leased under the Lease.
 
 
 
 
 
 
 
 
 
 
 
Merge SF Holdings, Inc.
 
Secretary of State, State of Delaware
 
MB Financial Bank, N.A.
 
2011 4201425
 
10/31/2011
 
Lease: Equipment Schedule No. 51 dated as of March 1, 2009, to Master Equipment
Lease dated January 1, 1998 entered into between Sentry Financial Corporation
(as assignee of original lessor, Lifeclinic Finance Corporation), as lessor, and
CVS Pharmacy, Inc., as lessee (“Lease”), which Lease was assigned to Debtor
pursuant to that certain Sales Agreement dated as of October 24, 2011 between
Sentry Financial Corporation, as seller and Debtor, as buyer.
Equipment: The equipment owned by Debtor and leased under the Lease.
 
 
 
 
 
 
 
 
 
 
 
Merge SF Holdings, Inc.
 
Secretary of State, State of Delaware
 
MB Financial Bank, N.A.
 
2011 4201433
 
10/31/2011
 
Lease: Equipment Schedule No. 51 dated as of March 1, 2009, to Master Equipment
Lease dated January 1, 1998 entered into between Sentry Financial Corporation
(as assignee of original lessor, Lifeclinic Finance Corporation), as lessor, and
CVS Pharmacy, Inc., as lessee (“Lease”), which Lease was assigned to Debtor
pursuant to that certain Sales Agreement dated as of October 24, 2011 between
Sentry Financial Corporation, as seller and Debtor, as buyer.
Equipment: The equipment owned by Debtor and leased under the Lease.
 
 
 
 
 
 
 
 
 
 
 
Merge SF Holdings, Inc.
 
Secretary of State, State of Delaware
 
MB Financial Bank, N.A.
 
2011 4201441
 
10/31/2011
 
Lease: Equipment Schedule No. 20 dated as of March I, 2006 to Master Lease dated
November 1, 1996 entered into between Sentry Financial Corporation (as assignee
of orig1nal lessor Lifeclinic Finance Corporation), as lessor, and The Kroger
Co, as lessee (“Lease”), which Lease was assigned to Debtor pursuant to that
certain Sales Agreement dated as of October 24, 2011 between Sentry Financial
Corporation, as seller and Debtor, as buyer.
Equipment: The equipment leased under the Lease.
 
 
 
 
 
 
 
 
 
 
 
Merge SF Holdings, Inc.
 
Secretary of State, State of Delaware
 
MB Financial Bank, N.A.
 
2011 4201458
 
10/31/2011
 
Lease: Equipment Schedule No.1 dated as of February 23, 2007, to Master Lease
dated February 23, 2007 entered into between Sentry Financial Corporation (as
assignee of original lessor Lifeclinic Finance Corporation) ( as lessor and Save
Mart Supermarkets, as lessee (“Lease”) which Lease was assigned to Debtor
pursuant to that certain Sales Agreement dated as of October 24, 2011 between
Sentry Financial Corporation, as seller and Debtor, as buyer.
Equipment: The equipment owned by Debtor and leased under the lease.

--------------------------------------------------------------------------------

 
Debtor
 
Jurisdiction
 
Secured Party
 
Filing No.
 
Filing Date
 
Description of Collateral
Merge SF Holdings, Inc.
 
Secretary of State, State of Delaware
 
MB Financial
Bank, N.A.
 
2011 4201516
 
10/31/2011
 
Lease: Equipment Schedule No. 32 dated as of March 17, 2008 to Master Lease
dated February 10, 1993 entered into between Sentry Financial Corporation (as
assignee of original lessor Lifeclinic Finance Corporation), as lessor, and
Safeway, Inc., as lessee (“Lease”), which Lease was assigned to Debtor pursuant
to that certain Sales Agreement dated as of October 24, 2011 between Sentry
Financial Corporation, as seller and Debtor, as buyer.
Equipment: The equipment owned by Debtor and leased under the Lease.
 
 
 
 
 
 
 
 
 
 
 
Merge SF Holdings, Inc.
 
Secretary of State, State of Delaware
 
Beverly Bank & Trust Company N.A.
 
2011 4201524
 
10/31/2011
 
Lease: Equipment Schedule No.3 dated as of May 28, 2010, to Master Lease
Agreement dated as of January 1, 2004, between Sentry Financial Corporation (as
assignee original lessor Lifecl1nic F1nance Corporation), as lessor, and
Winn-Dixie stores, Inc., as lessee (“Lease”), which Lease was assigned to Debtor
pursuant to that certain Sales Agreement dated as of October 24, 2011 between
Sentry Financial Corporation, as seller and Debtor, as buyer,
Equipment: The equipment leased under the Lease, together with all
substitutions, proceeds, accessions, attachments and additions thereto except
any of the foregoing which are not financed by Secured Party.
 
 
 
 
 
 
 
 
 
 
 
Merge SF Holdings, Inc.
 
Secretary of State,
State of Delaware
 
MB Financial Bank, N.A.
 
2011 4201532
 
10/31/2011
 
Lease: Equipment Schedule No.4 dated as of September 30, 2007, to Master Lease
dated August 30, 2004 entered into between Sentry Financial Corporation (as
assignee of original lessor LifeClinic Finance Corporation), as lessor, and
Publix Super Markets, Inc., as lessee (“Lease”), which Lease was assigned to
Debtor pursuant to that Certain Sales Agreement dated as of October 24, 2011
between Sentry Financial Corporation, as seller and Debtor, as buyer.
Equipment: The equipment owned by Debtor and leased under the Lease.
 
 
 
 
 
 
 
 
 
 
 
Merge SF Holdings, Inc.
 
Secretary of State, State of Delaware
 
MB Financial Bank, N.A.
 
2011 4201540
 
10/31/2011
 
Lease: Equipment Schedule No.2 dated as of March 24, 2008 to Master Lease dated
February 1{ 2005 entered into between Sentry Financial Corporation (as assignee
of oriq1nal lessor, Lifeclinic Finance Corporation), as lessor, and Hannaford
Bros. Co., Kash n’ Karry Food Stores, Inc., J.H. Harvey Co., LLC, and Food Lion,
LLC, as lessee (“Lease”), which Lease was assigned to Debtor pursuant to that
certain Sales Agreement dated as of October 24, 2011 between Sentry Financial
Corporation, as seller and Debtor, as buyer.
Equipment: The equipment owned by Debtor and leased under the Lease.

--------------------------------------------------------------------------------


 
 
Debtor
 
Jurisdiction
 
Secured Party
 
Filing No.
 
Filing Date
 
Description of Collateral
Merge SF Holdings, Inc.
 
Secretary of State,
State of Delaware
 
Republic Bank
 
2011 4201557
 
10/31/2011
 
Lease: Equipment Schedule No.2 dated as of November 8, 2010, to Master Lease
dated May 3, 2005 entered into between Sentry Financial Corporation (as assignee
of original lessor, Lifeclinic Finance Corporation), as lessor, and Giant Eagle,
Inc., as lessee (“Lease”), which Lease was assigned to Debtor pursuant to that
certain Sales Agreement dated as of October 24, 2011 between Sentry Financial
Corporation, as seller and Debtor, as buyer.
Equipment: The equipment owned by Debtor and leased under the Lease.
 
 
 
 
 
 
 
 
 
 
 
Merge SF Holdings, Inc.
 
Secretary of State, State of Delaware
 
MB Financial Bank, N.A.
 
2011 4201565
 
10/31/2011
 
Lease: Equipment Schedule No. 54 dated as of April 1, 2009, to Master Equipment
Lease dated January 1, 1998 entered into between Sentry Financial Corporation
(as assignee of original lessor, Lifeclinic Finance Corporation), as lessor, and
CVS Pharmacy, Inc., as lessee (“Lease”), which Lease was assigned to Debtor
pursuant to that certain Sales Agreement dated as of October 24, 2011 between
Sentry Financial Corporation, as seller and Debtor, as buyer.
Equipment: The equipment owned by Debtor and leased under the Lease.
 
 
 
 
 
 
 
 
 
 
 
Merge SF Holdings, Inc.
 
Secretary of State, State of Delaware
 
MB Financial Bank, N.A.
 
2011 4201573
 
10/31/2011
 
Lease: Equipment Schedule No.2 dated as of February 1, 2007, to Master Lease
dated May 5, 2005 between Sentry Financial Corporation (as assignee of original
lessor L1feclinic Finance Corporation), as Lessor, and SUPERVALU, Inc.,
SUPERVALU Pharmacies, Inc., Keltsch Bros., Inc., and Shoppers Food Warehouse
Corporation, as lessee (“Lease”), which Lease was assigned to Debtor pursuant to
that certain Sales Agreement dated as of October 24, 2011 between Sentry
Financial Corporation, as seller and Debtor, as buyer.
Equipment: The equipment owned by Debtor under the lease.
 
 
 
 
 
 
 
 
 
 
 
Merge SF Holdings, Inc.
 
Secretary of State, State of Delaware
 
MB Financial Bank, N.A.
 
2011 4201581
 
10/31/2011
 
Leases: Equipment Schedule No. 50 dated as of March 1, 2009, to Master Lease
dated January I, 1998 entered into between Sentry Financial Corporation (as
assignee of original lessor, Lifeclinic Finance Corporation), as lessor, and CVS
Pharmacy, Inc., as lessee (“Lease”), which Lease was assigned to Debtor pursuant
to that certain Sales Agreement dated as of October 24, 2011 between entry
Financial Corporation, as seller and Debtor, as buyer.
Equipment: The equipment owned by Debtor and leased under the Lease.

--------------------------------------------------------------------------------

 
Debtor
 
Jurisdiction
 
Secured Party
 
Filing No.
 
Filing Date
 
Description of Collateral
Merge SF Holdings, Inc.
 
Secretary of State,
State of Delaware
 
MB Financial
Bank, N.A.
 
2011 4201599
 
10/31/2011
 
Lease: Equipment Schedule No.5 dated as of December 2, 2008, to Master Lease
dated August 30, 2004 entered into between Sentry Financial Corporation (as
assignee of original lessor LifeClinic Finance Corporation), as lessor, and
Publix Super Markets, Inc., as lessee (“Lease”), which Lease was assigned to
Debtor pursuant to that certain Sales Agreement dated as of October 24, 2011
between Sentry Financial Corporation, as seller and Debtor, as buyer.
Equipment: The equipment owned by Debtor and leased under the Lease.
 
 
 
 
 
 
 
 
 
 
 
Merge SF Holdings, Inc.
 
Secretary of State, State of Delaware
 
MB Financial Bank, N.A.
 
2011 4201607
 
10/31/2011
 
Lease: Equipment Schedule No.2 dated as of November 10, 2009, to Master Lease
dated February 23, 2007 entered into between Sentry Financial Corporation (as
assignee of original lessor Lifeclinic Finance Corporation), as lessor and Save
Mart Supermarkets, as lessee (“Lease”), which Lease was ass1gned to Debtor
pursuant to that certain Sales Agreement dated as of October 24, 2011 between
Sentry Financial Corporation, as seller and Debtor, as buyer.
Equipment: The equipment owned by Debtor and leased under the lease.

 

--------------------------------------------------------------------------------

Schedule 6.04(b)
 
Existing Investments


1.
Investment in the form of the equity securities of Medipattern Corp. with a
carrying value of approximately $0 as of March 31, 2013.

 
2.
Cash Investment in HealthBox LLC in the amount of $240,000 with a carrying value
of approximately $150,000 as of March 31, 2013.

 
3.
Merge Healthcare Canada Corp. owns 550,700 shares (20.1%) of the 2,787,644
common shares outstanding of UltraRAD Corporation with a book value of $313,000.




--------------------------------------------------------------------------------

Schedule 6.09
 
Transactions with Affiliates


1.
Asset Purchase Agreement, dated as of July 30, 2010, by and between Merge and
Merrick Healthcare Solutions, LLC d/b/a Olivia Greets, pursuant to which Merge
acquired substantially all of the assets of Olivia Greets from Merrick
Healthcare Solutions, LLC, an affiliate of Merrick, for 500,000 shares of
Merge’s common stock.




--------------------------------------------------------------------------------

EXHIBIT A
 
[Form of]
ASSIGNMENT AND ASSUMPTION
 
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
Name of Assignor] (the “Assignor”) and [Insert Name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below, receipt of a
copy of which is hereby acknowledged by the Assignee.  The Standard Terms and
Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.


For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including without limitation any Guarantees included in such
facilities), and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of the Assignor (in
its capacity as a Lender) against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by the Assignor to the Assignee pursuant to clauses (i) and (ii)
above being referred to herein collectively as the “Assigned Interest”).  Such
sale and assignment is without recourse to the Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by the Assignor.


1.
Assignor:
________________________________
 
 
 
2.
Assignee:
______________________________
 
 
[and is a Lender, an Affiliate of a Lender or an Approved Fund]1
 
 
 
3.
Borrower:
MERGE HEALTHCARE INCORPORATED, a Delaware corporation
 
 
 
4.
Administrative Agent:
GUGGENHEIM CORPORATE FUNDING, LLC, as the administrative agent under the Credit
Agreement
 
 
 
5.
Credit Agreement:
The Credit Agreement, dated as of April 29, 2014 (as amended, amended and
restated, supplemented, waived or otherwise modified from time to time) among
Borrower, the Subsidiary Guarantors, the Lenders parties thereto, the
Administrative Agent, and the other Agents parties thereto.
 
 
 
6.
Assigned Interest[s]:
 

 

--------------------------------------------------------------------------------

1 Select as applicable


A-1

--------------------------------------------------------------------------------

Facility Assigned
 
Aggregate Amount of Commitment/ Loans for all Lenders
   
Amount of Commitment/
Loans Assigned
   
Percentage Assigned of Commitment/ Loans2
 
Term Loan Facility
 
$
     
$
       
%
 
Revolving Credit Facility
 
$
     
$
     
 
%
 
 
 
$
     
$
     
 
%
 



[7.
Trade Date:
______________]3



Effective Date:   [__________], 20[__] [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]


[Signature Page Follows]
 

--------------------------------------------------------------------------------

2 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.
3 To be completed if the Assignor(s) and the Assignee(s) intend that the minimum
assignment amount is to be determined as of the Trade Date.
A-2

--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:


 
ASSIGNOR
 
 
[NAME OF ASSIGNOR]
 
 
 
 
 
 
By:
 
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 
ASSIGNEE
 
 
[NAME OF ASSIGNEE]
 
 
 
 
 
 
By:
 
 
 
 
Name:
 
 
 
Title:
 



A-3

--------------------------------------------------------------------------------

[Consented to and]4 Accepted:


GUGGENHEIM CORPORATE FUNDING, LLC, as
 
Administrative Agent
 
 
 
 
By:
 
 
 
Name:
 
 
Title:
 
 
 
 
[Consented to:]5
 
 
 
 
MERGE HEALTHCARE INCORPORATED, as
 
Borrower
 
 
 
 
By:
 
 
 
Name:
 
 
Title:
 

 

--------------------------------------------------------------------------------

4 To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.
5 To be added only if the consent of Borrower is required by the terms of the
Credit Agreement.
A-4

--------------------------------------------------------------------------------

ANNEX 1 to Assignment and Assumption
 
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1.              Representations and Warranties.


1.1            Assignor.  The Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim,
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and (iv) it is not a Defaulting Lender; and (b)
assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Loan Document (other than this Assignment and Assumption), (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Loan Documents (other than this Assignment and Assumption) or any collateral
thereunder, (iii) the financial condition of Borrower, any of its Subsidiaries
or Affiliates or any other Person obligated in respect of any Loan Document, or
(iv) the performance or observance by Borrower, any of its Subsidiaries or
Affiliates or any other Person of any of their respective obligations under any
Loan Document.


1.2.            Assignee.  The Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements of an Eligible Assignee under the Credit Agreement
(subject to such consents, if any, as may be required under the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
the Assigned Interest, shall have the obligations of a Lender thereunder, (iv)
it is sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 5.01 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase the Assigned Interest, (vi) it
has, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest, (vii) it is not
a Defaulting Lender, (viii) if it is not already a Lender under the Credit
Agreement, attached to the Assignment and Assumption an Administrative
Questionnaire in the form provided by the Administrative Agent and (viii)
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the Section 2.15 of the Credit Agreement, duly
completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.


A-5

--------------------------------------------------------------------------------

2.              Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts that have accrued to but excluding the Effective Date and to the
Assignee for amounts that have accrued from and after the Effective Date.


3.              General Provisions.  This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption.  This
Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York without giving effect to any choice of
law principles that would apply the laws of another jurisdiction.
A-6

--------------------------------------------------------------------------------

EXHIBIT B
 
[Form of]
BORROWING REQUEST
 
Guggenheim Corporate Funding, LLC,
   as Administrative Agent for
   the Lenders referred to below
Guggenheim Corporate Funding, LLC
330 Madison Avenue, 10th Floor
New York, New York 10017
Attn: Kaitlin Trinh
Facsimile: 212 644 8396


Re:                      Merge Healthcare Incorporated[__________], 20[__]
 
Ladies and Gentlemen:
 
Reference is made to the credit agreement, dated as of April 29, 2014 (as
amended, amended and restated, supplemented, waived or otherwise modified from
time to time, the “Credit Agreement”), among MERGE HEALTHCARE INCORPORATED, a
Delaware corporation (“Borrower”), the Subsidiary Guarantors, the Lenders and
GUGGENHEIM CORPORATE FUNDING, LLC, as administrative agent for the Lenders (in
such capacity, the “Administrative Agent”).  Unless otherwise defined herein,
terms defined in the Credit Agreement and used herein shall have the meanings
given to them in the Credit Agreement. Borrower hereby gives you notice pursuant
to Section 2.03 of the Credit Agreement that it requests a Borrowing under the
Credit Agreement, and, in connection therewith, sets forth below the terms on
which such Borrowing is requested to be made:
 
(A)
Class of Borrowing:
Term Borrowing
 
 
 
(B)
Principal amount of Borrowing:1
 
 
(C)
Date of Borrowing
 
 
(which is a Business Day):
 
 
(D)
Type of Borrowing:
[ABR Borrowing] [Eurodollar Borrowing]
 
(E)
Interest Period and the last day thereof:2
 
 
(F)
Funds are requested to be disbursed
to Borrower’s account with:
 
 
Account No.
 

 
Borrower hereby represents and warrants that the conditions to lending specified
in Sections 4.02(b) and (c) of the Credit Agreement are satisfied as of the date
hereof.
 
[Signature Page Follows]
 

--------------------------------------------------------------------------------

1 See Section 2.02(a) of the Credit Agreement for minimum borrowing amounts.
2 To be inserted if a Eurodollar Borrowing, and to be subject to the definition
of “Interest Period” in the Credit Agreement.
B-1

--------------------------------------------------------------------------------



 
MERGE HEALTHCARE INCORPORATED,
 
a Delaware corporation
 
 
By:
 
 
 
 
Name:
 
 
 
Title:
 

B-2

--------------------------------------------------------------------------------

EXHIBIT C
 
[Form of]
COMPLIANCE CERTIFICATE
 
[__________], 20[__]


This compliance certificate (this “Certificate”) is delivered to you pursuant to
Section 5.01(c) of the credit agreement, dated as of April 29, 2014 (as amended,
amended and restated, supplemented, waived or otherwise modified from time to
time, the “Credit Agreement”), among MERGE HEALTHCARE INCORPORATED, a Delaware
corporation (“Borrower”), the Subsidiary Guarantors, the Lenders and GUGGENHEIM
CORPORATE FUNDING, LLC, as administrative agent for the Lenders (in such
capacity, the “Administrative Agent”).  Unless otherwise defined herein, terms
defined in the Credit Agreement and used herein shall have the meanings given to
them in the Credit Agreement.
 
1.            I am the duly elected, qualified and acting [specify type of
Financial Officer] of Borrower.
 
2.            I have reviewed and am familiar with the contents of this
Certificate.
 
3.            I have reviewed the terms of the Credit Agreement and the other
Loan Documents and have made, or caused to be made under my supervision, a
review in reasonable detail of the transactions and condition of Borrower and
its Subsidiaries during the accounting period covered by the financial
statements attached hereto as Attachment 1 (the “Financial Statements”), which
Financial Statements have been prepared in accordance with GAAP and fairly
present, in all material respects, the consolidated financial condition, results
of operations and cash flows of Borrower and its consolidated Subsidiaries as of
the date and for the periods to which they relate, except in the case of any
such unaudited financial statements, the absence of footnote disclosures and
audit adjustments.  Such review did not disclose the existence during or at the
end of the accounting period covered by the Financial Statements, and I have no
knowledge of the existence, as of the date of this Certificate, of any condition
or event which constitutes a Default or Event of Default [, except as set forth
below].
 
4.            Attached hereto as Attachment 2 are the computations showing
compliance with the covenants set forth in Section 6.10 of the Credit Agreement.
 
[5.            Attached hereto as Attachment 3 are the computations showing
Borrower’s calculation of Excess Cash Flow.]8
 
6.            Attached hereto as Attachment 4 is a list of all Immaterial
Subsidiaries as of the date of such Financial Statements.  All such Subsidiaries
designated as Immaterial Subsidiaries comply with the requirements set forth in
the definition of “Immaterial Subsidiaries”.
 
7.            Attached hereto as Attachment 5 is a calculation of the Cumulative
Amount as of the date of the Financial Statements, including a description of
all uses of the Cumulative Amount for the fiscal period covered by the Financial
Statements.
 
[Signature Page Follows]
 

--------------------------------------------------------------------------------

1 To be inserted only in connection with the delivery of annual reports pursuant
to Section 5.01(a) of the Credit Agreement.
C-1

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I execute this Certificate as of the date set forth above.
 
MERGE HEALTHCARE INCORPORATED,
a Delaware corporation
 
By:
 
 
 
Name:
 
 
Title: [Financial Officer]
 

C-2

--------------------------------------------------------------------------------

ATTACHMENT 1
 
TO


COMPLIANCE CERTIFICATE
 
Financial Statements
 
The information described herein is as of [__________________], and pertains to
the fiscal [quarter] [year] ended [____________].
C-3

--------------------------------------------------------------------------------

ATTACHMENT 2
 
TO


COMPLIANCE CERTIFICATE


[Set forth calculation of financial covenants]
C-4

--------------------------------------------------------------------------------

ATTACHMENT 3
 
TO


COMPLIANCE CERTIFICATE


[Set forth calculation of Excess Cash Flow]
C-5

--------------------------------------------------------------------------------

ATTACHMENT 4
 
TO


COMPLIANCE CERTIFICATE


[Set forth list of Immaterial Subsidiaries]
C-6

--------------------------------------------------------------------------------

ATTACHMENT 5
 
TO


COMPLIANCE CERTIFICATE
 
[Set forth calculation of Cumulative Amount]
C-7

--------------------------------------------------------------------------------

EXHIBIT D
 
[Form of]
INTERCOMPANY NOTE
 
INTERCOMPANY SUBORDINATED DEMAND PROMISSORY NOTE
 
Note Number: 1
Dated:  [__________], 20[__]

 
FOR VALUE RECEIVED, Borrower (as defined below), and each of its Subsidiaries
(collectively, the “Group Members” and each, a “Group Member”) which is a party
to this intercompany subordinated demand promissory note (this “Promissory
Note”) as a Payor (as defined below) promises to pay to the order of a Payee (as
defined below) that makes loans to such Payor (each Group Member which borrows
money pursuant to this Promissory Note is referred to herein as a “Payor” and
each Group Member which is a Loan Party which makes loans and advances pursuant
to this Promissory Note is referred to herein as a “Payee”; it being
acknowledged and agreed that this Promissory Note shall not evidence any loans
or advances made by any Group Member which is not a Loan Party), on demand, in
lawful money of the United States of America, in immediately available funds and
at the appropriate office of the Payee, the aggregate unpaid principal amount of
all loans and advances heretofore and hereafter made by such Payee to such Payor
and any other indebtedness now or hereafter owing by such Payor to such Payee as
shown in the books and records of such Payee.  The failure to show any such
indebtedness or any error in showing such Indebtedness shall not affect the
obligations of any Payor hereunder.  Unless otherwise defined herein, terms
defined in the Credit Agreement (hereinafter defined) and used herein shall have
the meanings given to them in that certain credit agreement, dated as of April
29, 2014 (as amended, amended and restated, supplemented, waived or otherwise
modified from time to time, the “Credit Agreement”), among MERGE HEALTHCARE
INCORPORATED, a Delaware corporation (“Borrower”), the Subsidiary Guarantors,
the Lenders and GUGGENHEIM CORPORATE FUNDING, LLC, as administrative agent for
the Lenders (in such capacity, the “Administrative Agent”).  Unless otherwise
defined herein, terms defined in the Credit Agreement and used herein shall have
the meanings given to them in the Credit Agreement.
 
The unpaid principal amount hereof from time to time outstanding shall bear
interest at a rate equal to the rate as may be agreed upon in writing from time
to time by the relevant Payor and Payee.  Each Payor and any endorser of this
Promissory Note hereby waives presentment, demand, protest and notice of any
kind.  No failure to exercise, and no delay in exercising, any rights hereunder
on the part of the holder hereof shall operate as a waiver of such rights.
 
This Promissory Note has been pledged by each Payee to the Collateral Agent, for
the benefit of the Secured Parties, as security for such Payee’s Secured
Obligations under the Credit Agreement, the Security Agreement and the other
Loan Documents to which such Payee is a party.  Each Payor acknowledges and
agrees that, upon the occurrence and during the continuation of an Event of
Default, the Collateral Agent may exercise all the rights of the Payees under
this Promissory Note in accordance with the terms and conditions of the Security
Agreement and will not be subject to any abatement, reduction, recoupment,
defense, setoff or counterclaim available to such Payor.
D-1

--------------------------------------------------------------------------------

Each Payee agrees that any and all claims of such Payee against any Payor that
is a Loan Party or any endorser of the obligations of any Payor that is a Loan
Party under this Promissory Note, or against any of their respective properties,
shall be subordinate and subject in right of payment to the Secured Obligations
until the principal of and interest and premium (if any) on each Loan, all Fees
and all other expenses or amount payable (other than contingent indemnification
obligations) under any Loan Document shall have been paid in full; provided,
that each Payor may make payments to the applicable Payee so long as no Event of
Default shall have occurred and be continuing.  Notwithstanding any right of any
Payee to ask, demand, sue for, take or receive any payment from any Payor, all
rights, Liens and security interests of such Payee, whether now or hereafter
arising and howsoever existing, in any assets of any Payor that is a Loan Party
(whether constituting part of the security or collateral given to the Collateral
Agent or any Secured Party to secure payment of all or any part of the
Obligations or otherwise) shall be and hereby are subordinated to the rights of
the Administrative Agent or any Secured Party in such assets; provided, that
each Payee may ask, demand, sue for, take or receive any payment from any Payor
unless an Event of Default shall have occurred and be continuing.  Except to the
extent not prohibited by the Credit Agreement or the Security Agreement, the
Payees shall have no right to possession of any such asset or to foreclose upon,
or exercise any other remedy in respect of, any such asset, whether by judicial
action or otherwise, unless and until the principal of and interest and premium
(if any) on each Loan, all Fees and all other expenses or amount payable (other
than contingent indemnification obligations) under any Loan Document shall have
been paid in full.
 
This Promissory Note shall be binding upon each Payor and its successors and
assigns, and the terms and provisions of this Promissory Note shall inure to the
benefit of each Payee and their respective successors and assigns, including
subsequent holders hereof.  Notwithstanding anything to the contrary contained
herein, in any other Loan Document or in any other promissory note or other
instrument, this Promissory Note (i) replaces and supersedes any and all
promissory notes or other instruments which create or evidence any loans or
advances made on or before the date hereof by any Payee to any other Group
Member, and (ii) shall not be deemed replaced, superseded or in any way modified
by any promissory note or other instrument entered into on or after the date
hereof which purports to create or evidence any loan or advance by any Payee to
any other Group Member.
 
THIS PROMISSORY NOTE AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
PROMISSORY NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO
CONFLICTS OF LAW PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF
ANOTHER JURISDICTION.
 
The terms and provisions of this Promissory Note are severable, and if any term
or provision shall be determined to be superseded, illegal, invalid or otherwise
unenforceable in whole or in part pursuant to applicable Legal Requirements by a
Governmental Authority having jurisdiction, such determination shall not in any
manner impair or otherwise affect the validity, legality or enforceability of
that term or provision in any other jurisdiction or any of the remaining terms
and provisions of this Promissory Note in any jurisdiction.
 
From time to time after the date hereof, additional Subsidiaries of Borrower may
become parties hereto (as Payor and/or Payee, as the case may be) by executing a
counterpart signature page to this Promissory Note (each additional Subsidiary,
an “Additional Party”).  Upon delivery of such counterpart signature page to the
Payees, notice of which is hereby waived by the other Payors, each Additional
Party shall be a Payor and/or a Payee, as the case may be, and shall be as fully
a party hereto as if such Additional Party were an original signatory hereof. 
Each Payor expressly agrees that its obligations arising hereunder shall not be
affected or diminished by the addition or release of any other Payor or Payee
hereunder.  This Promissory Note shall be fully effective as to any Payor or
Payee that is or becomes a party hereto regardless of whether any other person
becomes or fails to become or ceases to be a Payor or Payee hereunder.
 
This Promissory Note may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.
 
[Signature Page Follows]
D-2

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Payor and Payee has caused this Intercompany
Subordinated Demand Promissory Note to be executed and delivered by its proper
and duly authorized officer as of the date set forth above.
 
 
[LOAN PARTIES], as a Payor and Payee
 
 
By:

 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 
[OTHER SUBSIDIARIES], as a Payor
 
 
By:

 
 
 
Name:
 
 
 
Title:
 





D-3

--------------------------------------------------------------------------------

ENDORSEMENT
 
FOR VALUE RECEIVED, each of the undersigned does hereby sell, assign and
transfer to ___________________________________________ all of its right, title
and interest in and to the Intercompany Subordinated Demand Promissory Note,
dated [__________], 20[__] (as amended, supplemented, replaced or otherwise
modified from time to time, the “Promissory Note”), made by Borrower and each
Subsidiary thereof which is a party thereto or any other person that becomes a
party thereto, and payable to the undersigned.  This endorsement is intended to
be attached to the Promissory Note and, when so attached, shall constitute an
endorsement thereof.
 
The initial undersigned shall be the Group Members (as defined in the Promissory
Note) that are Loan Parties on the date of the Promissory Note.  From time to
time after the date thereof, additional Subsidiaries of the Group Members shall,
to the extent required by Section 5.11(c) of the Credit Agreement, become
parties to the Promissory Note (each, an “Additional Payee”) and, if such
Subsidiaries are or will become Loan Parties, a signatory to this endorsement by
executing a counterpart signature page to the Promissory Note and to this
endorsement.  Upon delivery of such counterpart signature page to the Payors,
notice of which is hereby waived by the other Payees, each Additional Payee
shall be a Payee and shall be as fully a Payee under the Promissory Note and a
signatory to this endorsement as if such Additional Payee were an original Payee
under the Promissory Note and an original signatory hereof.  Each Payee
expressly agrees that its obligations arising under the Promissory Note and
hereunder shall not be affected or diminished by the addition or release of any
other Payee under the Promissory Note or hereunder.  This endorsement shall be
fully effective as to any Payee that is or becomes a signatory hereto regardless
of whether any other person becomes or fails to become or ceases to be a Payee
under the Promissory Note or hereunder.
 
Dated:  ________________
 
 
[LOAN PARTIES], as a Payee
 
 
By:
 
 
 
 
Name:
 
 
 
Title:
 

D-4

--------------------------------------------------------------------------------

EXHIBIT E
 
[Form of]
INTEREST ELECTION REQUEST
 
[__________], 20[__]
 
Guggenheim Corporate Funding, LLC,
   as Administrative Agent for
   the Lenders referred to below
Guggenheim Corporate Funding, LLC
330 Madison Avenue, 10th Floor
New York, New York 10017
Attn: Kaitlin Trinh
Facsimile: 212 644 8396


Re:            Merge Healthcare Incorporated
 
Ladies and Gentlemen:
 
Pursuant to Section 2.08 of that certain credit agreement, dated as of April 29,
2014 (as amended, amended and restated, supplemented, waived or otherwise
modified from time to time, the “Credit Agreement”), among MERGE HEALTHCARE
INCORPORATED, a Delaware corporation (“Borrower”), the Subsidiary Guarantors,
the Lenders and GUGGENHEIM CORPORATE FUNDING, LLC, as administrative agent for
the Lenders (in such capacity, the “Administrative Agent”). Unless otherwise
defined herein, terms defined in the Credit Agreement and used herein shall have
the meanings given to them in the Credit Agreement. Borrower hereby gives the
Administrative Agent notice that Borrower hereby requests:
 
[Option A - Conversion of Eurodollar Borrowings to ABR Borrowings:  to convert
$___________ in principal amount of presently outstanding Eurodollar Borrowings
with a final Interest Payment Date of ____________ ____, _____ to ABR Borrowings
on __________ ____, ____ (which is a Business Day).]
 
[Option B - Conversion of ABR Borrowings to Eurodollar Borrowings:  to convert
$__________ in principal amount of presently outstanding ABR Borrowings to
Eurodollar Borrowings on ____________ ____, _____ (which is a Business Day). 
The Interest Period for such Eurodollar Borrowings is ______ month[s].]
 
[Option C - Continuation of Eurodollar Borrowings as Eurodollar Borrowings:  to
continue as Eurodollar Borrowings $__________ in presently outstanding
Eurodollar Borrowings with a final Interest Payment Date of ____________ ____,
_____ (which is a Business Day).  The Interest Period for such Eurodollar
Borrowings is ______ month[s].]
E-1

--------------------------------------------------------------------------------



 
Very truly yours,
 
 
MERGE HEALTHCARE INCORPORATED,
 
a Delaware corporation
 
 
 
 
 
By
 
 
 
 
Name:
 
 
 
Title
 

E-2

--------------------------------------------------------------------------------

EXHIBIT F
 
[Reserved]


F-1

--------------------------------------------------------------------------------

EXHIBIT G
 
[Reserved]


G-1

--------------------------------------------------------------------------------

EXHIBIT H
 
[Reserved]


H-1

--------------------------------------------------------------------------------

EXHIBIT I
 
[Form of]
TERM NOTE
 
$[____________]
New York, New York
 
[__________], 20[__]

 
FOR VALUE RECEIVED, the undersigned, MERGE HEALTHCARE INCORPORATED, a Delaware
corporation (“Borrower”), hereby promises to pay to the order of
[_________________] or its registered assigns (the “Lender”) on the Term Loan
Maturity Date (as defined in the Credit Agreement referred to below) in lawful
money of the United States and in immediately available funds, the principal
amount of [____________] DOLLARS or, if less, the aggregate unpaid principal
amount of all Term Loans of the Lender outstanding under the Credit Agreement
referred to below, which sum shall be due and payable in such amounts and on
such dates as are set forth in the Credit Agreement.  Borrower further agrees to
pay interest in like money at such office on the unpaid principal amount hereof
from time to time at the rates, and on the dates, specified in Section 2.06 of
the Credit Agreement.  Terms used herein which are defined in the Credit
Agreement shall have such defined meanings unless otherwise defined herein.
 
The holder of this Term Note (this “Note”) may endorse and attach a schedule to
reflect the date, Type and amount of each Term Loan of the Lender outstanding
under the Credit Agreement, the date and amount of each payment or prepayment of
principal hereof, and the date of each interest rate conversion or continuation
pursuant to Section 2.08 of the Credit Agreement and the principal amount
subject thereto; provided that the failure of the Lender to make any such
recordation (or any error in such recordation) shall not affect the obligations
of Borrower hereunder or under the Credit Agreement.
 
This Note is one of the Notes referred to in the credit agreement, dated as of
April 29, 2014 (as amended, amended and restated, supplemented, waived or
otherwise modified from time to time, the “Credit Agreement”), among Borrower,
the Subsidiary Guarantors, the Lenders and GUGGENHEIM CORPORATE FUNDING, LLC, as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”).  This Note is subject to the provisions thereof and is subject to
optional and mandatory prepayment in whole or in part as provided therein.
 
This Note is secured and guaranteed as provided in the Credit Agreement and the
Security Documents.  Reference is hereby made to the Credit Agreement and the
Security Documents for a description of the properties and assets in which a
security interest has been granted, the nature and extent of the security and
guarantees, the terms and conditions upon which the security interest and each
guarantee was granted and the rights of the holder of this Note in respect
thereof.
 
Upon the occurrence and during the continuation of any one or more of the Events
of Default specified in the Credit Agreement, all amounts then remaining unpaid
on this Note shall become, or may be declared to be, immediately due and
payable, all as provided therein.
All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.
I-1

--------------------------------------------------------------------------------

THIS NOTE MAY NOT BE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS OF THE
CREDIT AGREEMENT.  TRANSFERS OF THIS NOTE MUST BE RECORDED IN THE REGISTER
MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE TERMS OF THE CREDIT
AGREEMENT.
 
THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES THAT WOULD
REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.
 
[Signature Page Follows]
I-2

--------------------------------------------------------------------------------



 
MERGE HEALTHCARE INCORPORATED,
 
as Borrower
 
 
 
By:
 
 
 
 
Name:
 
 
 
Title:
 

I-3

--------------------------------------------------------------------------------

EXHIBIT J-1
 
[Form of]
PERFECTION CERTIFICATE
 
[____________], 2014


Reference is hereby made to (i) that certain security agreement dated as of
April 29, 2014 (the “Security Agreement”), among MERGE HEALTHCARE INCORPORATED,
a Delaware corporation (“Borrower”),  the subsidiary guarantors party thereto
(collectively, the “Subsidiary Guarantors”; and together with the Borrower, each
a “Company”) and the Collateral Agent (as hereinafter defined) and (ii) that
certain credit agreement, dated as of April 29, 2014 (the “Credit Agreement”),
among Borrower, the Subsidiary Guarantors, the Lenders, GUGGENHEIM CORPORATE
FUNDING, LLC, as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”) and as collateral agent for the Secured Parties (in such
capacity, the “Collateral Agent”). Unless otherwise defined herein, capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement.
 
The undersigned hereby certifies to the Administrative Agent and each of the
Secured Parties as follows:
 
1.             Names.  (a)  The exact legal name of each Company, as such name
appears in its respective certificate of incorporation or any other
organizational document, is set forth in Schedule 1(a) hereto.  Each Company is
(i) the type of entity disclosed next to its name in Schedule 1(a) hereto and
(ii) a registered organization except to the extent disclosed in Schedule 1(a)
hereto.  Also set forth in Schedule 1(a) hereto is the organizational
identification number, if any, of each Company that is a registered
organization, the Federal Taxpayer Identification Number of each Company and the
jurisdiction of formation of each Company.
(b)               Schedule 1(b) hereto sets forth any other corporate or
organizational names each Company has had in the past five years, together with
the date of any relevant change.
 
(c)               Schedule 1(c) hereto sets forth a list of all other names
(including trade names or similar appellations) used by each Company, or any
other business or organization to which any Company became the successor by
merger, consolidation, acquisition, change in form, nature or jurisdiction of
organization or otherwise, at any time during the past five years and the date
hereof.  Schedule 1(c) hereto also sets forth the information required by
Section 1 hereto for any other business or organization to which each Company
became the successor by merger, consolidation, acquisition, change in form,
nature or jurisdiction of organization or otherwise, at any time during the past
five years and the date hereof.  Except as set forth in Schedule 1(c) hereto, no
Company has changed its jurisdiction of organization at any time during the past
four months.
 
2.             Current Locations.  (a)  The chief executive office of each
Company is located at the address set forth in Schedule 2(a) hereto.
(b)               Schedule 2(b) hereto sets forth all locations where each
Company maintains any books or records relating to any Collateral.
 
(c)                Schedule 2(c) hereto sets forth all the other places of
business of each Company.
 
J-1-1

--------------------------------------------------------------------------------

(d)                Schedule 2(d) hereto sets forth all locations not identified
on Schedule 2(c) hereto where each Company maintains any of the Collateral
consisting of inventory or equipment (whether or not in the possession of any
Company) except to the extent that the fair market value of inventory and
equipment at all locations not identified on Schedule 2(c) or Schedule 2(d)
hereto does not exceed $250,000 individually or $500,000 in the aggregate.
 
(e)                Schedule 2(e) hereto sets forth the names and addresses of
all persons or entities other than each Company, such as lessees, consignees,
warehousemen or purchasers of chattel paper, which have possession or are
intended to have possession of any of the Collateral consisting of instruments,
chattel paper, inventory or equipment, except to the extent that the fair market
value of instruments, chattel paper, inventory or equipment not identified on
Schedule 2(e) hereto does not exceed $250,000 individually or $500,000 in the
aggregate.
 
3.             [Reserved]
4.             Extraordinary Transactions.  Except for those purchases,
acquisitions and other transactions described on Schedule 4 hereto, all of the
Collateral has been originated by each Company in the ordinary course of
business or consists of goods which have been acquired by such Company in the
ordinary course of business from a person in the business of selling goods of
that kind.
5.            File Search Reports.  Schedule 5 hereto is a true and accurate
summary of file search reports from (i) the Uniform Commercial Code filing
offices (x) in each jurisdiction identified on Schedule 1(a) or Schedule 2 with
respect to each legal name set forth on Schedule 1(a) and Schedule 1(b) and (y)
in each jurisdiction described in Schedule 1(c) hereto or Schedule 4 hereto
relating to any of the transactions described in Schedule (1)(c) hereto or
Schedule 4 hereto with respect to each legal name of the person or entity from
which each Company purchased or otherwise acquired any of the Collateral and
(ii) each filing officer in each real estate recording office identified on
Schedule 8 hereto with respect to real estate on which Collateral consisting of
fixtures is or is to be located.  A copy of each financing statement, including
judgment and tax liens, bankruptcy and pending lawsuits or other filing
identified in such file search reports has been delivered to the Collateral
Agent.
6.            UCC Filings.  The financing statements (duly authorized by each
Company constituting the debtor therein), including the indications of the
collateral, attached as Schedule 6 hereto relating to the Security Agreement or
the applicable Mortgage are in the appropriate forms for filing in the filing
offices in the jurisdictions identified in Schedule 7 hereto.
7.            Schedule of Filings.  Schedule 7 hereto sets forth (i) the
appropriate filing offices for the financing statements attached hereto as
Schedule 6 and (ii) the appropriate filing offices for the filings described in
Schedule 14(d) hereto and (iii) any other actions required to create, preserve,
protect and perfect the security interests in the Collateral granted to the
Collateral Agent pursuant to the Security Documents. No other filings or actions
are required to create, preserve, protect and perfect the security interests in
the Collateral granted to the Collateral Agent pursuant to the Security
Documents.
8.            Real Property.  Schedule 8 hereto sets forth all real property
owned or leased by each Company.
9.            Termination Statements.  Attached hereto as Schedule 9(a) are the
duly authorized termination statements in the appropriate form for filing in
each applicable jurisdiction identified in Schedule 9(b) hereto with respect to
each Lien described therein.
10.           [Reserved]
J-1-2

--------------------------------------------------------------------------------

11.           Stock Ownership and Other Equity Interests.  Schedule 11 hereto
sets forth (i) all the issued and outstanding stock, partnership interests,
limited liability company membership interests or other Equity Interests of each
Company and the record and beneficial owners of such stock, partnership
interests, membership interests or other Equity Interests, and (ii) each equity
investment of each Company that represents 50% or less of the equity of the
entity in which such investment was made except to the extent such equity
investment is held in a Securities Account set forth on Schedule 16(b) hereto.
12.           Instruments and Tangible Chattel Paper.  Schedule 12 hereto sets
forth all promissory notes, instruments (other than checks to be deposited in
the ordinary course of business), tangible chattel paper, electronic chattel
paper and other evidence of indebtedness held by each Company as of the date
hereof, including all intercompany notes between or among any two or more
Companies, except to the extent that the amount of the items not identified on
Schedule 12 hereto does not exceed $250,000 individually or $500,000 in the
aggregate.
13.           [Reserved]
14.           Intellectual Property.  (a)  Patents.  Schedule 14(a) hereto sets
forth all of each Company’s Patents issued from, and Patent Applications pending
in, the United States Patent and Trademark Office (“USPTO”); all other Patents
issued from, or Patent Applications pending in, all patent-granting authorities;
any material written license agreement of any Company with any other party
(other than any other Company) under which such Company is a licensee (directly
or as a successor in interest) of any material Patents; and including, with
respect to each of the foregoing Patents and Patent Applications, the name of
the owner and the number of each such Patent or Patent Application.  For
purposes of this Section 14(a), the terms “Patent” and “Patent Application”
shall have the meanings given to them in the Security Agreement.
(b)               Trademarks.  Schedule 14(b) hereto sets forth all of each
Company’s Trademarks registered with, and Trademark Applications pending in, the
USPTO; all other Trademarks registered with, or Trademark Applications pending
in, an authority other than the USPTO; all unregistered Trademarks; any material
written license agreement of any Company with any other party (other than any
other Company) under which such Company is a licensee (directly or as a
successor in interest) of any material Trademarks; and including, with respect
to each of the foregoing registered Trademarks and Trademark Applications, the
name of the owner and the number of each such registered Trademark or Trademark
Application.  For purposes of this Section 14(b), the terms “Trademark” and
“Trademark Application” shall have the meanings given to them in the Security
Agreement.
 
(c)                Copyrights.  Schedule 14(c) hereto sets forth all of each
Company’s Copyrights registered with, and Copyright Applications pending in, the
United States Copyright Office (“USCO”); and all other registered or
unregistered Copyrights, pending Copyright Applications, and any material
written license agreement of any Company with any other party (other than any
other Company) under which such Company is a licensee (directly or as a
successor in interest) of any material Copyrights, including, with respect to
each registered Copyright and Copyright Application, the name of the owner and
the number of each such registered Copyright or Copyright Application.  For
purposes of this Section 14(c), the terms “Copyright” and “Copyright
Application” shall have the meanings given to them in the Security Agreement.
 
(d)                Attached as Schedule 14(d) hereto in proper form for filing
with the United States Patent and Trademark Office and the United States
Copyright Office are (together with the financing statements attached as
Schedule 6 hereto and Schedule 6 thereto) the filings necessary to preserve,
protect and perfect the security interests in the United States Trademarks,
Patents, and Copyrights set forth on Schedules 14(a), (b), and (c) hereto,
including duly signed copies of each of the Patent Security Agreement, Trademark
Security Agreement, and Copyright Security Agreement, as applicable. For
purposes of this Section 14(d), the terms “Patent Security Agreement,”
“Trademark Security Agreement,” and “Copyright Security Agreement” shall have
the meanings given to them in the Security Agreement.
J-1-3

--------------------------------------------------------------------------------

 
15.          Commercial Tort Claims.  Schedule 15 hereto sets forth all
Commercial Tort Claims (as defined in the Security Agreement) held by each
Company, including a brief description thereof, which have a value reasonably
believed by the Companies to be in excess of $250,000 individually or $500,000
in the aggregate.
16.          Deposit Accounts, Securities Accounts and Commodity Accounts. 
Schedule 16(a) hereto sets forth all Deposit Accounts (as defined in the
Security Agreement) maintained by each Company, including the name of each
institution where each such account is held, the name of each such account and
the name of each entity that holds each account, except to the extent that the
average daily balance individually or in the aggregate, of the funds held in all
such accounts not identified on Schedule 16(a) hereto does not exceed $250,000. 
Schedule 16(b) hereto sets forth all Securities Accounts and Commodity Accounts
(each as defined in the Security Agreement) maintained by each Company,
including the name of each institution where each such account is held, the name
of each such account and the name of each entity that holds each account, except
to the extent that the fair market value and/or amount, as the case may be,
individually or in the aggregate, of the financial assets and/or commodity
contracts, as the case may be, held in all such accounts not identified on
Schedule 16(b) hereto does not exceed $500,000.
17.           Letter-of-Credit Rights.  Schedule 17 hereto sets forth all
Letters of Credit issued in favor of each Company, as beneficiary thereunder,
except to the extent that the face amount of all Letters of Credit not
identified on Schedule 17 hereto does not exceed $250,000 individually or
$500,000 in the aggregate.

 [The remainder of this page has been intentionally left blank]
J-1-4

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned executes this Perfection Certificate
as of the date first set forth above.


 
MERGE HEALTHCARE INCORPORATED,
 
a Delaware corporation
 
 
By:
 
 
 
 
Name:
 
 
 
Title:
 

J-1-5

--------------------------------------------------------------------------------

Schedule 1(a)
to
Perfection Certificate


Legal Names, Etc.
 
Legal Name
Type of Entity
Registered
Organization (Yes/No)
Organizational
Number9
Federal Taxpayer
Identification Number
State of Formation
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 

--------------------------------------------------------------------------------

1 If none, so state.
J-1-6

--------------------------------------------------------------------------------

Schedule 1(b)
to
Perfection Certificate


Prior Organizational Names
 
Company
Prior Name
Date of Change
 
 
 
 
 
 
 
 
 
 
 
 



J-1-7

--------------------------------------------------------------------------------

Schedule 1(c)
to
Perfection Certificate


Other Names; Changes in Corporate Identity
 
Company
Corporate Name
of Entity
Action
Date of Action
State of Formation
List of All Other
Names Used
During Past Five
Years
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



[Add Information required by Section 1 to the extent required by Section 1(c) of
the Perfection Certificate]
J-1-8

--------------------------------------------------------------------------------

Schedule 2(a)
to
Perfection Certificate


Chief Executive Offices
 
Company
Address
County
State
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



J-1-9

--------------------------------------------------------------------------------

Schedule 2(b)
to
Perfection Certificate


Location of Books and Records
 
Company
Address
County
State
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



J-1-10

--------------------------------------------------------------------------------

Schedule 2(c)
to
Perfection Certificate


Other Places of Business
 
Company
Address
County
State
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



J-1-11

--------------------------------------------------------------------------------

Schedule 2(d)
to
Perfection Certificate


Additional Locations of Equipment and Inventory
 
Company
Address
County
State
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





J-1-12

--------------------------------------------------------------------------------

Schedule 2(e)
to
Perfection Certificate


Locations of Collateral in Possession of Persons Other Than Companies
 
Company
Name of Entity in Possession of Collateral/Capacity
of such Entity
Address/Location of Collateral
County
State
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



J-1-13

--------------------------------------------------------------------------------

Schedule 4
to
Perfection Certificate


Transactions Other Than in the Ordinary Course of Business


Company
Description of Transaction
Including Parties Thereto
Date of Transaction
 
 
 
 
 
 



J-1-14

--------------------------------------------------------------------------------

Schedule 5
to
Perfection Certificate


File Search Reports
 
Company
Search Report Dated
Prepared by
Jurisdiction
 
 
 
 
 
 
 
 



J-1-15

--------------------------------------------------------------------------------

Schedule 6
to
Perfection Certificate


Copy of Financing Statements To Be Filed


J-1-16

--------------------------------------------------------------------------------

Schedule 7
to
Perfection Certificate


Filings/Filing Offices
 
Type of Filings2
Entity
Applicable Security Document3
Jurisdictions
 
 
 
 
 
 
 
 

 

--------------------------------------------------------------------------------

2 UCC-1 financing statement, fixture filing, mortgage, intellectual property
filing or other necessary filing.
3 Mortgage, Security Agreement or other.
J-1-17

--------------------------------------------------------------------------------

Schedule 8
to
Perfection Certificate


Real Property
 
Entity of Record
Location Address
Owned or Leased
Landlord/Owner if Leased
Description of Lease Documents
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



J-1-18

--------------------------------------------------------------------------------

Schedule 9(a)
to
Perfection Certificate


Termination Statements
 
Attached hereto is a true copy of each termination statement filing duly
acknowledged or otherwise identified by the filing officer.


J-1-19

--------------------------------------------------------------------------------

Schedule 9(b)
to
Perfection Certificate


Termination Statement Filings
 
Debtor
Jurisdiction
Secured Party
Type of Collateral
UCC-1 File Date
UCC-1 File Number
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



J-1-20

--------------------------------------------------------------------------------

Schedule 10
to
Perfection Certificate


[Reserved]


J-1-21

--------------------------------------------------------------------------------

Schedule 11
to
Perfection Certificate


Stock Ownership and Other Equity Interests


Company: ________________


Current Legal Entities Owned
Record Owner
Certificate No.
No. Shares/Interest
Percent Pledged
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



J-1-22

--------------------------------------------------------------------------------

Schedule 12
to
Perfection Certificate


Instruments and Tangible Chattel Paper
 
1.                    Promissory Notes:


Entity
Principal Amount
Date of Issuance
Interest Rate
Maturity Date
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



2.                    Chattel Paper:
J-1-23

--------------------------------------------------------------------------------

Schedule 13
to
Perfection Certificate


[Reserved]
J-1-24

--------------------------------------------------------------------------------

Schedule 14(a)
to
Perfection Certificate


Patents and Patent Licenses
 
UNITED STATES PATENTS:
Issued Patents:


OWNER
PATENT NUMBER
DESCRIPTION
 
 
 
 
 
 
 
 
 
 
 
 



Applications:
 


OWNER
APPLICATION NUMBER
DESCRIPTION
 
 
 
 
 
 
 
 
 
 
 
 

 
Material Licenses:
 
LICENSEE
LICENSOR
PATENT/ APPLICATION NUMBER
DESCRIPTION
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
J-1-25

--------------------------------------------------------------------------------

Schedule 14(a) (continued)
 
OTHER PATENTS:
Issued Patents:


OWNER
PATENT NUMBER
COUNTRY/STATE
DESCRIPTION
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



Applications:
 
OWNER
APPLICATION NUMBER
COUNTRY/STATE
DESCRIPTION
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
Material Licenses:


LICENSEE
LICENSOR
COUNTRY/STATE
PATENT/ APPLICATION NUMBER
DESCRIPTION
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





J-1-26

--------------------------------------------------------------------------------

Schedule 14(b)
to
Perfection Certificate


Trademarks and Trademark Licenses
 
UNITED STATES TRADEMARKS:
Registrations:


OWNER
REGISTRATION NUMBER
TRADEMARK
 
 
 
 
 
 
 
 
 
 
 
 



Applications:


OWNER
APPLICATION NUMBER
TRADEMARK
 
 
 
 
 
 
 
 
 
 
 
 

 
Material Licenses:


LICENSEE
LICENSOR
REGISTRATION/ APPLICATION NUMBER
TRADEMARK
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





J-1-27

--------------------------------------------------------------------------------

Schedule 14(b) (continued)
to
Perfection Certificate
 
 
OTHER TRADEMARKS:
Registrations:
 
OWNER
REGISTRATION NUMBER
COUNTRY/STATE
TRADEMARK
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



Applications:
 
OWNER
APPLICATION NUMBER
COUNTRY/STATE
TRADEMARK
 
 
 
 
 
 
 
 
 
 
 
 




Material Licenses:


LICENSEE
LICENSOR
COUNTRY/STATE
REGISTRATION/ APPLICATION NUMBER
TRADEMARK
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

J-1-28

--------------------------------------------------------------------------------



Schedule 14(c)
to
Perfection Certificate


Copyrights and Copyright Licenses
 
UNITED STATES COPYRIGHTS


Registrations:


OWNER
TITLE
REGISTRATION NUMBER
 
 
 
 
 
 
 
 
 
 
 
 



Applications:


OWNER
APPLICATION NUMBER
 
 
 
 
 
 
 
 



Material Licenses:


LICENSEE
LICENSOR
REGISTRATION/ APPLICATION NUMBER
DESCRIPTION
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





J-1-29

--------------------------------------------------------------------------------

Schedule 14(c) (continued)
to
Perfection Certificate
 
OTHER COPYRIGHTS
Registrations:
 
OWNER
COUNTRY STATE
TITLE
REGISTRATION NUMBER
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



Applications:


OWNER
COUNTRY/STATE
APPLICATION NUMBER
 
 
 
 
 
 
 
 
 
 
 
 



Material :
 
LICENSEE
LICENSOR
COUNTRY/STATE
REGISTRATION/ APPLICATION NUMBER
DESCRIPTION
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



J-1-30

--------------------------------------------------------------------------------

Schedule 14(d)
to
Perfection Certificate


Intellectual Property Filings
J-1-31

--------------------------------------------------------------------------------

Schedule 15
to
Perfection Certificate


Commercial Tort Claims
J-1-32

--------------------------------------------------------------------------------

Schedule 16(a)
to
Perfection Certificate


Deposit Accounts


Owner
Bank
Account Numbers
 
 
 
 
 
 
 
 
 
 
 
 



J-1-33

--------------------------------------------------------------------------------

Schedule 16(b)
to
Perfection Certificate


Securities Accounts and Commodity Accounts


Owner
Type Of Account
Intermediary
Account Numbers
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





J-1-34

--------------------------------------------------------------------------------

Schedule 17
to
Perfection Certificate


Letter of Credit Rights
J-1-35

--------------------------------------------------------------------------------

EXHIBIT J-2
 
[Form of]
PERFECTION CERTIFICATE SUPPLEMENT
 
[__________], 20[__]


Reference is hereby made to (i) that certain security agreement, dated as of
April 29, 2014 (as amended, amended and restated, supplemented, waived or
otherwise modified from time to time, the “Security Agreement”), among MERGE
HEALTHCARE INCORPORATED, a Delaware corporation (“Borrower”), the Subsidiary
Guarantors party thereto (collectively, the “Subsidiary Guarantors”) and
GUGGENHEIM CORPORATE FUNDING, LLC, as collateral agent (in such capacity, the
“Collateral Agent”) and (ii) that certain credit agreement, dated as of April
29, 2014 (as amended, amended and restated, supplemented, waived or otherwise
modified from time to time, the “Credit Agreement”), among Borrower, the
Subsidiary Guarantors, the Lenders and GUGGENHEIM CORPORATE FUNDING, LLC, as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”) and as collateral agent for the Secured Parties (in such capacity, the
“Collateral Agent”). Unless otherwise defined herein, capitalized terms used but
not herein shall have the meanings given to them in the Credit Agreement.  This
Perfection Certificate Supplement is delivered pursuant to Section 5.11 of the
Credit Agreement.
 
The undersigned hereby certifies to the Administrative Agent and each of the
Secured Parties that, as of the date hereof, there has been no change in the
information described in the Perfection Certificate delivered on the Closing
Date (as supplemented by any perfection certificate supplements delivered prior
to the date hereof, the “Prior Perfection Certificate”), other than as follows:
 
1.             Names.  (a)  Except as listed on Schedule 1(a) hereto, (i)
Schedule 1(a) to the Prior Perfection Certificate sets forth the exact legal
name of each Company, as such name appears in its respective certificate of
incorporation or any other organizational document; (ii) each Company is (x) the
type of entity disclosed next to its name in Schedule 1(a) to the Prior
Perfection Certificate and (y) a registered organization except to the extent
disclosed in Schedule 1(a) to the Prior Perfection Certificate; and (z) Schedule
1(a) to the Prior Perfection Certificate sets forth the organizational
identification number, if any, of each Company that is a registered
organization, the Federal Taxpayer Identification Number of each Company and the
state of formation of each Company.
(b)                Except as listed on Schedule 1(b) hereto, Schedule 1(b) to
the Prior Perfection Certificate sets forth any other corporate or
organizational names each Company has had in the past five years, together with
the date of the relevant change.
 
2.            Current Locations.  (a)  Except as listed on Schedule 2(a) hereto,
the chief executive office of each Company is located at the address set forth
in Schedule 2(a) to the Prior Perfection Certificate.
(b)               Except as listed on Schedule 2(b) hereto, Schedule 2(b) to the
Prior Perfection Certificate sets forth all locations where each Company
maintains any books or records relating to any Collateral.
 
(c)                Except as listed on Schedule 2(c) hereto, Schedule 2(c) to
the Prior Perfection Certificate sets forth all the other places of business of
each Company.
J-2-1

--------------------------------------------------------------------------------

(d)               Except as listed on Schedule 2(d) hereto, Schedule 2(d) to the
Prior Perfection Certificate sets forth all other locations not identified on
Schedule 2(c) hereto or Schedule 2(c) to the Prior Perfection Certificate where
each Company maintains any of the Collateral consisting of inventory or
equipment (whether or not in the possession of any Company) except to the extent
that the fair market value of inventory and equipment at all locations not
identified in Schedule 2(c) or Schedule 2(d) hereto and on Schedule 2(c) thereto
or Schedule 2(d) thereto does not exceed $250,000 individually or $500,000 in
the aggregate.
 
(e)                Except as listed on Schedule 2(e) hereto, Schedule 2(e) to
the Prior Perfection Certificate sets forth the names and addresses of all
persons or entities other than each Company, such as lessees, consignees,
warehousemen or purchasers of chattel paper, which have possession or are
intended to have possession of any of the Collateral consisting of instruments,
chattel paper, inventory or equipment, except to the extent that the value of
instruments, chattel paper, inventory and equipment not identified on Schedule
2(e) hereto and Schedule 2(e) thereto does not exceed $250,000 individually or
$500,000 in the aggregate.
 
3.            [Reserved]
4.            Extraordinary Transactions.  Except for those purchases,
acquisitions and other transactions described on Schedule 4 hereto and on
Schedule 4 to the Prior Perfection Certificate, all of the Collateral has been
originated by each Company in the ordinary course of business or consists of
goods which have been acquired by such Company in the ordinary course of
business from a person in the business of selling goods of that kind.
5.             File Search Reports.  Except as listed on Schedule 5 hereto,
Schedule 5 to the Prior Perfection Certificate is a true and accurate summary of
file search reports from (i) the Uniform Commercial Code filing offices (x) in
each jurisdiction identified on Schedule 1(a) or Schedule 2 hereto and thereto
with respect to each legal name set forth on Schedule 1(a) and Schedule 1(b)
hereto and thereto and (y) in each jurisdiction described in Schedule 1(c)
thereto, or Schedule 4 hereto or Schedule 4 thereto relating to any of the
transactions described in Schedule (1)(c) thereto or Schedule 4 hereto or
Schedule 4 thereto with respect to each legal name of the person or entity from
which each Company purchased or otherwise acquired any of the Collateral and
(ii) each filing officer in each real estate recording office identified on
Schedule 8 hereto or Schedule 8 thereto with respect to real estate on which
Collateral consisting of fixtures is or is to be located. Except as listed on
Schedule 5 hereto, Schedule 5 to the Prior Perfection Certificate is a copy of
each financing statement, including judgment and tax liens, bankruptcy and
pending lawsuits or other filing identified in such file search reports.
6.            UCC Filings.  Except as set listed on Schedule 6 hereto, the
financing statements (duly authorized by each Company constituting the debtor
therein), including the indications of the collateral relating to the Security
Agreement or the applicable Mortgage are set forth in Schedule 6 to the Prior
Perfection Certificate, and are in the appropriate forms for filing in the
filing offices in the jurisdictions identified in Schedule 6 hereto and Schedule
6 thereto.
7.             Schedule of Filings.  Except as listed on Schedule 7 hereto,
Schedule 7 to the Prior Perfection Certificate sets forth (i) the appropriate
filing offices for the financing statements attached thereto as Schedule 6 and
hereto as Schedule 6, (ii) the appropriate filing offices for the filings
described in Schedule 14(d) thereto and Schedule 14(d) hereto and (iii) any
other actions required to create, preserve, protect and perfect the security
interests in the Collateral granted to the Collateral Agent pursuant to the
Security Documents. No other filings or actions are required to create,
preserve, protect and perfect the security interests in the Collateral granted
to the Collateral Agent pursuant to the Security Documents.
J-2-2

--------------------------------------------------------------------------------

8.             Real Property.  Except as listed on Schedule 8 hereto, Schedule 8
to the Prior Perfection Certificate sets forth all real property owned or leased
by each Company.
9.             Termination Statements.  Except as listed on Schedule 9(a)
hereto, Schedule 9(a) to the Prior Perfection Certificate sets forth the duly
authorized termination statements in the appropriate form for filing in each
applicable jurisdiction identified in Schedule 9(b) hereto and Schedule 9(b)
thereto with respect to each Lien described therein.
10.          [Reserved]
11.          Stock Ownership and other Equity Interests.  Except as listed on
Schedule 11 hereto, Schedule 11 to the Prior Perfection Certificate sets forth
(i) all the issued and outstanding stock, partnership interests, limited
liability company membership interests or other Equity Interests of each Company
and the record and beneficial owners of such stock, partnership interests,
membership interests or other Equity Interests and (ii) each equity investment
of each Company that represents 50% or less of the equity of the entity in which
such investment was made, except to the extent such equity investment is held in
a Securities Account set forth on Schedule 16(b) hereto or on Schedule 16(b) to
the Prior Perfection Certificate.
12.           Instruments and Tangible Chattel Paper.  Except as listed on
Schedule 12 hereto, Schedule 12 to the Prior Perfection Certificate sets forth
all promissory notes, instruments (other than checks to be deposited in the
ordinary course of business), tangible chattel paper, electronic chattel paper
and other evidence of indebtedness held by each Company as of the date hereof,
including all intercompany notes between or among any two or more Companies,
except to the extent that the amount of the items not identified on Schedule 12
hereto and Schedule 12 thereto does not exceed $250,000 individually or $500,000
in the aggregate.
13.           [Reserved]
14.           Intellectual Property.   (a)  Patents.  Schedule 14(a) hereto sets
forth all of each Company’s Patents issued from, and Patent Applications pending
in, the United States Patent and Trademark Office (“USPTO”); all other Patents
issued from, or Patent Applications pending in, all patent-granting authorities;
any material written license agreement of any Company with any other party
(other than any other Company) under which such Company is a licensee (directly
or as a successor in interest) of any material Patents; and including, with
respect to each of the foregoing Patents and Patent Applications, the name of
the owner and the number of each such Patent or Patent Application.  For
purposes of this Section 14(a), the terms “Patent” and “Patent Application”
shall have the meanings given to them in the Security Agreement.
·     ·            Trademarks.  Schedule 14(b) hereto sets forth all of each
Company’s Trademarks registered with, and Trademark Applications pending in, the
USPTO; all other Trademarks registered with, or Trademark Applications pending
in, an authority other than the USPTO; all unregistered Trademarks; any material
license agreement of any Company with any other party (other than any other
Company) under which such Company is a licensee (directly or as a successor in
interest) of any material Trademarks; and including, with respect to each of the
foregoing registered Trademarks and Trademark Applications, the name of the
owner and the number of each such registered Trademark or Trademark
Application.  For purposes of this Section 14(b), the terms “Trademark” and
“Trademark Application” shall have the meanings given to them in the Security
Agreement.
J-2-3

--------------------------------------------------------------------------------

(b)               Copyrights.  Schedule 14(c) hereto sets forth all of each
Company’s Copyrights registered with, and Copyright Applications pending in, the
United States Copyright Office (“USCO”); and all other registered or
unregistered Copyrights, pending Copyright Applications, and any material
written license agreement of any Company with any other party (other than any
other Company) under which such Company is a licensee (directly or as a
successor in interest) of any material Copyrights, including, with respect to
each registered Copyright and Copyright Application, the name of the owner and
the number of each such registered Copyright or Copyright Application.  For
purposes of this Section 14(d), the terms “Copyright” and “Copyright
Application” shall have the meanings given to them in the Security Agreement.
 
(c)                Except as attached as Schedule 14(d) hereto, attached to the
Prior Perfection Certificate as Schedule 14(d) thereto in proper form for filing
with the United States Patent and Trademark Office and the United States
Copyright Office are (together with the financing statements attached as
Schedule 6 hereto and Schedule 6 thereto) the filings necessary to preserve,
protect and perfect the security interests in the United States Trademarks,
Patents, and Copyrights set forth on Schedules 14(a), (b), and (c) hereto and
Schedules 14(a), (b) and (c) to the Prior Perfection Certificate, including duly
signed copies of each of the Patent Security Agreement, Trademark Security
Agreement, and Copyright Security Agreement, as applicable. For purposes of this
Section 14(e), the terms “Patent Security Agreement,” “Trademark Security
Agreement,” and “Copyright Security Agreement” shall have the meanings given to
them in the Security Agreement.
 
15.          Commercial Tort Claims.  Except as listed on Schedule 15 hereto,
Schedule 15 to the Prior Perfection Certificate sets forth all Commercial Tort
Claims (as defined in the Security Agreement) held by each Company, including a
brief description thereof, which have a value reasonably believed by the
Companies to be in excess of $250,000 individually or $500,000 in the aggregate.
16.          Deposit Accounts, Securities Accounts and Commodity Accounts. 
Except as listed on Schedule 16(a) hereto, Schedule 16(a) to the Prior
Perfection Certificate sets forth all Deposit Accounts (as defined in the
Security Agreement) maintained by each Company, including the name of each
institution where each such account is held, the name of each such account and
the name of each entity that holds each account, except to the extent that the
average daily balance, individually or in the aggregate, held in all such
accounts not identified on Schedule 16(a) hereto and Schedule 16(b) thereto does
not exceed $250,000.  Except as listed on Schedule 16(b) hereto, Schedule 16(b)
to the Prior Perfection Certificate sets forth all Securities Accounts and
Commodity Accounts (each as defined in the Security Agreement) maintained by
each Company, including the name of each institution where each such account is
held, the name of each such account and the name of each entity that holds each
account, except to the extent that the fair market value and/or amount, as the
case may be, individually or in the aggregate, of the financial assets and/or
commodity contracts, as the case may be, held in all such accounts not
identified on Schedule 16(b) hereto and Schedule 16(b) to the Prior Perfection
Certificate does not exceed $500,000.
17.           Letter-of-Credit Rights.  Except as listed on Schedule 17 hereto,
Schedule 17 to the Perfection Certificate sets forth all Letters of Credit
issued in favor of each Company, as beneficiary thereunder, except to the extent
that the face amount of all Letters of Credit not identified on Schedule 17
hereto does not exceed $250,000 individually or $500,000 in the aggregate.
 
[The remainder of this page has been intentionally left blank]
J-2-4

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned executes this Perfection Certificate
Supplement as of the date first set forth above.
 
 
[________________________]
 
 
By:
 
 
 
 
Name:
 
 
 
Title:
 



J-2-5

--------------------------------------------------------------------------------

Schedule 1(a)
to
Perfection Certificate Supplement


Legal Names, Etc.
 
Legal Name
Type of Entity
Registered Organization (Yes/No)
Organizational Number10
Federal Taxpayer Identification Number
State of Formation
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 

--------------------------------------------------------------------------------

10 If none, so state.
J-2-6

--------------------------------------------------------------------------------

Schedule 1(b)
to
Perfection Certificate Supplement


Prior Organizational Names
 
Company
Prior Name
Date of Change
 
 
 
 
 
 
 
 
 
 
 
 



J-2-7

--------------------------------------------------------------------------------

Schedule 2(a)
to
Perfection Certificate Supplement


Chief Executive Offices
 
Company
Address
County
State
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



J-2-8

--------------------------------------------------------------------------------

Schedule 2(b)
to
Perfection Certificate Supplement


Location of Books and Records
 
Company
Address
County
State
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



J-2-9

--------------------------------------------------------------------------------

Schedule 2(c)
to
Perfection Certificate Supplement


Other Places of Business
 
Company
Address
County
State
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



J-2-10

--------------------------------------------------------------------------------

Schedule 2(d)
to
Perfection Certificate Supplement


Additional Locations of Equipment and Inventory
 
Company
Address
County
State
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



J-2-11

--------------------------------------------------------------------------------

Schedule 2(e)
to
Perfection Certificate Supplement


Locations of Collateral in Possession of Persons Other Than Companies
 
Company
Name of Entity in Possession of Collateral/Capacity
of such Entity
Address/Location of Collateral
County
State
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



J-2-12

--------------------------------------------------------------------------------

Schedule 4
to
Perfection Certificate Supplement


Transactions Other Than in the Ordinary Course of Business
 
Company
Description of Transaction
Including Parties Thereto
Date of Transaction
 
 
 
 
 
 



J-2-13

--------------------------------------------------------------------------------

Schedule 5
to
Perfection Certificate Supplement


File Search Reports
 
Company
Search Report Dated
Prepared by
Jurisdiction
 
 
 
 
 
 
 
 



J-2-14

--------------------------------------------------------------------------------

Schedule 6
to
Perfection Certificate Supplement


Copy of Financing Statements To Be Filed


J-2-15

--------------------------------------------------------------------------------

Schedule 7
to
Perfection Certificate Supplement


Filings/Filing Offices
 
Type of Filings2
Entity
Applicable Security Document3
Jurisdictions
 
 
 
 
 
 
 
 

 

--------------------------------------------------------------------------------

2 UCC-1 financing statement, fixture filing, mortgage, intellectual property
filing or other necessary filing.
3 Mortgage, Security Agreement or other.
J-2-16

--------------------------------------------------------------------------------

Schedule 8
to
Perfection Certificate Supplement


Real Property
 
Entity of Record
Location Address
Owned or Leased
Landlord/Owner if Leased
Description of Lease Documents
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



J-2-17

--------------------------------------------------------------------------------

Schedule 9(a)
to
Perfection Certificate Supplement


Termination Statements
 
Attached hereto is a true copy of each termination statement filing duly
acknowledged or otherwise identified by the filing officer.


J-2-18

--------------------------------------------------------------------------------

Schedule 9(b)
to
Perfection Certificate Supplement


Termination Statement Filings
 
Debtor
Jurisdiction
Secured Party
Type of Collateral
UCC-1 File Date
UCC-1 File Number
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



J-2-19

--------------------------------------------------------------------------------

Schedule 10
to
Perfection Certificate Supplement


[Reserved]


J-2-20

--------------------------------------------------------------------------------

Schedule 11
to
Perfection Certificate Supplement


Stock Ownership and Other Equity Interests
 


Company: ________________


Current Legal Entities Owned
Record Owner
Certificate No.
No. Shares/Interest
Percent Pledged
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



J-2-21

--------------------------------------------------------------------------------

Schedule 12
to
Perfection Certificate Supplement


Instruments and Tangible Chattel Paper
 
1.                    Promissory Notes:


Entity
Principal Amount
Date of Issuance
Interest Rate
Maturity Date
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



2.                    Chattel Paper:
J-2-22

--------------------------------------------------------------------------------

Schedule 13
to
Perfection Certificate Supplement


[Reserved]


J-2-23

--------------------------------------------------------------------------------

Schedule 14(a)
to
Perfection Certificate Supplement


Patents and Patent Licenses
UNITED STATES PATENTS:
 
Issued Patents:


OWNER
PATENT NUMBER
DESCRIPTION
 
 
 
 
 
 
 
 
 
 
 
 



Applications:


OWNER
APPLICATION NUMBER
DESCRIPTION
 
 
 
 
 
 
 
 
 
 
 
 



Material Licenses:


LICENSEE
LICENSOR
PATENT/ APPLICATION NUMBER
DESCRIPTION
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



J-2-24

--------------------------------------------------------------------------------

Schedule 14(a) (continued)
 
OTHER PATENTS:
 
Issued Patents:


OWNER
PATENT NUMBER
COUNTRY/STATE
DESCRIPTION
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



Applications:


OWNER
APPLICATION NUMBER
COUNTRY/STATE
DESCRIPTION
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



Material Licenses:


LICENSEE
LICENSOR
COUNTRY/STATE
PATENT/ APPLICATION NUMBER
DESCRIPTION
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

J-2-25

--------------------------------------------------------------------------------

Schedule 14(b)
to
Perfection Certificate Supplement


Trademarks and Trademark Licenses
 
UNITED STATES TRADEMARKS:
 
Registrations:
 
OWNER
REGISTRATION NUMBER
TRADEMARK
 
 
 
 
 
 
 
 
 
 
 
 



Applications:


OWNER
APPLICATION NUMBER
TRADEMARK
 
 
 
 
 
 
 
 
 
 
 
 



Material Licenses:


LICENSEE
LICENSOR
REGISTRATION/ APPLICATION NUMBER
TRADEMARK
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





J-2-26

--------------------------------------------------------------------------------

Schedule 14(b) (continued)
 
OTHER TRADEMARKS:
 
Registrations:
 
OWNER
REGISTRATION NUMBER
COUNTRY/STATE
TRADEMARK
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



Applications:


OWNER
APPLICATION NUMBER
COUNTRY/STATE
TRADEMARK
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



Material Licenses:


LICENSEE
LICENSOR
COUNTRY/STATE
REGISTRATION/ APPLICATION NUMBER
TRADEMARK
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



J-2-27

--------------------------------------------------------------------------------

Schedule 14(c)
to
Perfection Certificate Supplement


Copyrights and Copyright Licenses
 
UNITED STATES COPYRIGHTS
 
Registrations:
 
OWNER
TITLE
REGISTRATION NUMBER
 
 
 
 
 
 
 
 
 
 
 
 



Applications:


OWNER
APPLICATION NUMBER
 
 
 
 
 
 
 
 



Material Licenses:


LICENSEE
LICENSOR
REGISTRATION/ APPLICATION NUMBER
DESCRIPTION
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





J-2-28

--------------------------------------------------------------------------------

Schedule 14(d)
to
Perfection Certificate Supplement


Intellectual Property Filings
J-2-29

--------------------------------------------------------------------------------

Schedule 15
to
Perfection Certificate Supplement


Commercial Tort Claims
J-2-30

--------------------------------------------------------------------------------

Schedule 16(a)
to
Perfection Certificate Supplement


Deposit Accounts


Owner
Bank
Account Numbers
 
 
 
 
 
 
 
 
 
 
 
 



J-2-31

--------------------------------------------------------------------------------

Schedule 16(b)
to
Perfection Certificate Supplement


Securities Accounts and Commodity Accounts


Owner
Type Of Account
Intermediary
Account Numbers
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



J-2-32

--------------------------------------------------------------------------------

Schedule 17
to
Perfection Certificate Supplement


Letter of Credit Rights
J-2-33

--------------------------------------------------------------------------------

EXHIBIT K
 
[Form of]
SECURITY AGREEMENT


[See attached.]
K-1

--------------------------------------------------------------------------------

EXHIBIT L-1
 
[Form of]
NON-BANK CERTIFICATE


(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
 
Reference is made to the credit agreement, dated as of April 29, 2014 (as
amended, amended and restated, supplemented, waived or otherwise modified from
time to time, the “Credit Agreement”), among MERGE HEALTHCARE INCORPORATED, a
Delaware corporation (“Borrower”), the Subsidiary Guarantors, the Lenders and
GUGGENHEIM CORPORATE FUNDING, LLC, as administrative agent for the Lenders (in
such capacity, the “Administrative Agent”). Unless otherwise defined herein,
terms defined in the Credit Agreement and used herein shall have the meanings
given to them in the Credit Agreement.


Pursuant to Section 2.15(f) of the Credit Agreement, the undersigned hereby
certifies that (i) it is the sole record and beneficial owner of the Loan(s) (as
well as any promissory note(s) evidencing such Loan(s) in respect of which it is
providing this certificate, (ii) it is not a bank within the meaning of Section
881(c)(3)(A) of the Code, (iii) it is not a “10 percent shareholder” of Borrower
within the meaning of Section 881(c)(3)(B) of the Code, and (iv) it is not a
“controlled foreign corporation” related (within the meaning of Section 864(d)
of the Code) to the Borrower as described in Section 881(c)(3)(C) of the Code.
 
 
[NAME OF LENDER]
 
 
By:
 
 
 
 
Name:
 
 
 
Title:
 
 
 
[ADDRESS]
 

 
Dated: [__________], 20[__]
L-1-1

--------------------------------------------------------------------------------

EXHIBIT L-2
 
[Form of]
NON-BANK CERTIFICATE
 
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)
 
Reference is made to the credit agreement, dated as of April 29, 2014 (as
amended, amended and restated, supplemented, waived or otherwise modified from
time to time, the “Credit Agreement”), among MERGE HEALTHCARE INCORPORATED, a
Delaware corporation (“Borrower”), the Subsidiary Guarantors, the Lenders, and
GUGGENHEIM CORPORATE FUNDING, LLC, as administrative agent for the Lenders (in
such capacity, the “Administrative Agent”). Unless otherwise defined herein,
terms defined in the Credit Agreement and used herein shall have the meanings
given to them in the Credit Agreement.


Pursuant to Section 2.15(f) of the Credit Agreement, the undersigned hereby
certifies that (i) it is the sole record and beneficial owner of the Loan(s) (as
well as any promissory note(s) evidencing such Loan(s) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any promissory note(s)
evidencing such Loan(s), (iii) with respect to the extension of credit pursuant
to this Credit Agreement or any other Loan Document, neither the undersigned nor
any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a “10 percent shareholder” of
Borrower within the meaning of Section 881(c)(3)(B) of the Code, and (v) none of
its direct or indirect partners/members is a “controlled foreign corporation”
related (within the meaning of Section 864(d) of the Code) to the Borrower as
described in Section 881(c)(3)(C) of the Code.
 
 
[NAME OF LENDER]
 
 
By:
 
 
 
 
Name:
 
 
 
Title:
 
 
 
[ADDRESS]
 

 
Dated: [__________], 20[__]
L-2-1

--------------------------------------------------------------------------------

EXHIBIT L-3
 
[Form of]
NON-BANK CERTIFICATE


(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)




Reference is made to the credit agreement, dated as of April 29, 2014 (as
amended, amended and restated, supplemented, waived or otherwise modified from
time to time, the “Credit Agreement”), among MERGE HEALTHCARE INCORPORATED, a
Delaware corporation (“Borrower”), the Subsidiary Guarantors, the Lenders, and
GUGGENHEIM CORPORATE FUNDING, LLC, as administrative agent for the Lenders (in
such capacity, the “Administrative Agent”). Unless otherwise defined herein,
terms defined in the Credit Agreement and used herein shall have the meanings
given to them in the Credit Agreement.


Pursuant to Section 2.15(f) of the Credit Agreement, the undersigned hereby
certifies that (i) it is the sole record and beneficial owner of the
participation in respect of which it is providing this certificate, (ii) it is
not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is
not a “10 percent shareholder” of Borrower within the meaning of Section
881(c)(3)(B) of the Code, and (iv) it is not a “controlled foreign corporation”
related (within the meaning of Section 864(d) of the Code) to the Borrower as
described in Section 881(c)(3)(C) of the Code.
 
 
[NAME OF PARTICIPANT]
 
 
By:
 
 
 
 
Name:
 
 
 
Title:
 
 
 
[ADDRESS]
 

 
Dated: [__________], 20[__]
L-3-1

--------------------------------------------------------------------------------

EXHIBIT L-4
 
[Form of]
NON-BANK CERTIFICATE


(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
 
Reference is made to the credit agreement, dated as of April 29, 2014 (as
amended, amended and restated, supplemented, waived or otherwise modified from
time to time, the “Credit Agreement”), among MERGE HEALTHCARE INCORPORATED, a
Delaware corporation (“Borrower”), the Subsidiary Guarantors, the Lenders, and
GUGGENHEIM CORPORATE FUNDING, LLC, as administrative agent for the Lenders (in
such capacity, the “Administrative Agent”). Unless otherwise defined herein,
terms defined in the Credit Agreement and used herein shall have the meanings
given to them in the Credit Agreement.


Pursuant to Section 2.15(f) of the Credit Agreement, the undersigned hereby
certifies that (i) it is the sole record and beneficial owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participations, (iii) with respect to such participation, neither the
undersigned nor any of its direct or indirect partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its direct or indirect partners/members is a “10 percent
shareholder” of Borrower within the meaning of Section 881(c)(3)(B) of the Code,
and (v) none of its direct or indirect partners/members is a “controlled foreign
corporation” related (within the meaning of Section 864(d) of the Code) to the
Borrower as described in Section 881(c)(3)(C) of the Code.
 
 
[NAME OF PARTICIPANT]
 
 
By:
 
 
 
 
Name:
 
 
 
Title:
 
 
 
[ADDRESS]
 

 
Dated: [__________], 20[__]
L-4-1

--------------------------------------------------------------------------------

EXHIBIT M
 
[Form of]
SOLVENCY CERTIFICATE


[____________], 2014


Reference is made to that certain credit agreement, dated as of April 29, 2014
(the “Credit Agreement”), by and among MERGE HEALTHCARE INCORPORATED, a Delaware
corporation (the “Borrower”), the Subsidiary Guarantors, the Lenders and
GUGGENHEIM CORPORATE FUNDING, LLC, as administrative agent for the Lenders (in
such capacity, the “Administrative Agent”).  Capitalized terms used but not
defined herein shall have the meaning given to such terms in the Credit
Agreement.


I, [____________________], Chief Financial Officer of Borrower, solely in my
capacity as Chief Financial Officer of Borrower and not in an individual
capacity, do hereby certify pursuant to Section 4.01(h) of the Credit Agreement
that, both immediately before and immediately after the consummation of the
Transactions to occur on the Closing Date and immediately after giving effect to
the application of the proceeds of each Credit Extension on the Closing Date,
the Loan Parties, on a consolidated basis, are Solvent.


The undersigned understands that the Lenders are relying on the truth and
accuracy of contents of this Certificate in connection with each Credit
Extension made to Borrower pursuant to the Credit Agreement on the Closing Date.


[Signature Page Follows]
M-1

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of the date
set forth above.
 
 
MERGE HEALTHCARE INCORPORATED,
 
a Delaware corporation
 
 
By:
 
 
 
 
Name:
 
 
 
Title: Chief Financial Officer
 

 
 
M-2

--------------------------------------------------------------------------------